Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 1 of 255




           EXHIBIT A
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 2 of 255




                                                                                         JANUARY 31, 2020




Policy Number: 13 SBA AE7GUH                                                 HOW TO REACH US

Policy Holder Name: Lansdale 329 Prop, LLC & 329 Mainlans, LLC
                                                                             If you have questions, you can
                                                                             reach The Hartford the following
Enclosed please find information pertaining to your policy. Please contact   ways:
us if you have any questions or concerns.
                                                                             ONLINE BY VISITING
Thank you for selecting The Hartford for your business insurance             https://business.thehartford.com
needs.
                                                                             POLICY QUESTIONS
Sincerely,                                                                   1-877-853-2582,
                                                                             Monday - Friday
The Hartford                                                                 7 a.m. - 7 p.m. CT

                                                                             24 HOUR CLAIMS HOTLINE
                                                                             1-800-327-3636, always open




SC 50 53 10 18
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 3 of 255




                                                                                           JANUARY 31, 2020




Welcome to The Hartford
Policy Number: 13 SBA AE7GUH


We and THE BARCLAY GROUP thank you for your business. Enclosed is your new business insurance policy.
It includes forms, notices, disclosures and other important information about your coverage. In some cases, you
may have paperwork that requires your special attention. If so, you’ll see those documents packaged together
right after this letter.


WHAT TO DO NEXT

Want a digital version of your policy? We make it easy. You can download a copy instantly when you access
your account online. Plus, you’ll also be able to quickly and easily do things like:
·   Pay bills
·   Request certificates of insurance
·   Ask questions


Visit https://business.thehartford.com to get started today.

Sincerely,

The Hartford




SC 50 59 10 18
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 4 of 255




IMPORTANT NOTICE TO POLICYHOLDERS
THE HARTFORD CYBER CENTER WEBSITE ACCESS
Thank you for choosing The Hartford for your business insurance needs.

You are receiving this Notice because you purchased a business owner's policy from The Hartford, (your Policy was
issued by The Hartford writing company identified on your policy Declarations page) which includes access to The
Hartford Cyber Center. This portal was created because we recognize that businesses face a variety of cyber-related
exposures and need help managing the related risks. These exposures include data breaches, computer virus attacks
and cyber extortion threats.

Through The Hartford Cyber Center, you have access to:
   1. A panel of third party incident response service providers
   2. Third party cybersecurity pre-incident service providers and a list of approved services to help protect your
       business before a cyber-threat occurs
   3. Risk management tools, including self-assessments, best practice guides, templates, sample incident response
       plans, and data breach cost calculators
   4. White papers, blogs and webinars from leading privacy and security practitioners
   5. Up-to-date cyber-related news and events, including examples of privacy and security related events
Accessing The Hartford Cyber Center is easy
   1. Visit www.thehartford.com/cybercenter
   2. Enter policyholder information
   3. Access code: 952689
   4. Login to The Hartford Cyber Center

This Notice does not amend or otherwise affect the provisions of your business owner's policy.
Coverage Options:
The Hartford offers a variety of endorsements to your business owner's policy that can help protect your business from a
broad range of cyber-related threats. Please review your coverage with your insurance agent or broker to determine the
most appropriate cyber coverages and limits for your business.
Claims Reporting:
If you have a claim, you can report it by calling The Hartford's toll-free claims line at 1-800-327-3636.
Should you have any questions, please contact your insurance agent, broker or you may contact us directly.
We appreciate your business and look forward to being of continued service to you.
Please be aware that:
     1. The Hartford Cyber Center is a proprietary web portal exclusively provided to customers of The Hartford. Please
         do not share the access code with anyone outside your organization.
     2. Registration is required to access the Cyber Center. You may register as many users as necessary.
     3. Contacting a service provider about any issue does not constitute providing The Hartford notice of a claim as
         required under your insurance policy. Read your insurance policy and discuss any questions with your agent or
         broker.
The Hartford Cyber Center provides third party service provider references and materials for educational purposes only.
The Hartford does not specifically endorse any such service provider within The Hartford Cyber Center and hereby
disclaims all liability with respect to use of or reliance on such service providers. All service providers are independent
contractors and not agents of The Hartford. The Hartford does not warrant the performance of the service providers, even
if such services are covered under your Business Owners Policy. We strongly encourage you to conduct your own
assessments of the service providers' services and the fitness or adequacy of such services for your particular needs.
Form SC 90 04 10 18                                                                                              Page 1 of 1
                                                      © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 5 of 255
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 6 of 255



                            Declarations:
                            Business Owner’s Policy
NGS Business Owners Declaration Page


Policy Number: 13 SBA AE7GUH                                                          Name of Agency/Broker:
                                                                                      THE BARCLAY GROUP
Policy Period: 02/01/2020 to 02/01/2021,                                              202 BROAD STREET
12:01 a.m., Standard time at your mailing                                             RIVERTON, NJ 08077
address shown here. Exception: 12 noon in
New Hampshire.                                                                        Code: 13652005

Insurer:                                                                              Previous Policy Number:
Hartford Underwriters Insurance Company, a                                            New
property and casualty company of The
Hartford.
                                                                                      Organization Type: LLC

One Hartford Plaza, Hartford, CT 06155
                                                                                      Audit Period: Auditable
Named Insured and Mailing Address:
                                                                                      Insurance Provided: In return for the
Lansdale 329 Prop, LLC & 329 Mainlans, LLC
                                                                                      payment of the premium and subject to
DBA: Stove and Tap                                                                    all of the terms of this policy, we agree
901 ROLLING RD                                                                        with you to provide insurance as stated
MOORESTOWN, NJ 08057-1341                                                             in this policy.

Type of Business: Restaurant - Fine Dining


 TOTAL PREMIUM:                                                                                                               $22,765*
*Total Premium includes the premium for all Coverage Parts issued to you in this policy, as well as any companion policies delivered
with this policy. Total Premium includes any applicable fees and surcharges. Total Premium may change based on coverage changes
made through endorsement or if your policy is subject to Premium Audit.




Countersigned by:                                                                                                              01/31/2020

                            Authorized Representative                                                                          Date




This Spectrum® Business Owner’s Policy consists of the Declarations, Coverage Forms, Coverage Parts, Common Policy Conditions and any other Forms
and endorsements issued to be a part of the Policy. The Hartford® is Hartford Fire Insurance Company and its affiliated property and casualty insurance
companies.




Form: SC 00 01 10 18                                                                                                                                      1
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 7 of 255



                         Declarations:
                         Business Owner’s Policy
A Business Owner’s Policy typically covers property and business liability risks. Generally, Property insurance
pays you if a covered cause of loss damages property that you own, rent or lease. Business liability insurance
pays in certain cases where something you do or something you own causes injury or damage to someone
else, or someone else’s property. Please see the coverages and limits described in your Declarations for
details regarding the insurance you purchased.




                     Glossary of Terms*
 TERM                                 DEFINITION
 Audit Period                         Your Policy period, which may be auditable or non-auditable. If your Policy is auditable, we will
                                      examine your business records to determine actual exposures for final premium calculation.
 Base Coverage Form                   Each Coverage Part has a form that explains, generally, what is and is not covered. This is the
                                      first building block of the Coverage Part. All other forms directly or indirectly modify the Base
                                      Coverage Form and are attached to it.
 Blanket Limit for Building and       Provides a single limit of insurance that applies to Building and Business Personal Property at
 Business Personal Property at a      the indicated location.
 Single Location
 Coverage Part                        A section of the Policy for a particular coverage. Unless otherwise stated in a specific Coverage
                                      Part, a Coverage Part consists of a Declarations page, a Base Coverage Form, all forms that
                                      modify the Base Coverage Form, and other forms applicable to the Coverage Part or the entire
                                      Policy.
 Declarations                         The part of the insurance contract that specifies the named insured, address, policy period,
                                      covered locations, limits of insurance and other key information such as forms applicable to the
                                      Coverage Part.
 Policy                               A contract between you and us to provide you with certain insurance coverages. Your
                                      Spectrum Business Owner’s Policy consists of all Coverage Parts and forms common to some
                                      or all Coverage Parts.
 SUPER STRETCH®                       A unique feature of The Hartford’s policy is an optional enhancement to the policy which
                                      increases the limit of insurance for several coverages and adds new coverages to the policy.
 SUPER STRETCH® Blanket               Provides a single limit of insurance that applies to more than one Coverage. Coverages subject
 Limit                                to the STRETCH® Blanket Limit may also have additional limits of insurance which would apply
                                      in addition to the STRETCH® Blanket Limit.

*The terms and definitions contained in the Glossary of Terms are provided to help you better understand your Business Owners Policy
and how it is constructed. These terms and definitions are not definitions that apply to any Coverage Part or Policy you have purchased
and should not be construed as such. Please refer to the applicable provisions in your coverage parts or policies for complete details of
the defined terms, including but not limited to the applicable Definitions section of such Coverage Part or Policy.




Form: SC 00 01 10 18                                                                                                                        2
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 8 of 255



                 Declarations: Locations and
                 Location-Based Coverages
Here’s how your Business Owner’s insurance coverage and limits apply to your business locations (LOC). If
you have more than one location or building (BLDG), we break out your coverage and limits separately for
each LOC.

 PROPERTY BLANKET LIMITS
 Blanket                                       Description                                                          Limit

                                               Building and Business Personal Property
 BLANKET 1                                                                                                     $2,640,000
                                               Combined


Locations with a specified limit for Building or Business Personal Property are not subject to the blanket limit.

 LOC 1, BLDG 1
      Class: Restaurant - Fine Dining                                                             Valuation
      Location: 329 W MAIN ST LANSDALE,PA 19446-2066                                              Building: Replacement Cost
      Construction Type: Joisted Masonry                                                          Business Personal Property (BPP):
      Year Built: 1920                                                                            Replacement Cost
      Property Deductible: $1,000

 LOC 1, BLDG 1: LOCATION-BASED COVERAGES AND FEATURES                                                      LIMIT OF INSURANCE

 Covered Property (Form Number SP 00 00 10 18)
 Business Personal Property, includes:
 · Tenant’s Improvements and Betterments                                                                      BLANKET 1 Applies
 · Personal Property of Others
 Business Personal Property (BPP) - Business Personal Property Limit - Additional                               25% - Included
 Seasonal Increase %
 Building                                                                                                     BLANKET 1 Applies

Locations with a specified limit for Building or Business Personal Property are not subject to the blanket limit.



 LOC 1, BLDG 1: LOCATION-BASED ADDITIONAL INTERESTS

 Mortgagee: Quaint Oak Bank, ISAOA/ATIMA




Form: SC 00 01 10 18                                                                                                                  3
            Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 9 of 255



                       Declarations:
                       Property Coverage Part
The coverages listed below apply to the location(s) for which you purchased property coverage. The limits in
the right-hand column show the maximum amount we’ll pay. Read the entire Coverage Part to determine your
rights, duties and what is and is not covered under the coverages listed below.

SUPER STRETCH® Blanket Limit: $350,000

 FORM NUMBER           FORM NAME                                               LIMIT OF INSURANCE
 SP 30 23 10 18        ACCOUNTS RECEIVABLE                            Included in SUPER STRETCH® Blanket Limit
 SP 30 18 10 18        ARSON AND THEFT REWARD                                         $10,000
 SP 30 57 10 18        BACK-UP OF SEWERS AND DRAINS COVERAGE                          Included2
 SP 30 31 10 18        BRANDS AND LABELS                                              Included2
 SP 30 59 10 18        BUILDING PROPERTY OF OTHERS                                    $50,000
 SP 30 13 10 18        BUSINESS INCOME AND EXTRA EXPENSE
                              Extended Business Income                                120 days
                              Limit Type                                        Actual Loss Sustained
                              Period of Restoration                                  12 months
                              Waiting Period                                           None
 SP 30 19 10 18        BUSINESS INCOME FOR CIVIL AUTHORITY ORDERS
                              Duration of Coverage                                    30 days
                              Waiting Period                                           None
 SP 31 20 10 18        BUSINESS INCOME FOR ELECTRONIC VANDALISM
                              Limit                                                   $25,000
                              Waiting Period                                          12 hours
 SP 31 22 10 18        BUSINESS INCOME FOR FOOD CONTAMINATION
                              Limit                                                   $50,000
                              Waiting Period                                           None
 SP 30 40 10 18        BUSINESS INCOME FOR OFF-PREMISES UTILITY
                       SERVICES
                              Limit                                                   $100,000
                              Waiting Period                                          12 hours
 SP 30 14 10 18        BUSINESS INCOME FROM DEPENDENT PROPERTIES
                              Limit                                                   $100,000
                              Period of Restoration                                  12 months
                              Waiting Period                                           None
 SP 30 45 10 18        BUSINESS INCOME FROM OFF-PREMISES
                       OPERATIONS
                              Extended Business Income                                120 days
                              Limit                                                   $100,000
                              Waiting Period                                           None
 SP 30 47 10 18        BUSINESS INCOME FROM WEBSITES


Form: SC 00 01 10 18                                                                                             4
           Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 10 of 255



                       Declarations:
                       Property Coverage Part
CONTINUED

 FORM NUMBER           FORM NAME                                                     LIMIT OF INSURANCE
                              Limit                                                         $50,000
                              Max Period of Restoration                                      7 days
                              Waiting Period                                                12 hours
 SP 30 32 10 18        CLAIM EXPENSE                                                        $50,000
 SP 30 00 10 18        COLLAPSE                                                             Included2
 SP 30 60 10 18        COMPUTERS WORLDWIDE                                  Included in SUPER STRETCH® Blanket Limit
 SP 30 37 10 18        CONTRACT PENALTIES                                                   $10,000
 SP 30 01 10 18        DEBRIS REMOVAL                                       Included in SUPER STRETCH® Blanket Limit
                              Limit                                            25% of amount paid for covered loss
 SP 30 29 10 18        ELECTRONIC DATA
                              Stretch Policy Year Limit                     Included in SUPER STRETCH® Blanket Limit
 SP 30 42 10 18        EMPLOYEE DISHONESTY COVERAGE - EXCLUDES                              $50,000
                       ERISA COMPLIANCE
 SP 30 02 10 18        EQUIPMENT BREAKDOWN                                                  Included2
                              Deductible                                                     $2,500
                              Defense                                                       Included
                              Expediting Expenses                                           $50,000
                              Hazardous Substances                                          $50,000
                              Supplementary Payments                                        Included
 SP 30 38 10 18        EXPEDITING EXPENSES                                                  $50,000
 SP 30 55 10 18        FINE ARTS COVERAGE                                                   $50,000
 SP 30 03 10 18        FIRE DEPARTMENT SERVICE CHARGE                       Included in SUPER STRETCH® Blanket Limit
 SP 30 04 10 18        FIRE EXTINGUISHER RECHARGE                                           Included2
 SP 30 16 10 18        FORGERY COVERAGE (INCLUDING CREDIT CARDS,                            $100,000
                       CURRENCY AND MONEY ORDERS)
 SP 30 46 10 18        FRAUDULENT TRANSFER COVERAGE                                         $50,000
 SP 30 05 10 18        GARAGES, STORAGE BUILDINGS, AND OTHER                                $50,000
                       APPURTENANT STRUCTURES
 SP 30 06 10 18        GLASS EXPENSE                                                        Included2
 SP 30 22 10 18        IDENTITY RECOVERY FOR BUSNESSOWNERS AND
                       EMPLOYEES
                              Deductible                                                      $250
                              Limit                                                         $15,000
                              Lost Wages and Child and Elder Care Expense      $250 per day, $5,000 per policy year
                              Mental Health Sublimit                                         $1,500
 SP 30 30 10 18        INTERRUPTION OF COMPUTER OPERATIONS

Form: SC 00 01 10 18                                                                                                  5
           Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 11 of 255



                       Declarations:
                       Property Coverage Part
CONTINUED

 FORM NUMBER           FORM NAME                                                      LIMIT OF INSURANCE
                              Period of Restoration                                         12 months
                              Policy Year Limit                                              $75,000
                              Waiting Period                                                 12 hours
 SP 30 07 10 18        LEASE ASSESSMENT                                                       $2,500
 SP 30 54 10 18        LEASEHOLD IMPROVEMENTS                                                $25,000
 SP 30 17 10 18        LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE
                              Limit                                                          $50,000
                              Period of Restoration                                          30 days
 SP 30 08 10 18        LOCK AND KEY REPLACEMENT                                               $1,000
 SP 30 36 10 18        LOST KEYS                                                              $5,000
 SP 30 28 10 18        MONEY AND SECURITIES COVERAGE
                              Inside the Premises Limit                                      $10,000
                              Outside the Premises Limit                                      $5,000
 SP 30 24 10 18        NEWLY ACQUIRED OR CONSTRUCTED PROPERTY
                              Newly Acquired or Constructed BI/EE Limit                      $750,000
                              Newly Acquired or Constructed BPP Limit                       $1,000,000
                              Newly Acquired or Constructed Building Limit                  $2,000,000
 SP 30 39 10 18        NON-OWNED DETACHED TRAILERS                           Included in SUPER STRETCH® Blanket Limit
 SP 30 50 10 18        OFF-PREMISES UTILITY SERVICES - DIRECT DAMAGE                         $50,000
 SP 31 28 10 18        ORDINANCE OR LAW - BUSINESS INCOME AND EXTRA                          Included
                       EXPENSE COVERAGE
                              Period of Restoration                          Included within Business Income and Extra
                                                                                   Expense Period of Restoration
 SP 30 11 10 18        ORDINANCE OR LAW COVERAGE
                              Increased Cost of Construction & Demolition                    $250,000
                              Costs Limit
                              Undamaged Part Limit                                           Included2
 SP 30 25 10 18        OUTDOOR PROPERTY                                                      $100,000
 SP 31 35 10 18        OUTDOOR SIGNS ON PREMISES                                             $50,000
 SP 30 33 10 18        PAIRS OR SETS                                                         Included2
 SP 30 53 10 18        PAVED SURFACES                                                        $50,000
 SP 30 09 10 18        PERSONAL EFFECTS                                      Included in SUPER STRETCH® Blanket Limit
 SP 30 20 10 18        POLLUTANTS AND CONTAMINANTS CLEAN UP AND                              $15,000
                       REMOVAL
 SP 30 10 10 18        PRESERVATION OF PROPERTY                                              45 days
 SP 30 26 10 18        PROPERTY OFF-PREMISES                                                 $100,000

Form: SC 00 01 10 18                                                                                                     6
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 12 of 255



                              Declarations:
                              Property Coverage Part
CONTINUED

    FORM NUMBER                 FORM NAME                                                             LIMIT OF INSURANCE
    SP 30 34 10 18              SALESPERSONS SAMPLES                                                         $10,000
    SP 30 51 10 18              SPOILAGE                                                     Included in SUPER STRETCH® Blanket Limit
                                           Business Income Limit                                             $50,000
                                           Waiting Period                                                    12 hours
    SP 30 49 10 18              SUMP OVERFLOW OR SUMP PUMP FAILURE                                           $50,000
    SP 30 44 10 18              THEFT DAMAGE TO BUILDING                                                    Included2
    SP 30 61 10 18              TRANSIT BUSINESS INCOME
                                           Limit                                                             $50,000
                                           Period of Restoration                                            12 months
                                           Waiting Period                                                     None
    SP 30 48 10 18              TRANSIT COVERAGE                                                             $50,000
    SP 30 52 10 18              UNAUTHORIZED BUSINESS CARD USE                                               $10,000
    SP 30 12 10 18              VALUABLE PAPERS AND RECORDS                                  Included in SUPER STRETCH® Blanket Limit
    SP 30 35 10 18              VALUATION CHANGES: COMMODITY, FINISHED AND                                   Included
                                MERCANTILE STOCK
                                           Valuation Changes                                                Included2
    SP 30 27 10 18              WATER DAMAGE, OTHER LIQUID, POWDER OR                                       Included2
                                MOLTEN MATERIAL DAMAGE
2
    Included within Covered Property Limit(s) (Building and/or Business Personal Property)


    ALL OTHER PROPERTY FORMS
    Form Number                 Form Name

     SP 70 03 10 18             CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM - SPECIAL PROPERTY COVERAGE FORM

     SP 01 37 10 18             PENNSYLVANIA CHANGES - SPECIAL PROPERTY COVERAGE FORM

     SP 20 08 10 18             PERILS SPECIFICALLY EXCEPTED

     SP 00 00 10 18             SPECIAL PROPERTY COVERAGE FORM



     PROPERTY COVERAGE PREMIUM:                                                                                         $7,009*
* Price is subject to fees and surcharges. For more details, refer to Page 10




Form: SC 00 01 10 18                                                                                                                7
                  Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 13 of 255



                                 Declarations:
                                 Business Liability Coverage Part
Your policy includes the liability coverages listed below. The limits in the right-hand column show the
maximum amount we’ll pay.

     FORM NUMBER                  FORM NAME                                                   LIMIT OF INSURANCE
     SL 00 00 10 18               BUSINESS LIABILITY COVERAGE FORM
                                              Damage To Premises Rented To You Limit              $1,000,000
                                              General Aggregate Limit                             $2,000,000
                                              Liability and Medical Expenses Limit                $1,000,000
                                              Medical Expenses Limit                                $5,000
                                              Personal and Advertising Injury Limit               $1,000,000
                                              Products-Completed Operations Aggregate Limit       $2,000,000
                                              Property Damage Liability Deductible               No Deductible
                                                    ADDITIONAL BUSINESS LIABILITY COVERAGES
     SL 30 32 10 18               BLANKET ADDITIONAL INSURED BY CONTRACT                           Included1
     SL 30 23 10 18               ELECTRONIC MEDIA LIABILITY                                       Included1
     SL 51 71 10 18               EMPLOYEE BENEFITS LIABILITY - OCCURRENCE
                                              Aggregate Limit                                     $2,000,000
                                              Each Claim Limit                                    $1,000,000
     SL 30 26 10 18               HIRED AUTO AND NON-OWNED AUTO LIABILITY                          Included1
     SL 30 33 10 18               LIQUOR LIABILITY COVERAGE
                                              Aggregate Limit                                     $2,000,000
                                              Each Common Cause Limit                             $1,000,000
1
    Included in Business Liability Limit(s)


     ALL OTHER BUSINESS LIABILITY FORMS
     Form Number                  Form Name

     SL 20 54 10 18               EXCLUSION - FUNGI, BACTERIA AND VIRUSES

     SL 20 06 10 18               EXCLUSION - NUCLEAR ENERGY LIABILITY

     SL 20 12 10 18               EXCLUSION - PLAYGROUND FACILITY

     SL 20 78 10 18               EXCLUSION - SILICA - BUSINESS LIABILITY COVERAGE FORM

     SL 70 22 10 18               CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM - BUSINESS LIABILITY COVERAGE FORM



     BUSINESS LIABILITY COVERAGE PREMIUM:                                                                        $7,956*
* Price is subject to fees and surcharges. For more details, refer to Page 10




Form: SC 00 01 10 18                                                                                                       8
           Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 14 of 255



                  Declarations:
                  Other Liability Coverages
Your policy also includes the following additional liability Coverage Parts or polices. Please see the applicable
Declaration form for details.

 DECLARATION           COVERAGE NAME                                                         PREMIUM
 FORM NUMBER
 SL 55 74 10 18        Employment Practices Liability Insurance                               Included
 SU 00 05 10 18        Umbrella                                                                $6,891




                  Declarations:
                  Common Forms
Your policy includes the Common Forms listed below. These forms apply to all Coverage Parts on your
policy.

 FORM NUMBER           FORM NAME
 SC 00 00 10 18        COMMON POLICY CONDITIONS
 SC 00 01 10 18        DECLARATIONS: BUSINESS OWNER'S POLICY
 SC 70 00 10 18        DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
 SC 90 04 10 18        IMPORTANT NOTICE TO POLICYHOLDERS THE HARTFORD CYBER CENTER WEBSITE ACCESS
 100722                INSURANCE POLICY BILLING INFORMATION
 SC 01 37 10 18        PENNSYLVANIA CHANGES - COMMON POLICY CONDITIONS
 SC 50 31 10 18        PRODUCER COMPENSATION NOTICE
 SC 00 12 10 18        SPECTRUM BUSINESS OWNER'S POLICY JACKET
 SC 00 02 10 18        SPECTRUM SUPPLEMENTAL SCHEDULE OF AUDITABLE COVERAGES
 SC 90 16 10 18        TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
 SC 90 15 10 18        US DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN ASSETS CONTROL (OFAC) ADVISORY
                       NOTICE TO POLICYHOLDERS




Form: SC 00 01 10 18                                                                                            9
           Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 15 of 255



                       Declarations:
                       Other Charges
States laws and regulations may require you to pay taxes, fees, surcharges or other costs. We’ve listed those
charges below

 DESCRIPTION                                                                             COST
 Other Premiums
 Policy Base Premium                                                                     $463
 Terrorism Premium                                                                       $446




                                                                                                           10
Form: SC 00 01 10 18
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 16 of 255


                        Declarations: Employment Practices
                        Liability Coverage Part
Employment Practices Declarations

COVERAGE PROVIDED BY THIS COVERAGE PART IS CLAIMS MADE COVERAGE. EXCEPT AS
OTHERWISE SPECIFIED HEREIN: COVERAGE APPLIES ONLY TO A CLAIM FIRST MADE AGAINST
THE INSUREDS DURING THE POLICY PERIOD AND WHICH HAS BEEN REPORTED TO US IN
ACCORDANCE WITH THE APPLICABLE NOTICE PROVISIONS. COVERAGE IS SUBJECT TO THE
INSURED’S PAYMENT OF THE APPLICABLE DEDUCTIBLE. PAYMENTS OF CLAIM EXPENSES ARE
SUBJECT TO, AND REDUCE, THE AVAILABLE LIMITS OF LIABILITY. PLEASE READ THE COVERAGE
PART CAREFULLY AND DISCUSS THE COVERAGE WITH YOUR INSURANCE AGENT OR BROKER.
UPON TERMINATION OF THIS COVERAGE PART, EXTENDED REPORTING PERIOD COVERAGE IS
AVAILABLE.


This Declarations Page, with Common Policy Conditions, Employment Practices Liability Coverage Form and
Endorsements, if any, shall together constitute this Employment Practices Liability Coverage Part, which in
turn forms a part of the Policy Number shown below.

The Nuclear Energy Liability Exclusion (Form SL 20 06) of the Policy to which this Coverage Part is attached
also applies to this Coverage Part.


Policy Number: 13 SBA AE7GUH                                                        Named Insured and Mailing Address:
                                                                                    Lansdale 329 Prop, LLC & 329 Mainlans, LLC
Policy Period                                                                       DBA: Stove and Tap
Effective date: 02/01/2020                                                          901 ROLLING RD
Expiration date: 02/01/2021                                                         MOORESTOWN, NJ 08057-1341
12:01 A.M., Standard time at the address of the named
insured as stated herein. 12 noon in New Hampshire.

Insurer:
Hartford Underwriters Insurance Company
One Hartford Plaza, Hartford, CT 06155



 PREMIUM:                                                                                                                         Included




This Spectrum® Business Owner’s Policy consists of the Declarations, Coverage Forms, Coverage Parts, Common Policy Conditions and any other Forms
and endorsements issued to be a part of the Policy. The Hartford® is Hartford Fire Insurance Company and its affiliated property and casualty insurance
companies.




Form: SL 55 74 10 18
Process Date: 01/31/2020
Policy Expiration Date: 02/01/2021                                         1
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 17 of 255


                     Declarations: Employment Practices
                     Liability Coverage Part
CONTINUED


POLICY PERIOD                         EFFECTIVE DATE: 02/01/2020 EXPIRATION DATE: 02/01/2021
12:01 A.M., Standard time at the address of the named insured as stated herein. Exception: 12 noon in New
Hampshire.


      LIMITS OF LIABILITY

      EACH CLAIM LIMIT: $25,000
      ANNUAL AGGREGATE LIMIT: $25,000


      RETROACTIVE DATE: 02/01/2020
      If no date is entered, the Retroactive Date is the same as the effective date of this Coverage Part.


      DEDUCTIBLE: $ Each claim



Form Numbers of Forms and Endorsements that apply:

     FORM NUMBER           FORM NAME
     SC 00 00 10 18        COMMON POLICY CONDITIONS
op
     SL 20 06 10 18        EXCLUSION – NUCLEAR ENERGY LIABILITY
     SL 55 17 10 18        PENNSYLVANIA CHANGES - EMPLOYMENT PRACTICES LIABILITY
     SL 55 02 10 18        EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM (CLAIMS MADE)
     SL 55 36 10 18        THIRD PARTY LIABILITY ENDORSEMENT - EMPLOYMENT PRACTICES LIABILITY
     SL 55 34 10 18        WAGE AND HOUR CLAIMS EXPENSES - EMPLOYMENT PRACTICES LIABILITY
     SL 55 74 10 18        DECLARATIONS - EMPLOYMENT PRACTICES LIABILITY COVERAGE PART
     SL 55 37 10 18        RETROACTIVE DATE ENDORSEMENT - EMPLOYMENT PRACTICES LIABILITY




Countersigned by:                                                                           01/31/2020

                                 Authorized Representative                                  Date




Form: SL 55 74 10 18
Process Date: 01/31/2020
Policy Expiration Date: 02/01/2021                           2
            Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 18 of 255


                       Declarations: Umbrella Liability
                       Supplemental Policy
Umbrella Liability Supplemental Policy Declarations Page

This Declarations Page, with the Umbrella Liability Supplemental Policy Form and Supplemental Policy
endorsements, if any, shall together constitute this Umbrella Liability Supplemental Policy, also referred to as
“Supplemental Policy”. The Supplemental Policy in turn forms a part of the Policy Number shown below.

None of the provisions of the Policy to which this Supplemental Policy is attached applies to the Umbrella
Liability Insurance provided hereunder, unless otherwise specified in this Supplemental Policy.


Policy Number: 13 SBA AE7GUH                                      Named Insured and Mailing Address:
                                                                 Lansdale 329 Prop, LLC & 329 Mainlans,
Policy Period                                                    LLC
                                                                 DBA: Stove and Tap
Effective Date: 02/01/2020
                                                                 901 ROLLING RD
Expiration Date: 02/01/2021
12:01 A.M., Standard time at the address of the named
                                                                 MOORESTOWN, NJ 08057-1341
insured as stated herein.
                                                                  Named Insured Is: Lansdale 329 Prop,
                                                                  LLC & 329 Mainlans, LLC
Insurer:
Hartford Underwriters Insurance Company
One Hartford Plaza, Hartford, CT 06155



 PREMIUM:                                                                                           $6,891




CONTINUED

Form: SU 00 05 10 18
Process Date: 01/31/2020
Policy Expiration Date: 02/01/2021                          1
            Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 19 of 255


                       Declarations: Umbrella Liability
                       Supplemental Policy
CONTINUED


POLICY PERIOD                          EFFECTIVE DATE: 02/01/2020 EXPIRATION DATE: 02/01/2021
12:01 A.M., Standard time at the address of the named insured as stated herein.



LIMITS OF INSURANCE
The Limits of Insurance subject to all the terms of this Supplemental Policy that apply are:

EACH OCCURRENCE LIMIT: $5,000,000
GENERAL AGGREGATE LIMIT: $5,000,000
(Other than Products - Completed Operations, Bodily Injury By Disease and Automobile)
PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT: $5,000,000
BODILY INJURY BY DISEASE AGGREGATE LIMIT: $5,000,000


SELF INSURED RETENTION: $10,000 Each Occurrence




Schedule of Underlying Insurance
                     See Attached Extension Schedule of Underlying Insurance

Form Numbers of Forms and Endorsements that apply:

FORM NUMBER                          FORM NAME
SU 20 10 10 18                       EXCLUSION - CARE, CUSTODY OR CONTROL OF REAL PROPERTY
                                     EXCLUSION - CARE, CUSTODY OR CONTROL OF PERSONAL
SU 20 09 10 18
                                     PROPERTY
SU 00 00 10 18                       UMBRELLA LIABILITY SUPPLEMENTAL POLICY
SU 20 01 10 18                       EXCLUSION - SILICA
SU 01 37 10 18                       AMENDMENT OF UMBRELLA CONDITIONS - PENNSYLVANIA
                                     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM -
SU 70 02 10 18
                                     UMBRELLA LIABILITY SUPPLEMENTAL POLICY
SU 30 25 10 18                       FOLLOWING FORM ENDORSEMENT - LIQUOR LIABILITY
                                     UMBRELLA LIABILITY SUPPLEMENTAL POLICY DECLARATIONS
SU 00 05 10 18
                                     PAGE
                                     FOLLOWING FORM ENDORSEMENT - FUNGI, BACTERIA AND
SU 30 19 10 18
                                     VIRUSES
SU 00 04 10 18                       EMPLOYEE BENEFITS LIABILITY ENDORSEMENT - OCCURRENCE
SU 30 08 10 18                       FOLLOWING FORM ENDORSEMENT - AUTOMOBILE LIABILITY
SU 00 03 10 18                       EXTENSION SCHEDULE OF UNDERLYING INSURANCE
SU 00 02 10 18                       BLANKET ADDITIONAL INSURED BY CONTRACT - UMBRELLA
SU 20 18 10 18                       EXCLUSION - PLAYGROUND FACILITY




Form: SU 00 05 10 18
Process Date: 01/31/2020
Policy Expiration Date: 02/01/2021                          2
            Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 20 of 255


                       Declarations: Umbrella Liability
                       Supplemental Policy
CONTINUED


Countersigned by:                                                      01/31/2020

                                     Authorized Representative         Date



Countersigned by:                                                      01/31/2020

                                     Lisa Levin, Secretary             Date


Countersigned by:                                                      01/31/2020

                                     Doug Elliot, President            Date




Form: SU 00 05 10 18
Process Date: 01/31/2020
Policy Expiration Date: 02/01/2021                               3
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 21 of 255

EXTENSION SCHEDULE OF
UNDERLYING INSURANCE

This extension schedule forms a part of the Supplemental Policy.

An "X" marked in a box indicates the corresponding coverage is provided in the “underlying insurance”.

Please note the Maintenance Of Underlying Insurance condition in the Umbrella Liability Supplemental Policy.



A. (X) Business Liability
   Carrier, Policy Number and Policy Period:   Hartford Underwriters Insurance Company
                                               13 SBA AE7GUH
                                               02/01/2020 To 02/01/2021

                      Type of Coverage                                         Applicable Limits

 (X)     Liability and Medical Expenses                     $1,000,000                                   Per Occurrence
 (X)     Personal and Advertising Injury                    $1,000,000                       Per Person/Organization
 (X)     Products/Completed Operations Aggregate            $2,000,000                                    Aggregate
 (X)     General Aggregate                                  $2,000,000                                       Aggregate
 (X)     Damages To Premises Rented To You                  $1,000,000                              Any One Premises


 (X)     Hired Auto and Non-Owned Auto Liability            1,000,000/2,000,000



B. (X) Liquor Liability
   Carrier, Policy Number and Policy Period:   Hartford Underwriters Insurance Company
                                               13 SBA AE7GUH
                                               02/01/2020 To 02/01/2021

                      Type of Coverage                                          Applicable Limits

       Liquor Liability                        $1,000,000                                       Each Common Cause
                                               $2,000,000                                            Aggregate Limit




Form SU 00 03 10 18                                                                                      Page 1 of 4
Process Date: 01/31/2020                      © 2018, The Hartford               Policy Expiration Date: 02/01/2021
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
            Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 22 of 255

EXTENSION SCHEDULE OF UNDERLYING
INSURANCE (Continued)
POLICY NUMBER:         13 SBA AE7GUH



C. ( ) Comprehensive Automobile Liability
   Carrier, Policy Number and Policy Period:



                                                  Type of Coverage


          ( ) Owned Autos                        ( ) Non-Owned Autos                      ( ) Hired Autos


                                                  Applicable Limits

                                                 Bodily Injury Liability
                                                                                   Each Person
                                                                                  Each Accident
                                               Property Damage Liability
                                                                                  Each Accident

                               Bodily Injury and Property Damage Liability Combined
                                                                                   Each Person
                                                                                  Each Accident


                                                  Type of Coverage

                 ( ) Uninsured Motorist                                    ( ) Underinsured Motorist

                                                  Applicable Limits

                                                                                  Each Accident
                                                                               Each Occurrence

                                                                                    Each Person
                                                                                  Each Accident




Form SU 00 03 10 18                                                                                      Page 2 of 4
Process Date: 01/31/2020                      © 2018, The Hartford               Policy Expiration Date: 02/01/2021
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 23 of 255

EXTENSION SCHEDULE OF UNDERLYING
INSURANCE (Continued)
POLICY NUMBER:          13 SBA AE7GUH


D. ( ) Employer’s Liability
   Carrier, Policy Number and Policy Period:



                    Type of Coverage                                              Applicable Limits

      Employers Liability                                                                             Each Accident*
                                                                                          Each Employee by Disease*
                                                                                             Total Policy by Disease*




*In any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying insurer is by law
unlimited, the limit stated does not apply and the policy of which this extension schedule forms a part shall afford no
insurance with respect to Employers Liability in such jurisdiction.

Form SU 00 03 10 18                                                                                      Page 3 of 4
Process Date: 01/31/2020                      © 2018, The Hartford               Policy Expiration Date: 02/01/2021
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 24 of 255

EXTENSION SCHEDULE OF UNDERLYING
INSURANCE (Continued)
POLICY NUMBER:            13 SBA AE7GUH


E. ( ) Foreign Liability
   Carrier, Policy Number and Policy Period:



                        Type of Coverage                                             Applicable Limits


    ()        Foreign Commercial General Liability
         ()       Liability and Medical Expenses                                                      Per Occurrence
         ()       Personal And Advertising Injury                                             Per Person/Organization
         ()       Products/Completed Operations Aggregate                                                  Aggregate
         ()       General Aggregate                                                                        Aggregate
         ()       Damages To Premises Rented To You                                                Any One Premises


    ()        Foreign Contingent Auto Liability                                                          Each Accident

    ()        Foreign Employers Liability                                                             Each Accident*
                                                                                          Each Employee by Disease*
                                                                                             Total Policy by Disease*




*In any jurisdiction where the amount of Employers Liability Coverage afforded by the underlying insurer is by law
unlimited, the limit stated does not apply and the policy of which this extension schedule forms a part shall afford no
insurance with respect to Employers Liability in such jurisdiction.

Form SU 00 03 10 18                                                                                      Page 4 of 4
Process Date: 01/31/2020                      © 2018, The Hartford               Policy Expiration Date: 02/01/2021
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 25 of 255




SPECTRUM SUPPLEMENTAL SCHEDULE OF AUDITABLE
COVERAGES
This schedule reflects only those classes and/or coverages that are subject to audit.


POLICY NUMBER:        13 SBA AE7GUH

Entries herein, except as specifically provided elsewhere in this policy, do not modify any of the other provisions of this
policy.

Auditable Coverage Description:

 Class/Coverage Name
 Class 58001:Restaurant - Fine Dining

Other coverages on your policy may be subject to audit.




Form SC 00 02 10 18                                                                                         Page 1 of 1
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 26 of 255




SPECIAL PROPERTY COVERAGE FORM

SPECIAL PROPERTY COVERAGE FORM
READ YOUR POLICY CAREFULLY

QUICK REFERENCE                                                                              Beginning on Page

A. COVERAGES                                                                                           1

   Covered Property                                                                                    1
   Property Not Covered                                                                                2
   Covered Causes of Loss                                                                              2
   Limitations                                                                                         2
   Additional Coverages                                                                                3
   Coverage Extensions                                                                                 3

B. EXCLUSIONS                                                                                          3

C. LIMITS OF INSURANCE                                                                                 9

D. DEDUCTIBLES                                                                                        10

E. PROPERTY LOSS CONDITIONS                                                                           10

   Abandonment                                                                                        10
   Appraisal                                                                                          10
   Duties in the Event of Loss or Damage                                                              10
   Legal Action Against Us                                                                            11
   Loss Payment                                                                                       11
   Recovered Property                                                                                 13
   Salvage                                                                                            14
   Vacancy                                                                                            14

F. PROPERTY GENERAL CONDITIONS                                                                        14

   Control of Property                                                                                14
   Mortgage Holders                                                                                   14
   No Benefit to Bailee                                                                               15
   Other Insurance                                                                                    15
   Policy Period, Coverage Territory                                                                  15
   Transfer Of Rights of Recovery Against Others To Us                                                15

G. PROPERTY DEFINITIONS                                                                               16




Form SP 00 00 10 18
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 27 of 255




SPECIAL PROPERTY COVERAGE FORM
Various provisions in this Policy restrict coverage. Read the entire Policy carefully to determine rights, duties, and what is
and is not covered.
Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we," "us" and "our" refer to the Company providing this insurance.
"Policy period", as used in this Coverage Part, means the period from the effective date of this Coverage Part to the
expiration date of the Coverage Part as stated in the Declarations or the date of cancellation, whichever is earlier.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section G., PROPERTY
DEFINITIONS.

A. COVERAGE
   We will pay for direct physical loss of or direct physical damage to Covered Property at the premises described in the
   Declarations (also called "scheduled premises" in this Coverage Part) caused by or resulting from a Covered Cause
   of Loss.
   1. Covered Property
       Covered Property as used in this Coverage Part, means the following types of property for which a Limit of
       Insurance is shown in the Declarations:
       a. Buildings, meaning the building(s) and structure(s) described in the Declarations, including:
            (1) Completed additions;
            (2) Fixtures, including outdoor fixtures;
            (3) Permanently installed:
                (a) Machinery; and
                (b) Equipment;
            (4) Your personal property in apartments, rooms or common areas furnished by you as landlord;
            (5) Building Glass, meaning glass that is part of a building or structure;
            (6) Personal property owned by you that is used to maintain or service the buildings or structures on the
                premises, including:
                (a) Fire extinguishing equipment;
                (b) Outdoor furniture;
                (c) Floor coverings; and
                (d) Appliances used for refrigerating, ventilating, cooking, dishwashing or laundering;
            (7) If not covered by other insurance:
                (a) Additions under construction, alterations and repairs to the buildings or structures;
                (b) Materials, equipment, supplies and temporary structures, on or within 1,000 feet of the "scheduled
                     premises", used for making additions, alterations or repairs to the buildings or structures.
       b. Business Personal Property located in or on the building(s) or structure(s) described in the Declarations at
            the "scheduled premises" or in the open (or in a vehicle) within 1,000 feet of the building(s) or structure(s) or
            within 1,000 feet of the "scheduled premises", whichever distance is greater, including:
            (1) Property you own that is used in your business;
            (2) Tools and equipment owned by your “employees”, which are used in your business “operations”;
            (3) Property of others that is in your care, custody or control;
            (4) “Tenant improvements and betterments”;
            (5) Leased personal property for which you have contractual responsibility to insure, unless otherwise
                provided for under this Coverage Part; and

Form SP 00 00 10 18                                                                                             Page 1 of 19
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 28 of 255




          (6) Exterior building glass, if you are a tenant and no Limit of Insurance is shown in the Declarations for
               Building property. The glass must be owned by you or in your care, custody or control and for which the
               lease holds you responsible.
   2. Property Not Covered
      Covered Property does not include:
      a. Aircraft (including “unmanned aircraft”, other than “unmanned aircraft” held for sale);
      b. Automobiles, motortrucks and other vehicles subject to motor vehicle registration;
      c. Automobiles held for sale;
      d. Trailers or semi-trailers except as otherwise provided for in this Coverage Part;
      e. "Money”, bank notes and "securities", except as otherwise provided in this Coverage Part;
      f. Contraband, or property in the course of illegal transportation or trade;
      g. Land, whether or not resurfaced with stone, gravel or similar layer or a paved surface, (including land on
          which the property is located), land improvements, water (including water that is natural, metered water that is
          purchased from a utility company or other supplier, water that is located within a swimming pool, and/or bulk
          containerized water which is used for a fire suppression system. This does not include containerized water
          that is “stock”), growing crops, standing timber or lawns (other than lawns which are part of a vegetated roof);
      h. Outdoor fences, radio or television antennas (including satellite dishes), including their lead-in wiring, masts
          or towers, signs (other than signs attached to buildings), trees, shrubs or plants (other than “stock” of trees,
          shrubs or plants or trees, shrubs or plants which are sold but not delivered or which are part of a vegetated
          roof), except as otherwise provided for in this Coverage Part;
      i. Watercraft (including motors, equipment and accessories) while afloat;
      j. “Valuable papers and records” (including the cost to research, replace or restore the information on "valuable
          papers and records"), except as otherwise provided for in this Coverage Part;
      k. "Electronic data" (including the cost to research, replace or restore “electronic data”) except as otherwise
          provided for in this Coverage Part. This Paragraph k. does not apply to your “stock” of prepackaged software;
      l. Accounts, bills, food stamps, other evidences of debt or accounts receivable, except as otherwise provided for
          in this Coverage Part;
      m. “Computer(s)” which are permanently installed in aircraft, watercraft, motor truck, or other vehicles subject to
          motor vehicle registration;
      n. Live eggs, embryos and cells;
      o. Animals, unless owned by others and boarded by you, or if owned by you, only as “stock” while inside of
          buildings, except as otherwise provided for in this Coverage Part; and
      p. Property that is more specifically covered, insured or described elsewhere within this Coverage Part or in any
          other policy, except for the excess of the amount due (whether you can collect on it or not) from other
          insurance.
   3. Covered Causes of Loss
      Covered Cause of Loss means direct physical loss or direct physical damage unless the loss or damage is
      excluded or limited in this Coverage Part.
   4. Limitations
      a. We will not pay for loss of or damage to:
          (1) Property that is missing, where the only evidence of the loss or damage is a shortage disclosed on taking
               inventory, or other instances where there is no physical evidence to show what happened to the property;
          (2) Property that has been transferred to a person or to a place outside the "scheduled premises" on the
               basis of unauthorized instructions, except as otherwise provided for in this Coverage Part; or
          (3) The interior of any building or structure, or to personal property in the building or structure, caused by or
               resulting from rain, snow, sleet, ice, sand or dust, whether driven by wind or not, unless:


Form SP 00 00 10 18                                                                                          Page 2 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 29 of 255




                (a) The building or structure first sustains physical damage by a Covered Cause of Loss to its roof or
                     walls through which the rain, snow, sleet, ice, sand or dust enters; or
                (b) The loss or damage is caused by or results from thawing of snow, sleet, or ice on the building or
                     structure.
       b. Pets and animals are covered only if they are:
           (1) Stolen; or
           (2) Their destruction is made necessary by or are killed by a "specified cause of loss".
       c. For direct physical loss or direct physical damage by theft, the following types of property are covered only up
           to the limits shown:
           (1) $2,500 for furs, fur garments and garments trimmed with fur;
           (2) $5,000 for jewelry, watches, watch movements, jewels, pearls, precious and semi-precious stones,
                bullion, gold, silver, platinum and other precious alloys or metals. This limit does not apply to jewelry and
                watches worth $500 or less per item;
           (3) $2,500 for patterns, dies, molds and forms; and
           (4) $500 for stamps, lottery tickets held for sale and letters of credit.
       d. We will not pay for loss or damage to lawns, trees, shrubs or plants which are part of a vegetated roof,
           caused by or resulting from:
           (1) Dampness or dryness of atmosphere or of soil supporting the vegetation;
           (2) Changes in or extremes of temperature;
           (3) Frost or hail; or
           (4) Rain, snow, ice or sleet.
       e. The most we will pay for direct physical loss or direct physical damage to outdoor signs attached to buildings
           is $5,000 per sign in any one occurrence.
    5. Additional Coverages
       Additional Coverages may be attached to this Coverage Part by endorsement and would be shown in the
       Declarations. Unless otherwise stated, the Limits of Insurance available under these Additional Coverages are
       subject to and not in addition to the Limits of Insurance in this Coverage Form.
    6. Coverage Extensions
       Coverage Extensions may be attached to this Coverage Part by endorsement and would be shown in the
       Declarations. Unless otherwise stated, the Limits of Insurance available under these Coverage Extensions are in
       addition to the Limits of Insurance in this Coverage Form.

B. EXCLUSIONS
   1. We will not pay for loss or damage caused directly or indirectly by any of the following. Such loss or damage is
      excluded regardless of any other cause or event that contributes concurrently or in any sequence to the loss.
      These exclusions apply whether or not the loss event results in widespread damage or affects a substantial area.
      a. Earth Movement
          (1) Earthquake, meaning a shaking or trembling of the earth’s crust, including tremors and aftershocks,
              resulting in breaking, shifting, rising, settling, sinking or lateral movement;
          (2) Landslide, including any earth sinking, rising or shifting related to such event;
          (3) Mine subsidence, meaning subsidence of a man-made mine, whether or not mining activity has ceased;
          (4) Earth sinking (other than sinkhole collapse), rising or shifting including soil conditions which cause
              settling, cracking or other disarrangement of foundations or other parts of realty. Soil conditions include
              contraction, expansion, freezing, thawing, erosion, improperly compacted soil, and the action of water
              under the ground surface;



Form SP 00 00 10 18                                                                                            Page 3 of 19
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 30 of 255




            But if Earth Movement, as described in Paragraphs (1) through (4) above, results in fire or explosion damage
            to Covered Property, we will pay for the physical loss or physical damage to Covered Property caused by that
            fire or explosion.
            (5) Volcanic eruption, explosion or effusion. But if volcanic eruption, explosion or effusion results in fire or
                 volcanic action damage to Covered Property, we will pay for the physical loss or physical damage caused
                 by that fire or volcanic action.
                 Volcanic action means direct physical loss or direct physical damage resulting from the eruption of a
                 volcano when the direct physical loss or direct physical damage is caused by:
                 (a) Airborne volcanic blast or airborne shock waves;
                 (b) Ash, dust, or particulate matter; or
                 (c) Lava flow.
                 With respect to coverage for volcanic action as set forth in 5(a) through 5(c) above, all volcanic eruptions
                 that occur within any 168-hour period will constitute a single occurrence.
                 Volcanic action does not include the cost to remove ash, dust, or particulate matter that does not cause
                 direct physical loss or direct physical damage to Covered Property.
            This Exclusion applies regardless of whether any of the above, in Paragraphs (1) through (5), is caused by
            weather, an act of nature or by an artificial, man-made or other cause.
       b.   Governmental Action
            Seizure or destruction of property by order of governmental authority.
            But we will pay for direct physical loss or direct physical damage to Covered Property caused by or resulting
            from acts of destruction ordered by governmental authority and taken at the time of a fire to prevent its
            spread, if the fire would be covered under this Coverage Part.
       c.   Nuclear Hazard
            (1) Nuclear reaction, nuclear radiation or radioactive contamination, however caused, whether intentional or
                 unintentional. This includes, but is not limited to, the release, dispersal or application of radioactive
                 material, or the use of a nuclear weapon or device that involves or produces a nuclear reaction, nuclear
                 radiation or radioactive contamination or radioactive force.
            (2) When state standard fire policy law requires that we cover any resulting fire damage, we will pay only for
                 the resulting damage to Covered Property caused by that resulting fire, if the fire would be covered under
                 this Coverage Part. We will pay only the actual cash value for the damaged property. Therefore, we will
                 not pay for any indirect or related loss(es), such as Business Income, Extra Expense, legal liability, or
                 leasehold interest loss(es).
       d.   Utility Services
            The failure of “communication supply services”, “power supply services”, “wastewater removal services”,
            “water supply services” or other utility service supplied to the "scheduled premises", however caused, if the
            failure:
            (1) Originates away from the “scheduled premises”; or
            (2) Originates at the “scheduled premises” but only if such failure involves equipment used to supply the
                 utility service to the “scheduled premises” from a source away from the “scheduled premises”.
            Failure of any utility service includes lack of sufficient capacity and reduction in supply necessary to maintain
            normal “operations”.
            But if physical loss or physical damage to Covered Property by a Covered Cause of Loss results, we will pay
            for that resulting physical loss or physical damage.
       e.   War and Military Action
            (1) War, including undeclared or civil war;
            (2) Hostile or warlike action, in time of peace or war, including action in hindering, combating or defending
                 against an actual or expected attack, by any of the following:

Form SP 00 00 10 18                                                                                            Page 4 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 31 of 255




              (a) Government or sovereign power (including quasi and de facto forms), or by any authority maintaining
                    or using military, naval or air forces;
              (b) Military, naval or air forces; or
              (c) An agent of such government, power, authority or forces.
          (3) Invasion, insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in
              hindering, combating or defending against such actual or expected event by any government, power,
              authority, forces or agents described in Paragraphs (2)(a) through (2)(c) above.
       f. Water
          (1) Flood, surface water, waves (including tidal waves and tsunami), tides, tidal water, overflow of streams or
              any other natural or man-made bodies of water, or spray from any of these, all whether or not driven by
              wind (including storm surge);
          (2) Mudslide or mudflow;
          (3) Water or sewage that backs up or overflows or is otherwise discharged from a sewer, drain, sump, sump
              pump or related equipment;
          (4) Water under the ground surface pressing on, or flowing or seeping through:
              (a) Foundations, walls, floors or paved surfaces;
              (b) Basements, whether paved or not; or
              (c) Doors, windows or other openings;
          (5) Waterborne material carried or otherwise moved by any of the water referred to in Paragraphs (1), (3) or
              (4), or material carried or otherwise moved by mudslide or mudflow.
          But if any of the above in Paragraphs (1) through (5), results in fire, explosion or sprinkler leakage damage to
          Covered Property, we will pay for the direct physical loss or direct physical damage caused by that fire,
          explosion or sprinkler leakage.
          (6) Water damage caused by or resulting from earthquake or volcanic eruption as described in Exclusion
              1.a., Earth Movement.
          This Exclusion applies regardless of whether any of the above, in Paragraphs (1) through (6), is caused by an
          act of nature or by an artificial, man-made or other cause.
       g. “Fungi”, Wet Rot or Dry Rot
          Presence, growth, proliferation, spread or any activity of “fungi”, wet rot or dry rot.
          But if “fungi”, wet rot or dry rot results in a “specified cause of loss” to Covered Property, we will pay for the
          loss or damage caused by the “specified cause of loss”.
          This exclusion does not apply when “fungi”, wet rot or dry rot results from fire or lightning.
       h. Virus or Bacteria
          (1) Any virus, bacterium or other microorganism that induces or is capable of inducing physical distress,
              illness or disease.
          (2) With respect to any loss or damage subject to the exclusion in Paragraph (1) above, such exclusion
              supersedes any exclusion relating to “pollutants and contaminants”.
       i. Ordinance Or Law
          (1) The enforcement of or compliance with any ordinance or law:
              (a) Regulating the construction, use or repair of any property; or
              (b) Requiring the tearing down of any property, including the cost of removing its debris.
          (2) This exclusion applies whether the loss results from:
              (a) An ordinance or law that is enforced even if the property has not been damaged; or
              (b) The increased costs incurred to comply with an ordinance or law in the course of construction, repair,
                    renovation, remodeling or demolition of property or removal of its debris, following a physical loss to
                    that property.

Form SP 00 00 10 18                                                                                           Page 5 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 32 of 255




       j.Electronic Vandalism or Corruption of “Electronic Data” or Corruption of “Computer(s)”
         (1) Destruction or corruption of “electronic data” caused by virus, malicious code or similar instruction
              introduced into or enacted on a “computer” system (including “electronic data”) or a network to which it is
              connected, designed to destroy or corrupt “electronic data”;
         (2) Unauthorized viewing, copying or use of “electronic data” (or any proprietary or confidential information or
              intellectual property in any form) by any person, even if such activity is characterized as theft;
         (3) Manipulation of your “computer” system including “electronic data” by any person(s), for the purpose of
              diverting or destroying “electronic data” or causing fraudulent or illegal transfer of any property;
         (4) Interruption in normal “computer” function on network service or function due to insufficient capacity to
              process transactions or to an overload of activity on the system or network;
         (5) Unexplained or indeterminable failure, malfunction or slowdown of a “computer” system, including
              “electronic data” or the inability to access or properly manipulate the “electronic data”;
         (6) Complete or substantial failure, disablement or shutdown of the internet, regardless of cause;
         (7) The inability of a “computer” system to correctly recognize, process, distinguish, interpret or accept one or
              more dates or times.
         But if direct physical loss or direct physical damage occurs to Covered Property from a resulting Covered
         Cause of Loss, we will pay for that resulting direct physical loss or direct physical damage. Mere loss of use
         or loss of functionality of any property is not considered physical loss or physical damage
   2. We will not pay for loss or damage caused by or resulting from:
       a. Electrical Apparatus
          (1) Artificially generated electrical, magnetic or electromagnetic energy that damages, disturbs, disrupts or
              otherwise interferes with any:
              (a) Electrical or electronic wire, device, appliance, system or network; or
              (b) Device, appliance, system or network utilizing cellular or satellite technology.
          (2) For the purpose of this exclusion, electrical, magnetic or electromagnetic energy includes but is not
              limited to:
              (a) Electrical current, including arcing;
              (b) Electrical charge produced or conducted by a magnetic or electromagnetic field;
              (c) Pulse of electromagnetic energy; or
              (d) Electromagnetic waves or microwaves.
          But if fire damage to Covered Property results, we will pay for the direct physical loss or direct physical
          damage caused by fire.
          (3) We will pay for loss or damage to "computer(s)" due to artificially generated electrical, magnetic or
              electromagnetic energy if such loss or damage is caused by or results from:
              (a) An occurrence that took place within 1,000 feet of the “scheduled premises”; or
              (b) Interruption of electric power supply, power surge, blackout or brownout if the cause of such
                    occurrence took place within 1,000 feet of the “scheduled premises”.
       b. Consequential Losses
          Delay, loss of use or loss of market.
       c. Smoke, Vapor, Gas
          Smoke, vapor or gas from agricultural smudging or industrial operations.
       d. Steam Apparatus
          Explosion of steam boilers, steam pipes, steam engines or steam turbines owned or leased by you, or
          operated under your control. But if explosion of steam boilers, steam pipes, steam engines or steam turbines
          results in fire or combustion explosion damage to Covered Property, we will pay for the direct physical loss or
          direct physical damage caused by that fire or combustion explosion. We will also pay for direct physical loss
          or direct physical damage to Covered Property caused by or resulting from the explosion of gases or fuel


Form SP 00 00 10 18                                                                                          Page 6 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 33 of 255




          within the furnace of any fired vessel or within the flues or passages through which the gases of combustion
          pass.
      e. Other Types of Loss
          (1) Wear and tear;
          (2) Rust, corrosion, decay, deterioration, hidden or latent defect or any quality in property that causes it to
               damage or destroy itself;
          (3) Smog;
          (4) Settling, cracking, shrinking or expansion;
          (5) Nesting or infestation, or discharge or release of waste products or secretions, by insects, birds, rodents,
               mold, spore or other animals;
          (6) Mechanical breakdown, including rupture or bursting caused by centrifugal force.
               This exclusion does not apply with respect to the breakdown of “computer(s)”;
          (7) The following causes of loss to personal property:
               (a) Dampness or dryness of atmosphere;
               (b) Changes in or extremes of temperature; or
               (c) Marring or scratching.
          But if direct physical loss or direct physical damage to Covered Property by a "specified cause of loss" or
          building glass breakage results, we will pay for that resulting direct physical loss or direct physical damage.
      f. Frozen Plumbing
          Water, other liquids, powder or molten material that leaks or flows from plumbing, heating, air conditioning or
          other equipment (except fire protective systems) caused by or resulting from freezing, unless:
          (1) You use all reasonable means to maintain heat in the building or structure; or
          (2) You drain the equipment and shut off the supply if the heat is not maintained.
      g. Dishonesty
          Dishonest or criminal act (including theft) by you, anyone else with an interest in the property, any of your or
          their partners, "members", officers, "managers", “employees”, directors, trustees, authorized representatives
          or anyone to whom you entrust the property for any purpose whether acting alone or in collusion with any
          other party.
          This exclusion:
          (1) Applies whether or not an act occurs during your normal hours of “operation”;
          (2) Does not apply to acts of destruction by your “employees” or authorized representatives; but theft by your
               “employees” or authorized representatives is not covered.
          With respect to accounts receivable and “valuable papers and records”, this exclusion does not apply to
          carriers for hire.
      h. False Pretense
          Voluntary parting with any property by you or anyone else to whom you have entrusted the property if induced
          to do so by any fraudulent scheme, trick, device or false pretense.
      i. Exposed Property
          Rain, snow, ice or sleet to personal property in the open.
      j. Collapse
          (1) Collapse, including any of the following conditions of property or any part of the property:
               (a) An abrupt falling down or caving in;
               (b) Loss of structural integrity, including separation of parts of the property or property in danger of falling
                   down or caving in; or
               (c) Any cracking, bulging, sagging, bending, leaning, settling, shrinkage or expansion as such condition
                   relates to Paragraph (1)(a) or (1)(b) above.
Form SP 00 00 10 18                                                                                             Page 7 of 19
                                                    © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 34 of 255




          But if collapse results in direct physical loss or direct physical damage to Covered Property caused by a
          Covered Cause of Loss at the “scheduled premises”, we will pay for the direct physical loss or direct physical
          damage caused by that Covered Cause of Loss.
          (2) This exclusion does not apply to collapse caused by one or more of the following:
               (a) A "specified cause of loss";
               (b) Breakage of building glass;
               (c) Weight of rain that collects on a roof; or
               (d) Weight of people or personal property.
      k. Pathogenic or Poisonous Biological or Chemical Materials
          The deliberate or intentional dispersal or application of any pathogenic or poisonous biological or chemical
          materials.
          But if direct physical loss or direct physical damage to Covered Property by fire results, we will pay for the
          resulting direct physical loss or direct physical damage caused by that fire.
      l. Pollution
          We will not pay for loss or damage caused by or resulting from the discharge, dispersal, seepage, migration,
          release or escape of "pollutants and contaminants" unless the discharge, dispersal, seepage, migration,
          release or escape is itself caused by any "specified cause of loss." But if the discharge, dispersal, seepage,
          migration, release or escape of “pollutants and contaminants” results in damage to Covered Property caused
          by a "specified cause of loss", we will pay for the physical loss or physical damage caused by that "specified
          cause of loss."
      m. Neglect
          Neglect of an insured to use all reasonable means to save and preserve property from further damage at and
          after the time of loss.
      n. Errors, Omissions, or Deficiency in Design
          Errors, omissions, or deficiency in design in:
          (1) Programming, processing or storing data, as described under "electronic data" or in any "computer"
               operations; or
          (2) Processing or copying "valuable papers and records".
          However, we will pay for direct physical loss or direct physical damage to Covered Property caused by
          resulting fire, explosion or sprinkler leakage.
      o. Electrical Disturbance
          Electrical or magnetic injury, disturbance or erasure of "electronic data".
          However, we will pay for direct physical loss or direct physical damage to Covered Property caused by
          lightning.
      p. Installation, Testing, Repair
          Errors, omissions, or deficiency in design, installation, testing, maintenance, modification or repair of your
          "computer" system including "electronic data".
          However, we will pay for direct physical loss or direct physical damage to Covered Property caused by
          resulting fire, explosion, or sprinkler leakage.
      q. Continuous Or Repeated Seepage Or Leakage Of Water
          Continuous or repeated seepage or leakage of water, or the presence or condensation of humidity, moisture
          or vapor, that occurs over a period of 14 days or more.
   3. We will not pay for loss or damage caused by or resulting from any of the following. But if direct physical loss or
      direct physical damage to Covered Property by a Covered Cause of Loss results, we will pay for that resulting
      direct physical loss or direct physical damage.



Form SP 00 00 10 18                                                                                         Page 8 of 19
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 35 of 255




       a. Weather Conditions
            Weather conditions. This exclusion only applies if weather conditions contribute in any way with a cause or
            event excluded in Paragraph B.1. above to produce the physical loss or physical damage.
       b. Acts or Decisions
            Acts or decisions, including the failure to act or decide, of any person, group, organization or governmental
            body.
       c. Negligent Work
            Faulty, inadequate or defective:
            (1) Planning, zoning, development, surveying, siting;
            (2) Design, specifications, workmanship, repair, construction, renovation, remodeling, grading, compaction;
            (3) Materials used in repair, construction, renovation or remodeling; or
            (4) Maintenance
            of part or all of any property on or off the "scheduled premises".
    4. Loss Or Damage To Products
       We will not pay for loss or damage to any merchandise, goods or other product caused by or resulting from error
       or omission by any person or entity (including those having possession under an arrangement where work or a
       portion of the work is outsourced) in any stage of the development, production or use of the product, including
       planning, testing, processing, packaging, installation, maintenance or repair. This exclusion applies to any effect
       that compromises the form, substance or quality of the product. But if such error or omission results in direct
       physical loss or direct physical damage to Covered Property by a Covered Cause of Loss, we will pay for the
       direct physical loss or direct physical damage caused by that Covered Cause of Loss.
    5. Testing of Certain Types of Property
       We will not pay for loss or damage caused by or resulting from any of the following tests:
       (a) A hydrostatic, pneumatic or gas pressure test of any boiler or pressure vessel; or
       (b) An insulation breakdown test of any type of electrical equipment.
       But if direct physical loss or direct physical damage to Covered Property by a "specified cause of loss" results, we
       will pay for the resulting direct physical loss or direct physical damage caused by that "specified cause of loss."

C. LIMITS OF INSURANCE
   1. The most we will pay for loss or damage in any one occurrence is the applicable Limit of Insurance shown in the
      Declarations.
   2. Building Limit - Automatic Increase
      a. If covered loss or damage to Building property at a “scheduled premises” exceeds the Limit of Insurance
          stated in the Declarations, the Limit of Insurance available for the covered loss or damage to Building property
          in that occurrence will automatically increase by up to 8%.
      b. The amount of increase will be:
          (1) The Limit of Insurance for Buildings that applied on the most recent of the:
               (a) Coverage Part inception date
               (b) Coverage Part anniversary date; or
               (c) The date of any other Coverage Part change amending the Building Limit,
          multiplied by
          (2) The 8% annualized percentage of Automatic Increase, expressed as a decimal (.08), multiplied by
          (3) The number of days since the beginning of the current policy period or the effective date of the most
               recent Coverage Part change amending the Limit of Insurance for Buildings, divided by 365.



Form SP 00 00 10 18                                                                                           Page 9 of 19
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 36 of 255




          Example:
          The applicable Limit of Insurance for Buildings is $100,000. The Automatic Increase percentage is 8%. The
          number of days since the beginning of the policy period (or last Coverage Part change) is 146.
          The amount of the increase is:
          ($100,000 x .08 x 146) divided by 365 = $3,200
    3. Business Personal Property Limit - Seasonal Increase
       a. If covered loss or damage to Business Personal Property exceeds the Limit of Insurance stated in the
          Declarations, the Limit of Insurance for Business Personal Property will automatically increase by the
          percentage shown in the Declarations to provide for seasonal variations.
       b. This increase will apply only if all Limits of Insurance shown in the Declarations for Business Personal
          Property at the “scheduled premises” is at least 100% of your average monthly values during the lesser of:
          (1) The 12 months immediately preceding the date the physical loss or physical damage occurs; or
          (2) The period of time you have been in business as of the date the physical loss or physical damage occurs.

D. DEDUCTIBLES
   1. We will not pay for loss or damage in any one occurrence until the amount of loss or damage exceeds the
      Coverage Part Deductible shown in the Declarations. We will then pay the amount of loss or damage in excess of
      the Coverage Part Deductible up to the applicable Limit of Insurance.
   2. Unless a separate Deductible is indicated, the Deductible applicable to the Additional Coverages and Coverage
      Extensions is the Coverage Part Deductible.
   3. Each Deductible applicable to this Coverage Part shall be applied separately but only to the coverage specified,
      and the total Deductible for all losses in any one occurrence shall be the highest Deductible amount that applies
      to the occurrence.

E. PROPERTY LOSS CONDITIONS
   1. Abandonment
      There can be no abandonment of any property to us.
   2. Appraisal
      If we and you disagree on the amount of loss, either may make written demand for an appraisal of the loss. In that
      event, each party will select a competent and impartial appraiser. The two appraisers will select an umpire. If the
      appraisers cannot agree on an umpire, we or you, after providing notice to the other party, may request that
      selection be made by a judge of a court having jurisdiction. The appraisers will state separately the amount of
      loss.
      If they fail to agree, they will submit their differences to the umpire. A decision agreed to by any two will be
      binding. Each party will:
      a. Pay its chosen appraiser; and
      b. Bear the other expenses of the appraisal and umpire equally.
      If there is an appraisal, we will still retain our right to deny the claim.
   3. Duties In The Event Of Loss Or Damage
      a. You must see that the following are done in the event of loss of or damage to Covered Property:
           (1) Notify the police if a law may have been broken.
           (2) Give us prompt notice of the loss or damage. Include a description of the property involved.
           (3) As soon as possible, give us description of how, when and where the loss or damage occurred.
           (4) Take all reasonable steps to protect the Covered Property from further damage. If feasible, set the
                damaged property aside in the best possible order for examination. Also, keep a record of your expenses
                for emergency and temporary repairs, for consideration in the settlement of the claim.
                This will not increase the Limits of Insurance.
Form SP 00 00 10 18                                                                                          Page 10 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 37 of 255




                However, we will not pay for any subsequent loss or damage resulting from a cause of loss that is not a
                Covered Cause of Loss.
           (5) At our request, give us complete inventories of the damaged and undamaged property. Include quantities,
                costs, values and amount of loss claimed.
           (6) As often as may be reasonably required, permit us to inspect the property proving the loss or damage
                and examine your books and records.
                Also permit us to take samples of damaged and undamaged property for inspection, testing and analysis,
                and permit us to make copies from your books and records.
           (7) Send us a signed, sworn statement of loss containing the information we request to investigate the claim.
                You must do this within 60 days after our request. We will supply you with the necessary forms.
           (8) Cooperate with us in the investigation or settlement of the claim.
           (9) Resume part or all of your "operations" as quickly as possible.
      b. We may examine any insured under oath, while not in the presence of any other insured or “employee”, at
           such times as may be reasonably required about any matter relating to this insurance or your claim, including
           an insured’s books and records. At our option and expense, any examination under oath may be video or
           audio taped as well as being recorded by stenographic record. If a written transcript is prepared of the
           testimony, then at our request, your answers under oath must be signed under penalty of perjury.
   4. Legal Action Against Us
      No one may bring a legal action against us under this insurance unless:
      a. There has been full compliance with all of the terms of this insurance; and
      b. The action is brought within 2 years after the date on which the direct physical loss or direct physical damage
           occurred.
   5. Loss Payment
      In the event of loss or damage covered by this Coverage Part:
      a. At our option we will either:
           (1) Pay the value of lost or damaged property;
           (2) Pay the cost of repairing or replacing the lost or damaged property;
           (3) Take all or any part of the property at an agreed or appraised value; or
           (4) Repair, rebuild or replace the property with other property of like kind and quality.
      b. We will give notice of our intentions within 30 days after we receive the sworn statement of loss.
      c. We will not pay you more than your financial interest in the Covered Property.
      d. We will determine the value of Covered Property as follows:
           (1) At replacement cost (without deduction for depreciation), except as provided in (2) through (10) below.
                (a) You may make a claim for loss or damage covered by this insurance on an actual cash value basis
                    instead of on a replacement cost basis. In the event you elect to have loss or damage settled on an
                    actual cash value basis, you may still make a claim on a replacement cost basis if you notify us of
                    your intent to do so within 180 days after the physical loss or physical damage.
                (b) We will not pay on a replacement cost basis for any loss or damage:
                    (i) Until the lost or damaged property is actually repaired or replaced; and
                    (ii) Unless the repairs or replacement are made as soon as reasonably possible after the loss or
                         physical damage.
                    However, if the cost to repair or replace the damaged property is $2,500 or less, we will settle the loss
                    according to the provisions of Paragraph d.(1)(a) above whether or not the actual repair or
                    replacement is complete.
                (c) We will not pay more for loss or damage on a replacement cost basis than the least of:


Form SP 00 00 10 18                                                                                           Page 11 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 38 of 255




                     (i) The cost to replace, on the same premises, the lost or damaged property with other property of
                          comparable material and quality and which is used for the same purpose; or
                     (ii) The amount you actually spend that is necessary to repair or replace the lost or damaged
                          property.
          (2)   If the Actual Cash Value - Buildings option applies, as shown in the Declarations, Paragraph (1) above
                does not apply to Buildings. Instead, we will determine the value of Buildings at actual cash value.
          (3)   The following property at actual cash value:
                (a) Manuscripts;
                (b) Works of art, antiques or rare articles, including etchings, pictures, statuary, objects of marble,
                     bronzes, porcelains and bric-a-brac;
                (c) Household contents, except personal property in apartments or rooms furnished by you as landlord;
                (d) Used or secondhand merchandise held in storage or for sale; and
                (e) Property of others. However, if an item(s) of personal property of others is subject to a written
                     contract which governs your liability for loss or damage to that item(s), then valuation of that item(s)
                     will be based on the amount for which you are liable under such contract, but not to exceed the lesser
                     of the replacement cost of the property or the applicable Limit of Insurance.
          (4)   Glass at the cost of replacement with safety glazing material if required by law.
          (5)   “Tenant improvements and betterments” at:
                (a) Replacement cost if you make repairs promptly.
                (b) A proportion of your original cost if you do not make repairs promptly. We will determine the
                     proportionate value as follows:
                     (i) Multiply the original cost by the number of days from the loss or damage to the expiration of the
                          lease; and
                     (ii) Divide the amount determined in (i) above by the number of days from the installation of
                          improvements to the expiration of the lease.
                          Example:
                          The original cost of the “tenant improvements and betterments” was $100,000. The number of
                          days between the date the damage occurred and the expiration of the lease is 200. The number
                          of days between the installation of the “tenant improvements and betterments” and the expiration
                          of the lease is 500.
                          The proportionate value is:
                          ($100,000 x 200) divided by 500 = $40,000
                     If your lease contains a renewal option, the expiration of the renewal option period will replace the
                     expiration of the lease in this procedure.
                (c) Nothing, if others pay for repairs or replacement.
          (6)   "Valuable papers and records", at your incurred cost of:
                (a) Blank materials for reproducing the records (including blank prepackaged programs when replaced);
                     and
                (b) Labor to transcribe or copy the records and to research, replace or restore the lost information,
                     including research and development documentation.
                To the extent “valuable papers and records” are not replaced or restored, the loss will be valued at the
                cost of replacement of the media on which the "valuable papers and records" were stored, with blank
                media of substantially identical type.
          (7)   "Money" and "securities":
                (a) "Money" at its face value; and
                (b) "Securities" at their value at the close of business on the day the loss is discovered.

Form SP 00 00 10 18                                                                                           Page 12 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 39 of 255




            (8) The value of United States Government Internal Revenue taxes and custom duties and refundable state
                 and local taxes paid or fully determined on the following property held for sale will not be considered in
                 determining the value of Covered Property:
                 (a) Distilled spirits;
                 (b) Wines;
                 (c) Rectified products; or
                 (d) Beer.
            (9) “Stock” you have sold but not delivered at the selling price less discounts and expenses you otherwise
                 would have had.
            (10)Applicable to accounts receivable:
                 (a) If you cannot accurately establish the amount of the accounts receivable outstanding as of the time of
                      physical loss or physical damage the following method will be used:
                      (i) Determine the total of the average monthly value of accounts receivable for 12 months
                            immediately preceding the month in which the direct physical loss or physical damage occurred;
                            and
                      (ii) Adjust the total determined in paragraph (i) above for any normal fluctuations in the value of
                            accounts receivable for the month in which the direct physical loss or physical damage occurred
                            for any demonstrated variance from the average of that month.
                 (b) The following will be deducted from the total value of accounts receivable, however that value is
                      established:
                      (i) The value of the accounts for which there is no physical loss or physical damage;
                      (ii) The value of the accounts that you are able to re-establish or collect;
                      (iii) A value to allow for probable bad debts that you are normally unable to collect; and
                      (iv) All unearned interest and services charged.
      e. Our payment for physical loss of or physical damage to personal property of others will only be for the
            account of the owners of the property. We may adjust losses with the owners of lost or damaged property if
            other than you. If we pay the owners, such payment will satisfy your claims against us for the owners'
            property.
            We will not pay the owners more than their financial interest in the Covered Property.
      f. We may elect to defend you against “suits” arising from claims of owners of property. We will do this at our
            expense.
      g. We will pay for covered loss or damage within 30 days after we receive the sworn statement of loss, if you
            have complied with all the terms of this Policy, and:
            (1) We have reached agreement with you on the amount of loss, or
            (2) An appraisal award has been made.
      h. A party wall is a wall that separates and is common to adjoining buildings that are owned by different parties.
            In settling covered losses involving a party wall, we will pay a proportion of the loss to the party wall based on
            your interest in the wall in proportion to the interest of the owner of the adjoining building. However, if you
            elect to repair or replace your building and the owner of the adjoining building elects not to repair or replace
            that building, we will pay you the full value of the loss to the party wall, subject to all applicable Policy
            provisions including Limits of Insurance and all other provisions of this Loss Payment Condition. Our payment
            under the provisions of this paragraph does not alter any right of subrogation we may have against any entity,
            including the owner or insurer of the adjoining building, and does not alter the terms of Paragraph F.6.,
            Transfer Of Rights of Recovery Against Others To Us.
   6. Recovered Property
      If either you or we recover any property after loss settlement, that party must give the other prompt notice. At your
      option, you may retain the property. But then you must return to us the amount we paid to you for the property.


Form SP 00 00 10 18                                                                                           Page 13 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 40 of 255




      We will pay recovery expenses and the expenses to repair the recovered property, subject to the Limits of
      Insurance.
   7. Salvage
      In the event we pay to replace Covered Property or any component thereof, we retain our right to salvage such
      property.
   8. Vacancy
      a. Description of Terms
           (1) As used in this Vacancy Condition, the term building and the term vacant have the meanings set forth in
                Paragraphs (a) and (b) below:
                (a) When this Coverage Part is issued to a tenant, and with respect to that tenant’s interest in Covered
                    Property, building means the unit or suite rented or leased to the tenant. Such building is vacant when
                    it does not contain enough Business Personal Property to conduct customary operations.
                (b) When this Coverage Part is issued to the owner or general lessee of a building, building means the
                    entire building. Such building is vacant unless at least 31% of its total square footage is:
                    (i) Rented to a lessee or sub-lessee and used by the lessee or sub-lessee to conduct its customary
                         operations; and/or
                    (ii) Used by the building owner to conduct customary operations.
           (2) Buildings under construction or renovation are not considered vacant.
      b. Vacancy Provisions
           If the building where loss or damage occurs has been vacant for more than 60 consecutive days before that
           loss or damage occurs:
           (1) We will not pay for any loss or damage caused by any of the following even if they are Covered Causes
                of Loss:
                (a) Vandalism;
                (b) Sprinkler leakage, unless you had protected the system against freezing;
                (c) Building glass breakage;
                (d) Water;
                (e) Theft; or
                (f) Attempted theft.
           (2) With respect to Covered Causes of Loss other than those listed in b.(1)(a) through b.(1)(f) above, we will
                reduce the amount we would otherwise pay for the physical loss or physical damage by 15%.

F. PROPERTY GENERAL CONDITIONS
   1. Control of Property
      Any act or neglect of any person other than you beyond your direction or control will not affect this insurance.
      The breach of any condition of this Coverage Form at one or more locations will not affect coverage at any
      location where, at the time of loss or damage, the breach of condition does not exist.
   2. Mortgageholders
      a. The term mortgageholder includes trustee.
      b. We will pay for covered loss of or damage to buildings or structures to each mortgageholder shown in the
          Declarations in their order of precedence, as interests may appear.
      c. The mortgageholder has the right to receive loss payment even if the mortgageholder has started foreclosure
          or similar action on the building or structure.
      d. If we deny your claim because of your acts or because you have failed to comply with the terms of this Policy,
          the mortgageholder will still have the right to receive loss payment if the mortgageholder:
          (1) Pays any premium due under this Policy at our request if you have failed to do so;

Form SP 00 00 10 18                                                                                          Page 14 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 41 of 255




           (2) Submits a signed, sworn statement of loss within 60 days after receiving notice from us of your failure to
                do so; and
           (3) Has notified us of any change in ownership, occupancy or substantial change in risk known to the
                mortgageholder.
                All of the terms of this Policy will then apply directly to the mortgageholder.
      e. If we pay the mortgageholder for any loss or damage and deny payment to you because of your acts or
           because you have failed to comply with the terms of this Policy:
           (1) The mortgageholder's rights under the mortgage will be transferred to us to the extent of the amount we
                pay; and
           (2) The mortgageholder's rights to recover the full amount of the mortgageholder's claim will not be impaired.
           At our option, we may pay to the mortgageholder the whole principal on the mortgage plus any accrued
           interest. In this event, your mortgage and note will be transferred to us and you will pay your remaining
           mortgage debt to us.
      f. If we cancel this Policy, we will give written notice to the mortgageholder at least:
           (1) 10 days before the effective date of cancellation if we cancel for your nonpayment of premium; or
           (2) 30 days before the effective date of cancellation if we cancel for any other reason.
      g. If we elect not to renew this Policy, we will give written notice to the mortgageholder at least 10 days before
           the expiration date of this Policy.
   3. No Benefit to Bailee
      No person or organization, other than you, having custody of Covered Property will benefit from this insurance.
   4. Other Insurance
      If there is other insurance covering the same loss or damage, we will pay only for the amount of covered loss or
      damage in excess of the amount due from that other insurance, whether you can collect on it or not. But we will
      not pay more than the applicable Limit of Insurance.
   5. Policy Period, Coverage Territory
      a. We cover loss or damage commencing:
           (1) During the policy period shown in the Declarations; and
           (2) Within the coverage territory or, with respect to property in transit, while it is between points in the
                coverage territory.
      b. The coverage territory is:
           (1) The United States of America (including its territories and possessions);
           (2) Puerto Rico; and
           (3) Canada.
   6. Transfer Of Rights of Recovery Against Others To Us
      a. If any person or organization to or for whom we make payment under this Policy has rights to recover
           damages from another, those rights are transferred to us to the extent of our payment. That person or
           organization must do everything necessary to secure our rights and must do nothing after loss to impair them.
           But you may waive your rights against another party in writing:
           (1) Prior to a loss to your Covered Property; or
           (2) After a loss to your Covered Property only if, at time of loss, that party is one of the following:
                (a) Someone insured by this insurance;
                (b) A business firm:
                     (i) Owned or controlled by you; or
                     (ii) That owns or controls you; or
                (c) Your tenant.
           You may also accept the usual bills of lading or shipping receipts limiting the liability of carriers.
Form SP 00 00 10 18                                                                                               Page 15 of 19
                                                       © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 42 of 255




           This will not restrict your insurance.
        b. Any recovery from subrogation proceedings, less costs incurred by us in such proceedings, will be payable to
           you in the proportion that the amount of:
           (1) Any applicable deductible; and/or
           (2) Any provable uninsured loss,
           bears to the entire provable loss amount.

G. PROPERTY DEFINITIONS
   1. "Communication supply services" means property, including overhead transmission lines, supplying
      communication services, including telephone, radio, microwave or television services, to the "scheduled
      premises", such as:
      a. Communication transmission lines, including optic fiber transmission lines;
      b. Coaxial cables; and
      c. Microwave radio relays except satellites.
   2. "Computer" means:
      a. Programmable electronic equipment that is used to store, retrieve and process data; and
      b. Associated peripheral equipment that provides communication, including input and output functions such as
          printing and auxiliary functions such as data transmission.
      “Computer” includes those used to operate production-type machinery or equipment.
   3. "Electronic data" means information, facts or computer programs stored as or on, created or used on, or
      transmitted to or from computer software (including systems and applications software), on hard or floppy disks,
      CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of computer software which are
      used with electronically controlled equipment. The term computer programs, referred to in the foregoing
      description of electronic data, means a set of related electronic instructions which direct the operations and
      functions of a "computer" or device connected to it, which enable the "computer" or device to receive, process,
      store, retrieve or send data.
      “Electronic data” it is not considered physical property under this Coverage Part and is covered only as expressly
      provided for in this Coverage Part. Any such coverage does not indicate that “electronic data” is considered to be
      tangible property subject to physical loss or physical damage for purposes of any business interruption coverage
      or other coverage that requires physical loss or physical damage.
   4. "Employee"
      a. Means:
          (1) Any natural person:
               (a) While in your service (and for 60 days after termination of service); and
               (b) Whom you compensate directly by salary, wages or commissions; and
               (c) Whom you have the right to direct and control while performing services for you;
          (2) Any natural person employed by an employment contractor while that person is subject to your direction
               and control and performing services for you excluding, however, any such person while having care and
               custody of property outside the premises;
          (3) Any natural person who is your partner or member of a limited liability corporation;
          (4) Any natural person, whether or not compensated, while performing services for you as the chairman or a
               member of any committee;
          (5) Any natural person who is a non-compensated officer;
          (6) Any natural person who is a director or trustee while acting as a member of any of your elected or
               appointed committees or while acting within the scope of the usual duties of an "employee";
          (7) Any natural person who is a non-compensated volunteer, while performing services for you that are usual
               to the duties of an "employee";

Form SP 00 00 10 18                                                                                          Page 16 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 43 of 255




           (8) Any natural person who is a former employee, director, partner, member, representative or trustee
               retained as a consultant while performing services for you;
           (9) Any natural person who is a student intern who is pursuing studies or acting within the scope of the usual
               duties of an “employee”;
           (10)Any natural person, who is a student enrolled in your facility, while handling or has possession of property
               or funds in connection with sanctioned student activities; and
           (11)The spouses of and children over 18 years old who reside with any "employee" who is a building
               manager, superintendent or janitor. Each family is deemed to be, collectively, one "employee" for the
               purposes of this insurance, except that any Termination Condition applies individually to the spouse and
               children.
       b. "Employee" does not mean:
           (1) An agent, broker, factor, commission merchant, consignee, independent contractor or representative of
               the same general character; or
           (2) Any manager, director, partner, member or trustee, except while acting within the scope of the usual
               duties of an “employee”.
   5. "Fungi" means any type or form of fungus, including mold or mildew, and any mycotoxins, spores, scents or by-
       products produced or released by fungi.
   6. "Manager" means a person serving in a directorial capacity for a limited liability company.
   7. "Member" means an owner of a limited liability company represented by its membership interest, who also may
       serve as a "manager".
   8. "Money" means:
       a. Currency, coins and bank notes in current use; and
       b. Travelers checks, registered checks and money orders held for sale to the public.
   9. "Operations" means your business activities occurring at the "scheduled premises" and tenantability of the
       "scheduled premises".
   10. "Period of restoration"
       a. Means the period of time that:
           (1) Begins:
               (a) The number of hours shown in the Declarations after the time of direct physical loss or direct physical
                    damage for Business Income coverage; or
               (b) Immediately after the time of direct physical loss or direct physical damage for Extra Expense
                    coverage;
               caused by or resulting from any Covered Cause of Loss at the “scheduled premises”; and
           (2) Ends on the earlier of:
               (a) The date when the property at the "scheduled premises" should be repaired, rebuilt or replaced with
                    reasonable speed and similar quality; or
               (b) The date when your business is resumed at a new, permanent location; or
               (c) Exhaustion of the number of consecutive months as shown on the Declarations.
       b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
           law that:
           (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
           (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
               any way respond to “pollutants and contaminants”.
       The expiration date of this Coverage Part will not cut short the "period of restoration".
   11. "Pollutants and contaminants" means any solid, liquid, gaseous or thermal irritant or contaminant, including
       smoke, vapors, soot, fumes, acids, alkalis, chemicals and waste, or any other material which causes or threatens
       to cause physical loss, physical damage, impurity to property, unwholesomeness, undesirability, loss of
Form SP 00 00 10 18                                                                                         Page 17 of 19
                                                  © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 44 of 255




         marketability, loss of use of property, or which threatens human health or welfare. Waste includes materials to be
         recycled, reconditioned or reclaimed.
   12.   "Power supply services" means the following types of property supplying electricity, steam or gas, including
         overhead transmission lines to the "scheduled premises":
         a. Utility generating plants;
         b. Switching stations;
         c. Substations;
         d. Transformers; and
         e. Transmission Lines.
   13.   "Scheduled premises" means any premises listed by location address in the Coverage Part Declarations.
   14.   "Securities" means negotiable and nonnegotiable instruments or contracts representing either "money" or other
         property and includes:
         a. Tokens, tickets, revenue and other stamps (whether represented by actual stamps or unused value in meter)
              in current use; and
         b. Evidences of debt issued in connection with credit or charge cards, which cards are not issued by you;
         but does not include "money."
         Lottery tickets held for sale and postage stamps in current use and having face value are not "securities".
   15.   "Specified cause of loss" means the following:
         Fire; lightning; explosion, windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism;
         leakage from fire extinguishing equipment; sinkhole collapse; volcanic action; falling objects; weight of snow, ice
         or sleet; water damage.
         a. Sinkhole collapse means the sudden sinking or collapse of land into underground empty spaces created by
              the action of water on limestone or dolomite. This cause of loss does not include:
              (1) The cost of filling sinkholes; or
              (2) Sinking or collapse of land into man-made underground cavities.
         b. Falling objects does not include loss of or damage to:
              (1) Personal property in the open; or
              (2) The interior of a building or structure, or property inside a building or structure, unless the roof or an
                  outside wall of the building or structure is first damaged by a falling object.
         c. Water damage means
              (1) Accidental discharge or leakage of water or steam as the direct result of the breaking apart or cracking of
                  any part of a system or appliance (other than a sump system including its related equipment and parts)
                  containing water or steam; and
              (2) Accidental discharge or leakage of water or waterborne material as the direct result of the breaking apart
                  or cracking of a water or sewer pipe that is located off the “scheduled premises” and is part of a municipal
                  potable water supply system or municipal sanitary sewer system, if the breakage or cracking is caused by
                  wear and tear.
              But water damage does not include loss or damage otherwise excluded under Exclusion B.1.f., Water.
              Therefore, for example, there is no coverage in the situation in which discharge or leakage of water results
              from the breaking apart or cracking of a pipe which was caused by or related to weather-induced flooding,
              even if wear and tear contributed to the breakage or cracking. As another example, and also in accordance
              Exclusion B.1.f., Water, there is no coverage for loss or damage caused by or related to weather-induced
              flooding which follows or is exacerbated by pipe breakage or cracking attributable to wear and tear.
              However, to the extent that accidental discharge or leakage of water falls within the criteria set forth in
              Paragraphs c.(1) or c.(2) of this definition of "specified causes of loss", such water is not subject to the
              provisions of Exclusion B.1.f., Water which preclude coverage for surface water or water under the ground
              surface.

Form SP 00 00 10 18                                                                                            Page 18 of 19
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 45 of 255




   16. “Stock” means merchandise held in storage or for sale, raw materials and in-process or finished goods, including
       supplies used in their packing or shipping.
   17. "Suit" means a civil proceeding and includes:
       a. An arbitration proceeding in which damages are claimed and to which you must submit or do submit with our
            consent; or
       b. Any other alternative dispute resolution proceeding in which damages are claimed and to which you submit
            with our consent.
   18. “Tenant improvements and betterments” means fixtures, alterations, installations or additions:
       a. Made a part of the building or structure you occupy but do not own; and
       b. You acquired or made at your expense but cannot legally remove.
   19. “Unmanned aircraft” means an aircraft that is not:
       a. Designed;
       b. Manufactured; or
       c. Modified after manufacture
       to be controlled directly by a person from within or on the aircraft and which is owned by you or owned by others
       but in your care, custody, or control.
       "Unmanned aircraft" includes equipment designed for and used exclusively with the "unmanned aircraft", provided
       such equipment is essential for operation of the "unmanned aircraft" or for executing "unmanned aircraft
       operations".
   20. "Unmanned aircraft operations" means your business activities in support of the specific operations listed in the
       Description of Business section of the Declarations.
   21. "Valuable papers and records" means inscribed, printed or written:
       a. Documents;
       b. Manuscripts; or
       c. Records
       including abstracts, books, deeds, drawings, films, maps or mortgages.
       But "valuable papers and records" does not mean "money", "securities" or "electronic data" or the materials on
       which the "electronic data" is recorded.
   22. “Wastewater removal services” means a utility system for removing wastewater and sewage from the “scheduled
       premises”, other than a system designed primarily for draining storm water. The utility property includes sewer
       mains, pumping stations and similar equipment for moving the effluent to a holding, treatment or disposal facility,
       and includes such facilities.
   23. "Water supply services” means the following types of property supplying water to the "scheduled premises":
       a. Pumping stations; and
       b. Water mains.




Form SP 00 00 10 18                                                                                          Page 19 of 19
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 46 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PENNSYLVANIA CHANGES – SPECIAL PROPERTY COVERAGE FORM
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following provision is added to Paragraph 5., Loss Payment of Section E., PROPERTY LOSS CONDITIONS
   and supersedes any provision to the contrary:
      Notice Of Acceptance Or Denial Of Claim
      a. Except as provided in c. below, we will give you notice, within 15 working days after we receive a properly
           executed proof of loss, that we:
           (1) Accept your claim
           (2) Deny your claim; or
           (3) Need more time to determine whether your claim should be accepted or denied.
           If we deny your claim, such notice will be in writing, and will state any policy provision, condition or exclusion
           used as a basis for the denial.
           If we need more time to determine whether your claim should be accepted or denied, the written notice will
           state the reason why more time is required.
      b. If we have not completed our investigation, we will notify you again in writing, within 30 days after the date of
           the initial notice as provided in a.(3) above, and thereafter every 45 days. The written notice will state why
           more time is needed to investigate your claim and when you may expect us to reach a decision on your claim
      c. The notice procedures in a. and b. above do not apply if we have a reasonable basis, supported by specific
           information, to suspect that an insured has fraudulently caused or contributed to the loss by arson or other
           illegal activity. Under such circumstances, we will notify you of the disposition of your claim within a period of
           time reasonable to allow full investigation of the claim, after we receive a properly executed proof of loss.

B. The following provision is added to Section F., PROPERTY GENERAL CONDITIONS:
      Pennsylvania Actual Cash Value Condition
      Actual cash value is calculated as the amount it would cost to repair or replace Covered Property, at the time of
      loss or damage, with material of like kind and quality, subject to deduction for deterioration, depreciation and
      obsolescence. Actual cash value applies to valuation of Covered Property regardless of whether the property has
      sustained partial or total loss damage.
      The actual cash value of the lost or damaged property may be significantly less than its replacement cost.




Form SP 01 37 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 47 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PERILS SPECIFICALLY EXCEPTED
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

As used herein, peril means a cause of physical loss or damage to property. It has this meaning whether or not it is called
a peril or a cause of loss in this Coverage Part.

A. The following is added to Section B., EXCLUSIONS:
      Perils Specifically Excepted
      Even if any of the terms of this Coverage Part might be construed otherwise, the following perils, as described in
      Paragraphs a. and b. below, are SPECIFICALLY EXCEPTED FROM THIS COVERAGE PART.
      WE DO NOT COVER OR INSURE AGAINST LOSS OR DAMAGE DIRECTLY OR INDIRECTLY CAUSED BY,
      RESULTING FROM, CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH WOULD NOT HAVE
      OCCURRED BUT FOR, EITHER OF THESE PERILS:
      a. ACTS, ERRORS OR OMISSIONS
            (1) Acts, errors or omissions by you or others in:
                (a) Planning, zoning, developing, surveying, testing or siting property;
                (b) Establishing or enforcing any building code, or any standard, ordinance or law about the construction,
                     use or repair of any property or materials, or requiring the tearing down of any property, including the
                     removal of its debris;
                (c) The design, specifications, workmanship, repair, construction, renovation, remodeling, grading or
                     compaction of all or any part of the following:
                     (i) Land or buildings or other structures;
                     (ii) Roads, water or gas mains, sewers, drainage ditches, levees, dams, or other facilities; or
                     (iii) Other improvements or changes in or additions to land or other property.
                (d) The furnishing of work, materials, parts or equipment in connection with the design, specifications,
                     workmanship, repair, construction, renovation, remodeling, grading or compaction of any of the above
                     property or facilities; or
                (e) The maintenance of any of such property or facilities.
            (2) This exception applies whether or not the property or facilities described above are covered:
                (a) Under this Coverage Part; or
                (b) On or away from the “scheduled premises”.
            This exception does not reduce the insurance for loss or damage caused directly by a “covered peril”.
      b. COLLAPSE, "CRACKING" OR "SHIFTING"
            (1) Collapse, “cracking” or “shifting” of buildings, other structures or facilities, or their parts, if the collapse,
                "cracking" or "shifting":
                (a) Occurs during "earth movement," "volcanic eruption" or "flood" conditions or within 72 hours after they
                     cease; and
                (b) Would not have occurred but for "earth movement," "volcanic eruption" or "flood."
            (2) If loss or damage by a “covered peril” ensues at the “scheduled premises”, we will pay for that ensuing
                loss or damage.



Form SP 20 08 10 18                                                                                                 Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 48 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (3) This exception applies whether or not there are other provisions in this Coverage Part relating to collapse,
                "cracking" or "shifting" of buildings, other structures or facilities, or their parts. Any such provision is
                revised by this endorsement to include this exception.
            (4) If this Coverage Part specifically covers (by endorsement or in any other way) loss or damage caused by
                one or more of the following perils:
                (a) “Earthquake”;
                (b) “Flood”;
                (c) Volcanic action;
                (d) “Volcanic eruption”; or
                (e) Sinkhole collapse,
                this exception will not reduce that coverage.

B. Solely for the purposes of this endorsement, the following changes are made to Section G., PROPERTY
   DEFINITIONS:
   1. The following definition is added:
       "Cracking" means cracking, separating, shrinking, bulging, or expanding.
   2. The following definition is added:
       "Shifting" means shifting, rising, settling, sinking, or lateral or other movement.
   3. The following definition is added:
       "Earth movement" means any earth movement, including but not limited to "earthquake," landslide, mudflow,
       erosion, contraction or expansion, subsidence, any movement of earth resulting from water combining with the
       ground or soil, and any other "shifting" of earth; all whether or not combined with "flood" or "volcanic eruption." It
       does not include sinkhole collapse if loss by sinkhole collapse is specifically covered in this Coverage Part.
   4. The following definition is added:
       "Earthquake" means a shaking or trembling of the earth's crust, caused by underground volcanic or tectonic
       forces or by breaking or "shifting" of rock beneath the surface of the ground from natural causes. An "earthquake"
       includes all related shocks and aftershocks.
   5. The following definition is added:
       "Volcanic eruption" means the eruption, explosion or effusion of a volcano. It does not include volcanic action if
       loss by volcanic action is specifically covered in this Coverage Part.
   6. The following definition is added:
       "Flood" means:
       a. Flood, surface water, waves (including tidal waves and tsunami), tides, tidal water, high water, and overflow of
            streams or any other natural or man-made bodies of water, or spray from any of these, all whether driven by
            wind or not (including storm surge);
       b. Release of water held by a dam, levy or dike or by a water or flood control device;
       c. Water that backs up from a sewer or drain; or
       d. Water under the ground surface pressing on, or flowing, leaking or seeping through:
            (1) Foundations, walls, floors or paved surfaces;
            (2) Basements, whether paved or not; or
            (3) Doors, windows or other openings.
   7. The following definition is added:
       "Covered peril" means
       a. When this Coverage Part grants coverage based on the risk of loss from a “specified cause of loss”, "covered
            peril" means any peril specifically named as a “specified cause of loss”; or


Form SP 20 08 10 18                                                                                             Page 2 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 49 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




       b. When this Coverage Part grants coverage based on the risk of loss without specifying a “specified cause of
          loss”, "covered peril" means any peril not described above and not otherwise excluded or excepted from a
          “specified cause of loss” covered by this Coverage Part.




Form SP 20 08 10 18                                                                                         Page 3 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 50 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




COLLAPSE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM
Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Collapse
            The coverage provided under this Additional Coverage applies only to an abrupt collapse as described and
            limited in Paragraphs (1) through (6) below.
            (1) For the purpose of this Additional Coverage, abrupt collapse means an abrupt falling down or caving in of
                 a building or any part of a building with the result that the building or part of the building cannot be
                 occupied for its intended purpose.
            (2) We will pay for direct physical loss or direct physical damage to Covered Property, caused by abrupt
                 collapse of a building or any part of a building that is insured under this Coverage Part or that contains
                 Covered Property insured under this Coverage Part, if such collapse is caused by one or more of the
                 following:
                 (a) Building decay that is hidden from view, unless the presence of such decay is known to an insured
                      prior to collapse;
                 (b) Insect or vermin damage that is hidden from view, unless the presence of such damage is known to
                      an insured prior to collapse;
                 (c) Use of defective material or methods in construction, remodeling or renovation if the abrupt collapse
                      occurs during the course of the construction, remodeling or renovation;
                 (d) Use of defective material or methods in construction, remodeling or renovation if the abrupt collapse
                      occurs after the construction, remodeling or renovation is complete, but only if the collapse is caused
                      in part by:
                      (i) A cause of loss listed in Paragraphs (2)(a) or (2)(b) above;
                      (ii) One or more of the “specified causes of loss”;
                      (iii) Breakage of building glass;
                      (iv) Weight of people or personal property; or
                      (v) Weight of rain that collects on a roof.
            (3) This Additional Coverage does not apply to:
                 (a) A building or any part of a building that is in danger of falling down or caving in;
                 (b) A part of a building that is standing, even if it has separated from another part of the building; or
                 (c) A building that is standing or any part of a building that is standing, even if it shows evidence of
                      cracking, bulging, sagging, bending, leaning, settling, shrinkage or expansion.
            (4) With respect to the following property:
                 (a) Awnings;
                 (b) Gutters and downspouts;
                 (c) Yard fixtures;
                 (d) Outdoor swimming pools;
                 (e) Piers, wharves and docks;
                 (f) Beach or diving platforms or appurtenances;
                 (g) Retaining walls; and
                 (h) Walks, roadways, and other paved surfaces;
Form SP 30 00 10 18                                                                                                 Page 1 of 2
                                                      © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 51 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




              if an abrupt collapse is caused by a cause of loss listed in Paragraphs (2)(a) through (2)(d) above, we will
              pay for loss or damage to that property only if such loss or damage is a direct result of the abrupt collapse
              of a building insured under this Coverage Part and the property is Covered Property under this Coverage
              Part.
          (5) If personal property abruptly falls down or caves in and such collapse is not the result of an abrupt
              collapse of a building, we will pay for loss or damage to Covered Property caused by such collapse of
              personal property only if:
              (a) The collapse of personal property was caused by a cause of loss listed in Paragraphs (2)(a) through
                   (2)(d) of this Additional Coverage;
              (b) The personal property which collapses is inside a building; and
              (c) The property which collapses is not of a kind listed in Paragraph (4) above, regardless of whether that
                   kind of property is considered to be personal property or real property.
              The coverage stated in this Paragraph (5) does not apply to personal property if marring and/or
              scratching is the only damage to that personal property caused by the collapse.
              Collapse of personal property does not mean cracking, bulging, sagging, bending, leaning, settling,
              shrinkage or expansion.
          (6) Paragraph 2.j., Collapse, of Section B., EXCLUSIONS, does not apply to this Additional Coverage.
          (7) This Additional Coverage does not apply to personal property that has not abruptly fallen down or caved
              in, even if the personal property shows evidence of cracking, bulging, sagging, bending, leaning, settling,
              shrinkage or expansion.




Form SP 30 00 10 18                                                                                           Page 2 of 2
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 52 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




DEBRIS REMOVAL
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Debris Removal
            (1) Subject to Paragraphs (2), (3) and (4) below, we will pay your expense to remove debris of Covered
                 Property and other debris that is on the “scheduled premises” when such debris is caused by or results
                 from a Covered Cause of Loss that occurs during the policy period. The expenses will be paid only if they
                 are reported to us in writing within 180 days of the date of direct physical loss or direct physical damage.
            (2) Debris Removal does not apply to costs to:
                 (a) Remove debris of property of yours that is not insured under this Coverage Part, or property in your
                      possession that is not Covered Property;
                 (b) Remove debris of property owned by or leased to the landlord of the building where your described
                      premises are located, unless you have a contractual responsibility to insure such property and it is
                      insured under this Coverage Part;
                 (c) Remove any property listed under Paragraph A.2. Property Not Covered except as otherwise
                      provided for in this Coverage Part;
                 (d) Remove property of others of a type that would not be Covered Property under this Coverage Part;
                 (e) Remove deposits of mud or earth from the grounds of the “scheduled premises”;
                 (f) Extract "pollutants and contaminants" from land or water; or
                 (g) Remove, restore or replace polluted land or water.
            (3) Subject to the exceptions in Paragraph (4) below, the following provisions apply:
                 (a) The most we will pay for the total of direct physical loss or direct physical damage plus debris removal
                      expense is the Limit of Insurance applicable to the Covered Property that has sustained loss or
                      damage.
                 (b) Subject to Paragraph (3)(a) above, the amount we will pay for debris removal expense is limited to
                      25% of the sum of the Deductible plus the amount that we pay for direct physical loss or direct
                      physical damage to the Covered Property that has sustained loss or damage. However, if no Covered
                      Property has sustained direct physical loss or direct physical damage, the most we will pay for
                      removal of other debris that is on the “scheduled premises” when such debris is caused by or results
                      from a Covered Cause of Loss (if such removal is covered under this Additional Coverage) is $5,000
                      at each location.
            (4) We will pay up to the Limit of Insurance listed under Debris Removal – Additional Limit in the Declarations
                 for debris removal expense for each location, in any one occurrence of physical loss or physical damage
                 to Covered Property, if one or both of the following circumstances apply:
                 (a) The total of the actual debris removal expense plus the amount we pay for direct physical loss or
                      direct physical damage exceeds the Limit of Insurance on the Covered Property that has sustained
                      loss or damage.
                 (b) The actual debris removal expense exceeds 25% of the sum of the Deductible plus the amount that
                      we pay for direct physical loss or direct physical damage to the Covered Property that has sustained
                      loss or damage.
                 Therefore, if Paragraphs (4)(a) and/or (4)(b) apply, our total payment for direct physical loss or damage
                 and debris removal expense may reach but will never exceed the Limit of Insurance on the Covered

Form SP 30 01 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 53 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




              Property that has sustained loss or damage, plus the amount listed in the Declarations under Debris
              Removal – Additional Limit.
          (5) Examples
              Example 1
              Limit of Insurance                                          $ 90,000
              Amount of Deductible                                           $ 500
              Amount of Loss                                              $ 50,000
              Amount of Loss Payable                                      $ 49,500
                                                                  ($50,000 – $500)
              Debris Removal Expense                                      $ 10,000
              Debris Removal Expense Payable                              $ 10,000
                                                       ($10,000 is 20% of $50,000)
              The debris removal expense is less than 25% of the sum of the loss payable plus the Deductible. The
              sum of the loss payable and the debris removal expense ($49,500 + $10,000 = $59,500) is less than the
              Limit of Insurance. Therefore, the full amount of debris removal expense is payable in accordance with
              the terms of Paragraph (3).
              Example 2
              Limit of Insurance                                          $ 90,000
              Amount of Deductible                                           $ 500
              Amount of Loss                                              $ 80,000
              Amount of Loss Payable                                      $ 79,500
                                                                  ($80,000 – $500)
              Debris Removal Expense                                      $ 40,000
              Debris Removal Expense Payable
                       Basic Amount                                       $ 10,500
                       Additional Limit                                   $ 25,000
              The basic amount payable for debris removal expense under the terms of Paragraph (3) is calculated as
              follows: $80,000 ($79,500 + $500) x .25 = $20,000; capped at $10,500. The cap applies because the sum
              of the loss payable ($79,500) and the basic amount payable for debris removal expense ($10,500) cannot
              exceed the Limit of Insurance ($90,000).
              The additional amount payable for debris removal expense is provided in accordance with the terms of
              Paragraph (4), because the debris removal expense ($40,000) exceeds 25% of the loss payable plus the
              Deductible ($40,000 is 50% of $80,000), and because the sum of the loss payable and debris removal
              expense ($79,500 + $40,000 = $119,500) would exceed the Limit of Insurance ($90,000). In this example,
              the Debris Removal – Additional Limit shown in the Declarations is $25,000. Thus, the total payable for
              debris removal expense in this example is $35,500; $4,500 of the debris removal expense is not covered.




Form SP 30 01 10 18                                                                                        Page 2 of 2
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 54 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EQUIPMENT BREAKDOWN
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Equipment Breakdown
            (1) We will pay for direct physical loss or direct physical damage to “equipment breakdown property” caused
                by or resulting from an “equipment breakdown accident”. If an initial "equipment breakdown accident"
                causes other "equipment breakdown accidents", all will be considered one "equipment breakdown
                accident". All "equipment breakdown accidents" that are the result of the same event will be considered
                one "equipment breakdown accident".
            (2) Coverage Extensions
                The following Coverage Extensions apply only to direct physical loss or direct physical damage to
                “equipment breakdown property” caused by or resulting from an “equipment breakdown accident”:
                (a) Hazardous Substances
                    We will pay in any one occurrence for the additional cost, not to exceed the Limit of Insurance shown
                    in the Declarations for Equipment Breakdown – Hazardous Substances, to repair or replace Covered
                    Property because of contamination by a “hazardous substance”. This includes the expenses to clean
                    up or dispose of such property. This does not include contamination of “perishable goods” by a
                    refrigerant, including but not limited to ammonia.
                    Additional cost means those beyond what would have been required had no “hazardous substance”
                    been involved.
                    This limit is in addition to the Limits of Insurance for Covered Property.
                (b) Expediting Expenses
                    With respect to your damaged Covered Property, we will pay in any one occurrence, up to the Limit of
                    Insurance shown in the Declarations for Equipment Breakdown – Expediting Expenses, for the
                    reasonable and necessary additional expenses you incur to:
                    (i) Make temporary repairs; or
                    (ii) Expedite permanent repairs or permanent replacement.
                    This limit is in addition to the Limits of Insurance for Covered Property.
                (c) Defense
                    If a claim or "suit" is brought against you alleging that you are liable for damage to property of another
                    in your care, custody or control directly caused by an “equipment breakdown accident”, we will either:
                    (i) Settle the claim or "suit"; or
                    (ii) Defend you against the claim or "suit," but keep for ourselves the right to settle it at any point.
                    Payments under this Coverage Extension will not reduce the Limits of Insurance for Covered
                    Property.
                (d) Supplementary Payments
                    We will pay, with respect to any claim or "suit" we defend:
                    (i) All expenses we incur;
                    (ii) The cost of bonds to release attachments, but only for bond amounts within the Limit of
                         Insurance. We do not have to furnish these bonds;


Form SP 30 02 10 18                                                                                              Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 55 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  (iii) All reasonable expenses incurred by you at our request to assist us in the investigation or
                        defense of the claim or "suit" including actual loss of earnings up to $100 a day because of time
                        off from work;
                  (iv) All costs taxed against you in any "suit" we defend;
                  (v) Prejudgment interest awarded against you on that part of the judgment we pay. If we make an
                        offer to pay the applicable Limit of Insurance, we will not pay any prejudgment interest based on
                        that period of time after the offer; and
                  (vi) All interest on the full amount of any judgment that accrues after entry of the judgment and before
                        we have paid, offered to pay, or deposited in court the part of the judgment that is within the Limit
                        of Insurance shown in the Declarations.
                  Payments under this Coverage Extension will not reduce the Limits of Insurance for Covered
                  Property.
              (e) Environment, Safety and Efficiency Improvements
                  If “equipment breakdown property” requires replacement due to loss or damage caused by or
                  resulting from an “equipment breakdown accident”, we will pay your additional cost to replace it with
                  equipment that is better for the environment, safer or more efficient than the equipment being
                  replaced.
                  However, we will not pay more than 125% of what the cost would have been to repair or replace with
                  property of comparable material and quality. This coverage does not increase any of the applicable
                  Limits of Insurance. This coverage does not apply to any property indicated as being valued on an
                  Actual Cash Value basis.
                  If you wish to retrofit air conditioning or refrigeration equipment that utilizes a refrigerant containing
                  CFC (chlorofluorocarbon) substances to accept a non-CFC refrigerant or replace the system with a
                  system using a non-CFC refrigerant, we will consider this better for the environment. Any associated
                  Business Income or Extra Expense will be included in determining the additional cost, if the Business
                  Income and Extra Expense Additional Coverage applies to this Coverage Part.
          (3) Additional Conditions
              (a) Bankruptcy
                  The bankruptcy or insolvency of you or your estate will not relieve us of any obligation under this
                  Additional Coverage.
              (b) Jurisdictional Inspections
                  If any “equipment breakdown property” requires inspection to comply with state or municipal boiler
                  and pressure vessel regulations, we agree to perform such inspection on your behalf. We do not
                  warrant that conditions are safe or healthful.
              (c) Suspension
                  When any “equipment breakdown property” is found to be in or exposed to a dangerous condition,
                  any of our representatives may immediately suspend the insurance against loss from an “equipment
                  breakdown accident” to that “equipment breakdown property”. We can do this by mailing or delivering
                  a written notice of suspension to:
                  (i) Your address as shown in the Declarations; or
                  (ii) The address where the “equipment breakdown property” is located.
                  Once suspended in this way, your insurance can be reinstated only by written notice of reinstatement
                  from us.




Form SP 30 02 10 18                                                                                             Page 2 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 56 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (4) We will not pay for direct physical loss or direct physical damage in any one occurrence unless the
                amount of direct physical loss or direct physical damage exceeds the Equipment Breakdown Deductible
                stated in the Declarations. We will then pay the amount of the direct physical loss or direct physical
                damage in excess of the Equipment Breakdown Deductible up to the applicable Limit of Insurance for
                Covered Property.

B. The following changes are made to Section B., EXCLUSIONS:
   1. Exclusion B.2.a., Electrical Apparatus, is deleted.
   2. Exclusion B.2.d., Steam Apparatus, is deleted.
   3. Paragraph (6) of Exclusion B.2.e., Other Types of Loss, is deleted.
   4. Paragraph B.2.o., Electrical Disturbance, is deleted.

C. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Equipment breakdown accident” means a fortuitous event that causes direct physical loss or direct physical
      damage to “equipment breakdown property”. The event must be one of the following:
      a. Mechanical breakdown, including rupture or bursting caused by centrifugal force.
      b. Artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
            disturbs or otherwise interferes with any electrical or electronic wire, device, appliance or network.
      c. Explosion of steam boilers, steam piping, steam engines or steam turbines owned or leased by you, or
            operated under your control.
      d. Physical loss or physical damage to steam boilers, steam pipes, steam engines or steam turbines
            caused by or resulting from any condition or event inside such boilers or equipment.
      e. Physical loss or physical damage to hot water boilers or other water heating equipment caused by or resulting
            from any condition or event inside such boilers or equipment.
   2. The following definition is added:
      “Equipment breakdown property” means Covered Property which, during normal usage, operates under vacuum
      or pressure, other than the weight of contents, or that generates, transmits or utilizes energy.
      The following is not “equipment breakdown property”:
      a. Any structure, foundation, cabinet, compartment or air supported structure or building;
      b. Any insulating or refractory material;
      c. Any sewer piping, any underground vessels or piping, any piping forming a part of a sprinkler system, water
            piping other than boiler feedwater piping, boiler condensate return piping, or water piping forming a part of a
            refrigerating or air conditioning system;
      d. Any dragline, excavation or construction equipment;
      e. Any vehicle or any equipment mounted on a vehicle. As used here, vehicle means any machine or apparatus
            that is used for transportation or moves under its own power. Vehicle includes, but is not limited to: car, truck,
            bus, trailer, train, aircraft, watercraft, forklift, bulldozer, tractor or harvester. However, any property that is
            stationary, permanently installed at a “scheduled premises” and that receives electrical power from an
            external power source will not be considered a vehicle; or
      f. Any equipment manufactured by you for sale.
   3. The following definition is added:
      “Hazardous substance” means any substance that is hazardous to health or has been declared to be hazardous
      to heath by a governmental agency.
   4. The following definition is added:
      “Perishable goods” means personal property:
      a. Maintained under controlled temperature or humidity conditions for preservation; and
      b. Susceptible to loss or damage if the controlled temperature or humidity conditions change.
Form SP 30 02 10 18                                                                                               Page 3 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 57 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FIRE DEPARTMENT SERVICE CHARGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Fire Department Service Charge
           (1) When the fire department is called to save or protect Covered Property from a Covered Cause of Loss, we
                will pay up to the Limit of Insurance shown in the Declarations for Fire Department Service Charge in any
                one occurrence for your liability for fire department service charges:
                (a) Assumed by contract or agreement prior to loss; or
                (b) Required by local ordinance.
           (2) No deductible applies to this Coverage Extension.




Form SP 30 03 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 58 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FIRE EXTINGUISHER RECHARGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Fire Extinguisher Recharge
            (1) You may extend the insurance that applies to Covered Property to apply to:
                 (a) The cost of recharging or replacing, whichever is less, your fire extinguishers and fire extinguishing
                      systems (including hydrostatic testing if needed) if they are discharged while fighting a covered fire on
                      or within 1,000 feet of the “scheduled premises”; and
                 (b) For direct physical loss or direct physical damage to Covered Property if such loss or damage is the
                      result of an accidental discharge of chemicals from a fire extinguisher or fire extinguishing system.
            (2) No coverage will apply if the fire extinguisher or fire extinguishing system is discharged during installation
                 or testing.
            (3) No deductible applies to this Additional Coverage.




Form SP 30 04 10 18                                                                                               Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 59 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




GARAGES, STORAGE BUILDINGS AND OTHER APPURTENANT
STRUCTURES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Garages, Storage Buildings and Other Appurtenant Structures
            (1) You may extend the insurance that applies to Buildings to apply to garages, storage buildings and other
                 appurtenant structures, except outdoor fixtures, at the "scheduled premises".
            (2) You may extend the insurance that applies to Business Personal Property to apply to Business Personal
                 Property in garages, storage buildings and other appurtenant structures at the "scheduled premises".
            (3) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Garages, Storage Buildings, and Other Appurtenant Structures.




Form SP 30 05 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 60 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




GLASS EXPENSE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Glass Expense
            In the event of covered loss or damage to Covered Property, we will pay the necessary expenses incurred to:
            (1) Put up temporary plates or board up openings if repair or replacement of damaged glass is delayed;
            (2) Repair or replace encasing frames; and
            (3) Remove or replace obstructions when repairing or replacing glass that is part of a building;
            This does not include removing or replacing window displays.




Form SP 30 06 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 61 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LEASE ASSESSMENT
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Lease Assessment
           (1) You may extend the insurance that applies to Covered Property to apply to your share of any assessment
                charged to all tenants by the building owner as a result of direct physical damage caused by or resulting
                from a Covered Cause of Loss to building property you occupy as agreed to in your written lease
                agreement.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Lease Assessment.




Form SP 30 07 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 62 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LOCK AND KEY REPLACEMENT
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
         Lock and Key Replacement
         (1) You may extend the insurance that applies to Covered Property to apply to the re-keying of locks or the repair
             or replacement of locks at the "scheduled premises" following the theft or the attempted theft of keys by
             burglars.
         (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance shown in
             the Declarations for Lock and Key Replacement.




Form SP 30 08 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 63 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PERSONAL EFFECTS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Personal Effects
            (1) We will pay for direct physical loss or direct physical damage to personal effects owned by you, your
                 officers, your partners, “managers”, “members”, or your “employees” caused by or resulting from a
                 Covered Cause of Loss.
            (2) This Coverage Extension does not apply to:
                 (a) Tools or equipment used in your business; and
                 (b) Tools and small equipment owned by any “employee(s)”;
            (3) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Personal Effects.




Form SP 30 09 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 64 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PRESERVATION OF PROPERTY
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
           Preservation of Property
           If it is necessary to move Covered Property from the "scheduled premises" to preserve it from direct physical
           loss or direct physical damage by a Covered Cause of Loss, we will pay for any direct physical loss of or direct
           physical damage to that property:
           (1) While it is being moved or while temporarily stored at another location; and
           (2) Only if the direct physical loss or direct physical damage occurs within the number days shown in the
                 Declarations for Preservation of Property after the property is first moved.




Form SP 30 10 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 65 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ORDINANCE OR LAW COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extension, of the Special Property Coverage Form:
           Ordinance or Law
           (1) Application of Coverage
                The coverage(s) provided by this Coverage Extension applies only if both (1)(a) and (1)(b) are satisfied
                and are then subject to the qualifications set forth in (1)(c).
                (a) The ordinance or law:
                    (i) Regulates the demolition, construction, or repair of Buildings or “tenant improvements and
                          betterments”, or establishes zoning or land use requirements at the “scheduled premises”; and
                    (ii) Is in force at the time of loss.
                     But coverage under this Coverage Extension applies only in response to the minimum requirements
                     of the ordinance or law. Losses and costs incurred in complying with recommended actions or
                     standards that exceed actual requirements are not covered under this endorsement.
                (b) The Building or “tenant improvements and betterments” sustain direct physical damage:
                    (i) That is covered under this Policy and as a result of such damage, you are required to comply with
                          the ordinance or law; or
                    (ii) That is both covered under this Policy and direct physical damage that is not covered under this
                          Policy, and as a result of the Building or “tenant improvements and betterments” damage in its
                          entirety, you are required to comply with the ordinance or law.
                    (iii) But if the damage is not covered under this Policy, and such damage is the subject of the
                          ordinance or law, then there is no coverage under this Coverage Extension even if the Building or
                          “tenant improvements and betterments” have also sustained covered direct physical damage.
                (c) In the situation described in (1)(b)(ii) above, we will not pay the full amount of loss otherwise payable
                    under the coverages described in (2) below. Instead, we will pay a proportion of such loss, meaning
                    the proportion that the covered direct physical damage bears to the total direct physical damage.
                    (Paragraph (6) of this Coverage Extension provides an example of this procedure)
                    However, if the covered direct physical damage alone would have resulted in a requirement to comply
                    with the ordinance or law, then we will pay the full amount of loss otherwise payable under the terms of
                    the coverages described in (2) below.
           (2) Coverage
                (a) Undamaged Part
                    With respect to the Building or “tenant improvements and betterments” that have sustained direct
                    physical damage, we will pay for the loss in value of the undamaged portion of the Building or “tenant
                    improvements and betterments” as a consequence of a requirement to comply with an ordinance or
                    law that requires demolition of undamaged parts of the same Building or “tenant improvements and
                    betterments”.
                (b) Demolition Cost and Increased Cost of Construction
                    (i) Demolition Cost
                          With respect to the Building or “tenant improvements and betterments” that have sustained
                          covered direct physical damage, we will pay the cost to demolish and clear the site of undamaged
                          parts of the same Building or “tenant improvements and betterments”, as a consequence of a
Form SP 30 11 10 18                                                                                               Page 1 of 3
                                                       © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 66 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                      requirement to comply with an ordinance or law that requires demolition of such undamaged
                      property.
                 (ii) Increased Cost of Construction
                      With respect to the Building or “tenant improvements and betterments” that have sustained
                      covered direct physical damage, we will pay the increased cost to:
                       (aa) Repair or reconstruct damaged portions of that Building or “tenant improvements and
                              betterments”; and/or
                       (bb) Reconstruct or remodel undamaged portions of that Building or “tenant improvements and
                              betterments”, whether or not demolition is required;
                      when the increased cost is a consequence of a requirement to comply with the minimum
                      standards of the ordinance or law.
                      However this coverage applies only if the restored or remodeled property is intended for similar
                      occupancy as the current property, unless such occupancy is not permitted by zoning or land use
                      ordinance or law. Additionally, we will not pay for the increased cost of construction if the Building
                      or “tenant improvements and betterments” are not repaired, reconstructed, or remodeled.
             Paragraph E.5.d within the Loss Payment condition does not apply to Demolition Cost and Increased
             Cost of Construction coverages.
         (3) Loss Payment
             (a) All following loss payment provisions (2)(b) and (2)(c) are subject to the apportionment procedure set
                 forth in Paragraph (1)(c) of this Coverage Extension.
             (b) When there is a loss in value of an undamaged portion of a Building or “tenant improvements and
                 betterments” to which Undamaged Part coverage applies, the loss payment for that Building or “tenant
                 improvements and betterments”, including damaged and undamaged portions, will be as follows:
                 (i) If the property is repaired or replaced on the same or another premises, we will not pay more than
                      the lesser of:
                        (aa) The amount you actually spend to repair, rebuild, or reconstruct the Building or “tenant
                                improvements and betterments” but not more than the amount it would cost to restore the
                                Building or “tenant improvements and betterments” at the same premises and to the same
                                height, floor area, style, and comparable quality of the original property insured; or
                        (bb) The Limit of Insurance shown in the Declarations for Ordinance or Law - Undamaged
                                Part.
                 (ii) If the property is not repaired or replaced, we will not pay more than the lesser of:
                        (aa) The actual cash value of the Building or “tenant improvements and betterments” at the
                                time of loss; or
                        (bb) The Limit of Insurance shown in the Declarations for Ordinance or Law - Undamaged
                                Part.
             (c) The most we will pay for the total of all covered losses for Demolition Cost and Increased Cost of
                 Construction coverage is the Limit of Insurance shown in the Declarations for Ordinance or Law –
                 Demolition Cost and Increased Cost of Construction. Subject to this combined Limit of Insurance, the
                 following loss payment provisions apply:
                 (i) For Demolition Cost coverage, we will not pay more than the amount you actually spend to
                      demolish and clear the site of the “scheduled premises”.
                 (ii) With respect to the Increased Cost of Construction:
                        (aa) We will not pay for the increased cost of construction until the property is actually repaired
                                or replaced at the same or another premises; and
                        (bb) Unless the repairs or replacement is made as soon as reasonably possible after the loss
                                or damage, not to exceed two years. We may extend this period in writing during the two
                                years.
Form SP 30 11 10 18                                                                                            Page 2 of 3
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 67 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  (iii) If the Building or “tenant improvements and betterments” are repaired or replaced at the same
                        premises, or if you elect to rebuild at another premises, the most we will pay for the Increased
                        Cost of Construction Coverage is the lesser of:
                          (aa) The increased cost of construction at the same premises; or
                          (bb) The Limit of Insurance shown in the Declarations for Ordinance or Law – Demolition Cost
                                and Increased Cost of Construction.
                  (iv) If the ordinance or law requires relocation to another premises, the most we will pay for the
                        increased cost of construction is the lesser of:
                          (aa) The increased cost of construction at the new premises; or
                          (bb) The Limit of Insurance shown in the Declarations for Ordinance or Law – Demolition Cost
                                and Increased Cost of Construction.
         (4) Paragraph 1.i., Ordinance or Law, of Section B., EXCLUSIONS, does not apply to this Coverage
             Extension.
         (5) Additional Exclusions
             We will not pay under this Coverage Extension for:
             (a) The enforcement of or compliance with any ordinance or law which requires the demolition, repair,
                  replacement, reconstruction, remodeling or remediation of property due to contamination by “pollutants
                  and contaminants” or due to the presence, growth, proliferation, spread of any activity of “fungi”, wet or
                  dry rot, bacteria or virus;
             (b) The costs associated with the enforcement of or compliance with any ordinance or law which requires
                  any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in
                  any way respond to, or assess the effects of “pollutants or contaminants”, “fungi”, wet or dry rot,
                  bacteria or virus; or
             (c) Loss due to any ordinance or law that:
                  (i) You were required to comply with before the loss even if the Building or “tenant improvements and
                        betterments” were undamaged; and
                  (ii) You failed to comply with.
         (6) Example of Proportionate Loss Payment for Ordinance or Law Coverage Losses (procedure as set forth in
             Paragraph (1)(c) of this Coverage Extension).
             Assume:
             · Wind is a Covered Cause of Loss. Flood is an excluded Cause of Loss;
             · The building has a value of $200,000;
             · Total direct physical damage to building: $100,000;
             · The ordinance or law in this jurisdiction is enforced when building damage equals or exceeds 50% of
                  the building's value;
             · Portion of direct physical damage that is covered (caused by wind): $30,000;
             · Portion of direct physical damage that is not covered (caused by flood): $70,000; and
             · Loss under Increased Cost of Construction of this Coverage Extension: $60,000.
             Step 1: Determine the proportion that the covered direct physical damage bears to the total direct physical
             damage.
             $30,000 divided by $100,000 = .30
             Step 2: Apply that proportion to the Ordinance or Law loss.
             $60,000 x .30 = $18,000
             In this example, the most we will pay under this endorsement for the Increased Cost of Construction
             coverage is $18,000, subject to the applicable Limit of Insurance and any other applicable provisions.
             NOTE: The same procedure applies to losses under Undamaged Part and Demolition Cost coverage of
             this endorsement.
Form SP 30 11 10 18                                                                                             Page 3 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 68 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Valuable Papers and Records
           (1) You may extend the insurance that applies to Covered Property to apply to your “valuable papers and
                records” or “valuable papers and records” of others while in your care, custody or control while on or away
                from the “scheduled premises”, including while in transit.
           (2) Under this Coverage Extension, we will not pay for “valuable papers and records”:
                (a) Held as samples or for delivery after sale;
                (b) In storage away from the “scheduled premises”; or
                (c) If such “valuable papers and records” cannot be replaced with other property of like kind and quality.
           (3) Section B., EXCLUSIONS, does not apply to this Coverage Extension except for:
                (a) Exclusion B.1.b., Governmental Action;
                (b) Exclusion B.1.c., Nuclear Hazard; and
                (c) Exclusion B.1.e., War and Military Action.
           (4) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Valuable Papers and Records.




Form SP 30 12 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 69 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME AND EXTRA EXPENSE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following changes are made to Section A., COVERAGE:
   1. The following is added to Paragraph 6., Coverage Extensions:
            Business Income
            (1) We will pay for the actual loss of Business Income you sustain due to the necessary suspension of your
                "operations" during the "period of restoration". The suspension must be caused by direct physical loss or
                direct physical damage to property at the "scheduled premises", including personal property in the open
                (or in a vehicle) within 1,000 feet of the “scheduled premises”, caused by or resulting from a Covered
                Cause of Loss.
            (2) With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site
                at which the “scheduled premises” are located, your “scheduled premises” also means:
                (a) The portion of the building which you rent, lease or occupy; and
                (b) The area within 1,000 feet of the building or within 1,000 feet of the “scheduled premises”, whichever
                     distance is greater (with respect to loss of or damage to personal property in the open or personal
                     property in a vehicle); and
                (c) Any area within the building or on the site at which the “scheduled premises” are located, but only if
                     that area services, or is used to gain access to, the “scheduled premises”.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                     direct physical loss or direct physical damage had occurred, but not including any Net Income that
                     would likely have been earned as a result of an increase in the volume of business due to favorable
                     business conditions caused by the impact of the Covered Cause of Loss on customers or on other
                     businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (4) Payroll expenses includes:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) With respect to the coverage provided in this Coverage Extension, suspension means:
                (a) The partial slowdown or complete cessation of your business activities; or
                (b) That part or all of the “scheduled premises” is rendered untenantable as a result of a Covered Cause
                     of Loss if coverage for Business Income applies to the Coverage Part.
            (6) We will not pay for any increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                     at the location of the rebuilding, repair or replacement by strikers or other persons;
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                     cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                     your Business Income during the "period of restoration"; or

Form SP 30 13 10 18                                                                                            Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 70 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                (c) Any other consequential loss.
            (7) You must resume all or part of your “operations” as quickly as possible. We will reduce the amount of
                your Business Income loss to the extent you can resume your "operations", in whole or in part, by using
                damaged or undamaged property (including merchandise or “stock”) at the "scheduled premises" or
                elsewhere.
            (8) Under this Coverage Extension, coverage for Business Income does not apply when the suspension of
                "operations" is caused by destruction or corruption of "electronic data", or any loss or damage to
                "electronic data".
            (9) A waiting period may apply, however, no other deductible applies to this Coverage Extension.
2. The following is added to Paragraph 6., Coverage Extensions:
            Extended Business Income
            (1) If the necessary suspension of your "operations" produces a Business Income loss payable under the
                Business Income Coverage Extension, we will pay for the actual loss of Business Income you incur
                during the period that:
                (a) Begins on the date property, other than finished “stock”, is actually repaired, rebuilt or replaced and
                     "operations" are resumed; and
                (b) Ends on the earlier of:
                     (i) The date you could restore your "operations" with reasonable speed, to the condition that would
                          have existed if no direct physical loss or direct physical damage occurred; or
                     (ii) 45 consecutive days after the date determined in Paragraph (1)(a) above, unless a different time
                          period is shown in the Declarations for Extended Business Income.
                However, Extended Business Income does not apply to loss of Business Income incurred as a result of
                unfavorable business conditions caused by the impact of the Covered Cause of Loss in the area where
                the “scheduled premises” is located.
            (2) With respect to the coverage provided in this Coverage Extension, suspension means:
                (a) The partial slowdown or complete cessation of your business activities; and
                (b) That a part or all of the "scheduled premises" is rendered untenantable as a result of a Covered
                     Cause of Loss.
            (3) We will not pay for any Extended Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                     at the location of the rebuilding, repair or replacement by strikers or other persons;
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                     cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                     your Business Income during the "period of restoration"; or
                (c) Any other consequential loss.
            (4) No deductible applies to this Coverage Extension.
3. The following is added to Paragraph 6., Coverage Extensions:
            Extra Expense
            (1) We will pay reasonable and necessary Extra Expense you incur during the "period of restoration" that you
                would not have incurred if there had been no direct physical loss or direct physical damage to property at
                the "scheduled premises", including personal property in the open (or in a vehicle) within 1,000 feet,
                caused by or resulting from a Covered Cause of Loss.
            (2) With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site
                at which the “scheduled premises” are located, your “scheduled premises” also means:
                (a) The portion of the building which you rent, lease or occupy; and



Form SP 30 13 10 18                                                                                            Page 2 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 71 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




              (b) The area within 1,000 feet of the building or within 1,000 feet of the “scheduled premises”, whichever
                  distance is greater (with respect to loss of or damage to personal property in the open or personal
                  property in a vehicle); and
              (c) Any area within the building or on the site at which the “scheduled premises” are located, but only if
                  that area services, or is used to gain access to, the “scheduled premises”.
          (3) Extra Expense means expense incurred:
              (a) To avoid or minimize the suspension of business and to continue "operations":
                  (i) At the "scheduled premises"; or
                  (ii) At replacement premises or at temporary locations, including:
                       (aa) Relocation expenses; and
                       (bb) Cost to equip and operate the replacement or temporary location, other than those costs
                            necessary to repair or to replace damaged “stock” and equipment.
              (b) To minimize the suspension of business if you cannot continue "operations".
              (c) To:
                  (i) Repair or replace any property; or
                  (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                  to the extent it reduces the amount of loss that otherwise would have been payable under this
                  Coverage Extension or the Business Income Coverage Extension.
          (4) With respect to the coverage provided in this Coverage Extension, suspension means:
              (a) The partial slowdown or complete cessation of your business activities; or
              (b) That part or all of the “scheduled premises” is rendered untenantable as a result of a Covered Cause
                  of Loss if coverage for Extra Expense applies to the Coverage Part.
          (5) This Extra Expense Coverage Extension does not apply to:
              (a) Any deficiencies in insuring Building or Business Personal Property; or
              (b) Any expense related to any recall of products you manufacture, handle or distribute.
          (6) We will deduct from the total Extra Expense to be paid:
              (a) The salvage value that remains of any property bought for temporary use during the “period of
                  restoration”, once “operations” are resumed; and
              (b) Any Extra Expense that is paid for by other insurance.
          (7) We will not pay for any Extra Expense caused by or resulting from:
              (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                  at the location of the rebuilding, repair or replacement by strikers or other persons;
              (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                  cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                  your Business Income during the "period of restoration"; or
              (c) Any other consequential loss
          (8) You must resume all or part of your “operations” as quickly as possible. We will reduce the amount of
              your Extra Expense loss to the extent you can return "operations" to normal and discontinue such Extra
              Expense
          (9) Under this Coverage Extension, coverage for Extra Expense does not apply when the suspension of
              "operations" is caused by destruction or corruption of "electronic data", or any loss or damage to
              "electronic data".
          (10)No deductible applies to this Coverage Extension.




Form SP 30 13 10 18                                                                                         Page 3 of 3
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 72 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FROM DEPENDENT PROPERTIES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Business Income From Dependent Properties
            (1) We will pay the actual loss of Business Income you sustain and necessary Extra Expense you incur
                during the “dependent property period of restoration” due to direct physical loss or direct physical damage
                at the premises of a “dependent property” or “secondary dependent property” caused by or resulting from
                a Covered Cause of Loss.
                However, this Coverage Extension does not apply when the only loss at the premises of a “dependent
                property” or “secondary dependent property” is loss or damage to “electronic data”, including destruction
                or corruption of “electronic data”. If the “dependent property” or “secondary dependent property” sustains
                loss or damage to both “electronic data” and other property, coverage under this Coverage Extension will
                not continue once the other property is repaired, rebuilt or replaced.
            (2) Coverage provisions respecting direct physical loss or direct physical damage will apply separately to
                each “dependent property” and “secondary dependent property” premises.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                     direct physical loss or direct physical damage at the premises of a “dependent property” or
                     “secondary dependent property” had occurred, but not including any Net Income that would likely
                     have been earned as a result of an increase in the volume of business due to favorable business
                     conditions caused by the impact of the Covered Cause of Loss on customers or on other businesses;
                     and
                (b) Continuing normal operating expenses incurred, including payroll.
            (4) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "operations";
                (b) To minimize the suspension of business if you cannot continue "operations"; or
                (c) To:
                     (i) Repair or replace any property; or
                     (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                     to the extent it reduces the amount of loss that otherwise would have been payable under this
                     Coverage Extension.
            (6) Extra Expense does not apply to:
                (a) Any deficiencies in insuring building or business personal property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your business activities.
Form SP 30 14 10 18                                                                                              Page 1 of 3
                                                    © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 73 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (8) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the “dependent
                    property period of restoration”, once business operations are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) You must resume all or part of your “operations” as quickly as possible. We will reduce the amount of
                your Business Income loss, other than Extra Expense, to the extent you can resume “operations”, in
                whole, or in part, by using any other available:
                (a) Sources of materials; or
                (b) Outlet for your products.
            (10)We will not pay for any Extra Expense or increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                    at the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                    your Business Income during the "dependent property period of restoration".
                (c) Any other consequential loss.
            (11)A waiting period may apply to Business Interruption, however, no other deductible applies to this
                Coverage Extension.
            (12)The most we will pay in any one occurrence under this Coverage Extension is the limit shown in the
                Declarations for Business Income From Dependent Properties.

B. The following changes are made to Section G. PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Dependent property” means property owned, leased or operated by others whom you depend on to:
      a. Deliver materials or services to you or to others for your account. But services do not include:
            (1) Water, wastewater removal, communication, power services or any other utility services; or
            (2) Any type of web site, or Internet service.
      b. Accept your products or services;
      c. Manufacture your products for delivery to your customers under contract for sale; or
      d. Attract customers to your business premises.
      The “dependent property” must be located in the coverage territory of this Coverage Part.
   2. The following definition is added:
      “Dependent property period of restoration”
      a. Means the period of time that:
            (1) Begins:
                (a) The number of hours shown in the Declarations after the time of direct physical loss or direct physical
                     damage for Business Income for Dependent Properties coverage; or
                (b) Immediately after the time of direct physical loss or direct physical damage for Extra Expense
                     coverage;
                caused by or resulting from any Covered Cause of Loss at the “dependent property” or “secondary
                dependent property”; and
            (2) Ends on the earlier of:
                (a) The date when the property at the “dependent property” or “secondary dependent property" should be
                     repaired, rebuilt or replaced with reasonable speed and similar quality; or
                (b) Exhaustion of the number of consecutive months as shown on the Declarations as the Business
                     Income for Dependent Properties Period of Restoration.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or

Form SP 30 14 10 18                                                                                           Page 2 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 74 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




         (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
               any way respond to “pollutants and contaminants”.
      The expiration date of this Coverage Part will not cut short the "dependent property period of restoration".
   3. The following definition is added:
      “Secondary dependent property”
      a. Means an entity which is not owned, leased or operated by a “dependent property” and which:
         (1) Deliver materials or services to a “dependent property”, which in turn are used by the “dependent
               property” in providing materials or services to you; or
         (2) Accepts materials or services from a “dependent property”, which in turn accepts your materials or
               services.
      b. A road, bridge, tunnel, waterway, airfield, pipeline or any other similar area or structure is not a “secondary
         dependent property”.
      c. Any property which delivers any of the following services is not a “secondary dependent property” with
         respect to such services:
         (1) Water, wastewater removal, communication, power services or any other utility services; or
         (2) Any type of web site, or Internet service.
      The “secondary dependent property” must be located in the coverage territory of this Coverage Part.




Form SP 30 14 10 18                                                                                          Page 3 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 75 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FORGERY COVERAGE
(INCLUDING CREDIT CARDS, CURRENCY AND MONEY ORDERS)
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Forgery
            (1) We will pay for loss resulting directly from forgery or alteration of any check, draft, promissory note, bill of
                exchange or similar written promise of payment in "money" that you or your agent has issued, or that was
                issued by someone who impersonates you or your agent. This includes written instruments required in
                conjunction with any credit, debit, or charge card issued to you or any "employee" for business purposes.
            (2) If you are sued for refusing to pay the check, draft, promissory note, bill of exchange or similar written
                promise of payment in “money” on the basis that it has been forged or altered, and you have our written
                consent to defend against the “suit”, we will pay for any reasonable legal expenses that you incur and pay
                in that defense.
            (3) We will pay for loss resulting directly from your having accepted in good faith, in exchange for
                merchandise, "money" or services:
                (a) Money orders, including counterfeit money orders, issued by any post office, express company or
                     bank that are not paid upon presentation; and
                (b) “Counterfeit money” that is acquired during the regular course of business.
            (4) For the purpose of this Coverage Extension, check includes a substitute check as defined in the Check
                Clearing for the 21st Century Act and will be treated the same as the original it replaced.
            (5) We will treat mechanically reproduced facsimile signatures the same as handwritten signatures.
            (6) You must include with your proof of loss any instrument involved in that loss, or, if that is not possible, an
                affidavit setting forth the amount and cause of loss.
            (7) With respect to this Coverage Extension only, Paragraphs F.5.b.(1) through F.5.b.(3) are deleted and
                replaced with the following:
            Anywhere in the world.
            (8) All loss:
                (a) Caused by one or more persons; or
                (b) Involving a single act or series of related acts;
                is considered one occurrence.
            (9) Additional Conditions:
                (a) Discovery Period for Loss
                We will pay only for covered loss discovered no later than one year from the end of the policy period.
                Discovery of loss occurs when you first become aware of facts which would cause a reasonable person to
                assume that a loss covered by this Coverage Part has been, or may be incurred even though the exact
                amount or the details of the loss may not then be known.
                Discovery also occurs when you receive notice of an actual or potential claim against you alleging facts,
                which if true, would be a covered loss under this Coverage Part.
                (b) Non-Cumulation of Limit of Insurance
                Regardless of the number of years this Coverage Part remains in force or the number of premiums paid,
                no Limit of Insurance cumulates from year to year or period to period.
Form SP 30 16 10 18                                                                                               Page 1 of 2
                                                    © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 76 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




               (c) Ownership of Property, Interests Covered
                   The property covered under this Coverage Part is limited to property
                   (i) That you own or hold; or
                   (ii) For which you are legally liable.
                   However, this insurance is for your benefit only. It provides no rights or benefits to any other person
                   or organization
           (10)The most we will pay in any one occurrence, including legal expenses, under this Coverage Extension is
               the Limit of Insurance shown in the Declarations for Forgery Coverage.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      "Counterfeit money" means an imitation of "money" that is intended to deceive and to be taken as genuine.
   2. The following definition is added:
      "Suit" means a civil proceeding and includes:
      a. An arbitration proceeding in which damages are claimed and to which you must submit or do submit with our
            consent; or
      b. Any other alternative dispute resolution proceeding in which damages are claimed and to which you submit
            with our consent.




Form SP 30 16 10 18                                                                                          Page 2 of 2
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 77 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LIMITED FUNGI, BACTERIA OR VIRUS COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
          Limited Coverage For "Fungi", Wet Rot, Dry Rot, Bacteria and Virus
          (1) The coverage described in Paragraph (2) below only applies when the "fungi", wet or dry rot, bacteria or
               virus is the result of one or more of the following causes that occurs during the policy period and only if all
               reasonable means were used to save and preserve the property from further damage at the time of and
               after that occurrence.
               (a) A "specified cause of loss" other than fire or lightning;
               (b) An “equipment breakdown accident” occurs to “equipment breakdown property”, if the Equipment
                    Breakdown Additional Coverage is attached to this Coverage Part.
           (2) The coverage described below applies only when a Limit of Insurance is shown in the Declarations for
               either Building or Business Personal Property.
               We will pay for loss or damage to Covered Property by "fungi", wet rot, dry rot, bacteria and virus. As used
               in this Additional Coverage, the term loss or damage means:
               (a) Direct physical loss or direct physical damage to Covered Property caused by "fungi", wet rot, dry rot,
                    bacteria or virus, including the cost of removal of the "fungi", wet rot, dry rot, bacteria or virus;
               (b) The cost to tear out and replace any part of the building or other property as needed to gain access to
                    the "fungi", wet rot, dry rot, bacteria or virus; and
               (c) The cost of testing performed after removal, repair, replacement or restoration of the damaged
                    property is completed, provided there is a reason to believe that "fungi", wet rot, dry rot, bacteria or
                    virus is present.
          (3) The following exclusions do not apply to this Additional Coverage:
               (a) Exclusion B.1.g., “Fungi”, Wet Rot or Dry Rot;
               (b) Exclusion B.1.h., Virus or Bacteria;
               (c) Exclusion B.2.o., Continuous Or Repeated Seepage Or Leakage Of Water.
          (4) This Additional Coverage does not apply to lawns, trees, shrubs or plants which are part of a vegetated
               roof.
          (5) The most we will pay in any one occurrence under this Additional Coverage, including any payments made
               under the Business Income or Extra Expense Coverage Extensions referenced in Paragraph (9) below, is
               the Limit of Insurance for Limited Fungi, Bacteria or Virus Coverage shown in the Declarations even if the
               "fungi", wet or dry rot, bacteria, or virus continues to be present or active, or recurs, in a later policy period.
          (6) The coverage provided under this Additional Coverage does not increase the applicable Limit of Insurance
               on any Covered Property. If a particular occurrence results in loss or damage by "fungi", wet rot, dry rot,
               bacteria or virus, and other loss or damage, we will not pay more, for the total of all loss or damage, than
               the applicable Limit of Insurance on the affected Covered Property.
          (7) If there is covered loss or damage to Covered Property, not caused by "fungi", wet rot, dry rot, bacteria or
               virus, loss payment will not be limited by the terms of this Limited Coverage, except to the extent that
               "fungi", wet or dry rot, bacteria or virus causes an increase in the loss. Any such increase in the loss will be
               subject to the terms of this Additional Coverage.
           (8) The terms of this Additional Coverage do not increase or reduce coverage which may otherwise be
               provided in this Policy.

Form SP 30 17 10 18                                                                                                  Page 1 of 2
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 78 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




           (9) The following applies only if the Business Income and Extra Expense Coverage Extensions are attached
               to this Coverage Part and only if the suspension of "operations" satisfies all the terms and conditions of the
               Business Income and Extra Expense Coverage Extensions.
               (a) If the loss or damage which resulted in "fungi", wet or dry rot, bacteria or virus does not in itself
                    necessitate a suspension of "operations", but such suspension is necessary due to loss or damage to
                    property caused by "fungi", wet or dry rot, bacteria or virus, then our payment under the Business
                    Income and Extra Expense Coverage Extensions is limited to the amount of loss and expense
                    sustained in a period of not more than 30 days unless another number of days is indicated in the
                    Declarations. The days need not be consecutive.
               (b) If a covered suspension of "operations" was caused by loss or damage other than "fungi", wet or dry
                    rot, bacteria or virus, but remediation of "fungi", wet or dry rot, bacteria or virus prolongs the "period of
                    restoration", we will pay for loss and expense sustained during the delay (regardless of when such a
                    delay occurs during the "period of restoration"), but such coverage is limited to 30 days unless another
                    number of days is indicated in the Declarations. The days need not be consecutive.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Equipment breakdown accident” means a fortuitous event that causes direct physical loss or direct physical
      damage to “equipment breakdown property”. The event must be one of the following:
      a. Mechanical breakdown, including rupture or bursting caused by centrifugal force.
      b. Artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that damages,
            disturbs or otherwise interferes with any electrical or electronic wire, device, appliance or network.
      c. Explosion of steam boilers, steam piping, steam engines or steam turbines owned or leased by you, or
            operated under your control.
      d. Physical loss or physical damage to steam boilers, steam pipes, steam engines or steam turbines caused by
            or resulting from any condition or event inside such boilers or equipment.
      e. Physical loss or physical damage to hot water boilers or other water heating equipment caused by or resulting
            from any condition or event inside such boilers or equipment.
   2. The following definition is added:
      “Equipment breakdown property” means Covered Property which, during normal usage, operates under vacuum
      or pressure, other than the weight of contents, or that generates, transmits or utilizes energy.
      The following is not “equipment breakdown property”:
      a. Any structure, foundation, cabinet, compartment or air supported structure or building;
      b. Any insulating or refractory material;
      c. Any sewer piping, any underground vessels or piping, any piping forming a part of a sprinkler system, water
            piping other than boiler feedwater piping, boiler condensate return piping, or water piping forming a part of a
            refrigerating or air conditioning system;
      d. Any dragline, excavation or construction equipment;
      e. Any vehicle or any equipment mounted on a vehicle. As used here, vehicle means any machine or apparatus
            that is used for transportation or moves under its own power. Vehicle includes, but is not limited to, car, truck,
            bus, trailer, train, aircraft, watercraft, forklift, bulldozer, tractor or harvester. However, any property that is
            stationary, permanently installed at a “scheduled premises” and that receives electrical power from an
            external power source will not be considered a vehicle.
      f. Any equipment manufactured by you for sale.




Form SP 30 17 10 18                                                                                                 Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 79 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ARSON AND THEFT REWARD
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Arson and Theft Reward
           (1) In the event that a covered fire loss was the result of an act of arson, we will reimburse you for rewards
                you pay for information leading to convictions for that act of arson.
           (2) In the event of a covered theft loss, we will reimburse you for rewards you pay for information leading to
                convictions for the theft loss.
           (3) No deductible applies to this Coverage Extension.
           (4) The most we will pay to reimburse you in any one occurrence under this Coverage Extension is the Limit of
                Insurance shown in the Declarations for Arson and Theft Reward.




Form SP 30 18 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 80 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FOR CIVIL AUTHORITY ACTIONS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Business Income for Civil Authority Actions
            (1) When a Covered Cause of Loss causes direct physical loss or direct physical damage to property other
                than at the “scheduled premises”, we will pay for the actual loss of Business Income you sustain and
                necessary Extra Expense you incur during the “civil authority period of restoration” caused by action of
                civil authority that prohibits access to the “scheduled premises” provided that both of the following apply:
                (a) Access to the area immediately surrounding the damaged property is prohibited by civil authority as a
                     result of the damage, and the “scheduled premises” are within that area but are not more than one
                     mile from the damaged property; and
                (b) The action of civil authority is taken in response to dangerous physical conditions resulting from the
                     damage or continuation of the Covered Cause of Loss that caused the damage, or the action is taken
                     to enable a civil authority to have unimpeded access to the damaged property.
            (2) With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site
                at which the “scheduled premises” are located, your “scheduled premises” also means:
                (a) The portion of the building which you rent, lease or occupy; and
                (b) The area within 1,000 feet of the building or within 1,000 feet of the “scheduled premises”, whichever
                     distance is greater (with respect to loss of or damage to personal property in the open or personal
                     property in a vehicle); and
                (c) Any area within the building or on the site at which the “scheduled premises” are located, but only if
                     that area services, or is used to gain access to, the “scheduled premises”.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if
                     access to the “scheduled premises” had not been prohibited by action of civil authority, but not
                     including any Net Income that would likely have been earned as a result of an increase in the volume
                     of business due to favorable business conditions caused by the impact of the Covered Cause of Loss
                     on customers or on other businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (4) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "operations";
                (b) To minimize the suspension of business if you cannot continue "operations"; or
                (c) To:
                     (i) Repair or replace any property; or


Form SP 30 19 10 18                                                                                            Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 81 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                    (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                         to the extent it reduces the amount of loss that otherwise would have been payable under this
                         Coverage Extension.
            (6) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your business activities.
            (8) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the “civil authority
                    period of restoration”, once business operations are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) We will not pay for any increase of Business Income or Extra Expense loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                    at the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                    your Business Income during the "civil authority period of restoration";
                (c) Any other consequential loss.
            (10)A waiting period may apply, however, no other deductible applies to this Coverage Extension.

B. The following definition is added to Section G., PROPERTY DEFINITIONS:
      “Civil authority period of restoration”
      a. Means the period of time that:
            (1) Begins:
                (a) The number of hours shown in the Declarations after action of civil authority for Business Income for
                     Civil Authority Actions coverage; or
                (b) Immediately after the action of civil authority damage for Extra Expense coverage;
                and
            (2) Ends on the earlier of:
                (a) When access to your “scheduled premises” is permitted; or
                (b) 30 consecutive days after the order of the civil authority unless a different time period is shown in the
                     Declarations as the Business Income for Civil Authority Actions Duration of Coverage.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
            (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
                any way respond to “pollutants and contaminants”.
   The expiration date of this Coverage Part will not cut short the "civil authority period of restoration".




Form SP 30 19 10 18                                                                                             Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 82 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




POLLUTANTS AND CONTAMINANTS CLEAN UP AND REMOVAL
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           “Pollutants and Contaminants” Clean Up and Removal
           (1) We will pay your expense to extract "pollutants and contaminants" from land or water at the "scheduled
                premises" if the discharge, dispersal, seepage, migration, release or escape of the “pollutants and
                contaminants” is caused by or results from a Covered Cause of Loss that occurs during the policy period.
                The expenses will be paid only if they are reported to us in writing within 180 days of the date on which the
                Covered Cause of Loss occurs.
           (2) This Coverage Extension does not apply to costs to test for, monitor or assess the existence,
                concentration or effects of "pollutants and contaminants". But we will pay for testing which is performed in
                the course of extracting the "pollutants and contaminants" from the land or water.
           (3) Paragraph 2.l., Pollution, of Section B., EXCLUSIONS, does not apply to this Coverage Extension.
           (4) The most we will pay in any one occurrence under this Coverage Extension for the sum of all such
                expenses arising out of Covered Causes of Loss, is the Limit of Insurance shown in the Declarations for
                Pollutants and Contaminants Clean Up and Removal.




Form SP 30 20 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 83 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




IDENTITY RECOVERY FOR BUSINESSOWNERS AND EMPLOYEES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Identity Recovery for Businessowners and Employees
            (1) We will provide the Case Management Service and Expense Reimbursement Coverage indicated below if
                all of the following requirements are met:
                (a) There has been an "identity theft" involving the personal identity of an "identity recovery insured"
                     under this Coverage Part;
                (b) Such "identity theft" is first discovered by the "identity recovery insured" during the policy period for
                     which this Coverage Extension is applicable; and
                (c) Such "identity theft" is reported to us as soon as practicable but in no event later than 60 days after it
                     is first discovered by the "identity recovery insured."
            (2) If all three of the requirements listed above have been met, then we will provide the following to the
                "identity recovery insured":
                (a) Case Management Service
                     Services of an "identity recovery case manager" as needed to respond to the "identity theft"; and
                (b) Expense Reimbursement
                     Reimbursement of necessary and reasonable "identity recovery expenses" incurred as a direct result
                     of the "identity theft."
            (3) Additional Exclusions
                Under this Coverage Extension, we will not cover loss or expense arising from any of the following:
                (a) Theft of a professional or business identity;
                (b) Any fraudulent, dishonest or criminal act by an "identity recovery insured" or any person aiding or
                     abetting an "identity recovery insured", or by any authorized representative of an "identity recovery
                     insured", whether acting alone or in collusion with others. However, this exclusion shall not apply to
                     the interests of an “identity recovery insured” who has no knowledge of or involvement in such fraud,
                     dishonesty or criminal act;
                (c) Loss other than "identity recovery expenses";
                (d) An "identity theft" that is first discovered by the "identity recovery insured" prior to or after the policy
                     period for which this Coverage Extension applies. This exclusion applies whether or not such "identity
                     theft" began or continued during the period of coverage;
                (e) An "identity theft" that is not reported to us within 60 days after it is first discovered by the "identity
                     recovery insured."; or
                (f) An "identity theft" that is not reported in writing to the police.
            (4) Limits of Insurance
                (a) The most we will pay in any one “policy year” per “identity recovery insured” under this Coverage
                     Extension is the Limit of Insurance shown in the Declarations for Identity Recovery Coverage for
                     Businessowners and Employees. Regardless of the number of claims, this limit is the most we will
                     pay for the total of all loss or expense arising out of all "identity thefts" to any one "identity recovery
                     insured" which are first discovered by the "identity recovery insured" during a 12-month period
                     starting with the beginning of the present annual policy period. If an "identity theft" is first discovered
                     in one policy period and continues into other policy periods, all loss and expense arising from such
Form SP 30 22 10 18                                                                                                  Page 1 of 4
                                                      © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 84 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  "identity theft" will be subject to the “policy year” limit applicable to the policy period when the "identity
                  theft" was first discovered.
                  (i) Legal costs as provided under Paragraph d. of the definition of "identity recovery expenses" are
                        part of, and not in addition to, the Limit of Insurance for this Coverage Extension.
                  (ii) Lost Wages and Child and Elder Care Expenses as provided under Paragraphs e. and f. of the
                        definition of "identity recovery expenses” are jointly subject to a sublimit of $250 per day, not to
                        exceed $5,000 total (unless a different sublimit is displayed in the Declarations). This sublimit is
                        part of, and not in addition to, the Limit of Insurance for this Coverage Extension. Coverage is
                        limited to lost wages and expenses incurred within 12 months after the first discovery of the
                        "identity theft" by the "identity recovery insured".
                  (iii) Mental Health Counseling as provided under Paragraph g. of the definition of "identity recovery
                        expenses" is subject the Mental Health sublimit shown in the Declarations. This sublimit is part of,
                        and not in addition to, the Limit of Insurance for this Coverage. Coverage Extension is limited to
                        counseling that takes place within 12 months after the first discovery of the "identity theft" by the
                        "identity recovery insured".
              (b) Case Management Service is available as needed for any one "identity theft" for up to 12 consecutive
                  months from the inception of the service. Expenses we incur to provide Case Management Service
                  are part of, and not in addition to, the Limit of Insurance for this Coverage Extension.
          (5) Deductible
              (a) No deductible applies to the Case Management Service coverage.
              (b) All other coverage provided under this Coverage Extension is subject to the Deductible shown in the
                  Declarations for this Coverage Extension. Any one "identity recovery insured" shall be responsible for
                  only one Deductible under this Coverage Extension during any one “policy year”.
          (6) Additional Conditions
              (a) Assistance and Claims
                  (i) For assistance, the "identity recovery insured" should call the Identity Recovery Help Line at 1-
                        866-989-2905.
                        The Identity Recovery Help Line can provide the "identity recovery insured" with:
                        (aa)Information and advice for how to respond to a possible "identity theft"; and
                        (bb)Instructions for how to submit a service request for Case Management Service and/or a claim
                        form for Expense Reimbursement Coverage.
                  (ii) In some cases, we may provide Case Management services at our expense to an "identity
                        recovery insured" prior to a determination that a covered "identify theft" has occurred. Our
                        provision of such services is not an admission of liability under the Coverage Part. We reserve
                        the right to deny further coverage or service if, after investigation, we determine that a covered
                        "identify theft" has not occurred.
                  (iii) As respects Expense Reimbursement Coverage, the "identity recovery insured" must send to us,
                        within 60 days after our request, receipts, bills or other records that support his or her claim for
                        "identity recovery expenses."
              (b) Discovery Period for Loss
                  We will pay only for covered loss discovered no later than one year from the end of the policy period.
                  Discovery of loss occurs when you first become aware of facts which would cause a reasonable
                  person to assume that a loss covered by this Coverage Part has been, or may be incurred even
                  though the exact amount or the details of the loss may not then be known.
                  Discovery also occurs when you receive notice of an actual or potential claim against you alleging
                  facts, which if true, would be a covered loss under this Coverage Part.
              (c) Non-Cumulation of Limit of Insurance


Form SP 30 22 10 18                                                                                                Page 2 of 4
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 85 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                    Regardless of the number of years this Coverage Part remains in force or the number of premiums
                    paid, no Limit of Insurance cumulates from year to year or period to period.
                (d) Services
                    The following conditions apply as respects any services provided by us or our designees to any
                    "identity recovery insured" under this endorsement:
                    (i) Our ability to provide helpful services in the event of an "identity theft" depends on the
                          cooperation, permission and assistance of the "identity recovery insured."
                    (ii) All services may not be available or applicable to all individuals. For example, "identity recovery
                          insureds" who are minors or foreign nationals may not have credit records that can be provided or
                          monitored. Service in Canada will be different from service in United States and Puerto Rico in
                          accordance with local conditions.
                    (iii) We do not warrant or guarantee that our services will end or eliminate all problems associated
                          with an "identity theft" or prevent future "identity thefts."

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      "Identity recovery case manager" means one or more individuals assigned by us to assist an "identity recovery
      insured" with communications we deem necessary for re-establishing the integrity of the personal identity of the
      "identity recovery insured." This includes, with the permission and cooperation of the "identity recovery insured,"
      written and telephone communications with law enforcement authorities, governmental agencies, credit agencies
      and individual creditors and businesses.
   2. The following definition is added:
      "Identity recovery expenses" means the following when they are reasonable and necessary expenses that are
      incurred in the United States or Canada as a direct result of an "identity theft":
      a. Costs for re-filing applications for loans, grants or other credit instruments that are rejected solely as a result
            of an "identity theft."
      b. Costs for notarizing affidavits or other similar documents, long distance telephone calls and postage solely as
            a result of your efforts to report an "identity theft" or amend or rectify records as to your true name or identity
            as a result of an "identity theft."
      c. Costs for up to twelve (12) credit reports from established credit bureaus dated within 12 months after your
            knowledge or discovery of an "identity theft."
      d. Legal Costs
            Fees and expenses for an attorney approved by us for:
            (1) Defending any civil suit brought against an "identity recovery insured" by a creditor or collection agency or
                entity acting on behalf of a creditor for non-payment of goods or services or default on a loan as a result
                of an "identity theft"; and
            (2) Removing any civil judgment wrongfully entered against an "identity recovery insured" as a result of the
                "identity theft."
      e. Lost Wages
            Actual lost wages of the "identity recovery insured" for time reasonably and necessarily taken away from work
            and away from the work premises. Time away from work includes partial or whole work days. Actual lost
            wages may include payment for vacation days, discretionary days, floating holidays and paid personal days.
            Actual lost wages does not include sick days or any loss arising from time taken away from self-employment.
            Necessary time off does not include time off to do tasks that could reasonably have been done during non-
            working hours.
      f. Child and Elder Care Expenses
            Actual costs for supervision of children or elderly or infirm relatives or dependents of the "identity recovery
            insured" during time reasonably and necessarily taken away from such supervision. Such care must be
            provided by a professional care provider who is not a relative of the "identity recovery insured".
Form SP 30 22 10 18                                                                                               Page 3 of 4
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 86 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




      g. Mental Health Counseling
          Actual costs for counseling from a licensed mental health professional. Such care must be provided by a
          professional care provider who is not a relative of the "identity recovery insured".
   3. The following definition is added:
      "Identity recovery insured" means the following:
      a. A full time “employee” of the entity insured under this Coverage Part; or
      b. The owner of the entity insured under this Coverage Part who meets any of the following criteria:
          (1) A sole proprietor of the insured entity;
          (2) A partner in the insured entity; or
          (3) An individual having an ownership position of 20% or more of the insured entity.
          An "identity recovery insured" must always be an individual person. The entity insured under this Coverage
          Part is not an "identity recovery insured."
   4. The following definition is added:
          "Identity theft" means the fraudulent use of the social security number or other method of identifying an
          "identity recovery insured." This includes fraudulently using the personal identity of an "identity recovery
          insured" to establish credit accounts, secure loans, enter into contracts or commit crimes.
          "Identity theft" does not include the fraudulent use of a business name, d/b/a or any other method of
          identifying a business activity.
   5. The following definition is added:
      “Policy year” means the period of time that:
      a. Begins with the inception or anniversary date of this Coverage Part; and
      b. Ends at the expiration or at the next anniversary date of this Coverage Part.




Form SP 30 22 10 18                                                                                         Page 4 of 4
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 87 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ACCOUNTS RECEIVABLE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Accounts Receivable
           (1) You may extend the insurance that applies to Covered Property to apply to your accounts receivable while
                at or away from the “scheduled premises”, including while in transit.
                Under this Coverage Extension, we will pay for:
                (a) All amounts due from your customers that you are unable to collect;
                (b) Interest charges on any loan required to offset amounts you are unable to collect pending our payment
                    of these amounts;
                (c) Collection expenses in excess of your normal collection expenses that are made necessary by the
                    physical loss or physical damage; and
                (d) Other reasonable expenses that you incur to reestablish your records of accounts receivable;
                that result from direct physical loss or direct physical damage by a Covered Cause of Loss to your records
                of accounts receivable.
           (2) Section B., EXCLUSIONS, do not apply to this Coverage Extension except for:
                (a) Exclusion B.1.b., Governmental Action;
                (b) Exclusion B.1.c., Nuclear Hazard;
                (c) Exclusion B.1.e., War and Military Action;
                (d) Exclusion B.2.g., Dishonesty;
                (e) Exclusion B.2.h. False Pretense; and
                (f) Exclusions B.3.a., Weather Conditions, through B.3.c., Negligent Work.
           (3) Under this Coverage Extension, we will not pay for:
                (a) Loss or damage caused by or resulting from alteration, falsification, concealment or destruction of
                    records of accounts receivable done to conceal the wrongful giving, taking or withholding of "money,"
                    "securities," or other property.
                    This exclusion applies only to the extent of the wrongful giving, taking or withholding;
                (b) Loss or damage caused by or resulting from bookkeeping, accounting, or billing errors or omissions; or
                (c) Any loss or damage that requires any audit of records or any inventory computation to prove its factual
                    existence.
           (4) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Accounts Receivable.




Form SP 30 23 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 88 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




NEWLY ACQUIRED OR CONSTRUCTED PROPERTY
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Newly Acquired or Constructed Property
            (1) Buildings
                 When a Limit of Insurance shown is in the Declarations for Newly Acquired or Constructed Building, you
                 may extend the insurance that applies to Buildings to apply to:
                 (a) Your new buildings while being built on the "scheduled premises"; and
                 (b) Buildings you acquire at locations other than the "scheduled premises", intended for:
                     (i) Similar use as the Building described in the Declarations; or
                     (ii) Use as a warehouse.
                 The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Newly Acquired or Constructed Building.
            (2) Business Personal Property
                 (a) When a Limit of Insurance shown is in the Declarations for Newly Acquired or Constructed Business
                     Personal Property, you may extend the insurance that applies to Business Personal Property to apply
                     to:
                     (i) Business Personal Property, including such property that you newly acquire, at any location you
                           acquire;
                     (ii) Business Personal Property, including such property that you newly acquire, located at your
                           newly acquired or constructed buildings located at the "scheduled premises"; or
                     (iii) Business Personal Property that you newly acquire, located at the “scheduled premises”.
                 (b) This extension does not apply to:
                     (i) Personal property that you temporarily acquire in the course of installing or performing work on
                           such property;
                     (ii) Personal property of others that you temporarily acquire in the course of your wholesaling activity.
                 (c) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                     shown in the Declarations for Newly Acquired or Constructed Business Personal Property.
            (3) Business Income
                 (a) When a Limit of Insurance is shown in the Declarations for Newly Acquired or Constructed Business
                     Income and Extra Expense, you may extend the insurance that applies to the Business Income and
                     Extra Expense Coverage Extensions when such Coverage Extensions are attached to this Coverage
                     Part to apply to newly acquired or constructed locations.
                 (b) The most we will pay in any one occurrence under this Coverage Extension is the lesser of:
                     (i) The actual loss of Business Income and incurred Extra Expense you sustain; or
                     (ii) The Limit of Insurance shown in the Declarations for Newly Acquired or Constructed Business
                           Income and Extra Expense.
            (4) Insurance under this Coverage Extension for each newly acquired or constructed property will end when
                 any of the following first occurs:
                 (a) This Coverage Part expires;
                 (b) 180 days after you acquire or begin construction of that part of the building that would qualify as
                     Covered Property, or
Form SP 30 24 10 18                                                                                              Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 89 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




              (c) You report values to us.
              We will charge you additional premium for values reported from the date you acquire the property or
              begin construction of that part of the building that would qualify as Covered Property.




Form SP 30 24 10 18                                                                                        Page 2 of 2
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 90 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




OUTDOOR PROPERTY
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Outdoor Property
           (1) You may extend the insurance provided by this Coverage Part to apply to your outdoor fences, signs
                (other than signs attached to buildings), radio and television antennas (including satellite dishes), trees,
                shrubs and plants (other than trees, shrubs or plants which are part of a vegetated roof), including debris
                removal expense. Loss or damage must be caused by or result from any of the following causes of loss:
                (a) Fire;
                (b) Lightning;
                (c) Windstorm;
                (d) Ice, Snow, Sleet or Hail;
                (e) Explosion;
                (f) Riot or Civil Commotion; or
                (g) Aircraft.
           (2) Exclusion B.2.i., Exposed Property, does not apply to this Coverage Extension.
           (3) The most we will pay in any one occurrence, including debris removal expense, under this Coverage
                Extension is the Limit of Insurance shown in the Declarations for Outdoor Property.




Form SP 30 25 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 91 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PROPERTY OFF-PREMISES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Property Off-Premises
           (1) You may extend the insurance that applies to Covered Property, other than “money” and “securities”,
                “valuable papers and records” or accounts receivable, to apply to such property in your care, custody or
                control while it is in the course of transit or at a premises you do not own, lease or operate.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Property Off-Premises.




Form SP 30 26 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 92 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




WATER DAMAGE, OTHER LIQUID, POWDER OR MOLTEN MATERIAL
DAMAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
           Water Damage, Other Liquid, Powder or Molten Material Damage
           (1) If direct physical loss or direct physical damage caused by or resulting from covered water or other liquid,
                powder or molten material damage loss occurs, we will also pay the cost to tear out and replace any part
                of the building or structure to repair damage to the system or appliance from which the water or other
                substance escapes.
           (2) We will not pay the cost to repair any defect that caused the direct physical loss or direct physical damage
                except as provided in the Equipment Breakdown Additional Coverage if such Additional Coverage is
                attached to this Coverage Part. But we will pay the cost to repair or replace damaged parts of fire
                extinguishing equipment if the damage:
                (a) Results in discharge of any substance from an automatic fire protection system; or
                (b) Is directly caused by freezing.




Form SP 30 27 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 93 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




MONEY AND SECURITIES COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Money and Securities
           (1) We will pay for loss of "money" and "securities" used in your business while at: a bank or savings
                institution, within your living quarters or the Iiving quarters of your partners or any “employee” having use
                and custody of the property, at the "scheduled premises", or in transit between any of these places,
                resulting directly from:
                (a) Theft;
                (b) Disappearance; or
                (c) Destruction.
           (2) In addition to the Limitations and Exclusions applicable to this Coverage Part, we will not pay for loss:
                (a) Resulting from accounting or arithmetical errors or omissions;
                (b) Due to the giving or surrendering of property in any exchange or purchase; or
                (c) Loss or damage to “money” and “securities” following and directly related to the use of any “computer”
                     to fraudulently cause a transfer of that property.
           (3) All loss:
                (a) Caused by one or more persons; or
                (b) Involving a single act or series of related acts;
                is considered one occurrence.
           (4) You must keep records of all "money" and "securities" so we can verify the amount of any loss or damage.
           (5) Additional Conditions:
                (a) Discovery Period for Loss
                     We will pay only for covered loss discovered no later than one year from the end of the policy period.
                     Discovery of loss occurs when you first become aware of facts which would cause a reasonable
                     person to assume that a loss covered by this Coverage Part has been, or may be incurred even
                     though the exact amount or the details of the loss may not then be known.
                     Discovery also occurs when you receive notice of an actual or potential claim against you alleging
                     facts, which if true, would be a covered loss under this Coverage Part.
                (b) Non-Cumulation of Limit of Insurance
                     Regardless of the number of years this Coverage Part remains in force or the number of premiums
                     paid, no Limit of Insurance cumulates from year to year or period to period.
           (6) The most we will pay for loss in any one occurrence under this Coverage Extension is:
                (a) The limit shown in the Declarations for Inside the Premises for "money" and "securities" while:
                     (i) In or on the "scheduled premises"; or
                     (ii) Within a bank or savings institution; and
                (b) The limit shown in the Declarations for Outside the Premises for "money" and "securities" while
                     anywhere else.



Form SP 30 28 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 94 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ELECTRONIC DATA
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Electronic Data
            (1) We will pay for the cost to replace or restore your "electronic data" or “electronic data” of others which is
                in your care, custody or control which has been destroyed or corrupted, or access to such “electronic
                data” has been prevented, by a:
                (a) Covered Cause of Loss; or
                (b) “Computer” virus, malware, harmful code or similar instruction introduced into or enacted on a
                     “computer” system (including "electronic data") or a network to which it is connected, designed to
                     damage or destroy any part of the system or disrupt its normal operation.
            (2) Valuation
                (a) Loss or damage to "electronic data" will be valued at the actual, reasonable and necessary costs you
                     incur to restore or replace the “electronic data”. But we will not pay the cost or expenses you incur to:
                     (i) Identify or remediate any errors or vulnerabilities or to update, restore, replace, upgrade, maintain
                           or improve any “computer” or computer system;
                     (ii) Update, replace, restore or improve any “electronic data” to a level beyond the condition in which
                           it existed immediately preceding the loss or damage; or
                     (iii) Duplicate research that led to the development of your "electronic data" or any proprietary or
                           confidential information or intellectual property in any form.
                (b) To the extent that "electronic data" is not replaced or restored, the loss will be valued at the cost of
                     replacement of the media on which the "electronic data" was stored, with blank media of substantially
                     identical type.
                (c) If you recover from a licenser, lessor or any other party for loss or damage to "electronic data", our
                     loss payment to you will be reduced by the amount of such recovery.
            (3) Paragraph 1.j., Electronic Vandalism or Corruption of “Electronic Data” or Corruption of
                “Computer(s)”, of Section B., EXCLUSIONS, does not apply to the coverage provided in Paragraph
                (1)(b) of this Coverage Extension.
            (4) We will not pay for:
                (a) Loss or damage caused by or resulting from manipulation of a “computer” system (including
                     "electronic data") by any “employee”, including a temporary or leased “employee”, or by an entity
                     retained by you, or for you, to inspect, design, install, modify, maintain, repair or replace that system;
                (b) Loss or damage caused by theft, observation, publication, unauthorized access to or loss of
                     confidentially of your “electronic data” or “electronic data” of others in your care, custody or control.
            (5) This Coverage Extension does not apply to your "stock" of prepackaged software, or to "electronic data"
                which is integrated in and operates or controls a building's elevator, lighting, heating, ventilation, air
                conditioning or security system.
            (6) The most we will pay for all occurrences in any one “policy year” under this Coverage Extension is the
                Limit of Insurance shown in the Declarations for Electronic Data.
                If loss payment on the first occurrence does not exhaust this amount, then the balance is available for
                subsequent loss or damage sustained in, but not after, that “policy year”. With respect to an occurrence
                which begins in one “policy year” and continues or results in additional loss or damage in a subsequent

Form SP 30 29 10 18                                                                                               Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 95 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




               “policy year(s)”, all loss or damage is deemed to be sustained in the “policy year” in which the occurrence
               began.

B. The following definition is added to Section G., PROPERTY DEFINITIONS:
      “Policy year” means the period of time that:
      a. Begins with the inception or anniversary date of this Coverage Part; and
      b. Ends at the expiration or at the next anniversary date of this Coverage Part.




Form SP 30 29 10 18                                                                                          Page 2 of 2
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 96 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




INTERRUPTION OF COMPUTER OPERATIONS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Interruption Of Computer Operations
            (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
                during the “computer operations period of restoration” due to a suspension of your “computer operations”
                caused by destruction or corruption of, or inability to access, retrieve, or process your "electronic data" or
                “electronic data” of others in your care, custody or control due to a:
                (a) Covered Cause of Loss; or
                (b) “Computer” virus, malware, harmful code or similar instruction introduced into or enacted on your
                     “computer” system (including "electronic data") or connected network, or a “computer” system or
                     connected network of others in your care, custody or control, designed to damage or destroy such
                     systems or disrupt their normal operation.
            (2) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if
                     “computer operations” had not been interrupted, but not including any Net Income that would likely
                     have been earned as a result of an increase in the volume of business due to favorable conditions
                     caused by the impact of the Covered Cause of Loss on customers or on other businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (3) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (4) Extra Expense means expense incurred:
                (a) To avoid or minimize the interruption of business and to continue "computer operations”; or
                (b) To minimize the interruption of business if you cannot continue "computer” operations”; or
                to the extent it reduces the amount of loss that otherwise would have been payable under this Coverage
                Extension.
            (5) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (6) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your “computer operations”.
            (7) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the “computer
                     operations period of restoration”, once “computer operations” are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.


Form SP 30 30 10 18                                                                                              Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 97 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (8) You must resume all or part of your “computer operations” as quickly as possible. We will reduce the
                amount of your Business Income loss, other than Extra Expense, to the extent you can resume “computer
                operations”, in whole, or in part, by using any other available means to continue your “computer
                operations”.
            (9) We will not pay for any loss of Business Income or incurred Extra Expense related to:
                (a) An interruption related to manipulation of a “computer” system (including "electronic data") by any
                     “employee”, including a temporary or leased “employee”, or by an entity retained by you, or for you, to
                     inspect, design, install, modify, maintain, repair or replace that system.
                (b) Theft, observation, publication, unauthorized access to or loss of confidentially of your “electronic
                     data” or “electronic data” of others in your care, custody or control.
                (c) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                     cancellation is directly caused by the interruption of "computer operations”, we will cover such loss
                     that affects your Business Income during the "computer operations period of restoration".
                (d) Any other consequential loss.
            (10)Paragraph 1.j., Electronic Vandalism or Corruption of “Electronic Data” or Corruption of
                “Computer(s)”, of Section B., EXCLUSIONS, does not apply to the coverage provided in Paragraph
                (1)(b) of this Coverage Extension.
            (11)This Coverage Extension does not apply when the suspension of your “computer operations” involves
                only "electronic data" which is integrated in and operates or controls a building's elevator, lighting,
                heating, ventilation, air conditioning or security system.
            (12)A waiting period may apply; however, no other deductible applies to this Coverage Extension.
            (13)The most we will pay for all occurrences in any one “policy year” under this Coverage Extension is the
                Limit of Insurance shown in the Declarations for Interruption Of Computer Operations.
                If loss payment on the first occurrence does not exhaust this amount, then the balance is available for
                subsequent loss or damage sustained in, but not after, that “policy year”. With respect to an occurrence
                which begins in one “policy year” and continues or results in additional loss or damage in a subsequent
                “policy year(s)”, all loss or damage is deemed to be sustained in the “policy year” in which the occurrence
                began.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Computer operations” means the use of your “computer” or “computers” or others in your care, custody or control
      that enables you to conduct your business activities whether such “computer” is located at or away from the
      “scheduled premises”.
   2. The following definition is added:
      "Computer operations period of restoration" means:
      a. The period of time that:
            (1) Begins:
                (a) The number of hours stated in the Declarations after the destruction or corruption of “electronic data”
                    for Business Income Coverage; or
                (b) Immediately upon (or after) the destruction or corruption of “electronic data” for Extra Expense
                    Coverage;
                and;
            (2) Ends on the earlier of:
                (a) The date when the “electronic data” should be replaced or restored with reasonable speed and similar
                    quality; or
                (b) The exhaustion of the number of consecutive months as shown in the Declarations.
      The expiration date of this Policy will not cut short the "computer operations period of restoration".
Form SP 30 30 10 18                                                                                            Page 2 of 3
                                                   © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 98 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   3. The following definition is added:
      “Policy year” means the period of time that:
      a. Begins with the inception or anniversary date of this Coverage Part; and
      b. Ends at the expiration or at the next anniversary date of this Coverage Part.




Form SP 30 30 10 18                                                                                         Page 3 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 99 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BRANDS AND LABELS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Brands and Labels
            If, in the event of covered physical loss or physical damage to “stock” that is branded or labeled, and we elect
            to take all or any part of the physically damaged property at an agreed or appraised value, you may extend
            the insurance that applies to Covered Property to apply to:
            (1) Expenses you incur to:
                  (a) Label or stamp salvage on the damaged “stock” or its containers, if doing so will not physically
                      damage the property; or
                  (b) Remove the brands or labels, if doing so will not physically damage the “stock”. You must relabel the
                      “stock” or its containers to comply with the law.
            (2) Any reduction in the salvage value of the physically damaged merchandise as a result of the removal of
                  the brand or label.




Form SP 30 31 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 100 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




CLAIM EXPENSE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Claim Expense
           (1) In the event of covered physical loss or physical damage we will pay to cover reasonable expenses
                incurred by you at our specific request to assist us in:
                (a) The investigation of a claim or suit; or
                (b) The determination of the amount of loss, such as taking inventory, or auditing business records.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Claim Expense.




Form SP 30 32 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 101 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PAIRS OR SETS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
           Pairs or Sets
           (1) We will pay for consequential loss to your undamaged “stock” which is part of a pair or set that has
                become unmarketable as a complete product because of covered physical loss or physical damage.
           (2) Under this Additional Coverage, we will pay for the reduction in value of the pair or set before and after the
                covered loss or damage.




Form SP 30 33 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 102 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




SALESPERSONS SAMPLES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Salespersons Samples
           (1) You may extend the insurance that applies to Covered Property to apply to:
                (a) Samples of your “stock” in trade (including containers); and
                (b) Similar property of others;
                but only while such property is in your custody while acting as a sales representative or the custody of your
                sales representatives or agents.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Salespersons Samples.




Form SP 30 34 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 103 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




VALUATION CHANGES: COMMODITY, FINISHED, AND MERCANTILE
STOCK
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following changes are made to Paragraph 5.d. of Section E., PROPERTY LOSS CONDITIONS, of the Special
   Property Coverage Form:
   1. The following is added:
               Commodity “Stock”
               We will determine the value of merchandise and raw materials that are bought and sold at an established
               market exchange. We will determine the value at:
               (a) The posted market price as of the time and place of loss; and
               (b) Less discounts and expenses you otherwise would have had.
   2. The following is added:
               Finished “Stock"
               We will determine the value of goods that you have manufactured at the selling price less discounts and
               expenses you otherwise would have had.
   3. The following is added:
               Mercantile “Stock” - Sold
               We will determine the value of goods you have sold but not delivered at the selling price less discounts
               and expenses you otherwise would have had.




Form SP 30 35 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 104 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LOST KEYS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Lost Keys
            We will pay, in any one occurrence, up to the Limit of Insurance shown in the Declarations for Lost Keys to
            cover the loss of your keys due to theft used to secure the "scheduled premises". We will not pay more than
            the cost of the least of the following:
            (1) Re-key the locks;
            (2) Install new lock cylinders;
            (3) Provide new master keys; or
            (4) Replace existing locks with new locks of like kind and quality.




Form SP 30 36 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 105 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




CONTRACT PENALTIES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Contract Penalties
           (1) We will pay to cover contract penalties you are assessed due to your failure to complete a project within
                the time required as stipulated by contract if the failure to complete the project was caused by or resulted
                from a Covered Cause of Loss to Covered Property.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Contract Penalties.




Form SP 30 37 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 106 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXPEDITING EXPENSES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Expediting Expenses
            (1) You may extend the insurance that applies to the Extra Expense Coverage Extension to apply to
                necessary “expediting expenses” you incur during the "period of restoration" that you would not have
                incurred if there had been no direct physical loss or direct physical damage to property at the "scheduled
                premises", including personal property in the open (or in a vehicle) within 1,000 feet of the "scheduled
                premises", caused by or resulting from a Covered Cause of Loss.
            (2) The most we will pay in any one occurrence for loss under this Coverage Extension is the Limit of
                Insurance shown in the Declarations for Expediting Expenses.

B. The following definition is added to Section G., PROPERTY DEFINITIONS, of the Special Property Coverage Form:
      “Expediting expense” means the following reasonable and necessary additional expenses:
      a. Overtime wages;
      b. Extra cost of express or rapid means of transportation;
      c. Costs to make temporary repairs;
      d. Costs to expedite permanent repair or replacement of damaged Coverd Property; and
      e. Additional costs to provide training on replacement equipment
      that you incur in order to meet any delivery date that was scheduled immediately prior to the physical loss or
      physical damage to property at the "scheduled premises".




Form SP 30 38 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 107 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




NON-OWNED DETACHED TRAILERS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Non-owned Detached Trailers
           (1) We will pay for direct physical loss or direct physical damage caused by or resulting from a Covered Cause
                of Loss to trailers that you do not own, provided that the trailer:
                (a) Is used in your business;
                (b) Is in your care, custody or control at the “scheduled premises”; and
                (c) You have a contractual responsibility to pay for loss or damage to the trailer.
           (2) We will not pay for any loss or damage that occurs:
                (a) While the trailer is attached to any motor vehicle or motorized conveyance, whether or not the motor
                    vehicle or motorized conveyance is in motion; or
               (b) During hitching or unhitching operations, or when a trailer becomes accidentally unhitched from a
                   motor vehicle or motorized conveyance.
           (3) Paragraph d. within Paragraph A.2., Property Not Covered, does not apply to this Coverage Extension.
           (4) This insurance is excess over the amount due (whether you can collect on it or not) from any other
               insurance covering such property.
           (5) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
               shown in the Declarations for Non-Owned Detached Trailers.




Form SP 30 39 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 108 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FOR OFF-PREMISES UTILITY SERVICES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Business Income For Off-Premises Utility Services
            (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
                during the “off-premises utility services period of restoration” due to the necessary suspension of your
                “operations” caused by the interruption of service to the "scheduled premises". The interruption must
                result from direct physical loss or direct physical damage by a Covered Cause of Loss to the following
                property not on the "scheduled premises":
                (a) "Communication supply services";
                (b) "Power supply services";
                (c) "Wastewater removal services" (other than an interruption in service caused by or resulting from a
                     discharge of water or sewage due to heavy rainfall or flooding); or
                (d) "Water supply services".
                However, coverage under this Coverage Extension does not apply to loss of Business Income or incurred
                Extra Expense related to interruption in utility service which causes loss or damage to "electronic data",
                including destruction or corruption of "electronic data".
            (2) With respect to the requirements set forth in the preceding paragraph, if you occupy only part of the site
                at which the “scheduled premises” are located, your “scheduled premises” also means:
                (a) The portion of the building which you rent, lease or occupy; and
                (b) The area within 1,000 feet of the building or within 1,000 feet of the “scheduled premises”, whichever
                     distance is greater (with respect to loss of or damage to personal property in the open or personal
                     property in a vehicle); and
                (c) Any area within the building or on the site at which the “scheduled premises” are located, but only if
                     that area services, or is used to gain access to, the “scheduled premises”.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if
                     service to the “scheduled premises” had not been interrupted by direct physical damage or direct
                     physical loss, but not including any Net Income that would likely have been earned as a result of an
                     increase in the volume of business due to favorable business conditions caused by the impact of the
                     Covered Cause of Loss on customers or on other businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (4) Payroll expenses includes:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "operations":
                     (i) At the "scheduled premises"; or
                     (ii) At replacement premises or at temporary locations, including:
                          (aa) Relocation expenses; and
Form SP 30 40 10 18                                                                                           Page 1 of 2
                                                     © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 109 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                          (bb) Cost to equip and operate the replacement or temporary location, other than those costs
                               necessary to repair or to replace damaged stock and equipment.
                (b) To minimize the suspension of business if you cannot continue "operations".
                (c) To:
                    (i) Repair or replace any property; or
                    (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                    to the extent it reduces the amount of loss that otherwise would have been payable under this
                    Coverage Extension or the Business Income Coverage Extension.
            (6) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your business activities.
            (8) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the “off-premises
                    utility services period of restoration”, once business operations are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) We will not pay for any Extra Expense or increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                    at the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                    your Business Income during the "period of restoration".
                (c) Any other consequential loss.
            (10)Exclusion B.1.d., Utility Services does not apply to this Coverage Extension.
            (11)A waiting period may apply, however, no other deductible applies to this Coverage Extension.
            (12)The most we will pay in any one occurrence under this Coverage Extension is the limit shown in the
                Declarations for Business Income For Off-Premises Utility Services.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      "Off-premises utility services period of restoration":
      a. Means the period of time that begins:
            (1) The number of hours stated in the Declarations after direct physical loss of or direct physical damage to
                off-premises utility services for Business Income for Off-Premises Utility Services coverage; or
            (2) Immediately after the time of direct physical loss or direct physical damage to off-premises utility services
                for Extra Expense coverage;
            and ends on the date when service to the "scheduled premises" should be restored with reasonable speed
            and similar quality.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
            (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
                or in any way respond to, or assess the effects of "pollutants and contaminants".
   The expiration date of this Policy will not cut short the "off-premises utility services period of restoration".



Form SP 30 40 10 18                                                                                              Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 110 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EMPLOYEE DISHONESTY COVERAGE –
EXCLUDES ERISA COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extension, of the Special Property Coverage Form:
            Employee Dishonesty Coverage - Excludes Coverage For The Employee Retirement Income Security
            Act (ERISA)
            (1) We will pay for loss of, and loss from damage to, Covered Property resulting directly from the Covered
                 Causes of Loss.
                 Covered Property, as used in this Coverage Extension, means "money", "securities", and other tangible
                 property of intrinsic value which is not otherwise excluded.
                 Covered Causes of Loss, as used in this Coverage Extension, means dishonest acts committed by an
                 "employee", except you, whether identified or not, acting alone or in collusion with other persons, with the
                 manifest intent to:
                 (a) Cause you to sustain loss; and also
                 (b) Obtain financial benefit (other than salaries, commissions, fees, bonuses, promotions, awards, profit
                     sharing or pensions or other “employee” benefits earned in the normal course of employment) for:
                     (i) That "employee"; or
                     (ii) Any person or organization intended by the "employee" to receive that benefit.
            (2) Additional Coverages
                 (a) We will pay for loss of Covered Property arising out of a Covered Cause of Loss caused by any
                     "employee" while temporarily outside the Coverage Territory for a period of not more than 90 days.
                 (b) We will pay for any loss of Covered Property arising out of a Covered Cause of Loss caused by your
                     "employee" while at the premises of your client or customer.
                     Any claim for loss sustained by any client or customer and covered by this policy may only be made
                     by you in your Proof of Loss. No third party has a direct right against this insurance and no third party
                     may make a direct claim against us as the writer of your insurance.
            (3) Limitation A.4.c., of the Special Property Coverage Form does not apply to coverage provided by this
                 endorsement.
            (4) Additional Exclusions
                 (a) We will not pay for loss of funds and other property of any Employee Welfare Benefit Plan or an
                     Employee Benefit Pension Plan that is subject to the bond requirements of Section 412 of ERISA.
                 (b) We will not pay for loss caused by any "employee" of yours, or predecessor in interest of yours, for
                     whom similar prior insurance has been terminated and not reinstated since the last such termination.
                 (c) We will not pay for direct or indirect loss resulting from contractual or extra-contractual liability
                     sustained by you in connection with the issuance of contracts or purported contracts of insurance,
                     indemnity or suretyship.
                 (d) We will not pay loss, or that part of any loss, if the proof of its existence or amount is dependent upon:
                     (i) An inventory computation; or
                     (ii) A profit and loss computation.
                 (e) We will pay only for loss caused by any partner or “member” of a limited liability corporation that is in
                     excess of the sum of:
Form SP 30 42 10 18                                                                                               Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 111 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  (i) Any amounts you owe that partner or “member”; and
                  (ii) The value of that partner's or “member's” ownership interest as determined by the closing of your
                        organization's books on the date of discovery of the loss by anyone in your organization not
                        involved in the “employee” dishonesty; and
                  (iii) Any applicable deductible amount.
              (f) We will not pay for loss resulting directly or indirectly from trading, whether in your name or in a
                  genuine or fictitious account.
          (5) Additional Conditions
              (a) This insurance is terminated as to any "employee":
                  (i) Immediately upon discovery by you, or any of your partners, officers or directors not in collusion
                        with the "employee", of any dishonest act committed by that "employee" whether before or after
                        becoming employed by you; or
                  (ii) On the date specified in a notice mailed to you. That date will be at least 30 days after the date of
                        mailing.
                  The mailing of notice to you at the last mailing address known to us will be sufficient proof of notice.
                  Delivery of notice is the same as mailing.
              (b) As used in this Coverage Extension, occurrence means all loss caused by, or involving, one or more
                  "employees", whether the result of a single act or series of acts.
              (c) We will pay only for covered loss discovered no later than one year from the end of the policy period.
                  Discovery of loss occurs when you first become aware of facts which would cause a reasonable
                  person to assume that a loss covered by this policy has been, or may be incurred even though the
                  exact amount or the details of the loss may not then be known.
                  Discovery also occurs when you receive notice of an actual or potential claim against you alleging
                  facts, which if true, would be a covered loss under this policy.
              (d) Regardless of the number of years this insurance remains in force or the number of premiums paid,
                  no Limit of Insurance cumulates from year to year or period to period.
              (e) If any loss is covered under this Policy and under any prior cancelled or terminated insurance that we
                  or any affiliate had issued to you, we will not pay more than the highest single Limit of Insurance.
              (f) The property covered under this insurance is limited to property:
                  (i) That you own or hold; or
                  (ii) For which you are legally liable.
                  However, this insurance is for your benefit only. It provides not rights or benefits to any other person
                  or organization.
          (6) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
              shown in the Declarations for Employee Dishonesty Coverage - Excludes ERISA Compliance.
              The Additional Coverages listed in (2)(a) and (2)(b) above are included in this Limit of Insurance.




Form SP 30 42 10 18                                                                                            Page 2 of 2
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 112 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




THEFT DAMAGE TO BUILDING
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
           Theft Damage to Building
           (1) This Additional Coverage applies only to premises where you are a tenant and are responsible in the lease
                for physical loss or physical damage to the building you lease, rent, or occupy that is caused by or results
                from “theft”, burglary or robbery.
           (2) We will pay for direct physical loss or direct physical damage directly resulting from “theft”, burglary or
                robbery (except loss by fire or explosion) to a building:
                (a) You occupy, including personal property that is used to maintain or service the building; or
                (b) Containing covered personal property but only if you are legally liable for such physical loss or physical
                     damage to the building.
                But we will not pay for such physical loss of or physical damage to property that is away from the
                "scheduled premises".




Form SP 30 44 10 18                                                                                              Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 113 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FROM OFF-PREMISES OPERATIONS

This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Business Income From Off-Premises Operations
            (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
                during the "off-premises period of restoration" due to the necessary suspension of your "off-premises
                operations". The suspension must be caused by direct physical loss of or direct physical damage to
                Covered Property caused by or resulting from a Covered Cause of Loss. Such Covered Property must be
                in your care, custody, or control and more than 1,000 feet away from the "scheduled premises" (including
                while in transit) but located within the Coverage Territory.
                However, this Coverage Extension does not apply to:
                (a) Any loss or damage to Covered Property located at a newly acquired or constructed location; or
                (b) At any location you own or lease which is not a “scheduled premises”.
            (2) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                    direct physical loss or direct physical damage had occurred, but not including any Net Income that
                    would likely have been earned as a result of an increase in the volume of business due to favorable
                    business conditions caused by the impact of the Covered Cause of Loss on customers or on other
                    businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (3) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (4) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "off-premises operations";
                (b) To minimize the suspension of business if you cannot continue "off-premises operations"; or
                (c) To:
                    (i) Repair or replace any property; or
                    (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                    to the extent it reduces the amount of loss that otherwise would have been payable under this
                    Coverage Extension.
            (5) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (6) Coverage Extension for Extended Business Income.



Form SP 30 45 10 18                                                                                           Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 114 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                If the necessary suspension of your "off-premises operations" produces a Business Income loss payable
                under Paragraph (1) above, we will pay for the actual loss of Business Income you incur during the period
                that:
                (a) Begins on the date property, other than finished stock, is actually repaired, rebuilt or replaced and
                     "off-premises operations" are resumed; and
                (b) Ends on the earlier of:
                     (i) The date you could restore your "off-premises operations" with reasonable speed, to the condition
                          that would have existed if no direct physical loss or direct physical damage occurred; or
                     (ii) 45 consecutive days after the date determined in Paragraph (1)(a) above, unless a different time
                          period is shown in the Declarations for Extended Business Income.
                However, Extended Business Income does not apply to loss of Business Income incurred as a result of
                unfavorable business conditions caused by the impact of the Covered Cause of Loss in the area where
                the “scheduled premises” is located.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your business activities.
            (8) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the "off-premises
                     period of restoration", once “off-premises operations” are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) We will not pay for any Extra Expense or increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "off-premises operations", due to
                     interference at the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                     cancellation is directly caused by the suspension of "off-premises operations’, we will cover such loss
                     that affects your Business Income during the "period of restoration".
                (c) Any other consequential loss.
            (10)Under this Coverage Extension, coverage for Business Income and Extra Expense does not apply when
                the suspension of "off-premises operations" is caused by destruction or corruption of "electronic data", or
                any loss or damage to "electronic data".
            (11)A waiting period may apply, however, no other deductible applies to this Coverage Extension.
            (12)The most we will pay in any one occurrence for all Business Income, Extended Business Income and
                Extra Expense under this Coverage Extension is the limit shown in the Declarations for Business Income
                From Off-Premises Operations.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Off-premises operations” means your business activities occurring more than 1,000 feet away from the
      "scheduled premises" but within the coverage territory.
   2. The following definition is added:
      "Off-premises period of restoration" means:
      a. The period of time that:
            (1) Begins:
                (a) The number of hours stated in the Declarations after direct physical loss of or direct physical damage
                    for Business Income from Off-Premises Operations coverage; or
                (b) Immediately after the time of direct physical loss or direct physical damage for Extra Expense
                    coverage;
                caused by or resulting from a Covered Cause of Loss, and
Form SP 30 45 10 18                                                                                            Page 2 of 3
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 115 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




          (2) Ends on the date when the Covered Property should be repaired, rebuilt or replaced with reasonable
              speed and similar quality.
       b. "Off-premises period of restoration" does not include any increased period required due to enforcement of or
          compliance with any ordinance or law that:
          (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
          (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or neutralize,
              or in any way respond to, or assess the effects of "pollutants and contaminants".
       The expiration date of this policy will not cut short the "off-premises period of restoration".




Form SP 30 45 10 18                                                                                            Page 3 of 3
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 116 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FRAUDULENT TRANSFER COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Fraudulent Transfer Coverage
            (1) We will pay for loss of or damage to your "money", "securities" and "other property" following and directly
                related to the use of any electronic, telegraphic, cable, teletype, telefacsimile or telephone instruction to
                fraudulently cause a transfer of that property from the "scheduled premises", bank or savings institution to
                a person (other than a "messenger") or place outside those premises.
            (2) We will pay for loss of your "money" and "securities" resulting directly from a "fraudulent instruction"
                directing a financial institution to transfer, pay or deliver "money" and "securities" from your "transfer
                account".
            (3) All loss:
                (a) Caused by one or more persons; or
                (b) Involving a single act or series of related acts;
                is considered one occurrence.
            (4) Limitation A.4.a.(2) and Exclusions B.1.j.(3) and B.2.h. do not apply to this Coverage Extension.
            (5) Under this Coverage Extension, we will not pay for:
                (a) Loss or damage caused by or resulting from the use or purported use of credit, debit, charge, access,
                     convenience, identification, stored-value or other cards or the information contained on such cards.
                (b) Loss, or that part of any loss, for which the proof of its existence or amount is dependent upon:
                     (i) An inventory computation; or
                     (ii) A profit or loss computation.
            (6) The most we will pay for loss in any one occurrence under this Coverage Extension is the Limit of
                Insurance shown in the Declarations for Fraudulent Transfer Coverage.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      "Fraudulent instruction" means:
      a. An electronic, telegraphic, cable, teletype, telefacsimile or telephone instruction which purports to have been
            transmitted by you, but which was in fact fraudulently transmitted by someone else without your knowledge or
            consent;
      b. A written instruction issued by you, which was forged or altered by someone other than you without your
            knowledge or consent or which purports to have been issued by you, but was in fact fraudulently issued
            without your knowledge or consent; or
      c. An electronic, telegraphic, cable, teletype, telefacsimile, telephone or written instruction initially received by
            you which purports to have been transmitted by an employee but which was in fact fraudulently transmitted by
            someone else without your or the employee's knowledge or consent.
   2. The following definition is added:
      "Other property" means any tangible Covered Property other than "money" and "securities" that has intrinsic
      value.


Form SP 30 46 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 117 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   3. The following definition is added:
      "Transfer account" means an account maintained by you at a financial institution from which you can initiate the
      transfer, payment or delivery of "money" and "securities":
      a. By means of electronic, telegraphic, cable, teletype, telefacsimile or telephone instructions communicated
          directly through an electronic funds transfer system; or
      b. By means of written instructions establishing the conditions under which such transfers are to be initiated by
          such financial institution through an electronic funds system.




Form SP 30 46 10 18                                                                                         Page 2 of 2
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 118 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FROM WEBSITES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
          Business Income from Websites
          (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
              during the “website interruption period of restoration” due to the necessary suspension of your “operations”
              caused by or resulting from direct physical loss or direct physical damage to property at the premises of a
              vendor that provides you with “on-line access” services. Such direct physical loss or direct physical
              damage must be caused by or result from a Covered Cause of Loss.
          (2) This Coverage Extension applies only if you regularly back-up software, data, or other information in
              electronic form at a location other than the site of the website vendor.
          (3) Business Income means the:
              (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                   direct physical loss or direct physical damage had occurred, but not including any Net Income that
                   would likely have been earned as a result of an increase in the volume of business due to favorable
                   business conditions caused by the impact of the Covered Cause of Loss on customers or on other
                   businesses; and
              (b) Continuing normal operating expenses incurred, including payroll expenses.
          (4) Payroll expenses include:
              (a) Payroll;
              (b) Employee benefits; if directly related to payroll;
              (c) FICA payments you pay;
              (d) Union dues you pay; and
              (e) Workers’ compensation premiums.
          (5) Extra Expense means expense incurred:
              (a) To avoid or minimize the suspension of business and to continue "operations";
              (b) To minimize the suspension of business if you cannot continue "operations"; or
              to the extent it reduces the amount of loss that otherwise would have been payable under this Coverage
              Extension.
          (6) Extra Expense does not apply to:
              (a) Any deficiencies in insuring Building or Business Personal Property; or
              (b) Any expense related to any recall of products you manufacture, handle or distribute.
          (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial slowdown
              or complete cessation of your business activities.
          (8) We will deduct from the total Extra Expense to be paid:
              (a) The salvage value that remains of any property bought for temporary use during the “website
                   interruption period of restoration”, once your “operations” are resumed; and
              (b) Any Extra Expense that is paid for by other insurance.
          (9) We will not pay for any increase of Business Income or Extra Expense loss caused by or resulting from:


Form SP 30 47 10 18                                                                                           Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 119 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




               (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference at
                   the location of the rebuilding, repair or replacement by strikers or other persons; or
               (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                   cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                   your Business Income during the "website interruption period of restoration".
               (c) Any other consequential loss.
           (10)Under this Coverage Extension, coverage for Business Income and Extra Expense does not apply when
               the suspension of "operations" is caused solely by the destruction or corruption of "electronic data", or any
               loss or damage to "electronic data".
           (11)A waiting period may apply, however, no other deductible applies to this Coverage Extension.
           (12)The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
               shown in the Declarations for Business Income From Websites.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “On-line access” means:
      a. Accessing information made available by third parties; or
      b. Making information available to third parties
      via “computer” or other electronic systems.
   2. The following definition is added:
      “Website interruption period of restoration”
      a. Means the period of time that:
            (1) Begins:
                (a) The number of hours shown in the Declarations after the time of direct physical loss or direct physical
                    damage for Business Income from Websites coverage, or
                (b) Immediately after the time of direct physical loss or direct physical damage for Extra Expense
                    coverage; and
            (2) Ends on the earlier of:
                (a) The date when the property at the premises of the vendor that provides you with “on-line access”
                    services should be repaired, rebuilt or replaced with reasonable speed and similar quality; or
                (b) The date when your “operations” are resumed through a new vendor which provides “on-line access”;
                    or
                (c) Exhaustion of the number of days as shown in the Declarations as the Business Income from
                    Websites Period of Restoration.
      The expiration date of this Coverage Part will not cut short the "website interruption period of restoration".




Form SP 30 47 10 18                                                                                            Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 120 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




TRANSIT COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
                 Transit Coverage
                 (1) The insurance that applies to your Business Personal Property and Personal Property of Others is
                     extended to apply to shipments of that property in the care of a carrier for hire while in transit at your
                     risk, by motor vehicle, railroad car or aircraft between points within the Coverage Territory. This
                     includes property you have sold and for which your responsibility continues until it is delivered.
                 (2) This Coverage Extension also applies to:
                     (a) Expenses to Inspect, Repackage and Reship Damaged Shipments
                          The necessary additional expenses you incur to inspect, repackage and reship Covered Property
                          which is physically damaged as a direct result of a Covered Cause of Loss.
                     (b) Expenses to Protect Covered Property from Spoilage or Change in Temperature
                          The necessary additional expense you incur to temporarily store Covered Property in a
                          temperature controlled environment in order to avoid or minimize physical loss or physical
                          damage to such property from spoilage or change in temperature. Such temporary storage must
                          be made necessary by the sudden and accidental breakdown of heating or refrigeration unit(s) on
                          transporting conveyances.
                          This additional expense will not include:
                          (i) Expenses to repair or replace heating or refrigeration unit(s);
                          (ii) Costs or penalties due to detention or delay of any vehicles, trailers, conveyances or
                                containers; or
                          (iii) Costs for additional wages, room, board or meals.
                     (c) F.O.B. Shipments
                          Outgoing shipments where the risk of physical loss or physical damage is transferred to the buyer
                          when such property leaves your premises.
                          You must use all reasonable means to collect the amount due to you from the buyer before
                          making a claim under this Transit Coverage. We will not make payment until you grant us the
                          right of recovery against the buyer.
                     (d) Loading and Unloading
                          Shipments during loading or unloading and within 500 feet of any transporting conveyance.
                     (e) Return Shipments
                          Outgoing shipments which have been rejected by the consignee or are not deliverable, while:
                          (i) In due course of transit, being returned to you; or
                          (ii) Up to 10 days after delivery or attempted delivery awaiting return shipment to you.
                     Payment under Paragraphs (a), (b), (c), (d) and (e) above will not increase the Transit Coverage
                     Limit of Insurance.
                 (3) Limitation A.4.c.(3) which limits coverage for patterns, dies, molds and forms does not apply to this
                     Coverage Extension.
                 (4) Exclusions
                     (a) Exclusions B.1.a., Earth Movement, and B.1.f., Water, do not apply to this Coverage Extension.
Form SP 30 48 10 18                                                                                                Page 1 of 2
                                                      © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 121 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                  (b) Exclusions B.2.g., Dishonesty, and B.2.i., Exposed Property, do not apply to property in the
                      custody of a carrier for hire.
                  (c) Exclusion B.2.h., False Pretense, does not apply to loss or damage caused by your good faith
                      acceptance of false bills of lading or shipping receipts.
                  (d) We will not pay for physical loss or physical damage caused by or resulting from poor or
                      insufficient packaging or packing.
                  (e) We will not pay for:
                      (i) Property in care, custody or control of you, your salespersons, or your “employees”;
                      (ii) Mail shipments in the custody of the U.S. Postal Service;
                      (iii) Property of Others for which you are responsible as a:
                            (aa) Carrier for hire; or
                            (bb) Carloader, consolidator, broker, freight forwarder, shipping association, or other arranger
                            of transportation; or
                      (iv) Property in or on a motor vehicle you own, lease or operate.
                  (f) We will not pay for physical loss or physical damage, if you impair our rights to recover damages
                      from any carrier for hire. But you may accept from carriers for hire bills of lading, receipts or
                      contracts of transportation which contain a limitation of value.
              (5) With respect to payments under this Coverage Extension only, the following is added to Paragraph
                  5.d. within Section E., PROPERTY LOSS CONDITIONS:
                  Valuation of Property in Transit
                  (a) Property You Own
                      (i) The value of Covered Property will be the amount of invoice plus accrued charges, prepaid
                            charges and charges since shipment; or
                      (ii) In the absence of an invoice, the value of Covered Property will be its actual cash value, with
                            proper deduction for depreciation, at the point of destination on the date of expected arrival.
                  (b) Property of Others
                      The most we will pay for Covered Property owned by others is the lesser of:
                      (i) Your legal liability for direct physical loss or physical damage to such property; or
                      (ii) What we would pay if you had owned the property.
              (6) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                  shown in the Declarations for Transit Coverage.




Form SP 30 48 10 18                                                                                            Page 2 of 2
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 122 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




SUMP OVERFLOW AND SUMP PUMP FAILURE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Sump Overflow and Sump Pump Failure
            (1) You may extend the insurance that applies to Covered Property and Business Income and Extra Expense
                 (if the Business Income and Extra Expense Coverage Extensions are included in this Coverage Part), to
                 apply to direct physical loss or direct physical damage to Covered Property that is caused by or resulting
                 from water that overflows due to the failure of a sump pump, sump pump well, or any other type of system
                 designed to remove subsurface water from the foundation area if the failure is directly or indirectly the
                 result of a Covered Cause of Loss. Failure means an abrupt cessation of normal functioning.
                 THIS IS NOT FLOOD INSURANCE
                 We will not pay for water or other materials that overflow from a sump when the overflow is caused by any
                 flood. This applies regardless of the proximity of the flood to Covered Property. Flood includes the
                 accumulation of surface water, waves, tides, tidal waves, overflow of streams or other bodies of water, or
                 their spray, all whether driven by wind or not that enters the sewer or drain system.
            (2) Paragraph B.1.d., Utility Services, and Paragraph B.1.f.(3) within the Water exclusion do not apply to
                 this Coverage Extension.
            (3) The most we will pay in any one occurrence under this Coverage Extension, including any payments for
                 lost Business Income or incurred Extra Expense, is the Limit of Insurance shown in the Declarations for
                 Sump Overflow and Sump Pump Failure.




Form SP 30 49 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 123 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




OFF-PREMISES UTILITY SERVICES – DIRECT DAMAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Off-Premises Utility Services – Direct Damage
            (1) We will pay for direct physical loss of or direct physical damage to Covered Property caused by the
                 interruption of utility service to the “scheduled premises”. The interruption must result from direct physical
                 loss or direct physical damage by a Covered Cause of Loss to the following property not on the
                 “scheduled premises”:
                 (a) "Communication supply services";
                 (b) "Power supply services";
                 (c) "Wastewater removal services" (other than an interruption in service caused by or resulting from a
                      discharge of water or sewage due to heavy rainfall or flooding); or
                 (d) "Water supply services".
            (2) Exclusion B.1.d., Utility Services does not apply to this Additional Coverage.
            (3) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Off-Premises Utility Services – Direct Damage.




Form SP 30 50 10 18                                                                                               Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 124 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




SPOILAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Spoilage
            (1) We will pay for physical loss or physical damage to your “perishable goods” at or within 1,000 feet of the
                "scheduled premises" caused by or resulting from:
                (a) A change in temperature or humidity resulting from:
                     (i) “Mechanical breakdown accident” or failure of:
                           (aa) Stationary heating plants; or
                           (bb) Refrigerating , cooling or humidity control apparatus or equipment;
                           But only while such plants, equipment or apparatus are at the "scheduled premises".
                     (ii) Complete or partial failure of electric power, either on or away from your "scheduled premises".
                           Such failure of power must be due to conditions beyond your control;
                     (iii) Artificially generated electrical, magnetic or electromagnetic energy, including electric arcing, that
                           damages, disturbs or otherwise interferes with any electrical or electronic wire, device, appliance
                           or network; or
                (b) Contamination by a refrigerant.
            (2) We will not pay for loss of or damage to perishable “stock" located:
                (a) On buildings;
                (b) In the open; or
                (c) In any vehicle, other than trailers or refrigerated vehicles used for storage located within 1,000 feet of
                     the “scheduled premises”.
            (3) Coverage Extension – Business Income and Extra Expense
                (a) You may extend the insurance that applies to the Business Income and Extra Expense Coverage
                     Extensions, when such Coverage Extensions are attached to this Coverage Part, to apply to the
                     actual loss of Business Income you sustain and necessary Extra Expense you incur due to the
                     necessary suspension of your “operations” during the “period of restoration”. The suspension must be
                     caused by or resulting from covered physical loss of or physical damage to “perishable goods” as
                     described in this Coverage Extension.
                (b) With respect to this Coverage Extension only, Paragraph 10.a.(1)(a) within the definition of “period of
                     restoration” is deleted and replaced with the following:
                     The number of hours shown as the Spoilage Waiting Period in the Declarations after the time of
                     physical loss or physical damage for Business Income Coverage; or
                (c) No other deductible applies to this Coverage Extension.
                (d) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                     shown in the Declarations for Spoilage Business Income Limit.
            (4) None of the exclusions under Section B., EXCLUSIONS, apply to this Coverage Extension except the
                following:
                (a) Exclusion B.1.a., Earth Movement;
                (b) Exclusion B.1.b., Governmental Action;
                (c) Exclusion B.1.c., Nuclear Hazard;
Form SP 30 51 10 18                                                                                                 Page 1 of 3
                                                       © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 125 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                 (d) Exclusion B.1.e., War and Military Action; and
                 (e) Paragraph B.1.f., Water.
           (5)   Additional Exclusions
                 We will not pay for loss or damage caused by or resulting from:
                 (a) The disconnecting of any of the following systems from the source of power:
                     (i) Refrigerating;
                     (ii) Cooling; or
                     (iii) Humidity control.
                 (b) The loss of electrical power caused by the shutting off of any switch or other device used to control
                     the flow of electric power or current.
                 (c) The inability of an electrical utility company, your stationary heating plant or any other power source
                     to provide sufficient heat or power due to:
                     (i) Lack of fuel;
                     (ii) Lack of capacity to make enough heat or power; or
                     (iii) Order of the government.
                 (d) Breaking of any glass that is a permanent part of a refrigerating, cooling or humidity control unit.
           (6)   Additional Conditions
                 (a) We will pay for physical loss or physical damage under this Coverage Extension only when such
                     physical loss or physical damage is not covered elsewhere in this Coverage Part or Policy or any
                     other policy that insures “perishable goods” at the "scheduled premises".
                 (b) In the event of physical loss or physical damage, none of the other coverages under this Coverage
                     Part or Policy or any other policy will share in its payment unless the provisions of the Coverage Part
                     or policy are similar to the provisions of this Coverage Extension.
                 (c) We will not make payment for “perishable goods” that were beyond their expiration date at the time of
                     loss.
                 (d) If an item of “perishable goods” consists of multiple doses or other measurable units, we will only pay
                     your costs to replace the number doses or measurable units that were lost or damaged.
           (7)   Valuation
                 (a) With respect to this Coverage Extension only, Paragraph E.5.d. within the Loss Payment Condition
                     does not apply to physical loss or physical damage to “perishable goods”.
                 (b) “Perishable goods” will be valued at Replacement Cost.
                 (c) As it pertains to coverage under this Coverage Extension, Replacement Cost means the reasonable
                     cost that you incur to replace such property. For “perishable goods” that are no longer available at the
                     time of loss (such as seasonal fruits, vegetables, or vaccinations), you may make claim for the costs
                     you incurred to purchase them.
           (8)   The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Spoilage.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      ''Mechanical breakdown accident'' means:
      a. Breaking or separation of any mechanical part(s) other than gas pipes or lines; or
      b. Burning out of any electrical motor servicing such unit; and
      requiring repair or replacement of the damaged parts to become functional.
      But ''mechanical breakdown accident'' does not mean faulty operation or failure of equipment which results in a
      change in temperature or humidity but does not require repair or replacement of broken parts.
Form SP 30 51 10 18                                                                                             Page 2 of 3
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 126 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   2. The following definition is added:
       “Perishable goods” means personal property:
      a. Maintained under controlled temperature or humidity conditions for preservation; and
      b. Susceptible to loss or damage if the controlled temperature or humidity conditions change.




Form SP 30 51 10 18                                                                                         Page 3 of 3
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 127 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




UNAUTHORIZED BUSINESS CARD USE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Unauthorized Business Card Use
            (1) We will pay for loss resulting from the theft or unauthorized use of business credit, debit or charge cards
                 issued to you or registered in your name or the name of your business.
            (2) We will not cover the use of a business credit, debit or charge card:
                 (a) By a person who has been entrusted with the card; or
                 (b) Any of your “employees”.
            (3) All loss:
                 (a) Caused by one or more persons;
                 (b) Involving a single act or a series of related acts;
                 is considered one occurrence regardless or the number of individual unauthorized transactions.
            (4) If suit is brought against you for liability arising out of a loss resulting from the theft or unauthorized use of
                 your business card, credit, debit or charge card, we will pay for reasonable legal expenses incurred in that
                 defense under this Coverage Extension.
            (5) The most we will pay in any one occurrence under this Coverage Extension, including legal expenses
                 described in Paragraph (4) above, is the Limit of Insurance shown in the Declarations for Unauthorized
                 Business Card Use.




Form SP 30 52 10 18                                                                                                  Page 1 of 1
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 128 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PAVED SURFACES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Paved Surfaces
           (1) You may extend the insurance that applies to Covered Property to apply to direct physical loss or direct
                physical damage by a Covered Cause of Loss to paved surfaces, including but not limited to:
                (a) Bridges;
                (b) Roadways;
                (c) Walks;
                (d) Patios; and
                (e) Parking lots;
                but only if you are legally liability for such physical loss or physical damage.
           (2) We will not pay for loss or damage caused by tree roots, freezing, thawing or normal deterioration.
           (3) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Paved Surfaces.




Form SP 30 53 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 129 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LEASEHOLD IMPROVEMENTS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Leasehold Improvements
           (1) If your lease is cancelled in accordance with a valid lease provision as the direct result of a Covered Cause
                of Loss to property at the location in which you are a tenant, and you cannot legally remove “tenant
                improvements and betterments”, we will extend Business Personal Property coverage to apply to the
                unamortized value of “tenant improvements and betterments” that remain and that you were forced to
                abandon.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Leasehold Improvements.




Form SP 30 54 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 130 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FINE ARTS COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
          Fine Arts Coverage
          (1) We will pay for direct physical loss or direct physical damage to “fine arts” located at the “scheduled
              premises”, in transit to and from the “scheduled premises” or at your residence which are:
              (a) Owned by you; or
              (b) Owned by others but in your care, custody or control.
          (2) Additional Limitation:
              Art glass windows, glassware, statuary, marbles, bric-a-brac, porcelains and other articles of fragile or
              brittle nature are covered against loss by breakage only if such loss or damage is caused by a "specified
              causes of loss."
          (3) Section B., EXCLUSIONS, does not apply to this Coverage Extension, except for:
              (a) Paragraph B.1.b., Governmental Action;
              (b) Paragraph B.1.c., Nuclear Hazard; and
              (c) Paragraph B.1.e., War and Military Action.
          (4) Under this Coverage Extension, we will not pay for loss or damage:
              (a) Caused by or resulting from:
                    (i) Delay, loss of use, loss of market, or any other causes of consequential loss;
                    (ii) Wear and tear, depreciation or obsolescence;
                    (iii) Rust, corrosion, “fungi”, decay, deterioration, hidden or latent defect, or any quality in property
                           that causes it to damage or destroy itself;
                    (iv) Insects, birds, rodents or other animals.
                    (v) Dishonest acts by:
                         (aa) You or any of your partners;
                         (bb) Your directors or trustees;
                         (cc) Your authorized representatives or “employees”; or
                         (dd) Anyone, other than a carrier for hire, to whom you entrusted the Covered Property, including
                                their “employees”, for any purpose:
                                Whether acting alone or in collusion with others; and
                                Whether or not occurring during the hours of employment;
                    (vi) Voluntary parting with any property whether or not induced to do so by any fraudulent scheme,
                           trick, device or false pretense;
                    (vii) Unauthorized instructions to transfer property to any person or to any place;
                    (viii) Theft from any unattended vehicle unless at the time of theft its windows, doors and
                           compartments were closed and locked and there are visible signs that the theft was the result of
                           forced entry.
                           But this exclusion does not apply to property in the custody of a carrier for hire;
                    (ix) Processing or work upon the property; or

Form SP 30 55 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 131 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




               (b) To “fine arts” on exhibition at fairgrounds or at any type of exposition, unless such locations are listed
                   and described in the Declarations.
           (5) Additional Conditions
               (a) Valuation
                   ''Fine arts'' covered under this Coverage Extension will be valued at the market value at the time of
                   loss or damage.
               (b) Pair or Set
                   In case of total loss to a “fine art” item which is part of a pair or set, we agree to pay you the full market
                   value of the pair or set and you agree to surrender the remaining item(s) of the pair or set to us.
               (c) Packing
                   You agree that “fine arts” will be packed and unpacked by competent packers.
               (d) Recovered Property
                   If either you or we recover any property after loss settlement, that party must give the other prompt
                   notice. At your option, you may retain the property. But then you must return to us the amount we paid
                   to you for the property. We will pay recovery expenses and the expenses to repair the “fine arts”,
                   subject to the Limit of Insurance.
           (6) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
               shown in the Declarations for Fine Arts Coverage.

B. The following definition is added to Section G., DEFINITIONS:
      "Fine arts" means paintings, etchings, pictures, tapestries, rare art glass, art glass windows, valuable rugs,
      statuary, sculptures, antique jewelry, bric-a-brac, porcelains and similar property of rarity, historical value or
      artistic merit.




Form SP 30 55 10 18                                                                                                 Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 132 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BACK-UP OF SEWERS AND DRAINS COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages, of the Special Property Coverage Form:
            Back-Up of Sewer or Drain Water Damage
            (1) We will pay for direct physical loss or direct physical damage to Covered Property solely caused by or
                 resulting from water that backs up from a sewer or drain.
                 THIS IS NOT FLOOD INSURANCE
                 We will not pay for water or other materials that back up from any sewer or drain when it is caused by any
                 flood. This applies regardless of the proximity of the flood to Covered Property. Flood includes the
                 accumulation of surface water, waves, tides, tidal waves, overflow of streams or other bodies of water, or
                 their spray, all whether driven by wind or not that enters the sewer or drain system.
            (2) Paragraph (3) of Exclusion B.1.f., Water, does not apply to this Additional Coverage. However, the
                 remainder of Exclusion B.1.f., Water, remains in full force and effect.
            (3) Additional Exclusions
                 (a) We will not pay for loss or damage caused by or resulting from water or other materials that back up
                      from any sewer or drain when it is caused by any flood. This applies regardless of the proximity of the
                      flood to the Covered Property. Flood includes the accumulation of surface water, waves, tides, tidal
                      waves, overflow of streams or other bodies of water, or their spray, all whether driven by wind or not
                      that enters the sewer or drain system.
                 (b) Sump overflow that does not occur concurrently with a back-up of a sewer or drain is not covered by
                      this endorsement.




Form SP 30 57 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 133 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUILDING PROPERTY OF OTHERS
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
           Building Property of Others
           (1) If you occupy a “scheduled premises” as a tenant, and a written lease or rental agreement for that
                “scheduled premises” requires you to pay for loss or damage to a part of building property you do not own,
                we will pay for direct physical loss or direct physical damage to that part of building property, other than
                exterior building glass, caused by or resulting from a Covered Cause of Loss.
           (2) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Building Property of Others.




Form SP 30 59 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 134 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




COMPUTERS WORLDWIDE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Computers Worldwide
            (1) We will pay for direct physical loss or direct physical damage to your “computers” anywhere in the world,
                 including while in transit, caused by or resulting from a Covered Cause of Loss.
            (2) We will not pay for loss or damage caused by, resulting from or arising out of the theft of “computers”
                 which are in transit as checked baggage.
            (3) The coverage territory defined in Paragraph F.5.b. does not apply to this Coverage Extension.
            (4) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Computers Worldwide.




Form SP 30 60 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 135 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




TRANSIT BUSINESS INCOME
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Transit Business Income
            (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
                 during the "transit period of restoration" due to the necessary suspension of your “operations” caused by
                 or resulting from direct physical loss or direct physical damage to Covered Property in transit. Such direct
                 physical loss or direct physical damage must be caused by or resulting from a Covered Cause of Loss.
            (2) Business Income means the:
                 (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                      direct physical loss or direct physical damage had occurred, but not including any Net Income that
                      would likely have been earned as a result of an increase in the volume of business due to favorable
                      business conditions caused by the impact of the Covered Cause of Loss on customers or on other
                      businesses; and
                 (b) Continuing normal operating expenses incurred, including payroll expenses.
            (3) Payroll expenses includes:
                 (a) Payroll;
                 (b) Employee benefits; if directly related to payroll;
                 (c) FICA payments you pay;
                 (d) Union dues you pay; and
                 (e) Workers’ compensation premiums.
            (4) Extra Expense means expense incurred:
                 (a) To avoid or minimize the suspension of business and to continue "operations":
                 (b) To minimize the suspension of business if you cannot continue "operations"; or
                 (c) To:
                      (i) Repair or replace any property; or
                      (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                 to the extent it reduces the amount of loss that otherwise would have been payable under this Coverage
                 Extension.
            (5) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                 slowdown or complete cessation of your business activities.
            (6) Extra Expense does not apply to:
                 (a) Any deficiencies in insuring Building or Business Personal Property; or
                 (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                 slowdown or complete cessation of your business activities.
            (8) We will deduct from the total Extra Expense to be paid:
                 (a) The salvage value that remains of any property bought for temporary use during the “transit period of
                      restoration”, once your “operations” are resumed; and
                 (b) Any Extra Expense that is paid for by other insurance.
Form SP 30 61 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 136 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (9) We will not pay for any increase of Business Income or Extra Expense loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming "operations", due to interference
                    at the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations’, we will cover such loss that affects
                    your Business Income during the "transit period of restoration".
                (c) Any other consequential loss.
            (10)A waiting period may apply, however, no deductible applies to this Coverage Extension.
            (11)The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                shown in the Declarations for Transit Business Income.

B. The following definition is added to Section G. PROPERTY DEFINITIONS:
      “Transit period of restoration”
      a. Means the period of time that:
            (1) Begins:
                (a) The number of hours shown in the Declarations after the time of direct physical loss or direct physical
                     damage to Covered Property in transit for Business Income coverage under the Transit Business
                     Income Coverage Extension; or
                (b) Immediately after the time of direct physical loss or direct physical damage to Covered Property in
                     transit for Extra Expense coverage; and
            (2) Ends on the earlier of:
                (a) The date when the damaged Covered Property should be repaired, rebuilt or replaced with
                     reasonable speed and similar quality; or
                (b) Exhaustion of the number of consecutive months as shown on the Declarations as the Transit
                     Business Income Period of Restoration.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
            (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
                any way respond to “pollutants and contaminants”.
      The expiration date of this Coverage Part will not cut short the "transit period of restoration".




Form SP 30 61 10 18                                                                                            Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 137 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FOR ELECTRONIC VANDALISM
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions, of the Special Property Coverage Form:
            Business Income for Electronic Vandalism
            (1) We will pay for the actual loss of Business Income you sustain and necessary Extra Expense you incur
                due to the necessary suspension of your “operations” during the “electronic vandalism period of
                restoration”. The suspension must be caused by or resulting from:
                (a) Direct physical loss or direct physical damage by a Covered Cause of Loss to property that you
                    depend on for "web site and internet services", anywhere in the world;
                (b) A "denial of service attack":
                    (i) That originates anywhere in the world; and
                    (ii) Whether or not there has been any physical loss or physical damage to "computer equipment"; or
                (c) The willful or malicious alteration of your web site by others without your knowledge or permission.
                    However, this does not apply to alterations made by your software contractor or web site vendor.
            (2) Good Faith Advertising Expense
                If we make payment for a covered loss under Paragraph (1) above, we will also pay for advertising
                expenses you incur solely to regain customer faith and approval.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                    suspension of “operations” occurred, but not including any Net Income that would likely have been
                    earned as a result of an increase in the volume of business due to favorable business conditions
                    caused by the impact of the causes listed in Paragraphs (1)(a) through (1)(c) above on customers or
                    on other businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (4) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "operations";
                (b) To minimize the suspension of business if you cannot continue "operations"; or
                (c) To:
                    (i) Repair or replace any property; or
                    (ii) Research, replace or restore the lost information on damaged "valuable papers and records";
                    to the extent it reduces the amount of loss that otherwise would have been payable under this
                    Coverage Extension.
            (6) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
Form SP 31 20 10 18                                                                                           Page 1 of 2
                                                    © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 138 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your "operations".
            (8) We will deduct from the total Extra Expense to be paid:
                (a) The salvage value that remains of any property bought for temporary use during the "electronic
                    vandalism period of restoration", once “operations” are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) You must resume all or part of your “operations” as quickly as possible. We will not pay for any Extra
                Expense or increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming “operations", due to interference at
                    the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations", we will cover such loss that affects
                    your Business Income during the "operations".
                (c) Any other consequential loss.
            (10)Paragraph 1.j., Electronic Vandalism or Corruption of “Electronic Data” or Corruption of
                “Computer(s)”, of Section B., EXCLUSIONS, does not apply to this Coverage Extension.
            (11)A waiting period may apply, however, no other deductible applies to this Coverage Extension.
            (12)The most we will pay in any one occurrence under this Coverage Extension is the limit shown in the
                Declarations for Business Income for Electronic Vandalism.

B. The following changes are made to Section G., PROPERTY DEFINTIONS:
   1. The following definition is added:
      "Denial of service attack" means the malicious direction of a high volume of worthless inquiries to web site or e-
      mail destinations, effectively denying or limiting legitimate service.
   2. The following definition is added:
      "Electronic vandalism period of restoration":
      a. Means the period of time that begins:
            (1) The number of hours shown in the Declarations after the time of loss or direct physical damage for
                Business Income for Electronic Vandalism coverage; or
            (2) Immediately after the time of direct physical loss or direct physical damage for Extra Expense coverage;
            caused by or resulting from any Covered Cause of Loss at the “scheduled premises”; and ends on the date
            when “operations” should be resumed with reasonable speed.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
            (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
                any way respond to “pollutants and contaminants”.
      The expiration date of this Coverage Part will not cut short the "electronic vandalism period of restoration".
   3. The following definition is added:
      "Web site and internet services" means
      a. Internet access, e-mail, web hosting or application software services at the premises of others; or
      b. Router infrastructure services, including cable and wireless, located away from your “scheduled premises”.




Form SP 31 20 10 18                                                                                             Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 139 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BUSINESS INCOME FOR FOOD CONTAMINATION
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Paragraph A.6., Coverage Extensions:
            Business Income for Food Contamination
            (1) We will pay the actual loss of Business Income you sustain and necessary Extra Expense you incur
                during the “food contamination period of restoration” due to the necessary suspension of your
                “operations”. The suspension must be caused by an order from a government authority due to the
                discovery of or the suspicion of “food contamination”.
            (2) If we make payment for a covered loss under Paragraph (1) above, we will also pay for advertising
                expenses you incur solely to regain customer faith and approval following the notification to resume
                “operations” by the same government authority.
                This coverage ends 30 days after the government authority provides you with the notification to resume
                “operations” at that same “scheduled premises”.
            (3) Business Income means the:
                (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or incurred if no
                    suspension of “operations” occurred, but not including any Net Income that would likely have been
                    earned as a result of an increase in the volume of business due to favorable business conditions
                    caused by the order from the government authority on customers or on other businesses; and
                (b) Continuing normal operating expenses incurred, including payroll expenses.
            (4) Payroll expenses include:
                (a) Payroll;
                (b) Employee benefits; if directly related to payroll;
                (c) FICA payments you pay;
                (d) Union dues you pay; and
                (e) Workers’ compensation premiums.
            (5) Extra Expense means expense incurred:
                (a) To avoid or minimize the suspension of business and to continue "operations";
                (b) To minimize the suspension of business if you cannot continue "operations";
                (c) The cost to clean and sanitize your equipment as required by the government authority;
                (d) The cost to replace food which is or is suspected of being contaminated; and
                (e) The cost of necessary medical tests or inoculations for your “employees” to prevent the spread of
                    identified or suspected communicable diseases to your patrons through the ingestion of your food
                    product.
            (6) Extra Expense does not apply to:
                (a) Any deficiencies in insuring Building or Business Personal Property; or
                (b) Any expense related to any recall of products you manufacture, handle or distribute.
            (7) With respect to the coverage provided in this Coverage Extension, suspension means the partial
                slowdown or complete cessation of your "operations".
            (8) We will deduct from the total Extra Expense to be paid:


Form SP 31 22 10 18                                                                                           Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 140 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                (a) The salvage value that remains of any property bought for temporary use during the "food
                    contamination period of restoration", once “operations” are resumed; and
                (b) Any Extra Expense that is paid for by other insurance.
            (9) We will not pay for any Extra Expense or increase of Business Income loss caused by or resulting from:
                (a) Delay in rebuilding, repairing or replacing the property or resuming “operations", due to interference at
                    the location of the rebuilding, repair or replacement by strikers or other persons; or
                (b) Suspension, lapse or cancellation of any license, lease or contract. But if the suspension, lapse or
                    cancellation is directly caused by the suspension of "operations", we will cover such loss that affects
                    your Business Income during the "operations".
                (c) Any other consequential loss.
            (10)We will not pay any fines or penalties levied against you by the government authority as the result of the
                order of suspension due to the discovery of or the suspicion of “food contamination”.
            (11)A waiting period may apply, however, no other deductible applies to this Coverage Extension.
            (12)The most we will pay in any one occurrence under this Coverage Extension is the limit shown in the
                Declarations for Business Income for Food Contamination Coverage.

B. The following changes are made to Section G., PROPERTY DEFINITIONS:
   1. The following definition is added:
      “Food contamination” means the incidence of food poisoning to one or more of your patrons that is caused by or
      results from tainted food you purchased, improperly stored, handled or prepared, or a communicable disease that
      was transmitted by you or one or more of your “employees”.
   2. The following definition is added:
      “Food contamination period of restoration”
      a. Means the period of time that begins:
            (1) The number of hours shown in the Declarations after the time you were notified by the government
                authority to suspend “operations” for Business Income for Food Contamination coverage; or
            (2) Immediately after the time you were notified by the government authority to suspend “operations” for
                Extra Expense coverage;
            and ends on the date when notification to resume “operations” is given from the same government authority.
      b. Does not include any increased period required due to enforcement of or compliance with any ordinance or
            law that:
            (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
            (2) Requires any insured or others to test for, clean up, remove, contain, treat, detoxify, or neutralize, or in
                any way respond to “pollutants and contaminants”.
      The expiration date of this Coverage Part will not cut short the "food contamination period of restoration".




Form SP 31 22 10 18                                                                                             Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 141 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ORDINANCE OR LAW – BUSINESS INCOME
AND EXTRA EXPENSE COVERAGE
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.5., Additional Coverages:
            Ordinance or Law – Business Income and Extra Expense Coverage
            (1) If a Covered Cause of Loss occurs to property at the "scheduled premises", you may extend the
                 Coverage that applies to the Business Income and Extra Expense Coverage Extensions, if such
                 Coverage Extensions are attached to this Coverage Part, to include the actual loss of Business Income
                 and the necessary and reasonable Extra Expense you incur during the “period of restoration” caused by
                 or resulting from the enforcement of or compliance with any ordinance or law that:
                 (a) Regulates the construction or repair of any property;
                 (b) Requires the demolition of parts of the same property not damaged by a Covered Cause of Loss; and
                 (c) Is in force at the time of loss.
            (2) Coverage is not extended under this Additional Coverage to include loss caused by or resulting from the
                 enforcement of or compliance with any ordinance or law:
                 (a) Which requires the demolition, repair, replacement, reconstruction, remodeling or remediation of
                      property due to the presence, growth, proliferation, spread or any activity of "fungi", wet or dry rot,
                      bacteria or virus; or
                 (b) Which requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify or
                      neutralize, or in any way respond to or assess the effects of "pollutants and contaminants".
            (3) Paragraph G.10.b., within the definition of “period of restoration”, does not apply to this Additional
                 Coverage except to the extent listed in Paragraph (2) above.




Form SP 31 28 10 18                                                                                             Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 142 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




OUTDOOR SIGNS ON PREMISES
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following is added to Paragraph A.6., Coverage Extensions:
            Outdoor Signs On Premises
            (1) We will pay for direct physical loss or direct physical damage to outdoor signs at the “scheduled
                 premises” which are:
                 (a) Owned by you; or
                 (b) Owned by others but in your care, custody or control.
            (2) Section B., EXCLUSIONS, does not apply to this Coverage Extension, except for:
                 (a) Exclusion B.1.b., Governmental Action;
                 (b) Exclusion B.1.c., Nuclear Hazard; and
                 (c) Exclusion B.1.e., War and Military Action;
            (3) Under this Coverage Extension, we will not pay for loss or damage caused by or resulting from:
                 (a) Wear and tear;
                 (b) Hidden or latent defect;
                 (c) Rust;
                 (d) Corrosion; or
                 (e) Mechanical breakdown.
            (4) The most we will pay in any one occurrence under this Coverage Extension is the Limit of Insurance
                 shown in the Declarations for Outdoor Signs On Premises.




Form SP 31 35 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 143 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM –
SPECIAL PROPERTY COVERAGE FORM
This endorsement modifies insurance provided under the following:
SPECIAL PROPERTY COVERAGE FORM
Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following changes are made to Section E. PROPERTY LOSS CONDITIONS:
   1. The following is added:
      Disclosure Of Federal Share Of Terrorism Losses
      The United States Department of the Treasury will reimburse insurers for a portion of such insured losses, as
      indicated in the table below that exceeds the applicable insurer deductible:
                                          Calendar Year     Federal Share of
                                                            Terrorism Losses
                                             2015                     85%
                                             2016                     84%
                                             2017                     83%
                                             2018                     82%
                                             2019                     81%
                                         2020 or later                80%
       However, if aggregate industry insured losses attributable to "certified acts of terrorism" under the federal
       Terrorism Risk Insurance Act, as amended (TRIA), exceed $100 billion in a calendar year, the Treasury shall not
       make any payment for any portion of the amount of such losses that exceeds $100 billion. The United States
       government has not charged any premium for their participation in covering terrorism losses.
    2. The following is added:
       Cap On Insurer Liability for Terrorism Losses
       If aggregate industry insured losses attributable to "certified acts of terrorism" under TRIA exceed $100 billion in a
       calendar year, and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable for the
       payment of any portion of the amount of such losses that exceed $100 billion. In such case, your coverage for
       terrorism losses may be reduced on a pro-rata basis in accordance with procedures established by the Treasury,
       based on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible.
       In accordance with the Treasury's procedures, amounts paid for losses may be subject to further adjustments
       based on differences between actual losses and estimates.

B. The following is added to Section G. PROPERTY DEFINITIONS:
      "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with the
      provisions of federal Terrorism Risk Insurance Act, to be an act of terrorism under TRIA. The criteria contained in
      TRIA for a "certified act of terrorism" include the following:
      a. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
            subject to TRIA; and
      b. The act results in damage within the United States, or outside the United States in the case of certain air
            carriers or vessels or the premises of an United States mission; and
      c. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
            by an individual or individuals acting as part of an effort to coerce the civilian population of the United States
            or to influence the policy or affect the conduct of the United States Government by coercion.

Form SP 70 03 10 18                                                                                              Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 144 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




C. The following is added to Section F. PROPERTY GENERAL CONDITIONS:
      Application Of Exclusions
      The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
      inclusion of terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
      under this Coverage Form or Policy, such as losses excluded by the Pollution Exclusion, Nuclear Hazard
      Exclusion and the War And Military Action Exclusion.




Form SP 70 03 10 18                                                                                            Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 145 of 255




BUSINESS LIABILITY COVERAGE FORM

READ YOUR POLICY CAREFULLY

 QUICK REFERENCE                                                          Beginning On Page



A. COVERAGES                                                                       1
   Business Liability                                                              1
   Medical Expenses                                                                2
   Coverage Extension - Supplementary Payments                                     2


B. EXCLUSIONS                                                                      3


C. WHO IS AN INSURED                                                               12


D. LIABILITY AND MEDICAL EXPENSES
   LIMITS OF INSURANCE                                                             14


E. LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                               15


   1. Bankruptcy                                                                   15


   2. Duties In The Event Of Occurrence, Offense, Claim Or Suit                    15


   3. Legal Action Against Us                                                      16


   4. Separation Of Insureds                                                       16


   5. Representations                                                              16


   6. Other Insurance                                                              16


   7. Transfer Of Rights Of Recovery Against Others To Us                          18


F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS                                      18




Form SL 00 00 10 18
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 146 of 255




BUSINESS LIABILITY COVERAGE FORM
Various provisions in this Policy restrict coverage. Read the entire Policy carefully to determine rights, duties and what is
and is not covered.
Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the insurance company shown in the Declarations.
"Policy period", as used in this Coverage Part, means the period from the effective date of this Coverage Part to the
expiration date of the Coverage Part as stated in the Declarations or the date of cancellation, whichever is earlier.
The word "insured" means any person or organization qualifying as such under Section C. Who Is An Insured.
Other words and phrases that appear in quotation marks have special meaning. Refer to Section F. Liability And Medical
Expenses Definitions.

A. COVERAGES
   1. Business Liability Coverage (Bodily Injury, Property Damage, Personal And Advertising Injury) Insuring
      Agreement
      a. We will pay those sums that the insured becomes legally obligated to pay as damages because of "bodily
         injury", "property damage" or "personal and advertising injury" to which this insurance applies. We will have
         the right and duty to defend the insured against any "suit" seeking those damages. However, we will have no
         duty to defend the insured against any "suit" seeking damages for "bodily injury", "property damage" or
         "personal and advertising injury" to which this insurance does not apply.
         We may, at our discretion, investigate any "occurrence" or offense and settle any claim or "suit" that may
         result. But:
         (1) The amount we will pay for damages is limited as described in Section D. Liability And Medical Expenses
              Limits Of Insurance; and
         (2) Our right and duty to defend ends when we have used up the applicable limit of insurance in the payment
              of judgments, settlements or medical expenses to which this insurance applies.
         No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided for
         under Coverage Extension - Supplementary Payments.
      b. This insurance applies:
         (1) To "bodily injury" and "property damage" only if:
              (a) The “bodily injury” or “property damage” is caused by an “occurrence” that takes place in the
                   “coverage territory”;
              (b) The "bodily injury" or "property damage" occurs during the policy period; and
              (c) Prior to the policy period, no insured listed under Paragraph 1. of Section C. Who Is An Insured and
                   no "employee" authorized by you to give or receive notice of an "occurrence" or claim, knew that the
                   "bodily injury" or "property damage" had occurred, in whole or in part. If such a listed insured or
                   authorized "employee" knew, prior to the policy period, that the "bodily injury" or "property damage"
                   occurred, then any continuation, change or resumption of such "bodily injury" or "property damage"
                   during or after the policy period will be deemed to have been known prior to the policy period.
         (2) To "personal and advertising injury" caused by an offense arising out of your business, but only if the
              offense was committed in the "coverage territory" during the policy period.
      c. "Bodily injury" or "property damage" will be deemed to have been known to have occurred at the earliest time
         when any insured listed under Paragraph 1. of Section C. Who Is An Insured or any "employee" authorized by
         you to give or receive notice of an "occurrence" or claim:
         (1) Reports all, or any part, of the "bodily injury" or "property damage" to us or any other insurer;
         (2) Receives a written or verbal demand or claim for damages because of the "bodily injury" or "property
              damage"; or

Form SL 00 00 10 18                                                                                            Page 1 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 147 of 255




          (3) Becomes aware by any other means that "bodily injury" or "property damage" has occurred or has begun
              to occur.
      d. Damages because of "bodily injury" include damages claimed by any person or organization for care, loss of
          services or death resulting at any time from the "bodily injury".
      e. Incidental Medical Malpractice
          (1) "Bodily injury" arising out of the rendering of or failure to render professional health care services as a
              physician, dentist, nurse, emergency medical technician or paramedic shall be deemed to be caused by
              an "occurrence", but only if:
              (a) The physician, dentist, nurse, emergency medical technician or paramedic is employed by you to
                   provide such services; and
              (b) You are not engaged in the business or occupation of providing such services.
          (2) For the purpose of determining the limits of insurance for incidental medical malpractice, any act or
              omission together with all related acts or omissions in the furnishing of these services to any one person
              will be considered one "occurrence".
   2. Medical Expenses
      Insuring Agreement
      a. We will pay medical expenses as described below for "bodily injury" caused by an accident:
          (1) On premises you own or rent;
          (2) On ways next to premises you own or rent; or
          (3) Because of your operations;
          provided that:
          (1) The accident takes place in the "coverage territory" and during the policy period;
          (2) The expenses are incurred and reported to us within three years of the date of the accident; and
          (3) The injured person submits to examination, at our expense, by physicians of our choice as often as we
              reasonably require.
      b. We will make these payments regardless of fault. These payments will not exceed the applicable limit of
          insurance. We will pay reasonable expenses for:
          (1) First aid administered at the time of an accident;
          (2) Necessary medical, surgical, x-ray and dental services, including prosthetic devices; and
          (3) Necessary ambulance, hospital, professional nursing and funeral services.
   3. Coverage Extension - Supplementary Payments
      a. We will pay, with respect to any claim we investigate or settle, or any "suit" against an insured we defend:
          (1) All expenses we incur.
          (2) Up to $1,000 for the cost of bail bonds required because of accidents or traffic law violations arising out of
              the use of any vehicle to which Business Liability Coverage for "bodily injury" applies. We do not have to
              furnish these bonds.
          (3) The cost of appeal bonds or bonds to release attachments, but only for bond amounts within the
              applicable limit of insurance. We do not have to furnish, finance, arrange for, guarantee, or collateralize
              these bonds, whether the collateralization is characterized as premium or not.
          (4) All reasonable expenses incurred by the insured at our request to assist us in the investigation or defense
              of the claim or "suit", including actual loss of earnings up to $500 a day because of time off from work.
          (5) All court costs taxed against the insured in the "suit". However, such costs do not include attorneys’ fees,
              attorneys’ expenses, witness or expert fees, or any other expenses of a party taxed against the insured.
          (6) Prejudgment interest awarded against the insured on that part of the judgment we pay. If we make an
              offer to pay the applicable limit of insurance, we will not pay any prejudgment interest based on that
              period of time after the offer.

Form SL 00 00 10 18                                                                                           Page 2 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 148 of 255




           (7) All interest on the full amount of any judgment that accrues after entry of the judgment and before we
                have paid, offered to pay, or deposited in court the part of the judgment that is within the applicable limit
                of insurance.
                Any amounts paid under (1) through (7) above will not reduce the Limits of Insurance.
        b. If we defend an insured against a "suit" and an indemnitee of the insured is also named as a party to the
           "suit", we will defend that indemnitee if all of the following conditions are met:
           (1) The "suit" against the indemnitee seeks damages for which the insured has assumed the liability of the
                indemnitee in a contract or agreement that is an "insured contract";
           (2) This insurance applies to such liability assumed by the insured;
           (3) The obligation to defend, or the cost of the defense of, that indemnitee, has also been assumed by the
                insured in the same "insured contract";
           (4) The allegations in the "suit" and the information we know about the "occurrence" are such that no conflict
                appears to exist between the interests of the insured and the interest of the indemnitee;
           (5) The indemnitee and the insured ask us to conduct and control the defense of that indemnitee against
                such "suit" and agree that we can assign the same counsel to defend the insured and the indemnitee; and
           (6) The indemnitee:
                (a) Agrees in writing to:
                     (i) Cooperate with us in the investigation, settlement or defense of the "suit";
                     (ii) Immediately send us copies of any demands, notices, summonses or legal papers received in
                           connection with the "suit";
                     (iii) Notify any other insurer whose coverage is available to the indemnitee; and
                     (iv) Cooperate with us with respect to coordinating other applicable insurance available to the
                           indemnitee; and
                (b) Provides us with written authorization to:
                     (i) Obtain records and other information related to the "suit"; and
                     (ii) Conduct and control the defense of the indemnitee in such "suit".
                So long as the above conditions are met, attorneys' fees incurred by us in the defense of that indemnitee,
                necessary litigation expenses incurred by us and necessary litigation expenses incurred by the
                indemnitee at our request will be paid as Supplementary Payments.
                Notwithstanding the provisions of Paragraph 1.b.(b) of Section B. Exclusions, such payments will not be
                deemed to be damages for "bodily injury" and "property damage" and will not reduce the Limits of
                Insurance.
           Our obligation to defend an insured's indemnitee and to pay for attorneys' fees and necessary litigation
           expenses as Supplementary Payments ends when:
           (1) We have used up the applicable limit of insurance in the payment of judgments or settlements; or
           (2) The conditions set forth above, or the terms of the agreement described in Paragraph (6) above, are no
                longer met.

B. EXCLUSIONS
   1. Applicable To Business Liability Coverage
      This insurance does not apply to:
      a. Expected Or Intended Injury
          (1) "Bodily injury" or "property damage" expected or intended from the standpoint of the insured. This
              exclusion does not apply to "bodily injury" or "property damage" resulting from the use of reasonable force
              to protect persons or property; or
          (2) "Personal and advertising injury" arising out of an offense committed by, at the direction of or with the
              consent or acquiescence of the insured with the expectation of inflicting "personal and advertising injury".
Form SL 00 00 10 18                                                                                            Page 3 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 149 of 255




       b. Contractual Liability
          (1) "Bodily injury" or "property damage"; or
          (2) "Personal and advertising injury"
          for which the insured is obligated to pay damages by reason of the assumption of liability in a contract or
          agreement.
          This exclusion does not apply to liability for damages because of:
               (a) "Bodily injury", "property damage" or "personal and advertising injury" that the insured would have in
                    the absence of the contract or agreement; or
               (b) "Bodily injury" or "property damage" assumed in a contract or agreement that is an "insured contract",
                    provided the "bodily injury" or "property damage" occurs subsequent to the execution of the contract
                    or agreement. Solely for the purpose of liability assumed in an "insured contract", reasonable
                    attorneys' fees and necessary litigation expenses incurred by or for a party other than an insured are
                    deemed to be damages because of "bodily injury" or "property damage" provided:
                    (i) Liability to such party for, or for the cost of, that party’s defense has also been assumed in the
                         same "insured contract"; and
                    (ii) Such attorneys' fees and litigation expenses are for defense of that party against a civil or
                         alternative dispute resolution proceeding in which damages to which this insurance applies are
                         alleged.
       c. Liquor Liability
          "Bodily injury" or "property damage" for which any insured may be held liable by reason of:
          (1) Causing or contributing to the intoxication of any person;
          (2) The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
               alcohol;
          (3) Providing or failing to provide transportation with respect to any person that may be under the influence of
               alcohol; or
          (4) Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.
          This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
          employment, training or monitoring of others by an insured, if the “bodily injury” or “property damage” involved
          that which is described in Paragraph (1), (2), (3) or (4) above.
          However, this exclusion applies only if you are in the business of manufacturing, distributing, selling, serving
          or furnishing alcoholic beverages. For the purposes of this exclusion, permitting a person to bring alcoholic
          beverages on your premises, for consumption on your premises, whether or not a fee is charged or a license
          is required for such activity, is not by itself considered the business of selling, serving, or furnishing alcoholic
          beverages.
       d. Workers' Compensation And Similar Laws
          Any obligation of the insured under a workers' compensation, disability benefits or unemployment
          compensation law or any similar law.
       e. Employer’s Liability
          "Bodily injury" to:
          (1) An "employee" of the insured arising out of and in the course of:
               (a) Employment by the insured; or
               (b) Performing duties related to the conduct of the insured’s business; or
          (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of (1) above.
          This exclusion applies:
          (1) Whether the insured may be liable as an employer or in any other capacity; and
          (2) To any obligation to share damages with or repay someone else who must pay damages because of the
               injury.
Form SL 00 00 10 18                                                                                             Page 4 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 150 of 255




            This exclusion does not apply to liability assumed by the insured under an "insured contract".
       f.   Pollution
            (1) "Bodily injury", "property damage" or "personal and advertising injury" arising out of the actual, alleged or
                threatened discharge, dispersal, seepage, migration, release or escape of "pollutants":
                (a) At or from any premises, site or location which is or was at any time owned or occupied by, or rented
                    or loaned to any insured. However, this paragraph does not apply to:
                    (i) "Bodily injury" if sustained within a building and caused by smoke, fumes, vapor or soot produced
                          by or originating from equipment that is used to heat, cool or dehumidify the building, or
                          equipment that is used to heat water for personal use, by the building's occupants or their guests;
                    (ii) "Bodily injury" or "property damage" for which you may be held liable, if you are a contractor and
                          the owner or lessee of such premises, site or location has been added to this Coverage Part as
                          an additional insured with respect to your ongoing operations performed for that additional
                          insured at that premises, site or location and such premises, site or location is not and never was
                          owned or occupied by, or rented or loaned to, any insured, other than that additional insured; or
                    (iii) "Bodily injury" or "property damage" arising out of heat, smoke or fumes from a "hostile fire";
                (b) At or from any premises, site or location which is or was at any time used by or for any insured or
                    others for the handling, storage, disposal, processing or treatment of waste;
                (c) Which are or were at any time transported, handled, stored, treated, disposed of, or processed as
                    waste by or for:
                    (i) Any insured; or
                    (ii) Any person or organization for whom you may be legally responsible;
                (d) At or from any premises, site or location on which any insured or any contractors or subcontractors
                    working directly or indirectly on any insured's behalf are performing operations if the "pollutants" are
                    brought on or to the premises, site or location in connection with such operations by such insured,
                    contractor or subcontractor. However, this paragraph does not apply to:
                    (i) "Bodily injury" or "property damage" arising out of the escape of fuels, lubricants or other
                          operating fluids which are needed to perform the normal electrical, hydraulic or mechanical
                          functions necessary for the operation of "mobile equipment" or its parts, if such fuels, lubricants or
                          other operating fluids escape from a vehicle part designed to hold, store or receive them. This
                          exception does not apply if the "bodily injury" or "property damage" arises out of the intentional
                          discharge, dispersal or release of the fuels, lubricants or other operating fluids, or if such fuels,
                          lubricants or other operating fluids are brought on or to the premises, site or location with the
                          intent that they be discharged, dispersed or released as part of the operations being performed
                          by such insured, contractor or subcontractor;
                    (ii) "Bodily injury" or "property damage" sustained within a building and caused by the release of
                          gases, fumes or vapors from materials brought into that building in connection with operations
                          being performed by you or on your behalf by a contractor or subcontractor; or
                    (iii) "Bodily injury" or "property damage" arising out of heat, smoke or fumes from a "hostile fire"; or
                (e) At or from any premises, site or location on which any insured or any contractors or subcontractors
                    working directly or indirectly on any insured’s behalf are performing operations if the operations are to
                    test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or
                    assess the effects of, "pollutants".
            (2) Any loss, cost or expense arising out of any:
                (a) Request, demand, order or statutory or regulatory requirement that any insured or others test for,
                    monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess
                    the effects of, "pollutants"; or
                (b) Claim or “suit” by or on behalf of a governmental authority for damages because of testing for,
                    monitoring, cleaning up, removing, containing, treating, detoxifying or neutralizing, or in any way
                    responding to, or assessing the effects of, "pollutants".
Form SL 00 00 10 18                                                                                               Page 5 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 151 of 255




              However, this paragraph does not apply to liability for damages because of "property damage" that the
              insured would have in the absence of such request, demand, order or statutory or regulatory requirement,
              or such claim or "suit" by or on behalf of a governmental authority.
       g. Aircraft, Auto Or Watercraft
          (1) Unmanned Aircraft
              "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to
              others of any aircraft that is an "unmanned aircraft". Use includes operation and "loading or unloading".
              This Exclusion g.(1) applies even if the claims against any insured allege negligence or other wrongdoing
              in the supervision, hiring, employment, training or monitoring of others by that insured, if the "bodily injury”
              or “property damage” arises out of the ownership, maintenance, use or entrustment to others of any
              aircraft that is an "unmanned aircraft".
          (2) Aircraft (Other Than Unmanned Aircraft), Auto or Watercraft
              "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to
              others of any aircraft (other than “unmanned aircraft”), "auto" or watercraft owned or operated by or
              rented or loaned to any insured. Use includes operation and "loading or unloading".
              This Exclusion g.(2) applies even if the claims against any insured allege negligence or other wrongdoing
              in the supervision, hiring, employment, training or monitoring of others by that insured, if the "bodily injury"
              or "property damage" arises out of the ownership, maintenance, use or entrustment to others of any
              aircraft (other than “unmanned aircraft”), "auto" or watercraft that is owned or operated by or rented or
              loaned to any insured.
              This Exclusion g.(2) does not apply to:
              (a) A watercraft while ashore on premises you own or rent;
              (b) A watercraft you do not own that is:
                   (i) Less than 51 feet long; and
                   (ii) Not being used to carry persons or property for a charge;
              (c) Parking an "auto" on, or on the ways next to, premises you own or rent, provided the "auto" is not
                   owned by or rented or loaned to you or the insured;
              (d) Liability assumed under any "insured contract" for the ownership, maintenance or use of aircraft
                   (other than “unmanned aircraft”) or watercraft;
              (e) "Bodily injury" or "property damage" arising out of:
                   (i) The operation of any of the machinery or equipment listed in Paragraph f.(2) or f.(3) of the
                        definition of "mobile equipment"; or
                   (ii) The operation of machinery or equipment that is attached to, or part of, a land vehicle that would
                        qualify under the definition of “mobile equipment” if it were not subject to a compulsory or financial
                        responsibility law or other motor vehicle insurance or motor vehicle registration law where it is
                        licensed or principally garaged; or
              (f) An aircraft (other than “unmanned aircraft”) that is not owned by any insured and is hired, chartered
                   or loaned with a paid crew. However, this exception does not apply if the insured has any other
                   insurance for such "bodily injury" or "property damage", whether the other insurance is primary,
                   excess, contingent or on any other basis.
       h. Mobile Equipment
          "Bodily injury" or "property damage" arising out of:
          (1) The transportation of "mobile equipment" by an "auto" owned or operated by or rented or loaned to any
              insured; or
          (2) The use of “mobile equipment” in, or while in practice or preparation for, a prearranged racing, speed or
              demolition contest or in any stunting activity.



Form SL 00 00 10 18                                                                                             Page 6 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 152 of 255




       i. War
          "Bodily injury", "property damage" or "personal and advertising injury", however caused, arising, directly or
          indirectly, out of:
          (1) War, including undeclared or civil war;
          (2) Warlike action by a military force, including action in hindering or defending against an actual or expected
               attack, by any government, sovereign or other authority using military personnel or other agents; or
          (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering
               or defending against any of these.
       j. Professional Services
          "Bodily injury", "property damage" or "personal and advertising injury" arising out of the rendering of or failure
          to render any professional service. This includes but is not limited to:
          (1) Legal, accounting or advertising services;
          (2) Preparing, approving, or failing to prepare or approve maps, shop drawings, opinions, reports, surveys,
               field orders, change orders, designs or drawings and specifications;
          (3) Supervisory, inspection, architectural or engineering activities;
          (4) Medical, surgical, dental, x-ray or nursing services, treatment, advice or instruction;
          (5) Any health or therapeutic service treatment, advice or instruction;
          (6) Any service, treatment, advice or instruction for the purpose of appearance or skin enhancement, hair
               removal or replacement or personal grooming;
          (7) Optical or hearing aid services including the prescribing, preparation, fitting, demonstration or distribution
               of ophthalmic lenses and similar products or hearing aid devices;
          (8) Optometry or optometric services including but not limited to examination of the eyes and the prescribing,
               preparation, fitting, demonstration or distribution of ophthalmic lenses and similar products;
          (9) Any:
               (a) Body piercing (not including ear piercing);
               (b) Tattooing, including but not limited to the insertion of pigments into or under the skin; and
               (c) Similar services;
          (10)Pharmaceutical services including but not limited to:
               (a) The administering, prescribing, preparing, distributing or compounding of pharmaceutical drugs,
                    vaccinations, immunizations or any of their component parts;
               (b) The providing of or failure to provide home health care or home infusion products or services; and
               (c) Advising and consulting customers;
          (11)Computer consulting, design or programming services, including web site design.
          This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
          employment, training or monitoring of others by an insured, if the “bodily injury”, “property damage”, or
          “personal and advertising injury” arises out of the rendering of or the failure to render any professional
          service.
          Paragraphs (4) and (5) of this exclusion do not apply to the Incidental Medical Malpractice coverage afforded
          under Paragraph 1.e. in Section A. Coverages.
       k. Damage To Property
          "Property damage" to:
          (1) Property you own, rent or occupy, including any costs or expenses incurred by you, or any other person,
               organization or entity, for repair, replacement, enhancement, restoration or maintenance of such property
               for any reason, including prevention of injury to a person or damage to another's property;
          (2) Premises you sell, give away or abandon, if the "property damage" arises out of any part of those
               premises;

Form SL 00 00 10 18                                                                                           Page 7 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 153 of 255




            (3) Property loaned to you;
            (4) Personal property in the care, custody or control of the insured;
            (5) That particular part of real property on which you or any contractors or subcontractors working directly or
                 indirectly on your behalf are performing operations, if the "property damage" arises out of those
                 operations; or
            (6) That particular part of any property that must be restored, repaired or replaced because "your work" was
                 incorrectly performed on it.
                 Paragraphs (1), (3) and (4) of this exclusion do not apply to "property damage" (other than damage by
                 fire) to premises, including the contents of such premises, rented to you for a period of 7 or fewer
                 consecutive days. A separate limit of insurance applies to Damage To Premises Rented To You as
                 described in Section D. Limits Of Insurance.
                 Paragraph (2) of this exclusion does not apply if the premises are "your work" and were never occupied,
                 rented or held for rental by you.
                 Paragraphs (3) and (4) of this exclusion do not apply to the use of elevators.
                 Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed under a sidetrack
                 agreement.
                 Paragraphs (3) and (4) of this exclusion do not apply to "property damage" to borrowed equipment while
                 not being used to perform operations at a job site.
                 Paragraph (6) of this exclusion does not apply to "property damage" included in the "products-completed
                 operations hazard".
       l.   Damage To Your Product
            "Property damage" to "your product" arising out of it or any part of it.
       m.   Damage To Your Work
            "Property damage" to "your work" arising out of it or any part of it and included in the "products-completed
            operations hazard".
            This exclusion does not apply if the damaged work or the work out of which the damage arises was
            performed on your behalf by a subcontractor.
       n.   Damage To Impaired Property Or Property Not Physically Injured
            "Property damage" to "impaired property" or property that has not been physically injured, arising out of:
            (1) A defect, deficiency, inadequacy or dangerous condition in "your product" or "your work"; or
            (2) A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                 accordance with its terms.
            This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
            physical injury to "your product" or "your work" after it has been put to its intended use.
       o.   Recall Of Products, Work Or Impaired Property
            Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
            recall, inspection, repair, replacement, adjustment, removal or disposal of:
            (1) "Your product";
            (2) "Your work"; or
            (3) "Impaired property";
            if such product, work or property is withdrawn or recalled from the market or from use by any person or
            organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
       p.   Personal And Advertising Injury
            "Personal and advertising injury":
            (1) Arising out of oral, written, electronic, or any other manner of publication of material, if done by or at the
                 direction of the insured with knowledge of its falsity;

Form SL 00 00 10 18                                                                                             Page 8 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 154 of 255




          (2) Arising out of oral, written, electronic, or any other manner of publication of material whose first
              publication took place before the beginning of the policy period;
          (3) Arising out of a criminal act committed by or at the direction of the insured;
          (4) Arising out of any breach of contract, except an implied contract to use another’s "advertising idea" in
              your "advertisement";
          (5) Arising out of the failure of goods, products or services to conform with any statement of quality or
              performance made in your "advertisement";
          (6) Arising out of the wrong description of the price of goods, products or services;
          (7) Arising out of:
              (a) Any actual or alleged infringement or violation of any intellectual property rights, such as copyright,
                  patent, right of publicity, trademark, trade dress, trade name, trade secret, service mark or other
                  designation of origin or authenticity; or
              (b) Any injury or damage alleged in any claim or “suit” that also alleges an infringement or violation of any
                  intellectual property right, whether such allegation of infringement or violation is made against you, or
                  by you or by any other party involved in the claim or “suit”, regardless of whether this insurance would
                  otherwise apply.
          However, this exclusion does not apply if the only allegation in the claim or “suit” involving any intellectual
          property right is limited to:
                  (i) Infringement, in your “advertisement”, of:
                       a. Copyright;
                       b. Slogan; unless the slogan is also a trademark, trade dress, trade name, service mark or other
                            designation of origin or authenticity; or
                       c. Title of any literary or artistic work; or
                  (ii) Copying, in your “advertisement”, a person’s or organization’s “advertising idea” or style of
                       “advertisement”.
          Paragraph (7)(b)ii above shall not apply to claims or “suits” alleging infringement or violation of trademark,
          trade dress, trade name, service mark or other designation of origin or authenticity.
          (8) Arising out of an offense committed by an insured whose business is:
              (a) Advertising, broadcasting, publishing or telecasting;
              (b) Designing or determining content of web sites for others; or
              (c) An Internet search, access, content or service provider.
              However, this exclusion does not apply to Paragraphs a., b. and c. under the definition of "personal and
              advertising injury" in Section F. Liability And Medical Expenses Definitions.
              For the purposes of this exclusion, the placing of frames, borders, or links, or advertising, for you or
              others anywhere on the Internet, is not by itself, considered the business of advertising, broadcasting,
              publishing or telecasting;
          (9) Arising out of an electronic chat room or bulletin board the insured hosts, owns, or over which the insured
              exercises control;
          (10)Arising out of the unauthorized use of another's name or product in your e-mail address, domain name or
              metatags, or any other similar tactics to mislead another's potential customers;
          (11)Arising out of the violation of a person's right of privacy created by any state or federal act.
              However, this exclusion does not apply to liability for damages that the insured would have in the
              absence of such state or federal act;
          (12)Arising out of:
              (a) Advertising content for others on your web site;
              (b) Placing a link to a web site of others on your web site;

Form SL 00 00 10 18                                                                                          Page 9 of 22
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 155 of 255




               (c) Content from a web site of others displayed within a frame or border on your web site. Content
                    includes information, code, sounds, text, graphics or images; or
               (d) Computer code, software or programming used to enable:
                    (i) Your web site; or
                    (ii) The presentation or functionality of an "advertisement" or other content on your web site;
          (13)Arising out of a violation of any anti-trust law;
          (14)Arising out of the fluctuation in price or value of any stocks, bonds or other securities;
          (15)Arising out of any access to or disclosure of any person's or organization's confidential or personal
               information, including patents, trade secrets, processing methods, customer lists, financial information,
               credit card information, health information or any other type of nonpublic information.
               This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
               forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or others
               arising out of any access to or disclosure of any person's or organization's confidential or personal
               information; or
          (16)Arising out of the ownership, maintenance, use or entrustment to others of any aircraft that is an
               "unmanned aircraft". Use includes operation and "loading or unloading".
               This exclusion applies even if the claims against any insured allege negligence or other wrongdoing in the
               supervision, hiring, employment, training or monitoring of others by that insured, if the "personal and
               advertising injury" arises out of the ownership, maintenance, use or entrustment to others of any aircraft
               that is an "unmanned aircraft".
               However, this exclusion does not apply if the only allegation in the claim or "suit" involves an intellectual
               property right which is limited to:
               (a) Infringement, in your "advertisement", of:
                    (i) Copyright;
                    (ii) Slogan; or
                    (iii) Title of any literary or artistic work; or
               (b) Copying, in your "advertisement", a person's or organization's "advertising idea" or style of
                    "advertisement".
       q. Access Or Disclosure Of Confidential Or Personal Information And Data-Related Liability
          (1) Damages because of “bodily injury” or “property damage” arising out of any access to or disclosure of any
               person’s or organization’s confidential or personal information, including patents, trade secrets,
               processing methods, customer lists, financial information, credit card information, health information or
               any other type of nonpublic information; or
          (2) Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability
               to manipulate "electronic data".
          This exclusion applies even if such damages are claimed for notification costs, credit monitoring expenses,
          forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or others
          arising out of that which is described in Paragraphs (1) or (2) above.
          However, unless Paragraph (1) above applies, this exclusion does not apply to damages because of “bodily
          injury”.
       r. Employment-Related Practices
          "Bodily injury" or "personal and advertising injury" to:
          (1) A person arising out of any:
               (a) Refusal to employ that person;
               (b) Termination of that person's employment; or



Form SL 00 00 10 18                                                                                           Page 10 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 156 of 255




               (c) Employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation,
                    reassignment, discipline, defamation, harassment, humiliation, discrimination, malicious prosecution
                    or false arrest directed at that person; or
           (2) The spouse, child, parent, brother or sister of that person as a consequence of "bodily injury" or "personal
               and advertising injury" to that person at whom any of the employment-related practices described in
               Paragraphs (a), (b), or (c) above is directed.
           This exclusion applies:
           (1) Whether the injury-causing event described in Paragraphs (a), (b), or (c) above occurs before
               employment, during employment or after employment of that person;
           (2) Whether the insured may be liable as an employer or in any other capacity; and
           (3) To any obligation to share damages with or repay someone else who must pay damages because of the
               injury.
      s. Asbestos
           (1) "Bodily injury", "property damage" or "personal and advertising injury" arising out of the "asbestos
               hazard".
           (2) Any damages, judgments, settlements, loss, costs or expenses that:
               (a) May be awarded or incurred by reason of any claim or “suit” alleging actual or threatened injury or
                    damage of any nature or kind to persons or property which would not have occurred in whole or in
                    part but for the "asbestos hazard";
               (b) Arise out of any request, demand, order or statutory or regulatory requirement that any insured or
                    others test for, monitor, clean up, remove, encapsulate, contain, treat, detoxify or neutralize or in any
                    way respond to or assess the effects of an "asbestos hazard"; or
               (c) Arise out of any claim or “suit” for damages because of testing for, monitoring, cleaning up, removing,
                    encapsulating, containing, treating, detoxifying or neutralizing or in any way responding to or
                    assessing the effects of an "asbestos hazard".
      t. Recording And Distribution Of Material Or Information In Violation Of Law
           "Bodily injury", "property damage", or "personal and advertising injury" arising directly or indirectly out of any
           action or omission that violates or is alleged to violate:
           (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
           (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
           (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair
               and Accurate Credit Transaction Act (FACTA); or
           (4) Any federal, state or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003
               or FCRA and their amendments and additions, that addresses, prohibits or limits the printing,
               dissemination, disposal, collecting, recording, sending, transmitting, communicating or distribution of
               material or information.
      Damage To Premises Rented To You – Exception For Damage By Fire, Lightning Or Explosion
      Exclusions c. through h. and k. through o. do not apply to damage by fire, lightning or explosion to premises
      rented to you or temporarily occupied by you with permission of the owner. A separate limit of insurance applies
      to this coverage as described in Section D. Liability And Medical Expenses Limits Of Insurance.
   2. Applicable To Medical Expenses Coverage
      We will not pay expenses for "bodily injury":
      a. Any Insured
           To any insured, except "volunteer workers".
      b. Hired Person
           To a person hired to do work for or on behalf of any insured or a tenant of any insured.

Form SL 00 00 10 18                                                                                           Page 11 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 157 of 255




        c. Injury On Normally Occupied Premises
           To a person injured on that part of premises you own or rent that the person normally occupies.
        d. Workers' Compensation And Similar Laws
           To a person, whether or not an "employee" of any insured, if benefits for the "bodily injury" are payable or
           must be provided under a workers' compensation or disability benefits law or a similar law.
        e. Athletics Activities
           To a person injured while practicing, instructing or participating in any physical exercises or games, sports or
           athletic contests.
        f. Products-Completed Operations Hazard
           Included with the "products-completed operations hazard".
        g. Business Liability Exclusions
           Excluded under Business Liability Coverage.

C. WHO IS AN INSURED
   1. If you are designated in the Declarations as:
      a. An individual, you and your spouse are insureds, but only with respect to the conduct of a business, other
           than that described in b. through e. below, of which you are the sole owner.
      b. A partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
           insureds, but only with respect to the conduct of your business.
      c. A limited liability company, you are an insured. Your members are also insureds, but only with respect to the
           conduct of your business. Your managers are insureds, but only with respect to their duties as your
           managers.
      d. An organization other than a partnership, joint venture or limited liability company, you are an insured. Your
           "executive officers" and directors are insureds, but only with respect to their duties as your officers or
           directors. Your stockholders are also insureds, but only with respect to their liability as stockholders.
      e. A trust, you are an insured. Your trustees are also insureds, but only with respect to their duties as trustees.
   2. Each of the following is also an insured:
      a. Employees And Volunteer Workers
           Your "volunteer workers" only while performing duties related to the conduct of your business, or your
           "employees", other than either your "executive officers" (if you are an organization other than a partnership,
           joint venture or limited liability company) or your managers (if you are a limited liability company), but only for
           acts within the scope of their employment by you or while performing duties related to the conduct of your
           business.
           However, none of these "employees" or "volunteer workers" are insureds for:
           (1) "Bodily injury" or "personal and advertising injury":
                (a) To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                     you are a limited liability company), or to a co-"employee" while in the course of his or her
                     employment or performing duties related to the conduct of your business, or to your other "volunteer
                     workers" while performing duties related to the conduct of your business;
                (b) To the spouse, child, parent, brother or sister of that co-"employee" or that "volunteer worker" as a
                     consequence of Paragraph (1)(a) above;
                (c) For which there is any obligation to share damages with or repay someone else who must pay
                     damages because of the injury described in Paragraphs (1)(a) or (b) above; or
                (d) Arising out of his or her providing or failing to provide professional health care services.
                If you are not in the business of providing professional health care services, Paragraph (d) does not apply
                to any nurse, emergency medical technician or paramedic employed by you to provide such services.
           (2) "Property damage" to property:
Form SL 00 00 10 18                                                                                            Page 12 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 158 of 255




                 (a) Owned, occupied or used by:
                 (b) Rented to, in the care, custody or control of, or over which physical control is being exercised for any
                     purpose by you, any of your "employees", "volunteer workers", any partner or member (if you are a
                     partnership or joint venture), or any member (if you are a limited liability company).
      b. Real Estate Manager
           Any person (other than your "employee" or "volunteer worker"), or any organization while acting as your real
           estate manager.
      c. Temporary Custodians Of Your Property
           Any person or organization having proper temporary custody of your property if you die, but only:
           (1) With respect to liability arising out of the maintenance or use of that property; and
           (2) Until your legal representative has been appointed.
      d. Legal Representative If You Die
           Your legal representative if you die, but only with respect to duties as such. That representative will have all
           your rights and duties under this insurance.
      e. Unnamed Subsidiary
           Any subsidiary and subsidiary thereof, of yours which is a legally incorporated entity of which you own a
           financial interest of more than 50% of the voting stock on the effective date of this Coverage Part.
           The insurance afforded herein for any subsidiary not shown in the Declarations as a named insured does not
           apply to injury or damage with respect to which an insured under this insurance is also an insured under
           another policy or would be an insured under such policy but for its termination or upon the exhaustion of its
           limits of insurance.
   3. Newly Acquired Or Formed Organization
      Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
      and over which you maintain financial interest of more than 50% of the voting stock, will qualify as a Named
      Insured if there is no other similar insurance available to that organization. However:
      a. Coverage under this provision is afforded only until the 180th day after you acquire or form the organization or
           the end of the policy period, whichever is earlier; and
      b. Coverage under this provision does not apply to:
           (1) "Bodily injury" or "property damage" that occurred; or
           (2) "Personal and advertising injury" arising out of an offense committed
           before you acquired or formed the organization.
   4. Operator Of Mobile Equipment
      With respect to "mobile equipment" any person is an insured while driving such equipment along a public highway
      with your permission. Any other person or organization responsible for the conduct of such person is also an
      insured, but only with respect to liability arising out of the operation of the equipment, and only if no other
      insurance of any kind is available to that person or organization for this liability. However, no person or
      organization is an insured with respect to:
      a. "Bodily injury" to a co-"employee" of the person driving the equipment; or
      b. "Property damage" to property owned by, rented to, in the charge of or occupied by you or the employer of
           any person who is an insured under this provision.
   5. Operator Of Nonowned Watercraft
      With respect to watercraft you do not own that is less than 51 feet long and is not being used to carry persons or
      property for a charge, any person is an insured while operating such watercraft with your permission. Any other
      person or organization responsible for the conduct of such person is also an insured, but only with respect to
      liability arising out of the operation of the watercraft, and only if no other insurance of any kind is available to that
      person or organization for this liability.
      However, no person or organization is an insured with respect to:
Form SL 00 00 10 18                                                                                            Page 13 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 159 of 255




         a. "Bodily injury" to a co-"employee" of the person operating the watercraft; or
         b. "Property damage" to property owned by, rented to, in the charge of or occupied by you or the employer of
              any person who is an insured under this provision.
    No person or organization is an insured with respect to the conduct of any current or past partnership, joint venture or
    limited liability company that is not shown as a Named Insured in the Declarations.

D. LIABILITY AND MEDICAL EXPENSES LIMITS OF INSURANCE
   1. The Most We Will Pay
        The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of the
        number of:
        a. Insureds;
        b. Claims made or "suits" brought; or
        c. Persons or organizations making claims or bringing "suits".
   2. Aggregate Limits
        The most we will pay for:
        a. Damages because of "bodily injury" and "property damage" included in the "products-completed operations
             hazard" is the Products-Completed Operations Aggregate Limit shown in the Declarations.
        b. Damages because of all other "bodily injury", "property damage" or "personal and advertising injury",
             including medical expenses, is the General Aggregate Limit shown in the Declarations.
             This General Aggregate limit does not apply to "property damage" to premises while rented to you or
             temporarily occupied by you with permission of the owner, arising out of fire, lightning or explosion.
   3. Each Occurrence Limit
        Subject to 2.a. or 2.b above, whichever applies, the most we will pay for the sum of all damages because of all
        "bodily injury", "property damage" and medical expenses arising out of any one "occurrence" is the Liability and
        Medical Expenses Limit shown in the Declarations.
        The most we will pay for all medical expenses because of "bodily injury" sustained by any one person is the
        Medical Expenses Limit shown in the Declarations.
   4. Personal And Advertising Injury Limit
        Subject to 2.b. above, the most we will pay for the sum of all damages because of all "personal and advertising
        injury" sustained by any one person or organization is the Personal and Advertising Injury Limit shown in the
        Declarations.
   5. Damage To Premises Rented To You Limit
        The Damage To Premises Rented To You Limit is the most we will pay under Business Liability Coverage for
        damages because of "property damage" to any one premises, while rented to you, or in the case of damage by
        fire, lightning or explosion, while rented to you or temporarily occupied by you with permission of the owner.
        In the case of damage by fire, lightning or explosion, the Damage to Premises Rented To You Limit applies to all
        damage proximately caused by the same event, whether such damage results from fire, lightning or explosion or
        any combination of these.
   6. How Limits Apply To Additional Insureds
        The most we will pay on behalf of a person or organization who is an additional insured under this Coverage Part
        is the lesser of:
        a. The limits of insurance required in a written contract, written agreement or permit; or
        b. The Limits of Insurance shown in the Declarations.
        Such amount shall be a part of and not in addition to the Limits of Insurance shown in the Declarations and
        described in this Section.
   If more than one limit of insurance under this Policy and any endorsements attached thereto applies to any claim or
   "suit", the most we will pay under this Policy and the endorsements is the single highest limit of liability of all
Form SL 00 00 10 18                                                                                           Page 14 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 160 of 255




    coverages applicable to such claim or "suit". However, this paragraph does not apply to the Medical Expenses limit
    set forth in Paragraph 3. above.
    The Limits of Insurance of this Coverage Part apply separately to each consecutive annual period and to any
    remaining period of less than 12 months, starting with the beginning of the policy period shown in the Declarations,
    unless the policy period is extended after issuance for an additional period of less than 12 months. In that case, the
    additional period will be deemed part of the last preceding period for purposes of determining the Limits of Insurance.

E. LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS
   1. Bankruptcy
      Bankruptcy or insolvency of the insured or of the insured's estate will not relieve us of our obligations under this
      Coverage Part.
   2. Duties In The Event Of Occurrence, Offense, Claim Or Suit
      a. Notice Of Occurrence Or Offense
          You or any additional insured under this Coverage Part must see to it that we are notified as soon as
          practicable of an "occurrence" or an offense which may result in a claim. To the extent possible, notice should
          include:
          (1) How, when and where the "occurrence" or offense took place;
          (2) The names and addresses of any injured persons and witnesses; and
          (3) The nature and location of any injury or damage arising out of the "occurrence" or offense.
      b. Notice Of Claim
          If a claim is made or "suit" is brought against any insured, you or any additional insured under this Coverage
          Part must:
          (1) Immediately record the specifics of the claim or "suit" and the date received; and
          (2) Notify us as soon as practicable.
          You or any additional insured under this Coverage Part must see to it that we receive a written notice of the
          claim or "suit" as soon as practicable.
      c. Assistance And Cooperation Of The Insured
          You and any other involved insured must:
          (1) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
               with the claim or “suit”;
          (2) Authorize us to obtain records and other information;
          (3) Cooperate with us in the investigation, settlement of the claim or defense against the "suit"; and
          (4) Assist us, upon our request, in the enforcement of any right against any person or organization that may
               be liable to the insured because of injury or damage to which this insurance may also apply.
      d. Obligations At The Insured's Own Cost
          No insured will, except at that insured's own cost, voluntarily make a payment, assume any obligation, or
          incur any expense, other than for first aid, without our consent.
      e. Additional Insured's Other Insurance
          If we cover a claim or "suit" under this Coverage Part that may also be covered by other insurance available
          to an additional insured under this Coverage Part, such additional insured must submit such claim or "suit" to
          the other insurer for defense and indemnity.
          However, this provision does not apply to the extent that you have agreed in a written contract, written
          agreement or permit that this insurance is primary and non-contributory with such additional insured's own
          insurance.
      f. Knowledge Of An Occurrence, Offense, Claim Or Suit
          Paragraphs a. and b. apply to you or to any additional insured under this Coverage Part only when such
          "occurrence", offense, claim or "suit" is known to:
Form SL 00 00 10 18                                                                                           Page 15 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                  Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 161 of 255




            (1)    You or any additional insured under this Coverage Part that is an individual;
            (2)    Any partner, if you or an additional insured under this Coverage Part is a partnership;
            (3)    Any manager, if you or an additional insured under this Coverage Part is a limited liability company;
            (4)    Any "executive officer" or insurance manager, if you or an additional insured under this Coverage Part is a
                   corporation;
              (5) Any trustee, if you or an additional insured under this Coverage Part is a trust; or
              (6) Any elected or appointed official, if you or an additional insured under this Coverage Part is a political
                   subdivision or public entity.
                   This Paragraph f. applies separately to you and any additional insured under this Coverage Part.
   3.   Legal action Against Us
        No person or organization has a right under this Coverage Part:
        a. To join us as a party or otherwise bring us into a "suit" asking for damages from an insured; or
        b. To sue us on this Coverage Part unless all of its terms have been fully complied with.
        A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
        insured; but we will not be liable for damages that are not payable under the terms of this insurance or that are in
        excess of the applicable limit of insurance. An agreed settlement means a settlement and release of liability
        signed by us, the insured and the claimant or the claimant's legal representative.
   4.   Separation Of Insureds
        Except with respect to the Limits of Insurance, and any rights or duties specifically assigned in this Policy to the
        first Named Insured, this insurance applies:
        a. As if each Named Insured were the only Named Insured; and
        b. Separately to each insured against whom a claim is made or "suit" is brought.
   5.   Representations
        a. When You Accept This Policy
              By accepting this Policy, you agree:
              (1) The statements in the Declarations are accurate and complete;
              (2) Those statements are based upon representations you made to us; and
              (3) We have issued this Policy in reliance upon your representations.
        b. Unintentional Failure To Disclose Hazards
              If unintentionally you should fail to disclose all hazards relating to the conduct of your business at the
              inception date of this Coverage Part, we shall not deny any coverage under this Coverage Part because of
              such failure.
   6.   Other Insurance
        If other valid and collectible insurance is available for a loss we cover under this Coverage Part, our obligations
        are limited as follows:
        a. Primary Insurance
              This insurance is primary except when b. below applies. If other insurance is also primary, we will share with
              all that other insurance by the method described in c. below.
        b. Excess Insurance
              This insurance is excess over any of the other insurance, whether primary, excess, contingent or on any other
              basis:
              (1) Your Work
                   That is Fire, Extended Coverage, Builder's Risk, Installation Risk, Owner Controlled Insurance Program
                   or OCIP, Contractor Controlled Insurance Program or CCIP, Wrap Up Insurance or similar coverage for
                   "your work";

Form SL 00 00 10 18                                                                                             Page 16 of 22
                                                   © 2018, The Hartford
                   (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 162 of 255




          (2) Premises Rented To You
               That is fire, lightning or explosion insurance for premises rented to you or temporarily occupied by you
               with permission of the owner;
          (3) Tenant Liability
               That is insurance purchased by you to cover your liability as a tenant for "property damage" to premises
               rented to you or temporarily occupied by you with permission of the owner;
          (4) Aircraft, Auto Or Watercraft
               If the loss arises out of the maintenance or use of aircraft, "autos" or watercraft to the extent not subject to
               Exclusion g. of Section B. Exclusions.
          (5) Property Damage To Borrowed Equipment Or Use Of Elevators
               If the loss arises out of "property damage" to borrowed equipment or the use of elevators to the extent not
               subject to Exclusion k. of Section B. Exclusions.
          (6) When You Are Added As An Additional Insured To Other Insurance
               That is other insurance available to you covering liability for damages arising out of the premises or
               operations, or products and completed operations, for which you have been added as an additional
               insured by that insurance; or
          (7) When You Add Others As An Additional Insured To This Insurance
               That is other insurance available to an additional insured.
               However, the following provisions apply to other insurance available to any person or organization who is
               an additional insured under this Coverage Part:
               (a) Primary Insurance When Required By Contract
                    This insurance is primary if you have agreed in a written contract, written agreement or permit that
                    this insurance be primary. If other insurance is also primary, we will share with all that other insurance
                    by the method described in c. below.
               (b) Primary And Non-Contributory To Other Insurance When Required By Contract
                    If you have agreed in a written contract, written agreement or permit that this insurance is primary and
                    non-contributory with the additional insured's own insurance, this insurance is primary and we will not
                    seek contribution from that other insurance.
               Paragraphs (a) and (b) do not apply to other insurance to which the additional insured has been added as
               an additional insured.
          When this insurance is excess, we will have no duty under this Coverage Part to defend the insured against
          any "suit" if any other insurer has a duty to defend the insured against that "suit". If no other insurer defends,
          we will undertake to do so, but we will be entitled to the insured's rights against all those other insurers.
          When this insurance is excess over other insurance, we will pay only our share of the amount of the loss, if
          any, that exceeds the sum of:
          (1) The total amount that all such other insurance would pay for the loss in the absence of this insurance;
               and
          (2) The total of all deductible and self-insured amounts under all that other insurance.
               We will share the remaining loss, if any, with any other insurance that is not described in this Excess
               Insurance provision and was not bought specifically to apply in excess of the Limits of Insurance shown in
               the Declarations of this Coverage Part.
       c. Method Of Sharing
          If all the other insurance permits contribution by equal shares, we will follow this method also. Under this
          approach, each insurer contributes equal amounts until it has paid its applicable limit of insurance or none of
          the loss remains, whichever comes first.



Form SL 00 00 10 18                                                                                            Page 17 of 22
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 163 of 255




          If any of the other insurance does not permit contribution by equal shares, we will contribute by limits. Under
          this method, each insurer’s share is based on the ratio of its applicable limit of insurance to the total
          applicable limits of insurance of all insurers.
    7. Transfer Of Rights Of Recovery Against Others To Us
       a. Transfer Of Rights Of Recovery
          If the insured has rights to recover all or part of any payment, including Supplementary Payments, we have
          made under this Coverage Part, those rights are transferred to us. The insured must do nothing after loss to
          impair them. At our request, the insured will bring "suit" or transfer those rights to us and help us enforce
          them. This condition does not apply to Medical Expenses Coverage.
       b. Waiver Of Rights Of Recovery (Waiver Of Subrogation)
          If the insured has waived any rights of recovery against any person or organization for all or part of any
          payment, including Supplementary Payments, we have made under this Coverage Part, we also waive that
          right, provided the insured waived their rights of recovery against such person or organization in a contract,
          agreement or permit that was executed prior to the injury or damage.

F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS
   1. "Advertisement" means a notice that is broadcast or published to the general public or specific market segments
      about your goods, products or services for the purpose of attracting customers or supporters. For the purpose of
      this definition:
      a. Notices that are published include material placed on the Internet or on similar electronic means of
           communication; and
      b. Regarding web sites, only that part of a web site that is about your goods, products or services for the
           purpose of attracting customers or supporters is considered an advertisement.
   2. "Advertising idea" means any idea for an "advertisement".
   3. "Asbestos hazard" means an exposure or threat of exposure to the actual or alleged properties of asbestos and
      includes the mere presence of asbestos in any form.
   4. "Auto" means:
      a. A land motor vehicle, trailer or semi-trailer designed for travel on public roads, including any attached
           machinery or equipment; or
      b. Any other land vehicle that is subject to a compulsory or financial responsibility law or other motor vehicle
           insurance or motor vehicle registration law where it is licensed or principally garaged.
      However, "auto" does not include "mobile equipment".
   5. "Bodily injury" means physical:
      a. Injury;
      b. Sickness; or
      c. Disease
      sustained by a person and, if arising out of the above, mental anguish or death at any time.
   6. "Coverage territory" means:
      a. The United States of America (including its territories and possessions), Puerto Rico and Canada;
      b. International waters or airspace, but only if the injury or damage occurs in the course of travel or
           transportation between any places included in a. above;
      c. All other parts of the world if the injury or damage arises out of:
           (1) Goods or products made or sold by you in the territory described in a. above;
           (2) The activities of a person whose home is in the territory described in a. above, but is away for a short time
               on your business; or



Form SL 00 00 10 18                                                                                           Page 18 of 22
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 164 of 255




              (3) "Personal and advertising injury" offenses that take place through the Internet or similar electronic means
                   of communication.
         provided the insured's responsibility to pay damages is determined in the United States of America (including its
         territories and possessions), Puerto Rico or Canada, in a "suit" on the merits according to the substantive law in
         such territory, or in a settlement we agree to.
   7.    "Electronic data" means information, facts or computer programs stored as or on, created or used on, or
         transmitted to or from computer software (including systems and applications software), on hard or floppy disks,
         CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of computer software which are
         used with electronically controlled equipment. The term computer programs, referred to in the foregoing
         description of “electronic data”, means a set of related electronic instructions which direct the operations and
         functions of a computer or device connected to it, which enable the computer or device to receive, process, store,
         retrieve or send data.
   8.    "Employee" includes a "leased worker". "Employee" does not include a "temporary worker".
   9.    "Executive officer" means a person holding any of the officer positions created by your charter, constitution, by-
         laws or any other similar governing document.
   10.   "Hostile fire" means one which becomes uncontrollable or breaks out from where it was intended to be.
   11.   "Impaired property" means tangible property, other than "your product" or "your work", that cannot be used or is
         less useful because:
         a. It incorporates "your product" or "your work" that is known or thought to be defective, deficient, inadequate or
              dangerous; or
         b. You have failed to fulfill the terms of a contract or agreement;
         if such property can be restored to use by:
         a. The repair, replacement, adjustment or removal of "your product" or "your work"; or
         b. Your fulfilling the terms of the contract or agreement.
   12.   "Insured contract" means:
         a. A contract for a lease of premises. However, that portion of the contract for a lease of premises that
              indemnifies any person or organization for damage by fire, lightning or explosion to premises while rented to
              you or temporarily occupied by you with permission of the owner is subject to the Damage To Premises
              Rented To You limit described in Section D. Liability And Medical Expenses Limits Of Insurance.
         b. A sidetrack agreement;
         c. Any easement or license agreement, including an easement or license agreement in connection with
              construction or demolition operations on or within 50 feet of a railroad;
         d. Any obligation, as required by ordinance, to indemnify a municipality, except in connection with work for a
              municipality;
         e. An elevator maintenance agreement; or
         f. That part of any other contract or agreement pertaining to your business (including an indemnification of a
              municipality in connection with work performed for a municipality) under which you assume the tort liability of
              another party to pay for "bodily injury" or "property damage" to a third person or organization. Tort liability
              means a liability that would be imposed by law in the absence of any contract or agreement.
              Paragraph f. includes that part of any contract or agreement that indemnifies a railroad for "bodily injury" or
              "property damage" arising out of construction or demolition operations within 50 feet of any railroad property
              and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or crossing.
              However, Paragraph f. does not include that part of any contract or agreement:
              (1) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                   (a) Preparing, approving or failing to prepare or approve maps, shop drawings, opinions, reports,
                       surveys, field orders, change orders, designs or drawings and specifications; or
                   (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or
                       damage; or
Form SL 00 00 10 18                                                                                             Page 19 of 22
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 165 of 255




              (2) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage
                  arising out of the insured's rendering or failure to render professional services, including those listed in (1)
                  above and supervisory, inspection, architectural or engineering activities.
   13.   "Leased worker" means a person leased to you by a labor leasing firm under an agreement between you and the
         labor leasing firm, to perform duties related to the conduct of your business. "Leased worker" does not include a
         "temporary worker".
   14.   "Loading or unloading" means the handling of property:
         a. After it is moved from the place where it is accepted for movement into or onto an aircraft, watercraft or
              "auto";
         b. While it is in or on an aircraft, watercraft or "auto"; or
         c. While it is being moved from an aircraft, watercraft or "auto" to the place where it is finally delivered;
         but "loading or unloading" does not include the movement of property by means of a mechanical device, other
         than a hand truck, that is not attached to the aircraft, watercraft or "auto".
   15.   "Mobile equipment" means any of the following types of land vehicles, including any attached machinery or
         equipment:
         a. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
         b. Vehicles maintained for use solely on or next to premises you own or rent;
         c. Vehicles that travel on crawler treads;
         d. Vehicles, whether self-propelled or not, on which are permanently mounted:
              (1) Power cranes, shovels, loaders, diggers or drills; or
              (2) Road construction or resurfacing equipment such as graders, scrapers or rollers;
         e. Vehicles not described in a., b., c., or d. above that are not self-propelled and are maintained primarily to
              provide mobility to permanently attached equipment of the following types:
              (1) Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                  exploration, lighting and well servicing equipment; or
              (2) Cherry pickers and similar devices used to raise or lower workers;
         f. Vehicles not described in a., b., c., or d. above maintained primarily for purposes other than the transportation
              of persons or cargo.
              However, self-propelled vehicles with the following types of permanently attached equipment are not "mobile
              equipment" but will be considered "autos":
              (1) Equipment, of at least 1,000 pounds gross vehicle weight, designed primarily for:
                  (a) Snow removal;
                  (b) Road maintenance, but not construction or resurfacing; or
                  (c) Street cleaning;
              (2) Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                  workers; and
              (3) Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                  exploration, lighting and well servicing equipment.
         However, “mobile equipment” does not include any land vehicle that is subject to a compulsory or financial
         responsibility law or other motor vehicle insurance or motor vehicle registration law where they are licensed or
         principally garaged. Land vehicles subject to a compulsory or financial responsibility law or other motor vehicle
         insurance law or motor vehicle registration law are considered “autos”.
   16.   "Occurrence" means an accident, including continuous or repeated exposure to substantially the same general
         harmful conditions.
   17.   "Personal and advertising injury" means injury, including consequential "bodily injury", arising out of one or more
         of the following offenses:

Form SL 00 00 10 18                                                                                               Page 20 of 22
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 166 of 255




         a. False arrest, detention or imprisonment;
         b. Malicious prosecution;
         c. The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a room,
             dwelling or premises that a person or organization occupies, committed by or on behalf of its owner, landlord
             or lessor;
         d. Oral, written, electronic, or any other manner of publication of material that slanders or libels a person or
             organization or disparages a person's or organization's goods, products or services;
         e. Oral, written, electronic, or any other manner of publication of material that violates a person's right of privacy;
         f. Copying, in your "advertisement", a person’s or organization’s "advertising idea" or style of "advertisement"; or
         g. Infringement of copyright, slogan, or title of any literary or artistic work, in your "advertisement".
   18.   "Pollutants" means any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot,
         fumes, acids, alkalis, chemicals and waste. Waste includes materials to be recycled, reconditioned or reclaimed.
   19.   "Products-completed operations hazard";
         a. Includes all "bodily injury" and "property damage" occurring away from premises you own or rent and arising
             out of "your product" or "your work" except:
             (1) Products that are still in your physical possession; or
             (2) Work that has not yet been completed or abandoned. However, "your work" will be deemed to be
                  completed at the earliest of the following times:
                  (a) When all of the work called for in your contract has been completed.
                  (b) When all of the work to be done at the job site has been completed if your contract calls for work at
                      more than one job site.
                  (c) When that part of the work done at a job site has been put to its intended use by any person or
                      organization other than another contractor or subcontractor working on the same project.
             Work that may need service, maintenance, correction, repair or replacement, but which is otherwise
             complete, will be treated as completed.
             The "bodily injury" or "property damage" must occur away from premises you own or rent, unless your
             business includes the selling, handling or distribution of "your product" for consumption on premises you own
             or rent.
         b. Does not include "bodily injury" or "property damage" arising out of:
             (1) The transportation of property, unless the injury or damage arises out of a condition in or on a vehicle not
                  owned or operated by you, and that condition was created by the "loading or unloading" of that vehicle by
                  any insured; or
             (2) The existence of tools, uninstalled equipment or abandoned or unused materials.
   20.   "Property damage" means:
         a. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use shall
             be deemed to occur at the time of the physical injury that caused it; or
         b. Loss of use of tangible property that is not physically injured. All such loss of use shall be deemed to occur at
             the time of "occurrence" that caused it.
         As used in this definition, "electronic data" is not tangible property.
   21.   "Suit" means a civil proceeding in which damages because of "bodily injury", "property damage" or "personal and
         advertising injury" to which this insurance applies are alleged. "Suit" includes:
         a. An arbitration proceeding in which such damages are claimed and to which the insured must submit or does
             submit with our consent; or
         b. Any other alternative dispute resolution proceeding in which such damages are claimed and to which the
             insured submits with our consent.



Form SL 00 00 10 18                                                                                               Page 21 of 22
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 167 of 255




   22. "Temporary worker" means a person who is furnished to you to substitute for a permanent "employee" on leave or
       to meet seasonal or short-term workload conditions.
   23. "Unmanned aircraft" means an aircraft that is not:
       a. Designed;
       b. Manufactured; or
       c. Modified after manufacture;
       to be controlled directly by a person from within or on the aircraft.
   24. "Volunteer worker" means a person who:
       a. Is not your "employee";
       b. Donates his or her work;
       c. Acts at the direction of and within the scope of duties determined by you; and
       d. Is not paid a fee, salary or other compensation by you or anyone else for their work performed for you.
   25. "Your product":
       a. Means:
           (1) Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
               by:
               (a) You;
               (b) Others trading under your name; or
               (c) A person or organization whose business or assets you have acquired; and
           (2) Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods
               or products.
       b. Includes:
           (1) Warranties or representations made at any time with respect to the fitness, quality, durability,
               performance or use of "your product"; and
           (2) The providing of or failure to provide warnings or instructions.
       c. Does not include vending machines or other property rented to or located for the use of others but not sold.
   26. "Your work":
       a. Means:
           (1) Work or operations performed by you or on your behalf; and
           (2) Materials, parts or equipment furnished in connection with such work or operations.
       b. Includes:
           (1) Warranties or representations made at any time with respect to the fitness, quality, durability,
               performance or use of "your work"; and
           (2) The providing of or failure to provide warnings or instructions.




Form SL 00 00 10 18                                                                                         Page 22 of 22
                                               © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 168 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION - NUCLEAR ENERGY LIABILITY
Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. This insurance does not apply:
   1. To any injury or damage:
       a. With respect to which an insured under the Policy is also an insured under a nuclear energy liability policy
            issued by Nuclear Energy Liability Insurance Association, Mutual Atomic Energy Liability Underwriters or
            Nuclear Insurance Association of Canada, or any of their successors, or would be an insured under any such
            policy but for its termination upon exhaustion of its limit of liability; or
       b. Resulting from the "hazardous properties" of "nuclear material" and with respect to which:
            (1) Any person or organization is required to maintain financial protection pursuant to the Atomic Energy Act
                 of 1954, or any law amendatory thereof; or
            (2) The insured is, or had this policy not been issued would be, entitled to indemnity from the United States of
                 America, or any agency thereof, under any agreement entered into by the United States of America, or
                 any agency thereof, with any person or organization.
   3. Under any Medical Payments or Medical Expenses Coverage, to expenses incurred with respect to "bodily injury"
       resulting from the "hazardous properties" of "nuclear material" and arising out of the operation of a "nuclear
       facility" by any person or organization.
   4. To any injury or damage resulting from the "hazardous properties" of "nuclear material"; if:
       a. The "nuclear material":
            (1) Is at any "nuclear facility" owned by, or operated by or on behalf of, an insured; or
            (2) Has been discharged or dispersed therefrom;
       b. The "nuclear material" is contained in "spent fuel" or "waste" at any time was possessed, handled, used,
            processed, stored, transported or disposed of by or on behalf of an insured; or
       c. The injury or damage arises out of the furnishing by any insured of any "technology services" in connection
            with the planning, construction, maintenance, operation or use of any "nuclear facility"; or
       d. The injury or damage arises out of the furnishing by an insured of services, materials, parts or equipment in
            connection with the planning, construction, maintenance, operation or use of any "nuclear facility"; but if such
            facility is located within the United States of America, its territories or possessions or Canada, this exclusion
            (d) applies only to "property damage" to such "nuclear facility" and any property thereat.

B. As used in this exclusion, the following definitions apply:
   1. "Byproduct material", "source material" and "special nuclear material" have the meanings given to them in the
       Atomic Energy Act of 1954 or in any law amendatory thereof.
   2. "Computer system and network" means:
       a. Leased or owned computer hardware including mobile, networked, and data storage computing equipment;
       b. Owned or licensed software;
       c. Owned websites;
       d. Leased or owned wireless input and output devices; and
       e. Electronic backup facilities and data storage repositories employed in conjunction with 2.a. through 2.d.
          above.
   3. "Hazardous properties" include radioactive, toxic or explosive properties.
   4. "Nuclear facility" means:
       a. Any "nuclear reactor";
       b. Any equipment or device designed or used for:

Form SL 20 06 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 169 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




             (1) Separating the isotopes of uranium or plutonium;
             (2) Processing or utilizing "spent fuel"; or
             (3) Handling, processing or packaging "waste",
         c. Any equipment or device used for the processing, fabricating or alloying of "special nuclear material" if at any
             time the total amount of such material in the custody of the insured at the premises where such equipment or
             device is located consists of or contains more than 25 grams of plutonium or uranium 233 or any combination
             thereof, or more than 250 grams of uranium 235;
         d. Any structure, basin, excavation, premises or place prepared or used for the storage or disposal of "waste"
             and includes the site on which any of the foregoing is located, all operations conducted on such site and all
             premises used for such operations.
   5.    "Nuclear material" means "byproduct material", "source material" or "special nuclear material".
   6.    "Nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain
         reaction or to contain a critical mass of fissionable material.
   7.    “Property damage" and injury or damage include all forms of radioactive contamination of property.
   8.    "Spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
         radiation in a "nuclear reactor".
   9.    "Technology services" means:
         a. The following services performed for others:
             (1) Consulting, analysis, design, installation, training, maintenance, support and repair of or on: software,
                  wireless applications, firmware, shareware, networks, systems, hardware, devices or components;
             (2) Integration of systems;
             (3) Processing of, management of, mining or warehousing of data;
             (4) Administration, management, operation or hosting of: another party's systems, technology or computer
                  facilities;
             (5) Website development; website hosting;
             (6) Internet access services; intranet, extranet or electronic information connectivity services; software
                  application connectivity services;
             (7) Manufacture, sale, licensing, distribution, or marketing of: software, wireless applications, firmware,
                  shareware, networks, systems, hardware, devices or components;
             (8) Design and development of: code, software or programming;
             (9) Providing software application: services, rental or leasing;
             (10)Screening, selection, recruitment or placement of candidates for temporary or permanent employment by
                  others as information technology professionals;
             (11)"Telecommunication services"; and
             (12)"Telecommunication products".
         b. Web-related software and connectivity services performed for others; and
         c. Activities on the named insured's "computer system and network".
   10.   "Waste" means any waste material:
         a. Containing “by-product material” other than the tailings or wastes produced by the extraction or concentration
             of uranium or thorium from any ore processed primarily for its “source material” content; and
         b. Resulting from the operation by any person or organization of any "nuclear facility" included under the first two
             paragraphs of the definition of "nuclear facility".




Form SL 20 06 10 18                                                                                             Page 2 of 2
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 170 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION - PLAYGROUND FACILITY
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Section B. EXCLUSIONS:
   This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" arising out of
   the:
   a. Ownership;
   b. Maintenance;
   c. Operation; or
   d. Use,
   of any "playground facility".

B. The following is added to Section F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS:
   "Playground facility" means an area designated for recreational activities specifically set aside for children. Such an
   area is usually equipped with recreational equipment including, but not limited to:
   a. Swings;
   b. Slides; and
   c. Merry-go-rounds.




Form SL 20 12 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 171 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION – FUNGI, BACTERIA AND VIRUSES
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

The following exclusion is added to Section B. EXCLUSIONS:

    This insurance does not apply to:
    a. Injury or damage arising out of or related to the presence of, suspected presence of, or exposure to:
        (1) Fungi, including but not limited to mold, mildew, and yeast;
        (2) Bacteria;
        (3) Viruses; or
        (4) Dust, spores, odors, particulates or by-products, including but not limited to mycotoxins and endotoxins,
            resulting from any of the organisms listed in (1), (2), or (3) above;
        from any source whatsoever.
    b. Any loss, cost or expense arising out of the testing for, monitoring of, cleaning up of, removal of, containment of,
        treatment of, detoxification of, neutralization of, remediation of, disposal of, or any other response to or
        assessment of, the effects of any of the items in a.(1), (2), (3) or (4) above, from any source whatsoever.
        However, this exclusion does not apply to "bodily injury" or "property damage" caused by the ingestion of food.




Form SL 20 54 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 172 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION – SILICA – BUSINESS LIABILITY COVERAGE FORM
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following exclusion is added to Section B. EXCLUSIONS:
      This insurance does not apply to:
            Silica
            Any injury, damage, loss, cost or expense, including but not limited to "bodily injury", "property damage" or
            “personal and advertising injury" arising out of, or relating to, in whole or in part, the "silica hazard".

B. The following definition is added to Section F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS:
      "Silica hazard" means an exposure to, inhalation of or contact with, or threat of exposure to, inhalation of or
      contact with, the actual or alleged properties of silica or any silica containing materials and includes the mere
      presence of silica or any silica containing materials in any form.
      Silica includes all forms of the compound silicon dioxide, including, but not limited to, quartz.




Form SL 20 78 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 173 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




ELECTRONIC MEDIA LIABILITY
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

This endorsement modifies coverage for “your web site” or internet related activities.
A. The following changes are made to Exclusion 1.p. Personal And Advertising Injury of Section B. EXCLUSIONS:
    1. Paragraph (4) is deleted and replaced by the following:
            (4) Arising out of any breach of contract, except an implied contract to use another's "advertising idea" in
                your "advertisement" or on "your web site";
    2. Paragraph (5) is deleted and replaced by the following:
            (5) Arising out of the failure of goods, products or services to conform with any statement of quality or
                performance made in your "advertisement" or on "your web site";
    3. Paragraph (7) is deleted and replaced by the following:
          (7) Arising out of:
              (a) Any actual or alleged infringement or violation of any intellectual property rights, such as copyright,
                  patent, right of publicity, trademark, trade dress, trade name, trade secret, service mark or other
                  designation of origin or authenticity; or
              (b) Any injury or damage alleged in any claim or "suit" that also alleges an infringement or violation of
                  any intellectual property right, whether such allegation of infringement or violation is made against
                  you, or by you or by any other party involved in the claim or "suit", regardless of whether this
                  insurance would otherwise apply.
              However, this exclusion does not apply if the only allegation in the claim or "suit" involving any intellectual
              property right is limited to:
                  (i) Infringement in your "advertisement" or on “your website”, of:
                       a. Copyright;
                       b. Slogan; unless the slogan is also a trademark, trade dress, trade name, service mark or other
                           designation of origin or authenticity; or
                       c. Title of any literary or artistic work; or
                  (ii) Copying in your "advertisement" or on “your website:”, a person's or organization's "advertising
                       idea" or style of "advertisement".
                  Paragraph (7)(b)ii above shall not apply to claims or “suits” alleging infringement or violation of
                  trademark, trade dress, trade name, service mark or other designation of origin or authenticity.
    4. Paragraph (9) does not apply.
    5. Paragraphs (a), (b) and (c) of Paragraph (12) do not apply.

B. The following changes apply to Section F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS:
   1. Paragraph b. of Definition 1. "advertisement" is deleted.
   2. Paragraphs f. and g. of the definition of "personal and advertising injury" are deleted and replaced by the
      following:
      "Personal and advertising injury" means injury, including consequential "bodily injury", arising out of one or more
      of the following offenses:
      f. Copying, in your "advertisement" or on "your web site", a person's or organization's "advertising idea" or style
            of "advertisement";

Form SL 30 23 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 174 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




       g. Infringement of copyright, slogan, or title of any literary or artistic work, in your "advertisement" or on "your
          web site";
   3. The following is added to the definition of "personal and advertising injury":
          As used in this definition, oral, written, electronic, or any other manner of publication includes publication of
          material in your care, custody or control by someone not authorized to access or distribute that material.
   4. The following definition is added:
      "Your web site" means a web page or set of interconnected web pages prepared and maintained by you, or by
      others on your behalf, for the purpose of promoting your goods, products, or services, that is accessible over a
      computer network, even if other content on “your web site” is not promoting your goods, products, or services.




Form SL 30 23 10 18                                                                                           Page 2 of 2
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 175 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




HIRED AUTO AND NON-OWNED AUTO LIABILITY
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. Amended Coverage:
   The following is added to Section A. COVERAGES:
   Coverage is extended to "bodily injury" and "property damage" arising out of the use of a "hired auto" or "non-owned
   auto".

B. The following changes are made to Section B. EXCLUSIONS:
   1. Exclusion g. Aircraft, Auto Or Watercraft does not apply to a "hired auto" or a "non-owned auto".
   2. Exclusion e. Employer’s Liability does not apply to "bodily injury" to domestic "employees" not entitled to
      workers’ compensation benefits or to liability assumed by the insured under an "insured contract".
   3. Exclusion f. Pollution is deleted and replaced by the following:
            (1) "Bodily injury" or "property damage" arising out of the actual, alleged or threatened discharge, dispersal,
                seepage, migration, release or escape of "pollutants":
                (a) That are, or that are contained in any property that is:
                    (i) Being transported or towed by, handled, or handled for movement into, onto or from, the covered
                          "auto";
                    (ii) Otherwise in the course of transit by or on behalf of the "insured"; or
                    (iii) Being stored, disposed of, treated or processed in or upon the covered "auto".
                (b) Before the "pollutants" or any property in which the "pollutants" are contained are moved from the
                    place where they are accepted by the insured for movement into or onto the covered "auto"; or
                (c) After the "pollutants" or any property in which the "pollutants" are contained are moved from the
                    covered "auto" to the place where they are finally delivered, disposed of or abandoned by the insured.
                    Paragraph (a) above does not apply to fuels, lubricants, fluids, exhaust gases or other similar
                    "pollutants" that are needed for or result from the normal electrical, hydraulic or mechanical
                    functioning of the covered "auto" or its parts, if:
                    (i) The "pollutants" escape, seep, migrate, or are discharged or released directly from an "auto" part
                          designed by its manufacturer to hold, store, receive, or dispose of such "pollutants"; and
                    (ii) The "bodily injury" and "property damage" does not arise out of the operation of any equipment
                          listed in Paragraphs 15.f.(2) and 15.f.(3) of the definition of "mobile equipment".
                    Paragraphs (b) and (c) above do not apply to accidents that occur away from premises owned by or
                    rented to an "insured" with respect to "pollutants" not in or upon a covered "auto" if:
                    (i) The "pollutants" or any property in which the "pollutants" are contained are upset, overturned or
                          damaged as a result of the maintenance or use of a covered "auto"; and
                    (ii) The discharge, dispersal, seepage, migration, release or escape of the "pollutants" is caused
                          directly by such upset, overturn or damage as a result of the maintenance or use of a covered
                          "auto".
   4. The following exclusion is added:
            Fellow employee
            Coverage does not apply to "bodily injury" to any fellow "employee" of the insured arising out of the operation
            of an "auto" owned by the insured in the course of the fellow "employee’s" employment.

Form SL 30 26 10 18                                                                                           Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 176 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    5. The following exclusion is added:
          Care, Custody Or Control
          Coverage does not apply to "property damage" involving property owned or transported by the insured or in
          the insured’s care, custody or control.

C. With respect to "hired auto" and "non-owned auto" coverage, Section C. WHO IS AN INSURED is deleted and
   replaced by the following:
   1. The following are insureds:
       a. You.
       b. Your "employee" while using with your permission:
           (1) An "auto" you hire or borrow; or
           (2) An "auto" you don’t own, hire or borrow in your business or personal affairs; or
           (3) An "auto" hired or rented by your "employee" on your behalf and at your direction.
       c. Anyone else while using a "hired auto" or "non-owned auto" with your permission except:
           (1) The owner or anyone else from whom you hire or borrow an "auto".
           (2) Someone using an auto while he or she is working in a business of selling, servicing, repairing, parking or
               storing "autos" unless that business is yours.
           (3) Anyone other than your "employees", partners (if you are a partnership), members (if you are a limited
               liability company), or a lessee or borrower or any of their "employees", while moving property to or from
               an "auto".
           (4) A partner (if you are a partnership), or a member (if you are a limited liability company) for an "auto"
               owned by him or her or a member of his or her household.
       d. Anyone liable for the conduct of an insured described above but only to the extent of that liability.

D. With respect to the operation of a "hired auto" or "non-owned auto" covered by this endorsement, the following
   changes are made to Section E. LIABILITY AND MEDICAL EXPENSES CONDITIONS:
   1. The following condition is added:
       Other Insurance
       a. Except for any liability assumed under an "insured contract" the insurance provided by this endorsement is
             excess over any other collectible insurance.
             However, if your business is the selling, servicing, repairing, parking or storage of "autos", the insurance
             provided by this endorsement is primary when covered "bodily injury" or "property damage" arises out of the
             operation of a customer’s "auto" by you or your "employee".
       b. When this endorsement and any other endorsement, coverage part, or policy covers on the same basis,
             either excess or primary, we will pay only our share. Our share is the proportion that the Limit of Insurance of
             our endorsement bears to the total of the limits of all the endorsements, coverage parts, and policies covering
             on the same basis.
   2. The following condition is added:
       Two Or More Coverage Parts, Endorsements, Or Policies Issued By Us
       If this endorsement and any other endorsement, coverage part or policy issued to you by us or any company
       affiliated with us apply to the same accident, the aggregate maximum Limit of Insurance under all the
       endorsements, coverage parts, or policies shall not exceed the highest applicable Limit of Insurance under any
       one endorsement, coverage part, or policy. This condition does not apply to any endorsement, coverage part, or
       policy issued by us or an affiliated company specifically to apply as excess insurance over this endorsement.




Form SL 30 26 10 18                                                                                             Page 2 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 177 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    3. The following condition is added:
       Financial Responsibility Laws
       a. With respect to a “hired auto” or “non-owned auto” to which this insurance applies, when this endorsement is
           certified as proof of financial responsibility for the future under the provisions of any motor vehicle financial
           responsibility law, the insurance provided by this endorsement for "bodily injury" liability and "property
           damage" liability will comply with the provisions of the law to the extent of the coverage and limits of
           insurance required by that law.
       b. With respect to a “hired auto" or “non-owned auto” to which this insurance applies, we will provide any liability,
           uninsured motorists, underinsured motorists, no-fault or other coverage required by any motor vehicle law.
           We will provide the required limits for those coverages.

E. The following changes are made to Section F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS:
   1. The following definition is added:
      "Hired auto" means any "auto" you lease, hire, rent or borrow. This does not include any auto you lease, hire, rent
      or borrow from any of your "employees", your partners (if you are a partnership), members (if you are a limited
      liability company),, or your "executive officers" or members of their households.
      This does not include a long-term leased "auto" that you insure as an owned "auto" under any other auto liability
      insurance policy or a temporary substitute for an "auto" you own that is out of service because of its breakdown,
      repair, servicing or destruction.
   2. The following definition is added:
      "Non-owned auto" means any "auto" you do not own, lease, hire, rent or borrow which is used in connection with
      your business. This includes:
      a. "Autos" owned by your "employees" your partners (if you are a partnership), members (if you are a limited
            liability company), or your "executive officers", or members of their households, but only while used in your
            business or your personal affairs.
      b. Customer’s "auto" that is in your care, custody or control for service.




Form SL 30 26 10 18                                                                                            Page 3 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 178 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BLANKET ADDITIONAL INSURED BY CONTRACT

This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following is added to Section C. WHO IS AN INSURED:
   Additional Insureds When Required By Written Contract, Written Agreement Or Permit
   The person(s) or organization(s) identified in Paragraphs a. through f. below are additional insureds when you have
   agreed, in a written contract or written agreement, or when required by a written permit issued by a state or
   governmental agency or subdivision or political subdivision that such person or organization be added as an
   additional insured on your Coverage Part, provided the injury or damage occurs subsequent to the execution of the
   contract or agreement, or the issuance of the permit.
   A person or organization is an additional insured under this provision only for that period of time required by the
   contract, agreement or permit.
   However, no such person or organization is an additional insured under this provision if such person or organization is
   included as an additional insured by any other endorsement issued by us and made a part of this Coverage Part.
   The insurance afforded to such additional insured will not be broader than that which you are required by the contract,
   agreement, or permit to provide for such additional insured.
   The insurance afforded to such additional insured only applies to the extent permitted by law.
   The limits of insurance that apply to additional insureds are described in Section D. LIABILITY AND MEDICAL
   EXPENSES LIMITS OF INSURANCE. How this insurance applies when other insurance is available to an additional
   insured is described in the Other Insurance Condition in Section E. LIABILITY AND MEDICAL EXPENSES
   GENERAL CONDITIONS.
   a. Vendors
        Any person(s) or organization(s) (referred to below as vendor), but only with respect to "bodily injury" or "property
        damage" arising out of "your products" which are distributed or sold in the regular course of the vendor's business
        and only if this Coverage Part provides coverage for "bodily injury" or "property damage" included within the
        "products-completed operations hazard".
        (1) The insurance afforded to the vendor is subject to the following additional exclusions:
        This insurance does not apply to:
            (a) "Bodily injury" or "property damage" for which the vendor is obligated to pay damages by reason of the
                assumption of liability in a contract or agreement. This exclusion does not apply to liability for damages
                that the vendor would have in the absence of the contract or agreement;
            (b) Any express warranty unauthorized by you;
            (c) Any physical or chemical change in the product made intentionally by the vendor;
            (d) Repackaging, except when unpacked solely for the purpose of inspection, demonstration, testing, or the
                substitution of parts under instructions from the manufacturer, and then repackaged in the original
                container;
            (e) Any failure to make such inspections, adjustments, tests or servicing as the vendor has agreed to make
                or normally undertakes to make in the usual course of business, in connection with the distribution or sale
                of the products;
            (f) Demonstration, installation, servicing or repair operations, except such operations performed at the
                vendor's premises in connection with the sale of the product;
            (g) Products which, after distribution or sale by you, have been labeled or relabeled or used as a container,
                part or ingredient of any other thing or substance by or for the vendor; or
Form SL 30 32 10 18                                                                                             Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 179 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (h) "Bodily injury" or "property damage" arising out of the sole negligence of the vendor for its own acts or
                 omissions or those of its employees or anyone else acting on its behalf. However, this exclusion does not
                 apply to:
                 (i) The exceptions contained in Paragraphs (d) or (f); or
                 (ii) Such inspections, adjustments, tests or servicing as the vendor has agreed to make or normally
                      undertakes to make in the usual course of business, in connection with the distribution or sale of the
                      products.
        (2) This insurance does not apply to any insured person or organization from whom you have acquired such
            products, or any ingredient, part or container, entering into, accompanying or containing such products.
   b.   Lessors Of Equipment
        (1) Any person or organization from whom you lease equipment; but only with respect to their liability for "bodily
            injury", "property damage" or "personal and advertising injury" caused, in whole or in part, by your
            maintenance, operation or use of equipment leased to you by such person or organization.
        (2) With respect to the insurance afforded to these additional insureds, this insurance does not apply to any
            "occurrence" which takes place after you cease to lease that equipment.
   c.   Lessors Of Land Or Premises
        (1) Any person or organization from whom you lease land or premises, but only with respect to liability arising out
            of the ownership, maintenance or use of that part of the land or premises leased to you.
        (2) With respect to the insurance afforded to these additional insureds, this insurance does not apply to:
            (a) Any "occurrence" which takes place after you cease to lease that land or be a tenant in that premises; or
            (b) Structural alterations, new construction or demolition operations performed by or on behalf of such person
                 or organization.
   d.   Architects, Engineers Or Surveyors
        (1) Any architect, engineer, or surveyor, but only with respect to liability for "bodily injury", "property damage" or
            "personal and advertising injury" caused, in whole or in part, by your acts or omissions or the acts or
            omissions of those acting on your behalf:
            (a) In connection with your premises; or
            (b) In the performance of your ongoing operations performed by you or on your behalf.
        (2) With respect to the insurance afforded to these additional insureds, the following additional exclusion applies:
            (a) This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury"
                 arising out of the rendering of or the failure to render any professional services, including:
                 (i) The preparing, approving, or failure to prepare or approve, maps, shop drawings, opinions, reports,
                      surveys, field orders, change orders, designs or drawings and specifications; or
                 (ii) Supervisory, surveying, inspection, architectural or engineering activities.
                 This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
                 employment, training or monitoring of others by an insured, if the “bodily injury”, “property damage”, or
                 “personal and advertising injury” arises out of the rendering of or the failure to render any professional
                 service.
            (b) This insurance does not apply to "bodily injury" or "property damage" included within the "products-
                 completed operations hazard”.
   e.   State Or Governmental Agency Or Subdivision Or Political Subdivision Issuing Permit
        (1) Any state or governmental agency or subdivision or political subdivision, but only with respect to operations
            performed by you or on your behalf for which the state or governmental agency or subdivision or political
            subdivision has issued a permit.
        (2) With respect to the insurance afforded to these additional insureds, this insurance does not apply to:
            (a) "Bodily injury", "property damage" or "personal and advertising injury" arising out of operations performed
                 for the federal government, state or municipality; or
Form SL 30 32 10 18                                                                                              Page 2 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 180 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (b) "Bodily injury" or "property damage" included within the "products-completed operations hazard".
   f.   Any Other Party
        (1) Any other person or organization who is not in one of the categories or classes listed above in Paragraphs a.
            through e. above, but only with respect to liability for "bodily injury", "property damage" or "personal and
            advertising injury" caused, in whole or in part, by your acts or omissions or the acts or omissions of those
            acting on your behalf:
            (a) In the performance of your ongoing operations performed by you or on your behalf;
            (b) In connection with your premises owned by or rented to you; or
            (c) In connection with "your work" and included within the "products-completed operations hazard", but only
                if:
                (i) The written contract, written agreement or permit requires you to provide such coverage to such
                     additional insured; and
                (ii) This Coverage Part provides coverage for "bodily injury" or "property damage" included within the
                     "products-completed operations hazard".
        (2) With respect to the insurance afforded to these additional insureds, the following additional exclusion applies:
            This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" arising
            out of the rendering of, or the failure to render, any professional architectural, engineering or surveying
            services, including:
            (a) The preparing, approving, or failure to prepare or approve, maps, shop drawings, opinions, reports,
                surveys, field orders, change orders, designs or drawings and specifications; or
            (b) Supervisory, surveying, inspection, architectural or engineering activities.
            This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
            employment, training or monitoring of others by an insured, if the “bodily injury”, “property damage”, or
            “personal and advertising injury” arises out of the rendering of or the failure to render any professional service
            described in Paragraphs f.(2)(a) or f.(2)(b) above.




Form SL 30 32 10 18                                                                                              Page 3 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 181 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




LIQUOR LIABILITY COVERAGE
If shown in the Declarations as applicable, the following coverage applies.

Various provisions in this Coverage Part restrict coverage. Read the entire Coverage Part carefully to determine rights,
duties and what is and is not covered.
Throughout this Coverage Part the words "you" and "your" refer to the Named Insured shown in the Declarations, and any
other person or organization qualifying as Named Insured under this Coverage Part. The words "we", "us" and "our" refer
to the Company providing this insurance.
The word "insured" means any person or organization qualifying as such under Section C., WHO IS AN INSURED.
Other words and phrases that appear in quotation have special meaning. Refer to Section F., DEFINITIONS.

A. LIQUOR LIABILITY COVERAGE
   1. Insuring Agreement
      a. We will pay those sums that the insured becomes legally obligated to pay as damages because of "injury" to
          which this insurance applies if liability for such "injury" is imposed on the insured by reason of the selling,
          serving or furnishing of any alcoholic beverage. We will have the right and duty to defend any "suit" seeking
          those damages. However, we will have no duty to defend the insured against any "suit" seeking damages for
          "injury" to which this insurance does not apply.
          For the purposes of this insurance, permitting a person to bring alcoholic beverages on your premises, for
          consumption on your premises, whether or not a fee is charged or a license is required for such activity, is not
          by itself considered selling, serving or furnishing alcoholic beverages.
          We may at our discretion investigate any "injury" and settle any claim or "suit" that may result. But:
          (1) The amount we will pay for damages is limited as described in in Section D., LIMITS OF INSURANCE;
               and
          (2) Our right and duty to defend end when we have used up the applicable limit of insurance in the payment
               of judgments or settlements.
          No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided
          under Paragraph 2., Coverage Extension - Supplementary Payments.
      b. This insurance applies to an "injury" only if:
          (1) The "injury" occurs during the policy period in the "coverage territory"; and
          (2) Prior to the policy period, no insured identified in Paragraph 1. of Section C., WHO IS AN INSURED and
               no "employee" authorized by you to give or receive notice of an "injury" or claim, knew that the "injury"
               had occurred, in whole or in part. If such insured or authorized "employee" knew, prior to the policy
               period, that the "injury" occurred, then any continuation, change or resumption of such "injury" during or
               after the policy period will be deemed to have been known prior to the policy period.
      c. "Injury" which occurs during the policy period and was not, prior to the policy period, known to have occurred
          by an insured listed under Paragraph 1. of Section C., WHO IS AN INSURED or any "employee" authorized
          by you to give or receive notice of an "injury" or claim, includes any continuation, change or resumption of that
          "injury" after the end of the policy period.
      d. "Injury" will be deemed to have been known to have occurred at the earliest time when any insured identified
          in Paragraph 1. of Section C., WHO IS AN INSURED or any "employee" authorized by you to give or receive
          notice of an "injury" or claim:
          (1) Reports all, or any part, of the "injury" to us or any other insurer;
          (2) Receives a written or verbal demand or claim for damages because of the "injury"; or
          (3) Becomes aware by any other means that "injury" has occurred or has begun to occur.
   2. Coverage Extension - Supplementary Payments
      We will pay, with respect to any claim we investigate or settle, or any "suit" against an insured we defend:
Form SL 30 33 10 18                                                                                             Page 1 of 6
                                                    © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 182 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




        a. All expenses we incur.
        b. The cost of appeal bonds or bonds to release attachments, but only for bond amounts within the applicable
            limit of insurance. We do not have to furnish, finance, arrange for, guarantee, or collateralize these bonds,
            whether the collateralization is characterized as premium or not.
        c. All reasonable expenses incurred by the insured at our request to assist us in the investigation or defense of
            the claim or "suit," including actual loss of earnings up to $250 a day because of time off from work.
        d. All court costs taxed against the insured in the "suit." However, such costs do not include attorney's fees,
            attorney's expenses, witness or expert fees, or any other expenses of a party taxed against the insured.
        e. Pre-judgment interest awarded against the insured on that part of the judgment we pay. If we make an offer to
            pay the applicable limit of insurance, we will not pay any pre-judgment interest based on that period of time
            after the offer.
        f. All interest on the full amount of any judgment that accrues after entry of the judgment and before we have
            paid, offered to pay, or deposited in court the part of the judgment that is within the applicable limit of
            insurance.
        g. Expenses incurred by the insured for first aid administered to others at the time of an event to which this
            insurance applies.
        Any amounts paid under Paragraphs a. through g. above will not reduce the Limits of Insurance for Liquor Liability
        Insurance shown in the Declarations.

B. EXCLUSIONS
   This insurance does not apply to:
   1. Expected or Intended Injury
       "Injury" expected or intended from the standpoint of the insured. This exclusion does not apply to "bodily injury"
       resulting from the use of reasonable force to protect persons or property.
   2. Workers’ Compensation, Unemployment Compensation, And Similar Laws
       Any obligation of the insured under a workers’ compensation, disability benefits or unemployment compensation
       law or any similar law.
   3. Employer’s Liability
       a. "Bodily injury" to:
            (1) An "employee" of the insured arising out of and in the course of:
                (a) Employment by the insured; or
                (b) Performing duties related to the conduct of the insured’s business; or
            (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of Paragraph (1) above.
       b. This exclusion applies:
            (1) Whether the insured may be liable as an employer or in any other capacity; and
            (2) To any obligation to share damages with or repay someone else who must pay damages because of the
                "injury."
   4. Liquor License Not in Effect
       "Injury" arising out of any alcoholic beverage sold, served or furnished while any required license is not in effect.
   5. Your Product
       "Injury" arising out of "your product." This exclusion does not apply to "injury" for which the insured or the
       insured's indemnitees may be held liable by reason of:
       a. Causing or contributing to the intoxication of any person;
       b. The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence of
            alcohol; or
       c. Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic beverages.

Form SL 30 33 10 18                                                                                            Page 2 of 6
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 183 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    6. War
       "Injury", however caused, arising directly or indirectly out of:
       a. War, including undeclared or civil war;
       b. Warlike action by a military force, including action in hindering or defending against an actual or expected
            attack, by a government, sovereign or other authority using military personnel or other agents; or
       c. Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering or
            defending against any of these.

C. WHO IS AN INSURED
   1. If you are designated in the Declarations as:
      a. An individual, you and your spouse are insureds, but only with respect to the conduct of a business, other
           than that described in Paragraphs b. through d. below, of which you are the sole owner.
      b. A partnership or joint venture, you are an insured. Your members, your partners, and their spouses are also
           insureds, but only with respect to the conduct of your business.
      c. A limited liability company, you are an insured. Your members are also insureds, but only with respect to the
           conduct of your business. Your managers are insureds, but only with respect to their duties as your
           managers.
      d. An organization other than a partnership, joint venture or limited liability company, you are an insured. Your
           "executive officers" and directors are insureds, but only with respect to their duties as your officers or
           directors. Your stockholders are also insureds, but only with respect to their liability as stockholders.
   2. Each of the following is also an insured:
      a. Your "employees", other than either your "executive officers" (if you are an organization other than a
           partnership, joint venture or limited liability company) or your managers (if you are a limited liability company),
           but only for acts within the scope of their employment by you or while performing duties related to the conduct
           of your business. However, none of these "employees" is an insured for:
           (1) "Injury"
               (a) To you, to your partners or members (if you are a partnership or joint venture), to your members (if
                    you are a limited liability company), or to a co-"employee" while that co-"employee" is either in the
                    course of his or her employment or performing duties related to the conduct of your business;
               (b) To the spouse, child, parent, brother or sister of that co-"employee" as a consequence of Paragraph
                    a.(1) above; or
               (c) For which there is any obligation to share damages with or repay someone else who must pay
                    damages because of the "injury" described in Paragraphs a.(1) or (2) above.
           (2) "Property damage" to property
               (a) Owned, occupied or used by; or
               (b) Rented or loaned
               to that "employee", any of your other "employees", by any of your partners or members (if you are a
               partnership or joint venture), or by any of your members (if you are a limited liability company).
      b. Any person or organization having proper temporary custody of your property if you die, but only:
           (1) With respect to liability arising out of the maintenance or use of that property; and
           (2) Until your legal representative has been appointed.
      c. Your legal representative if you die, but only with respect to duties as such. That representative will have all
           your rights and duties under this Liquor Liability Insurance.
   3. Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
      and over which you maintain ownership or majority interest, will qualify as a Named Insured if there is no other
      similar insurance available to that organization. However:


Form SL 30 33 10 18                                                                                              Page 3 of 6
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 184 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




         a. Coverage under this provision is afforded only until the 90th day after you acquire or form the organization or
              the end of the policy period, which ever is earlier; and
         b. Coverage does not apply to "injury" that occurred before you acquired or formed the organization.
    No person or organization is an insured with respect to the conduct of any current or past partnership, joint venture or
    limited liability company that is not shown as a Named Insured in the Declarations.

D. LIMITS OF INSURANCE
   1. The Limits of Insurance for Liquor Liability Insurance shown in the Declarations and the rules below fix the most
      we will pay regardless of the number of:
      a. Insureds;
      b. Claims made or "suits" brought; or
      c. Persons or organizations making claims or bringing "suits."
   2. The Aggregate Limit is the most we will pay for all "injuries" as the result of the selling, serving or furnishing of
      alcoholic beverages.
   3. Subject to the Aggregate Limit, the Each Common Cause limit is the most we will pay for all "injury" sustained by
      one or more persons or organizations as the result of the selling, serving or furnishing of any alcoholic beverage
      to any one person.
      The Limits of Insurance for Liquor Liability Insurance apply separately to each consecutive annual policy period
      and to any remaining period of less than 12 months, starting with the beginning of the policy period shown in the
      Declarations, unless the policy period is extended after issuance for an additional period of less than 12 months.
      In that case, the additional period will be deemed part of the last preceding period for purposes of determining the
      Limits of Insurance for Liquor Liability Insurance.

E. LIQUOR LIABILITY CONDITIONS
   1. Bankruptcy
      Bankruptcy or insolvency of the insured or of the insured's estate will not relieve us of our obligations under this
      Coverage Part.
   2. Duties In The Event Of Injury, Claim Or Suit
      a. You must see to it that we are notified as soon as practicable of an "injury" which may result in a claim. To the
         extent possible, notice should include:
         (1) How, when and where the "injury" took place; and
         (2) The names and addresses of any injured persons and witnesses; and
         (3) The nature and location of any "injury".
      b. If a claim is made or "suit" is brought against any insured, you must:
         (1) Immediately record the specifics of the claim or "suit" and the date received; and
         (2) Notify us as soon as practicable.
         You must see to it that we receive a written notice of the claim or "suit" as soon as practicable.
      c. You and any other involved insured must:
         (1) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
              with the claim or "suit";
         (2) Authorize us to obtain records and other information;
         (3) Cooperate with us in the investigation, settlement or defense of the claim or "suit"; and
         (4) Assist us, upon our request, in the enforcement of any right against any person or organization which
              may be liable to the insured because of "injury" or damage to which this insurance may also apply.
      d. No insured will, except at that insured’s own cost, voluntarily make a payment, assume any obligation, or
         incur any expense, other than for first aid, without our consent.

Form SL 30 33 10 18                                                                                            Page 4 of 6
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 185 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    3. Legal Action Against Us
       No person or organization has a right under this insurance:
       a. To join us as a party or otherwise bring us into "suit" asking for damages from an insured; or
       b. To sue us under this Coverage Part unless all of its terms have been fully complied with.
       A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
       insured; but we will not be liable for damages that are not payable under the terms of this Coverage Part or that
       are in excess of the applicable limit of insurance. An agreed settlement means a settlement and release of liability
       signed by us, the insured and the claimant or the claimant's legal representative.
    4. Other Insurance
       If other valid and collectible insurance is available to the insured for a loss we cover under this Coverage Part, our
       obligations, if any, are limited as follows:
       a. Primary Insurance
            This insurance is primary. Our obligations are not affected unless any of the other insurance is also primary.
            Then, we will share with all that other insurance by the method describe in Paragraph b. below.
       b. Method of Sharing
            If all of the other insurance permits contribution by equal shares, we will follow this method also. Under this
            approach, each insurer contributes equal amounts until it has paid its applicable limit of insurance or none of
            the loss remains, whichever comes first.
            If any of the other insurance does not permit contribution by equal shares, we will contribute by limits. Under
            this method, each insurer’s share is based on the ratio of its applicable limit of insurance to the total
            applicable limits of insurance of all insurers.
    5. Representations
       By accepting this Coverage Part, you agree:
       a. The statements in the Declarations are accurate and complete;
       b. Those statements are based upon representations you made to us; and
       c. We have issued this Coverage Part in reliance upon your representations.
    6. Separation of Insureds
       Except with respect to the Limits of Insurance for Liquor Liability Insurance shown in the Declarations, and any
       rights or duties specifically assigned to the first Named Insured, this insurance applies:
       a. As if each Named Insured were the only Named Insured; and
       b. Separately to each insured against whom claim is made or "suit" is brought.
    7. Transfer Of Rights Of Recovery Against Others To Us
       If the insured has rights to recover all or part of any payment, including Supplementary Payments, we have made
       under this Coverage Part, those rights are transferred to us. The insured must do nothing after loss to impair
       them. At our request, the insured will bring "suit" or transfer those rights to us and help us enforce them.

F. DEFINITIONS
   1. "Bodily injury" means physical:
      a. Injury;
      b. Sickness; or
      c. Disease
      Sustained by a person and, if arising out of the above, mental anguish or death, at any time.
   2. "Coverage territory" means:
      a. The United States of America (including its territories and possessions), Puerto Rico and Canada;
      b. International waters or airspace, but only if the "injury" occurs in the course of travel or transportation to or
          from any place not included in Paragraph a. above; or
      c. All parts of the world if the "injury" arises out of:
Form SL 30 33 10 18                                                                                          Page 5 of 6
                                                    © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 186 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




            (1) Goods or products sold by you in the territory described in Paragraph a. above; or
            (2) The activities of a person whose home is in the territory described in Paragraph a. above, but is away for
                 a short time on your business
       Provided the insured's responsibility to pay damages is determined in the United States of America (including its
       territories and possessions), Puerto Rico or Canada, in a "suit" on the merits according to the substantive law in
       such territory, or in a settlement we agree to.
   3. "Electronic data" means information, facts or computer programs stored as or on, created or used on, or
       transmitted to or from computer software (including systems and applications software), on hard or floppy disks,
       CD-ROMs, tapes, drives, cells, data processing devices or any other repositories of computer software which are
       used with electronically controlled equipment. The term computer programs, referred to in the foregoing
       description of “electronic data”, means a set of related electronic instructions which direct the operations and
       functions of a computer or device connected to it, which enable the computer or device to receive, process, store,
       retrieve or send data.
   4. "Employee" includes a "leased worker". "Employee" does not include a "temporary worker".
   5. "Executive Officer" means a person holding any of the officer positions created by your charter, constitution, by-
       laws or any other similar governing document.
   6. "Injury" means damages because of "bodily injury" and "property damage," including damages for care, loss of
       service or loss of support.
   7. "Leased Worker" means a person leased to you buy a labor leasing firm under an agreement between you and
       the labor leasing firm, to perform duties related to the conduct of your business. "Leased worker" does not include
       a "temporary worker".
   8. "Property damage" means:
       a. Physical injury to tangible property, including all resulting loss of use of that property. All such loss of use shall
            be deemed to occur at the time of physical injury that caused it; or
       b. Loss of use of tangible property that is not physically injured. All such loss of use shall be deemed to occur at
            the time of the occurrence that caused it.
       As used in this definition, "electronic data" is not tangible property.
   9. "Suit" means a civil proceeding in which damages because of "injury" to which this insurance applies are alleged.
       "Suit" includes:
       a. An arbitration proceeding in which such damages are claimed and to which you must submit with our consent;
            or
       b. Any other alternative dispute resolution proceeding in which such damages are claimed and to which you
            must submit with our consent.
   10. "Temporary Worker" means a person who is furnished to you to substitute for a permanent
       "employee" on leave or to meet seasonal or short-term workload conditions.
   11. "Your Product":
       a. Means:
            (1) Any goods or products, other than real property, manufactured, sold, handled, distributed or disposed of
                 by:
                 (a) You;
                 (b) Others trading under your name; or
                 (c) A person or organization whose business or assets you have acquired; and
            (2) Containers (other than vehicles), materials, parts or equipment furnished in connection with such goods
                 or products.
       b. Includes:
            (1) Warranties or representations made at any time with respect to the fitness, quality, durability,
                 performance or use of "your product", and
            (2) The providing of or failure to provide warnings or instructions.
       c. Does not include vending machines or other property rented to or located for the use of others but not sold.
Form SL 30 33 10 18                                                                                                Page 6 of 6
                                                     © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 187 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EMPLOYEE BENEFITS LIABILITY - OCCURRENCE
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

If shown in the Declarations as applicable, the following coverage applies. This coverage is subject to the provisions of the
Business Liability Coverage Form and all other terms and conditions of the Policy apply, except as provided below.
A. The following changes are made to Section A., COVERAGES:
     1. The following provision is added:
        Employee Benefits Liability Insuring Agreement
        a. We will pay those sums that the insured becomes legally obligated to pay as damages because of "employee
             benefits injury" committed by the insured, or of any other person for whose acts the insured is legally liable, to
             which this insurance applies. We will have the right and duty to defend the insured against any "suit" seeking
             those damages. However, we will have no duty to defend the insured against any "suit" seeking damages to
             which this insurance does not apply. We may, at our discretion, investigate any act, error or omission and
             settle any "claim" or "suit" that may result. But:
             (1) The amount we will pay for damages is limited as described in Section D., LIMITS OF INSURANCE of
                  this endorsement; and
             (2) Our right and duty to defend ends when we have used up the applicable limit of insurance in the payment
                  of judgments or settlements.
                  No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided
                  for under Paragraph 3. Coverage Extension - Supplementary Payments.
        b. This insurance applies to an "employee benefits injury" only if:
             (1) The "employee benefits injury" is committed in the "coverage territory"; and
             (2) The "employee benefits injury" is committed during the policy period.
        c. All "claims" for damages made by an "employee" because of an "employee benefits injury", or a series of
             related "employee benefits injuries", including damages claimed by such "employee's" dependents and
             beneficiaries, will be deemed to constitute a single "claim" for purposes of application of the Each Claim Limit
             of liability.
     2. For purposes of the coverage provided by this endorsement, Paragraphs 3.a.(2) and 3.b. do not apply.

B. The following is added to Section B. EXCLUSIONS:
      Applicable to Employee Benefits Liability
      This insurance does not apply to:
      a. ERISA
            Damages for which any insured is liable because of liability imposed on a fiduciary by the Employee
            Retirement Income Security Act of 1974, as now or hereafter amended, or by any similar federal, state or
            local laws.
      b. Bodily Injury, Property Damage or Personal and Advertising Injury
            "Bodily injury," "property damage," "personal and advertising injury."
      c. Dishonest, Fraudulent, Criminal or Malicious Act
            Damages arising out of any intentional, dishonest, fraudulent, criminal or malicious act, error or omission,
            committed by any insured, including the willful or reckless violation of any statute.
      d. Inadequacy of Performance of Investment Advice Given With Respect to Participation
            Any “claim” based on:
            (1) Failure of any investment to perform;
Form SL 51 71 10 18                                                                                                Page 1 of 4
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 188 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




          (2) Errors in providing information on past performance of investment vehicles; or
          (3) Advice given to any person with respect to that person's decision to participate or not to participate in any
              plan included in the "employee benefit program."
       e. Available Benefits
          Any "claim" for benefits to the extent that such benefits are available with reasonable effort of the insured from
          the applicable funds accrued or other collectible insurance.
       f. Insufficiency of Funds
          Damages arising out of an insufficiency of funds to meet any obligations under any plan included in the
          "employee benefit program".
       g. Failure to Perform a Contract
          Damages arising out of the failure of performance of any contract by any insurer.
       h. Worker's Compensation and Similar Laws
          Any "claim" arising out of your failure to comply with the mandatory provisions of any worker's compensation,
          unemployment compensation insurance, social security or disability benefits law or similar law.
       i. Taxes, Fines or Penalties
          Taxes, fines or penalties, including those imposed under the Internal Revenue Code or any similar law.
       j. Employment-Related Practices
          Damages arising out of any wrongful termination of employment, discrimination, or other employment-related
          practices.

C. The following changes are made to Section C., WHO IS AN INSURED:
   1. Paragraph 2. is deleted and replaced by the following:
      Each of the following is also an insured:
      a. Employees
            (1) Each of your "employees" who is or was authorized to administer your "employee benefit program".
            (2) Any persons, organizations or "employees" having temporary authorization to administer your "employee
                benefit program" if you die, but only until your legal representative is appointed.
            (3) Your legal representative if you die, but only with respect to his, her or its duties as such. That
                representative will have all your rights and duties under this Endorsement.
   2. Paragraph 3. is deleted and replaced by the following:
      Newly Acquired Or Formed Organization
      Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
      and over which you maintain ownership or majority interest, will qualify as a Named Insured if no other similar
      insurance applies to that organization. However:
      a. Coverage under this provision is afforded until the ninetieth (90th) day after you acquire or form the
            organization or the end of the policy period, whichever is earlier.
      b. Coverage under this provision does not apply to any "employee benefits injury" that was committed before
            you acquired or formed the organization.

D. Section D., LIABILITY AND MEDICAL EXPENSES LIMITS OF INSURANCE is deleted and replaced with the
   following:
   LIMITS OF INSURANCE
   1. The Limits of Insurance shown in the Declarations and the rules below fix the most we will pay regardless of the
        number of:
        a. Insureds;
        b. "Claims" made or "suits" brought;

Form SL 51 71 10 18                                                                                            Page 2 of 4
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 189 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




       c. Persons or organizations making "claims" or bringing "suits";
       d. "Employee benefits injury"; or
       e. Benefits included in your "employee benefit program".
    2. The Employee Benefits Liability Aggregate Limit is the most we will pay for all damages because of "employee
       benefits injury" negligently committed in the "administration" of your "employee benefit program".
    3. Subject to the Employee Benefits Liability Aggregate Limit, the Each Claim Limit is the most we will pay for all
       damages sustained by any one "employee", including damages sustained by such "employee's" dependents and
       beneficiaries, as a result of:
       a. An "employee benefits injury"; or
       b. A series of related "employee benefits injuries";
       negligently committed in the "administration" of your "employee benefit program".
       However, the amount paid under this endorsement shall not exceed, and will be subject to, the limits and
       restrictions that apply to the payment of benefits in any plan included in the "employee benefit program".
       The Limits of Insurance of this endorsement apply separately to each consecutive annual period and to any
       remaining period of less than twelve (12) months, starting with the beginning of the policy period shown in the
       Declarations, unless the policy period is extended after issuance for an additional period of less than twelve (12)
       months. In that case the additional period will be deemed part of the last preceding period for purposes of
       determining the Limits of Insurance.

E. Paragraph E.2., Duties in The Event of "Occurrence", "Claim" or "Suit" is deleted and replaced by the following:
   2. Duties in The Event of "Employee Benefits Injury", "Claim" or "Suit"
      a. You must see to it that we are notified as soon as practicable of an "employee benefits injury" which may
          result in a "claim." To the extent possible, notice should include:
          (1) What the "employee benefits injury" was and when it occurred; and
          (2) The names and addresses of anyone who may suffer damages as a result of the "employee benefits
              injury".
      b. If a "claim" is made or "suit" is brought against any insured, you must:
          (1) Immediately record the specifics of the "claim" or "suit" and the date received;
          (2) Notify us as soon as practicable of such "claim"; and
          (3) Notify us immediately of such "suit".
      c. You and any other involved insured must:
          (1) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
              with the "claim" or "suit";
          (2) Authorize us to obtain records and other information;
          (3) Cooperate with us in the investigation, settlement or defense of the "claim" or "suit"; and
          (4) Assist us, upon our request, in the enforcement of any right against any person or organization which
              may be liable to the insured because of "employee benefits injury" to which this insurance may also apply.
      d. No insureds will, except at their own cost, voluntarily make a payment, assume any obligation or incur any
          expense, without our consent.

F. Solely with respect to coverage provided by this Endorsement, the following changes are made to Section F.
   LIABILITY AND MEDICAL EXPENSES DEFINITIONS
   1. Definition 8. is deleted and replaced by the following:
       "Employee" means a person actively employed, on leave of absence, disabled, or retired. "Employee" includes a
       "leased worker". "Employee" does not include a "temporary worker".
   2. Definition 21. is deleted and replaced by the following:

Form SL 51 71 10 18                                                                                           Page 3 of 4
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 190 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




        "Suit" means a civil proceeding in which damages because of an "employee benefits injury" to which this
        insurance applies are alleged. "Suit" includes:
        a. An arbitration proceeding in which such damages are claimed and to which you must submit or do submit with
             our consent; or
        b. Any other alternative dispute resolution proceeding in which such damages are claimed and to which the
             insured submits with our consent.
   3.   The following definition is added:
        "Administration" means:
        a. Providing information to "employees", including their dependents and beneficiaries, with respect to eligibility
             for or scope of your "employee benefits programs";
        b. Handling records in connection with "employee benefits programs"; or
        c. Effecting, continuing or terminating any "employee's" participation in any benefit plan included in the
             "employee benefits program."
   4.   The following definition is added:
        "Cafeteria plans" means plans authorized by applicable law to allow employees to elect to pay for certain benefits
        with pre-tax dollars.
   5.   The following definition is added:
        "Claim" means any demand, or "suit", made by any "employee" or an "employee's" dependents and beneficiaries,
        for damages as a result of an "employee benefits injury”.
   6.   The following definition is added:
        "Employee benefits injury" means injury that arises out of any negligent act, negligent error or negligent omission
        in the "administration" of your "employee benefits program."
   7.   The following definition is added:
        "Employee benefit program" means a program providing some or all of the following benefits to "employees",
        whether provided through a "cafeteria plan" or otherwise:
        a. Group life insurance, group accident, group health insurance, group dental insurance group vision and group
             hearing plans, and flexible spending accounts, provided that no one other than an "employee" may subscribe
             for such benefits and such benefits are made generally available to those "employees" who satisfy the plan's
             eligibility requirements;
        b. Profit sharing plans, employee savings plans, employee stock ownership plans, pension plans and stock
             subscription plans, provided that no other than an "employee" may subscribe to such benefits and such
             benefits are made generally available to those "employees" who satisfy the plan's eligibility requirements;
        c. Unemployment insurance, social security benefits, workers' compensation and disability benefits;
        d. Vacation plans, including buy and sell programs; leave of absence programs, including military, maternity,
             family and civil leave; tuition assistance plans; transportation and health club subsidies; and
        e. Any other similar benefits designated in the Declarations or added thereto by endorsement.




Form SL 51 71 10 18                                                                                           Page 4 of 4
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 191 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM –
BUSINESS LIABILITY COVERAGE FORM
This endorsement modifies insurance provided under the following:
BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following changes are made to Section E. LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS:
   1. The following is added:
      Disclosure Of Federal Share Of Terrorism Losses
      The United States Department of the Treasury will reimburse insurers for a portion of such insured losses, as
      indicated in the table below that exceeds the applicable insurer deductible:
                                        Calendar Year Federal Share of
                                                           Terrorism Losses
                                            2015                     85%
                                            2016                     84%
                                            2017                     83%
                                            2018                     82%
                                            2019                     81%
                                         2020 or later               80%
      However, if aggregate industry insured losses attributable to "certified acts of terrorism" under the federal
      Terrorism Risk Insurance Act, as amended (TRIA), exceed $100 billion in a calendar year, the Treasury shall not
      make any payment for any portion of the amount of such losses that exceeds $100 billion. The United States
      government has not charged any premium for their participation in covering terrorism losses.
   2. The following is added:
      Cap On Insurer Liability for Terrorism Losses
      If aggregate industry insured losses attributable to "certified acts of terrorism" under TRIA exceed $100 billion in a
      calendar year, and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable for the
      payment of any portion of the amount of such losses that exceed $100 billion. In such case, your coverage for
      terrorism losses may be reduced on a pro-rata basis in accordance with procedures established by the Treasury,
      based on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible.
      In accordance with the Treasury's procedures, amounts paid for losses may be subject to further adjustments
      based on differences between actual losses and estimates.
   3. The following is added:
      Application Of Exclusions
      The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
      inclusion of terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
      under this Coverage Part or Policy, such as losses excluded by the Pollution Exclusion, Nuclear Hazard Exclusion
      and the War And Military Action Exclusion.

B. The following is added to Section F. LIABILITY AND MEDICAL EXPENSES DEFINITIONS:
   "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with the
   provisions of federal Terrorism Risk Insurance Act, to be an act of terrorism under TRIA. The criteria contained in
   TRIA for a "certified act of terrorism" include the following:


Form SL 70 22 10 18                                                                                            Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 192 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   a. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
      subject to TRIA; and
   b. The act results in damage within the United States, or outside the United States in the case of certain air carriers
      or vessels or the premises of an United States mission; and
   c. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an
      individual or individuals acting as part of an effort to coerce the civilian population of the United States or to
      influence the policy or affect the conduct of the United States Government by coercion.




Form SL 70 22 10 18                                                                                           Page 2 of 2
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 193 of 255




EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
(CLAIMS MADE)


NOTICE: COVERAGE PROVIDED BY THIS COVERAGE PART IS CLAIMS MADE COVERAGE. EXCEPT AS
OTHERWISE SPECIFIED HEREIN: COVERAGE APPLIES ONLY TO A CLAIM FIRST MADE AGAINST THE
INSUREDS DURING THE POLICY PERIOD AND WHICH HAS BEEN REPORTED TO US IN ACCORDANCE WITH
THE APPLICABLE NOTICE PROVISIONS. COVERAGE IS SUBJECT TO THE INSURED’S PAYMENT OF THE
APPLICABLE DEDUCTIBLE. PAYMENTS OF CLAIM EXPENSES ARE SUBJECT TO, AND REDUCE, THE
AVAILABLE LIMITS OF LIABILITY. PLEASE READ THE COVERAGE PART CAREFULLY AND DISCUSS THE
COVERAGE WITH YOUR INSURANCE AGENT OR BROKER. UPON TERMINATION OF THIS COVERAGE PART,
EXTENDED REPORTING PERIOD COVERAGE IS AVAILABLE.




       Quick Reference                                                                 Beginning on Page

       SECTION I:      INSURING AGREEMENT ...………………………………..........................                1

       SECTION II:     DEFINITIONS ....……………………………………………..........................                 1

       SECTION III:    EXCLUSIONS ……………………………………………….........................                      5

       SECTION IV:     DISCOVERY CLAUSE ………………………………………......................                      6

       SECTION V:      EXTENDED REPORTING PERIOD ……………………..........................                6

       SECTION VI:     COVERAGE TERRITORY ……………………….....................................           7

       SECTION VII:    LIMITS OF LIABILITY AND DEDUCTIBLE ………………......................             7

       SECTION VIII:   DUTIES IN EVENT OF CLAIM; DEFENSE AND SETTLEMENT ……....                     8

       SECTION IX:     CONDITIONS ……………………………………………….........................                      9




Form SL 55 02 10 18
                                              © 2018, The Hartford
              (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 194 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM
(CLAIMS MADE)
Various provisions in this Policy restrict coverage. Please read the entire Policy carefully to determine your rights, duties
and what is and is not covered.
Throughout this Coverage Part the words you and your refer to the "Named Insured" in the Declarations. The words we,
us and our refer to the stock insurance company member of THE HARTFORD shown on the Declarations Page.
Words and phrases that appear in quotation marks are defined in SECTION II - DEFINITIONS of this Coverage Part.
In consideration of, and subject to, the payment of the premium by you and in reliance upon the accuracy and
completeness of the "application", including but not limited to the statements, attachments and exhibits contained in and
submitted with the "application", we agree with you, subject to all terms, exclusions and conditions of this Coverage Part,
as follows:

SECTION I - INSURING AGREEMENT
Employment Practices Liability
We shall pay "loss" on behalf of the "insureds" resulting from an "employment practices claim" first made against the
"Insureds" during the "policy period" or Extended Reporting Period, if applicable, for an "employment practices wrongful
act" by the "insureds".

SECTION II – DEFINITIONS
    A. "Application" means the application for this Coverage Part, including any materials or information submitted
       therewith or made available to us during the underwriting process, which application shall be on file with us. Such
       "application" shall be deemed a part of this Coverage Part and attached hereto. In addition, "application" includes
       any warranty, representation or other statement provided to us within the past three years in connection with any
       policy or coverage part of which this Coverage Part is a renewal or replacement.
    B. "Benefits" means perquisites, fringe benefits, deferred compensation, severance pay and any other form of
       compensation (other than salaries, wages, or bonuses as a component of a front or back pay award).
    C. "Claim" means any "employment practices claim".
    D. "Claim expenses" means:
       1. reasonable and necessary legal fees and expenses, including, but not limited to, e-discovery expenses,
           incurred in the defense or appeal of a "claim";
       2. "Extradition costs"; or
       3. the costs of appeal, attachment or similar bonds, provided that we shall have no obligation to furnish such
           bonds.
       However, "claim expenses" shall not include:
           a. salaries, wages, remuneration, overhead or benefit expenses associated with any "insureds";
           b. any fees, expenses or costs which are incurred by or on behalf of a party which is not a covered
               "insured"; or
           c. any fees, expenses or costs which were incurred prior to the date on which we received written notice of
               the "claim" from the "insured".
    E. "Controlled partnership" means a limited partnership in which and so long as the "named insured" owns or
       controls, directly or indirectly, more than 50% of the limited partnership interest and an "insured entity" is the sole
       general partner.
    F. "Damages" means the amounts, other than "claim expenses", that the "insureds" are legally liable to pay solely as
       a result of a "claim" covered by this Coverage Part, including:

Form SL 55 02 10 18                                                                                             Page 1 of 12
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 195 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




        1. compensatory damages, including front pay and back pay;
        2. settlement amounts;
        3. pre- and post-judgment interest;
        4. costs awarded pursuant to judgments;
        5. punitive and exemplary damages;
        6. the multiple portion of any multiplied damage award; or
        7. liquidated damages under the Age Discrimination in Employment Act and the Family and Medical Leave Act.
        However, "damages" shall not include:
           a. taxes, fines or penalties imposed by law;
           b. non-monetary relief;
           c. "Benefits";
           d. future compensation for any person hired, promoted, or reinstated pursuant to a judgment, settlement,
                order or other resolution of a "claim";
           e. "Stock benefits";
           f. costs associated with providing any accommodations required by the Americans with Disabilities Act or
                any similar law; or
           g. any other matters uninsurable pursuant to any applicable law; provided, however, that with respect to
                punitive and exemplary damages, or the multiple portion of any multiplied damage award, the insurability
                of such damages shall be governed by the internal laws of any applicable jurisdiction that most favors
                coverage of such damages.
   G. "Debtor in possession" means a "debtor in possession" as such term is defined in Chapter 11 of the United States
      Bankruptcy Code as well as any equivalent status under any similar law.
   H. "Domestic partner" means any natural person qualifying as a domestic partner under the provisions of any
      applicable federal, state or local law or any domestic partner relationship arrangement recognized outside of the
      United States and under the Human Resource policy of the "insured entity".
   I.   "Employee" means any natural person who was, is or shall become a(n):
        1. employee of an "insured entity" including any part time, seasonal, temporary, leased, or loaned employee; or
        2. volunteer or intern with an "insured entity".
   J. "Employee data privacy wrongful act" means:
      1. the failure to prevent any unauthorized access to or use of data containing "Private Employment Information"
         of any "Employee" or applicant for employment with the "Insured Entity" including any such failure that directly
         results in a violation with respect to the privacy of such "Employee’s" or applicant’s medical information under
         the Health Insurance Portability and Accountability Act (HIPAA) or credit information under the Fair Credit
         Reporting Act (FCRA); or
      2. the failure to notify any "employee" or applicant for employment with the "insured entity" of any actual or
         potential unauthorized access to or use of "private employment information" of any "employee" or applicant
         for employment with the "insured entity", if such notice was required by state or federal regulation or statute.
   K. "Employment practices claim" means any:
      1. written demand for monetary damages or other civil non-monetary relief commenced by the receipt of such
         demand, including, without limitation, a written demand for employment reinstatement;
      2. civil proceeding, including an arbitration or other alternative dispute resolution proceeding, commenced by the
         service of a complaint, filing of a demand for arbitration, or similar pleading; or
      3. formal administrative or regulatory proceeding, including, without limitation, a proceeding before the Equal
         Employment Opportunity Commission or similar governmental agency, commenced by the filing of a notice of
         charges, formal investigative order or similar document;

Form SL 55 02 10 18                                                                                          Page 2 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 196 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




       by or on behalf of an "employee", an applicant for employment with an "insured entity", or an "independent
       contractor".
       "Employment practices claim" also means the receipt of a notice of violation, order to show cause, or a written
       demand for monetary or injunctive relief that is the result of an audit conducted by the United States Office of
       Federal Contract Compliance Programs.
       "Employment practices claim" also means a written request to the "insureds" to toll or waive a statute of limitations
       regarding a potential "Employment practices claim" as described above. Such "claim" shall be commenced by the
       receipt of such request.
       However, "employment practices claim" shall not include any labor or grievance proceeding or arbitration that is
       subject to a collective bargaining agreement.
   L. "Employment practices wrongful act" means:
      1. wrongful dismissal, discharge, or termination of employment (including constructive dismissal, discharge, or
          termination), wrongful failure or refusal to employ or promote, wrongful discipline or demotion, failure to grant
          tenure, negligent employment evaluation, or wrongful deprivation of career opportunity;
      2. sexual or other workplace harassment, including bullying in the workplace, quid pro quo and hostile work
          environment;
      3. employment discrimination, including discrimination based upon age, gender, race, color, creed, marital
          status, sexual orientation or preference, gender identity or expression, genetic makeup, or refusal to submit to
          genetic makeup testing, pregnancy, disability, HIV or other health status, Vietnam Era Veteran or other
          military status, or other protected status established under federal, state, or local law;
      4. "Retaliation";
      5. breach of any oral, written, or implied employment contract, including, without limitation, any obligation arising
          from a personnel manual, employee handbook, or policy statement; or
      6. violation of the Family and Medical Leave Act.
      "Employment practices wrongful act" also means the following, but only when alleged in addition to or as part of
      any "employment practices wrongful act" described above:
          a. employment-related wrongful infliction of mental anguish or emotional distress;
          b. failure to create, provide for or enforce adequate or consistent employment-related policies and
               procedures;
          c. negligent retention, supervision, hiring or training;
          d. employment-related invasion of privacy, defamation, or misrepresentation; or
          e. an "employee data privacy wrongful act".
   M. "ERISA" means the Employee Retirement Income Security Act of 1974.
   N. "Extradition costs" means reasonable and necessary fees and expenses directly resulting from a "claim" in which
      an "insured person" lawfully opposes, challenges, resists or defends against any request for the extradition of
      such "insured person" from his or her current country of employ and domicile to any other country for trial or
      otherwise to answer any criminal accusation, including the appeal of any order or other grant of extradition of
      such "insured person".
   O. "Financial insolvency" means the status of an "insured entity" as a result of:
      1. the appointment of any conservator, liquidator, receiver, rehabilitator, trustee, or similar official to control,
          supervise, manage or liquidate such "insured entity"; or
      2. such "insured entity" becoming a "debtor in possession".
   P. "Independent contractor" means any natural person working in the capacity of an independent contractor
      pursuant to an "independent contractor agreement".



Form SL 55 02 10 18                                                                                           Page 3 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 197 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   Q. "Independent contractor agreement" means any express contract or agreement between an "independent
      contractor" and an "insured entity" specifying the terms of the "insured entity’s" engagement of such "independent
      contractor".
   R. "Insured entity" means:
      1. the "named insured"; or
      2. any "subsidiary".
      "Insured entity" shall include any such entity as a "debtor in possession".
      "Insured entity" shall also include any such entity in its capacity as a general partner of a "controlled partnership".
   S. "Insured person" means any:
      1. "Employee";
      2. "Manager"; or
      3. regarding the Employment Practices Liability Insuring Agreement, an "independent contractor" provided that
          within 30 days of an "employment practices claim" having been made against such "independent contractor"
          that the "insured entity" agrees in writing to indemnify such "independent contractor" for any "loss" arising out
          of such "claim".
   T. "Insureds" means any:
      1. "Insured entity"; or
      2. "Insured person".
   U. "Interrelated wrongful acts" means "wrongful acts" that have as a common nexus any fact, circumstance,
      situation, event, transaction, goal, motive, methodology, or cause or series of causally connected facts,
      circumstances, situations, events, transactions, goals, motives, methodologies or causes.
   V. "Loss" means "claim expenses" and "damages".
   W. "Manager" means any natural person who was, is or shall become a(n):
      1. duly elected or appointed director, advisory director, board observer, advisory board member, officer, member
         of the board of managers or management committee member of an "insured entity";
      2. "Employee" in his/her capacity as legal counsel to an "insured entity"; or
      3. executive of an "insured entity" created outside the United States to the extent that such executive holds a
         position equivalent to those described in 1. or 2. above.
   X. "Named insured" means the individuals, partnerships or corporations designated in the Declarations.
   Y. "Notice manager" means the natural persons in the offices of the chief executive officer, chief financial officer,
      general counsel, risk manager, human resources manager or any equivalent position to the foregoing, of an
      "Insured Entity".
   Z. "Policy period" means the period from the Effective Date to the Expiration Date set forth in the Declarations or any
      earlier cancellation date.
   AA."Private employment information" means any information regarding an "employee" or applicant for employment
      with the "insured entity", which is collected or stored by an "insured" for the purposes of establishing, maintaining
      or terminating an employment relationship.
   BB."Retaliation" means adverse treatment of an "employee" or "independent contractor" based upon such person:
      1. exercising any rights under law, including, without limitation, rights under any workers compensation laws, the
          Family and Medical Leave Act, "ERISA", or the Americans with Disabilities Act;
      2. refusing to violate any law;
      3. assisting, testifying, or cooperating with a proceeding or investigation regarding alleged violations of law by
          any "insured";

Form SL 55 02 10 18                                                                                             Page 4 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 198 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




       4. disclosing or threatening to disclose alleged violations of law to a superior or to any governmental agency; or
       5. filing any whistle blower claim against any "insured" under the federal False Claims Act, the Sarbanes-Oxley
          Act of 2002, or any similar law.
   CC."Stock benefits" means any offering, plan or agreement between an "insured entity" and any "employee" that
      grants stock, stock options or stock appreciation rights in the "insured entity" to such person, including, without
      limitation, restricted stock or any other stock grant. "Stock benefits" shall not include employee stock ownership
      plans or employee stock purchase plans.
   DD."Subsidiary" means any:
      1. corporation in which and so long as the "named insured" owns or controls, directly or indirectly, more than
         50% of the outstanding securities representing the right to vote for the election of the board of directors of
         such corporation;
      2. limited liability company in which and so long as the "named insured" owns or controls, directly or indirectly,
         the right to elect, appoint or designate more than 50% of such entity’s managing members;
      3. a "controlled partnership";
      4. corporation operated as a joint venture in which and so long as the "named insured" owns or controls, directly
         or indirectly, exactly 50% of the issued and outstanding voting stock and which, pursuant to a written
         agreement with the owner(s) of the remaining issued and outstanding voting stock of such corporation, the
         "named insured" solely controls the management and operation of such corporation; or
      5. foundation, charitable trust or political action committee in which and so long as such entity or organization is
         controlled by the "named insured" or any "subsidiary" as defined in 1. through 4. above.
   EE. "Wage and hour violation" means any actual or alleged violation of the duties and responsibilities that are
       imposed upon an "insured" by any federal, state or local law or regulation anywhere in the world, including but not
       limited to the Fair Labor Standards Act or any similar law (except the Equal Pay Act), which govern wage, hour
       and payroll practices. Such practices include but are not limited to:
       1. the calculation and payment of wages, overtime wages, minimum wages and prevailing wage rates;
       2. the calculation and payments of benefits;
       3. the classification of any person or organization for wage and hour purposes;
       4. reimbursing business expenses;
       5. the use of child labor; or
       6. garnishments, withholdings and other deductions from wages.
   FF. "Wrongful act" means any actual or alleged "employment practices wrongful act".

SECTION III - EXCLUSIONS
   A. We shall not pay "Loss":
      1. for bodily injury, sickness, disease, death, false arrest or imprisonment, abuse of process, malicious
         prosecution, trespass, nuisance or wrongful entry or eviction, or for injury to or destruction of any tangible
         property including loss of use or diminution of value thereof; provided, however, that this exclusion shall not
         apply to that portion of "loss" that directly results from mental anguish or emotional distress when alleged in
         connection with an otherwise covered "employment practices wrongful act";
      2. for any actual or alleged "wrongful act" by "insured persons" of any "subsidiary" in their capacities as such, or
         by any "subsidiary", if such "wrongful act" actually or allegedly occurred when such entity was not a
         "subsidiary";
      3. in connection with any "claim" based upon, arising from, or in any way related to any:
         a. prior or pending demand, suit, or proceeding against any "insured" as of, or
         b. audit initiated by the United States Office of Federal Contract Compliance Programs before,


Form SL 55 02 10 18                                                                                          Page 5 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 199 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




            the effective date of the first Employment Practices Liability Coverage Part issued and continuously renewed
            by us, or the same or substantially similar fact, circumstance, or situation underlying or alleged in such
            demand, suit, proceeding, or audit;
       4.   in connection with any "claim" based upon, arising from, or in any way related to any fact, circumstance, or
            situation that, before the Effective Date in the Declarations, was the subject of any notice given under any
            other employment practices liability policy, management liability policy or other insurance policy which insures
            "wrongful acts" covered under this Coverage Part;
       5.   in connection with any "claim" based upon, arising from, or in any way related to the liability of others
            assumed by an "insured" under any contract or agreement; provided, however, this exclusion shall not apply
            to liability that would have been incurred in the absence of such contract or agreement;
       6.   for breach of any "independent contractor agreement"; or
       7.   for a lockout, strike, picket line, hiring of replacement workers or similar action in connection with any labor
            dispute, labor negotiation or collective bargaining agreement.
   B. We shall not pay "loss" in connection with any "claim" based upon, arising from, or in any way related to:
      1. any claims for unpaid wages (including overtime pay), workers’ compensation benefits, unemployment
          compensation, disability benefits, or social security benefits;
      2. any actual or alleged violation of the Worker Adjustment and Retraining Notification Act, the National Labor
          Relations Act, the Occupational Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act
          of 1985, "ERISA", or any similar law; or
      3. any "wage and hour Violation"
      Provided, however, that this exclusion B. shall not apply to that portion of "loss" that represents a specific amount
      the "insureds" become legally obligated to pay solely for a "wrongful act" of "retaliation".
   C. We shall not pay "loss" in connection with any "claim" based upon, arising from, or in any way related to liability
      incurred for breach of any oral, written, or implied employment contract; provided, however, that this exclusion
      shall not apply to liability that would have been incurred in the absence of such contract nor shall it apply to the
      portion of "loss" representing "claim expenses" incurred to defend against such liability.

SECTION IV - DISCOVERY CLAUSE
   If, during the "policy period", the "insureds" become aware of a "wrongful act" that may reasonably be expected to
   give rise to a "claim", and, if written notice of such "wrongful act" is given to us during the "policy period", including the
   reasons for anticipating such a "claim", the nature and date of the "wrongful act", the identity of the "insureds"
   allegedly involved, the alleged injuries or damages sustained, the names of potential claimants, and the manner in
   which the "insureds" first became aware of the "wrongful act", then any "claim" subsequently arising from such
   "wrongful act" shall be deemed to be a "claim" first made during the "policy period" on the date that we receive the
   above notice.

SECTION V - EXTENDED REPORTING PERIOD
   Subject to provisions A. through G. below, if this Coverage Part is canceled or non-renewed other than for non-
   payment of premium, you shall have the right to purchase an extended period to report "claims" under this Coverage
   Part for any "claim" first made during the period of time set forth in the Supplemental Extended Reporting Period
   Endorsement, and following the effective date of such cancellation or nonrenewal and reported in writing during such
   period or within sixty (60) days thereafter, but only with respect to any "wrongful act" which takes place prior to the
   effective date of such cancellation or nonrenewal.
   A. The Extended Reporting Period shall be effective only upon the payment of an additional premium. The additional
       premium will be 200% of the annual advance premium for this coverage. At the commencement of the Extended
       Reporting Period, the entire premium thereof shall be deemed fully earned and non-refundable.
   B. The quotation of a different premium or deductible or limit of liability for renewal is not a cancellation or refusal to
       renew for the purposes of this provision.

Form SL 55 02 10 18                                                                                               Page 6 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 200 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   C. You shall have no right to purchase the Extended Reporting Period, unless you have satisfied all conditions of the
      Coverage Part and all premiums and deductibles outstanding have been paid.
   D. Your right to purchase the Extended Reporting Period shall terminate unless written notice together with full
      payment of the premium for the Extended Reporting Period is given to us no later than sixty (60) days following
      the effective date of cancellation or nonrenewal.
   E. The fact that the period of time to report "claims" is extended by virtue of the Extended Reporting Period shall not
      increase or reinstate the Limit of Liability stated in the Declarations.
   F. Extended Reporting Periods do not extend the "policy period" or change the scope of coverage provided. They
      apply only to "wrongful acts" that occur before the end of the "policy period".
      "Claims" for such injury which are first received within sixty (60) days after the "policy period", or during the
      Extended Reporting Period if in effect, will be deemed to have been made on the last date of the "policy period".
   G. Once in effect, Extended Reporting Periods may not be canceled by us.

SECTION VI -COVERAGE TERRITORY
   Coverage under this Coverage Part applies worldwide, provided that the "claim" is made and any legal action is
   pursued within the Unites States, its territories, possessions or commonwealths, or Canada.

SECTION VII - LIMITS OF LIABILITY AND DEDUCTIBLE
   A. The maximum we will pay for each "claim" under this Coverage Part is the Each Claim Limit of Liability stated in
      the Declarations, subject to the Annual Aggregate Limit of Liability stated in the Declarations.
      The maximum we will pay for all "claims" under this Coverage Part is the Annual Aggregate Limit of Liability
      stated in the Declarations, regardless of the number of "claims".
      If the applicable Limit of Liability for this Coverage Part is exhausted, the premium for this Coverage Part shall be
      deemed fully earned. "Claim expenses" shall be part of, and not in addition to, the Limits of Liability. Payment of
      "claim expenses" by us shall reduce each Limit of Liability.
   B. We shall pay "loss" in excess of the Deductible applicable to each "claim" as specified on the Declarations.
   C. All Deductibles shall be borne by the "insureds" at their own risk; they shall not be insured.
   D. The Deductible shall apply to "claim expenses" covered hereunder. If, any "claim expenses" are incurred by us
      prior to the "insured’s" complete payment of the Deductible, then the "insureds" shall reimburse us therefor upon
      our request.
   E. No Deductible shall apply to "loss" incurred by any "insured person" that an "insured entity" is not permitted by
      common or statutory law to indemnify, or is permitted or required to indemnify, but is not able to do so by reason
      of "financial insolvency".
   F. If an "insured entity" is permitted or required by common or statutory law to indemnify an "insured person" for any
      "loss", or to advance "claim expenses" on their behalf, and does not do so other than because of "financial
      insolvency", then such "insured entity" and the "named insured" shall reimburse and hold us harmless for our
      payment or advancement of such "loss" up to the amount of the Deductible that would have applied if such
      indemnification had been made.
   G. If a "subsidiary" is unable to indemnify an "insured person" for any "loss", or to advance "claim expenses" on their
      behalf, because of "financial insolvency", then the "named insured" shall reimburse and hold us harmless for our
      payment or advancement of such "loss" up to the amount of the applicable Deductible that would have applied if
      such indemnification had been made.
      The Limit of Liability for this Coverage Part applies separately to each consecutive annual period and to any
      remaining period of less than twelve (12) months starting with the beginning of the "policy period" shown in the
      Declarations, unless the "policy period" is extended after issuance for an additional period of less than twelve (12)
      months. In that case, the additional period will be deemed part of the last preceding period for purposes of
      determining the Limit of Liability.

Form SL 55 02 10 18                                                                                          Page 7 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 201 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




SECTION VIII - DUTIES IN THE EVENT OF CLAIM; DEFENSE AND SETTLEMENT
   A. We shall have the right and duty to defend "claims" covered under this Coverage Part, even if such "claim" is
      groundless, false or fraudulent, provided that:
      1. the "insureds" give notice to us in accordance with the applicable notice provisions; and
      2. such "claim" does not involve allegations, in whole or in part, of a "wage and hour violation".
      For any "claim" involving allegations, in whole or in part, of a "wage and hour violation", it shall be the duty of the
      "insureds", and not our duty, to defend such "claim".
   B. If we have the duty to defend a "claim", our duty to defend such "claim" shall cease upon exhaustion of any
      applicable Limit of Liability.
   C. The "insureds" shall not admit or assume any liability, make any settlement offer or enter into any settlement
      agreement, stipulate to any judgment, or incur any "claim expenses" regarding any "claim" without our prior
      written consent, such consent not to be unreasonably withheld. We shall not be liable for any
      admission, assumption, settlement offer or agreement, stipulation, or "claim expenses" to which we have not
      consented.
   D. We shall have the right to associate ourself in the defense and settlement of any "claim" that appears reasonably
      likely to involve this Coverage Part. We may make any investigation we deem appropriate in connection with any
      "claim". We may, with the written consent of the "insureds", settle any "claim" for a monetary amount that we
      deem reasonable.
   E. The "insureds" shall give to us all information and cooperation as we may reasonably request. However, if we are,
      in our sole discretion, able to determine coverage for cooperating "insureds", the failure of one "insured person" to
      cooperate with us shall not impact coverage provided to cooperating "insureds".
   F. With respect to a covered "claim" for which we do not have the duty to defend, we shall advance "claim expenses"
      in accordance with Section VIII I. that we believe to be covered under this Coverage Part until a different
      allocation is negotiated, arbitrated or judicially determined.
   G. Required Notice to Us
      As a condition precedent to coverage under this Coverage Part, the "insureds" shall give us written notice of any
      "claim" as soon as practicable after a "notice manager" becomes aware of such "claim", but in no event later than:
      1. if this Coverage Part expires or is otherwise terminated without being renewed with us, ninety (90) days after
           the effective date of said expiration or termination; or
      2. subject to SECTION V, the expiration of the Extended Reporting Period, if applicable;
      provided, however, that if the Coverage Part is cancelled for non-payment of premium, the "insured" will give us
      written notice of such "claim", prior to the effective date of cancellation.
      However, with regard to any "employment practices claim" which is brought as a formal administrative or
      regulatory proceeding, including, without limitation, a proceeding before the Equal Employment Opportunity
      Commission or similar governmental agency, commenced by the filing of a notice of charges, formal investigative
      order or similar document, as a condition precedent to coverage under this Coverage Part the
      "insureds" shall give us written notice of any "claim" as soon as practicable after a "notice manager" becomes
      aware of such "claim", but in no event later than:
      3. if this Coverage Part is renewed, no more than 180 days after a "notice manager" becomes aware of such
           "claim"; or
      4. if this Coverage Part expires or is otherwise terminated without being renewed with us, ninety (90) days after
           the effective date of said expiration or termination; or
      5. subject to SECTION V, the expiration of the Extended Reporting Period, if applicable;
      provided, if the Coverage Part is cancelled for non-payment of premium, the "insured" will give us written notice of
      such "claim", prior to the effective date of cancellation.


Form SL 55 02 10 18                                                                                            Page 8 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 202 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   H. Subrogation
      1. We shall be subrogated to all of the "insureds’" rights of recovery regarding any payment of "loss" by us under
         this Coverage Part. The "insureds" shall execute all papers required and do everything necessary to secure
         and preserve such rights, including the execution of any documents necessary to enable us to effectively
         bring suit in the name of the "insureds". The "insureds" shall do nothing to prejudice our position or any
         potential or actual rights of recovery.
      2. We shall not exercise our rights of subrogation against an "insured person" under this Coverage Part unless
         such "insured person" has:
         a. obtained any personal profit, remuneration or advantage to which such "insured person" was not legally
              entitled, or
         b. committed a criminal or deliberately fraudulent act or omission or any willful violation of law,
         if a judgment or other final adjudication establishes such personal profit, remuneration, advantage, act,
         omission, or violation.
   I.   Allocation
        Where "insureds" who are afforded coverage for a "claim" incur an amount consisting of both "loss" that is
        covered by this Coverage Part and also loss that is not covered by this Coverage Part, because such "claim"
        includes both covered and uncovered matters, then coverage shall apply as follows:
        1. with respect to a covered "claim" for which we have the duty to defend:
             a. 100% of the "insured’s" "claim expenses" shall be allocated to covered "loss"; and
             b. All other "loss" shall be allocated between covered "loss" and non-covered loss based upon the relative
                 legal exposure of all parties to such matters.
        2. with respect to a covered "claim" for which we do not have the duty to defend, all "loss" shall be allocated
             between covered "loss" and non-covered loss based upon the relative legal exposure of all parties to such
             matters.

SECTION IX - CONDITIONS
   A. Coverage Part Priority; Headings
      If any provision in this Coverage Part is inconsistent or in conflict with the terms and conditions of any provisions
      in this Policy, the terms and conditions of this Coverage Part shall control only for purposes of determining
      coverage hereunder. The headings of the various sections of this Coverage Part are intended for reference only
      and shall not be part of the terms and conditions of coverage.
   B. Notice Addresses
      1. All notices to the "insureds" shall be sent to the first "named insured" at the address specified in the
         Declarations.
      2. All notices to us shall be sent to the address specified in the Declarations. Any such notice shall be effective
         upon receipt by us at such address.
   C. Spousal/Domestic Partner Liability Coverage
      Coverage shall apply to the lawful spouse or "domestic partner" of an "insured person" for a "claim" made against
      such spouse or "domestic partner", provided that:
      1. such "claim" arises solely out of:
         a. such person’s status as the spouse or "domestic partner" of an "insured person"; or
         b. such spouse or "domestic partner’s" ownership of property sought as recovery for a "wrongful act";
      2. the "insured person" is named in such "claim" together with the spouse or "domestic partner"; and
      3. coverage of the spouse or "domestic partner" shall be on the same terms and conditions, including any
         applicable Deductible , that applies to coverage of the "insured person" for such "claim".
         No coverage shall apply to any "claim" for a "wrongful act" of such spouse or "domestic partner".

Form SL 55 02 10 18                                                                                          Page 9 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 203 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   D. Estates and Legal Representatives
      In the event of the death, incapacity or bankruptcy of an "insured person", any "claim" made against the estate,
      heirs, legal representatives or assigns of such "insured person" for a "wrongful act" of such "insured person" shall
      be deemed to be a "claim" made against such "insured person". No coverage shall apply to any "claim" for a
      "wrongful act" of such estate, heirs, legal representatives or assigns.
   E. Minimum Standards
      In the event that there is an inconsistency between:
      1. the terms and conditions that are required to meet minimum standards of a state’s law (pursuant to a state
            amendatory endorsement attached to this Coverage Part ), and
      2. any other term or condition of this Coverage Part,
      it is understood and agreed that, where permitted by law, we shall apply those terms and conditions of 1. or 2.
      above that are more favorable to the "insured".
   F. Other Insurance
      1. The coverage provided under this Coverage Part for any "employment practices claim" shall be primary.
      2. Notwithstanding the above, the coverage provided under this Coverage Part for any "employment practices
         claim" made against a temporary, leased or loaned "employee" or an "independent contractor" shall be
         excess of the amount of any deductible, retention and limits of liability under any other policy or policies
         applicable to such "claim", whether such other policy or policies are stated to be primary, contributory, excess,
         contingent or otherwise, unless such other insurance is written specifically excess of this Policy by reference
         in such other policy or policies to this Policy's Policy number.
   G. Interrelationship of Claims
      All "claims" based upon, arising from or in any way related to the same "wrongful act" or "interrelated wrongful
      acts" shall be deemed to be a single "claim" for all purposes under this Coverage Part first made on the earliest
      date that:
      1. any of such "claims" was first made, regardless of whether such date is before or during the "policy period";
      2. notice of any "wrongful act" described above was given to us under this Coverage Part pursuant to Sections
           IV or VIII; or
      3. notice of any "wrongful act" described above was given under any prior insurance policy.
   H. Deductible Waiver
      Regarding a "claim" that is a class action civil proceeding, no Deductible shall apply to "claim expenses" incurred
      in connection with such "claim", and we shall reimburse the "insureds" for any covered "claim expenses" paid by
      the "insureds" within the Deductible otherwise applicable to such "claim", if a:
      1. final adjudication with prejudice pursuant to a trial, motion to dismiss or motion for summary judgment; or
      2. complete and final settlement with prejudice;
      establishes that none of the "insureds" in such "claim" are liable for any "loss".
   I.   Application
        1. The "insureds" represent that the Declarations and statements contained in the "application" are true,
           accurate and complete. This Coverage Part is issued in reliance upon the "application".
        2. If the "application" contains intentional misrepresentations or misrepresentations that materially affect the
           acceptance of the risk by us no coverage shall be afforded under this Coverage Part for any "insureds" who
           knew on the Effective Date of this Coverage Part of the facts that were so misrepresented, provided that:
           a. knowledge possessed by any "insured person" shall not be imputed to any other "insured person"; and
           b. knowledge possessed by any of your chief executive officer, general counsel, chief financial officer,
                human resources director or any position equivalent to the foregoing of the "named insured", or anyone
                signing the "application", shall be imputed to all "insured entities". No other person’s knowledge shall be
                imputed to an "insured entity".
Form SL 55 02 10 18                                                                                          Page 10 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 204 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   J. Changes in Exposure
      1. Acquisitions or Created Subsidiaries
         If, before or during the "policy period", any "insured entity" acquires or creates a "subsidiary", then such
         acquired or created entity and its subsidiaries, and any natural persons that would qualify as "insured
         persons" thereof, shall be "insureds" to the extent such entities and persons would otherwise qualify as
         "insureds" under this Coverage Part,, but only for "wrongful acts" occurring after such acquisition or creation.
         No coverage shall be available for any "wrongful act" of such "insureds" occurring before such acquisition or
         creation, or for any "interrelated wrongful acts" thereto.
         However, if the fair value of the assets of any such acquired or created entity exceed 25% of the total assets
         of the "named insured" as reflected in its most recent consolidated financial statements prior to such
         acquisition or creation, then, as a condition precedent to coverage hereunder, the "insureds" shall give us
         written notice and full, written details of the acquisition or creation as soon as practicable (but, in all cases,
         within ninety (90) days of such acquisition or creation). There shall be no coverage under any renewal or
         replacement of this Coverage Part for any such new "subsidiary" and its subsidiaries, and any natural persons
         that would qualify as "insured persons" thereof, unless the "insureds" comply with the terms of this provision.
      2. Mergers
         If, before or during the "policy period", any "insured entity" merges with another entity such that the "insured
         entity" is the surviving entity, then such merged entity and its subsidiaries, and any natural persons that would
         qualify as "insured persons" thereof, shall be "insureds" to the extent such entities and persons would
         otherwise qualify as "insureds" under this Coverage Part, but only for "wrongful acts" occurring after such
         merger. No coverage shall be available for any "wrongful act" of such "insureds" occurring before such
         merger or for any "interrelated wrongful acts" thereto.
         However, if the fair value of the assets of any newly merged entity exceed 25% of the total assets of the
         "named insured" as reflected in its most recent consolidated financial statements prior to such merger,
         then, as a condition precedent to coverage hereunder, the "insureds" shall give us written notice and full,
         written details of the merger as soon as practicable (but, in all cases, within ninety (90) days of such merger).
         There shall be no coverage under any renewal or replacement of this Coverage Part for any newly merged
         entity or any of its subsidiaries, and any natural persons that would qualify as "insured persons" thereof,
         unless the "insureds" comply with the terms of this provision.
      3. Takeover of Named Insured
         If, before or during the "policy period":
         a. the "named insured" merges into or consolidates with another entity such that the "named insured" is not
              the surviving entity; or
         b. more than 50% of the securities representing the right to vote for the "named insured's" board of directors
              or managers is acquired by another person or entity, group of persons or entities, or persons and entities
              acting in concert,
         then coverage shall continue under this Coverage Part, but only for "wrongful acts" occurring before any such
         transaction. No coverage shall be available for any "wrongful act" occurring after such transaction. Upon such
         transaction, this Coverage Part shall not be cancelled and the entire premium for this Coverage Part shall be
         deemed fully earned. The "insured" shall give us written notice and full, written details of such transaction as
         soon as practicable (but, in all cases, within ninety (90) days of such transaction). If any transaction described
         herein occurs, then we will not be obligated to offer any renewal or replacement of this Coverage Part.
      4. Loss of Subsidiary Status
         If, before or during the "policy period", any entity ceases to be a "subsidiary", then coverage shall be available
         under this Coverage Part for such "subsidiary" and its "insured persons", but only for a "wrongful act" of such
         "insureds" occurring before such transaction. No coverage shall be available for any "wrongful act" of such
         "insureds" occurring after such transaction.




Form SL 55 02 10 18                                                                                          Page 11 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 205 of 255

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM




   K. References To Laws
      1. Wherever this Coverage Part mentions any law, including, without limitation, any statute, Act or Code of the
         United States, such mention shall be deemed to include all amendments of, and all rules or regulations
         promulgated under, such law.
      2. Wherever this Coverage Part mentions any law or laws, including, without limitation, any statute, Act or Code
         of the United States, and such mention is followed by the phrase "or any similar law", such phrase shall be
         deemed to include all similar laws of all jurisdictions throughout the world, including, without limitation,
         statutes and any rules or regulations promulgated under such statutes as well as common law.
   L. Action Against Us
      1. No action shall be taken against us unless there shall have been full compliance with all the terms and
          conditions of this Coverage Part.
      2. No person or organization shall have any right under this Coverage Part to join us as a party to any "claim"
          against the "insureds" nor shall we be impleaded by the "insureds" in any such "claim".
   M. Entire Agreement
      This Coverage Part, the "application" and any written endorsements attached hereto, along with the Declarations
      constitute the entire agreement between you and us relating to this Coverage Part’s insurance.
   N. Bankruptcy or Insolvency
      Bankruptcy or insolvency of any "insureds" shall not relieve us of any of our obligations under this Coverage Part.
   O. Authorization of First Named Insured
      The first "named insured" shall act on behalf of all "Insureds" with respect to all matters under this Coverage Part,
      including, without limitation, giving and receiving of notices regarding "claims", cancellation, election of the
      Extended Reporting Period, payment of premiums, receipt of any return premiums, and acceptance of any
      endorsements to this Coverage Part.
   P. When We Do Not Renew
      1. If we decide not to renew this Coverage Part, we will mail or deliver to the first "named insured" shown in the
         Declarations written notice of the nonrenewal not less than thirty (30) days before the expiration date.
      2. If notice is mailed, proof of mailing will be sufficient proof of notice.
      3. Any state amendatory endorsement changing Nonrenewal Conditions for any part of this Policy shall also
         apply to this Coverage Part.




Form SL 55 02 10 18                                                                                          Page 12 of 12
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 206 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PENNSYLVANIA CHANGES – EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

1. SECTION IX – CONDITIONS, is amended to add the following Condition:
   Your Right To Claim And Wrongful Act Information
   a. When we cancel or non-renew:
           Midterm cancellation or nonrenewal notices shall state that, at the "insured’s" request, we shall provide
           "claim" and "wrongful act" information to the "insured" for the lesser of:
           (1) Three years; or
           (2) The period of time during which we have provided coverage to the "insured".
           This information shall contain:
                (a) Information on closed "claims", including the date and description of "wrongful acts" and the amounts
                     of payments, if any.
                (b) Information on open "claims", including the date and description of "wrongful acts" and the amount of
                     reserves, if any.
                (c) Information on notices of "wrongful acts", including the date and description of occurrences and the
                     amount of reserves, if any.
                The "insured’s" written request for information must be made within ten (10) days of the "insured’s"
                receipt of the midterm cancellation or nonrenewal notice. We have thirty (30) days from the date of receipt
                of the "insured’s" written request to provide the requested information.
   b. In other circumstances:
           If we receive a written request from the first "named insured" within sixty (60) days after the end of the "policy
           period" we will provide the first "named insured", within forty-five (45) days after receipt of the request, the
           following information relating to this and any preceding employment practices liability claims-made coverage
           form we have issued to you during the previous three years:
           (1) A list or other record of each "wrongful act," not previously reported to any other insurer, of which we were
                notified in accordance with SECTION VIII - DUTIES IN THE EVENT OF CLAIM; DEFENSE AND
                SETTLEMENT. We will include the date and brief description of the "wrongful act" if that information was
                in the notice we received.
           (2) A summary by policy year of payments made and amounts reserved.
   Amounts reserved are based on our judgment. They are subject to change and should not be regarded as ultimate
   settlement values.
   We compile "claim" and "wrongful act" information for our own business purpose and exercise reasonable care in
   doing so. In providing this information to the first "named insured", we make no representations or warranties to
   "insureds", insurers or others to whom this information is furnished by or on behalf of any "insured". Cancellation or
   nonrenewal will be effective even if we inadvertently provide inaccurate information.

2. Paragraph 3. of the definition of "damages" in SECTION II - DEFINITIONS, is deleted and replaced by the following:
   3. post-judgment interest;

3. The first paragraph of SECTION V - EXTENDED REPORTING PERIOD is deleted and replaced by the following:
   Subject to provisions A. through G. below, if this Coverage Part is cancelled or non-renewed, you shall have the right
   to purchase an extended period to report "claims" under this Coverage Part for any "claim" first made during the



Form SL 55 17 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 207 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   period of time set forth in the Supplemental Extended Reporting Period Endorsement, and following the effective date
   of such cancellation or nonrenewal and reported in writing during such period or within sixty (60) days thereafter, but
   only with respect to any "wrongful act" which takes place prior to the effective date of such cancellation or
   nonrenewal.




Form SL 55 17 10 18                                                                                          Page 2 of 2
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 208 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




WAGE AND HOUR CLAIMS EXPENSES -
EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:

EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

Exclusion B. in SECTION III - EXCLUSIONS is deleted and replaced by the following:
B. We shall not pay "loss" in connection with any "claim" based upon, arising from, or in any way related to:
    1. any claims for unpaid wages (including overtime pay), workers’ compensation benefits, unemployment
        compensation, disability benefits, or social security benefits;
    2. any actual or alleged violation of the Worker Adjustment and Retraining Notification Act, the National Labor
        Relations Act, the Occupational Safety and Health Act, the Consolidated Omnibus Budget Reconciliation Act of
        1985, "ERISA", or any similar law; or
    3. any "wage and hour violation".
    Provided, however, that this Exclusion B. shall not apply to that portion of "loss" that represents:
        a. a specific amount the "insureds" become legally obligated to pay solely for a "wrongful act" of "retaliation"; or
        b. "Claims expenses" incurred to defend a "wage and hour violation" referenced in sub-paragraph 3. above
            subject to a Sub-Limit of Liability of $25,000 that is part of, and not in addition to, the Limits of Liability
            applicable to this Coverage Part (the Wage and Hour Defense Costs Sub-Limit). Moreover:
    1. SECTION VIII.I.2. of this Coverage Part notwithstanding, 100% of the "insured’s" "claims expenses" covered
        pursuant to this sub-paragraph b. shall be allocated to covered "loss" until the Wage and Hour Defense Costs
        Sub-Limit is exhausted. Once the Wage and Hour Defense Costs Sub-Limit is exhausted, allocation shall
        continue in accordance with SECTION VIII.I.2.;
    2. the Wage and Hour Defense Costs Sub-Limit is available notwithstanding the fact that a "wage and hour violation"
        is not an "employment practices wrongful act"; and
    3. the Wage and Hour Defense Costs Sub-Limit is only available for "claim expenses" incurred to defend a "wage
        and hour violation" that occurred on or after the "retroactive date" and before the end of the "policy period",
        regardless of whether any such "claim" for a "wage and hour violation" is made during the "policy period" or the
        Extended Reporting Period, if applicable.
All other terms and conditions of this Coverage Part remain unchanged.




Form SL 55 34 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 209 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




THIRD PARTY LIABILITY ENDORSEMENT –
EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

I.     SECTION I - INSURING AGREEMENT of this Coverage Part is amended to include the following:
       Third Party Liability
       We shall pay "loss" on behalf of the "insureds" resulting from a "third party claim" first made against the "insureds"
       during the "policy period" or the Extended Reporting Period, if applicable, for a "third party wrongful act" by the
       "insureds."

II.    SECTION II - DEFINITIONS of this Coverage Part is amended in the following manner:
       A. The definition of "claim" is amended to include the following:
          "Claim" also means any "third party claim".
       B. The definition of "wrongful act" is amended to include the following:
          "Wrongful act" also means any actual or alleged "third party wrongful act".
       C. The following definitions are added:
          "Third party" means any natural person who is a customer, vendor, service provider or other business invitee of
          an "insured entity". "Third party" shall not include "employees".
          "Third party claim" means any:
          1. written demand for monetary damages or other civil non-monetary relief commenced by the receipt of such
              demand;
          2. civil proceeding, including an arbitration or other alternative dispute resolution proceeding, commenced by
              the service of a complaint, filing of a demand for arbitration, or similar pleading; or
          3. Formal administrative or regulatory proceeding commenced by the filing of a notice of charges, formal
              investigative order or similar document;
          by or on behalf of a "third party".
          "Third party claim" also means a written request to the "insureds" to toll or waive a statute of limitations regarding
          a potential "third party claim" as described above. Such "claim" shall be commenced by the receipt of such
          request.
          "Third party wrongful act" means:
          1. discrimination against a "third party" based upon age, gender, race, color, national origin, religion, creed,
              marital status, sexual orientation or preference, pregnancy, disability, HIV or other health status, Vietnam Era
              Veteran or other military status, or other protected status established under federal, state or local law; or
          2. sexual harassment or other harassment of a "third party", including unwelcome sexual advances, requests
              for sexual favors or other conduct of a sexual nature.

III.   The following exclusion is added to SECTION III - EXCLUSIONS:
       We shall not pay "loss" in connection with any "third party claim" based upon, arising from or in any way related to
       any price discrimination or violation of any anti-trust law or any similar law designed to protect competition or prevent
       unfair trade practices.
All other terms and conditions of this Coverage Part remain unchanged.




Form SL 55 36 10 18                                                                                                Page 1 of 1
                                                   © 2018, The Hartford
                   (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 210 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




RETROACTIVE DATE ENDORSEMENT –
EMPLOYMENT PRACTICES LIABILITY
This endorsement modifies insurance provided under the following:
EMPLOYMENT PRACTICES LIABILITY COVERAGE FORM

I.    SECTION I - INSURING AGREEMENT of this Coverage Part is amended to include the following:
      This Coverage Part applies only to "claims" for "wrongful acts" that occurred on or after the "retroactive date" set
      forth in the Declarations and before the end of the "policy period", regardless of whether such "claim" is made during
      the "policy period" or the Extended Reporting Period, if applicable.

II.   The following definition is added to SECTION II - DEFINITIONS of this Coverage Part:
      "Retroactive date" means the date specified in the Declarations. If no date is specified, the "retroactive date" will be
      the same as the Effective Date of this Coverage Part.

All other terms and conditions of this Coverage Part remain unchanged.




Form SL 55 37 10 18                                                                                              Page 1 of 1
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
             Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 211 of 255




UMBRELLA LIABILITY SUPPLEMENTAL POLICY

UMBRELLA LIABILITY SUPPLEMENTAL POLICY
READ YOUR POLICY CAREFULLY

QUICK REFERENCE                                                                               Beginning on Page

A. COVERAGES                                                                                            1
   1. Umbrella Liability Insurance                                                                      1
   2. Exclusions                                                                                        1

B. INVESTIGATION, DEFENSE, SETTLEMENT                                                                   8


C. WHO IS AN INSURED                                                                                    8


D. LIMITS OF INSURANCE                                                                                 10


E. CONDITIONS                                                                                          11


   1. Premium                                                                                          11
   2. Inspection And Audit                                                                             11
   3. Duties In The Event Of Occurrence, Claim Or Suit                                                 11
   4. Assistance And Cooperation Of The Insured                                                        12
   5. Legal Action Against Us                                                                          12
   6. Appeals                                                                                          12
   7. Other Insurance                                                                                  13
   8. Transfer Of Rights Of Recovery Against Others To Us                                              13
   9. Changes                                                                                          14
   10. Separation Of Insureds                                                                          14
   11. Maintenance Of Underlying Insurance                                                             14
   12. Cancellation                                                                                    14
   13. Nonrenewal                                                                                      15
   14. Workers’ Compensation Agreement                                                                 15
   15. Bankruptcy Or Insolvency of Insured                                                             15
   16. Representations Or Fraud                                                                        15


F. DEFINITIONS                                                                                         15




Form SU 00 00 10 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 212 of 255




UMBRELLA LIABILITY SUPPLEMENTAL POLICY

In this Supplemental Policy the words "you" and "your" refer to the Named Insured first shown in the Supplemental Policy
Declarations and any other person or organization qualifying as a Named Insured under this Supplemental Policy. The
words "we", "us" and "our" refer to the insurance company shown in the Supplemental Policy Declarations.
Other words and phrases that appear in quotation marks also have special meanings. Refer to Section F. DEFINITIONS.
IN RETURN FOR THE PAYMENT OF THE PREMIUM and in reliance upon the statements in the Supplemental Policy
Declarations made a part hereof, and subject to all of the terms of this Supplemental Policy we agree with you as follows:

A. COVERAGES
   1. Umbrella Liability Insurance
      Insuring Agreement
      a. We will pay those sums that the "insured" becomes legally obligated to pay as "damages" in excess of the
          "underlying insurance" or of the "self-insured retention" when no "underlying insurance" applies, because of
          "bodily injury", "property damage" or "personal and advertising injury" to which this insurance applies caused
          by an "occurrence". But, the amount we will pay as "damages" is limited as described in Section D. LIMITS
          OF INSURANCE.
          No other obligation or liability to pay sums or perform acts or services is covered unless explicitly provided for
          under Section B. INVESTIGATION, DEFENSE, SETTLEMENT.
      b. This insurance applies to "bodily injury", "property damage" or "personal and advertising injury" only if:
          (1) The "bodily injury" or "property damage" occurs during the "policy period", or the “personal and
              advertising injury” is caused by an offense committed during the “policy period”; and
          (2) Prior to the "policy period", no "insured" listed under Paragraph 1. of Section C. WHO IS AN INSURED
              and no "employee" authorized by you to give or receive notice of an "occurrence" or claim, knew that the
              "bodily injury" or "property damage" had occurred, in whole or in part. If such a listed "insured" or
              authorized "employee" knew, prior to the "policy period", that the "bodily injury" or "property damage"
              occurred, then any continuation, change or resumption of such "bodily injury" or "property damage" during
              or after the "policy period" will be deemed to have been known prior to the "policy period".
      c. "Bodily injury" or "property damage" will be deemed to have been known to have occurred at the earliest time
          when any "insured" listed under Paragraph 1. of Section C. WHO IS AN INSURED or any "employee"
          authorized by you to give or receive notice of an "occurrence" or claim:
          (1) Reports all, or any part, of the "bodily injury" or "property damage" to us or any other insurer;
          (2) Receives a written or verbal demand or claim for "damages" because of the "bodily injury" or "property
              damage"; or
          (3) Becomes aware by any other means that "bodily injury" or "property damage" has occurred or has begun
              to occur.
   2. Exclusions
      This Supplemental Policy does not apply to:
      a. Pollution
          Any obligation:
          (1) To pay for the cost of investigation, defense or settlement of any claim or “suit” against any "insured"
              alleging actual or threatened injury or damage of any nature or kind to persons or property which arises
              out of or would not have occurred but for the “pollution hazard”; or
          (2) To pay any "damages", judgments, settlements, loss, costs or expenses that may be awarded or incurred:
              (a) By reason of any such claim or “suit” or any such injury or damage; or
              (b) In complying with any action authorized by law and relating to such injury or damage.
              EXCEPTION
Form SU 00 00 10 18                                                                                             Page 1 of 18
                                                    © 2018, The Hartford
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 213 of 255




              This exclusion does not apply:
              (a) To "bodily injury" to any of your "employees" arising out of and in the course of their employment by
                    you; or
              (b) To injury or damage as to which valid and collectible "underlying insurance" with at least the minimum
                    limits shown in the Extension Schedule Of Underlying Insurance is in force and applicable to the
                    "occurrence". In such event, any coverage afforded by this Supplemental Policy for the "occurrence"
                    will be subject to the pollution exclusions of the "underlying insurance" and to the conditions, limits
                    and other provisions of this Supplemental Policy. But, in the event that such valid and collectable
                    "underlying insurance" is not maintained with limits of liability as set forth in the Extension Schedule
                    Of Underlying Insurance, this Exception (b) does not apply.
              (c) Exception (b) also does not apply to “bodily injury" or "property damage" arising out of the actual,
                    alleged or threatened discharge, dispersal, seepage, migration, release or escape of "pollutants":
                    (i) That are, or that are contained in any property that is:
                          (aa) Being transported or towed by, or handled for movement into, onto or from, any "auto";
                          (bb) Otherwise in the course of transit by or on behalf of the "insured"; or
                          (cc) Being stored, disposed of, treated or processed in or upon any "auto";
                    (ii) Before the "pollutants" or any property in which the "pollutants" are contained are moved from the
                          place where they are accepted by the "insured" for movement into or onto any "auto"; or
                    (iii) After the "pollutants" or any property in which the "pollutants" are contained are moved from any
                          "auto" to the place where they are finally delivered, disposed of or abandoned by the "insured".
              (d) Paragraph (i) above does not apply to fuels, lubricants, fluids, exhaust gases or other similar
                    "pollutants" that are needed for or result from the normal electrical, hydraulic or mechanical
                    functioning of an "auto", covered by the "underlying insurance" or its parts, if:
                    (i) The "pollutants" escape, seep, migrate, or are discharged or released directly from an "auto" part
                          designed by its manufacturer to hold, store, receive or dispose of such "pollutants"; and
                    (ii) The "bodily injury", "property damage" or "covered pollution cost or expense" does not arise out
                          of the operation of any equipment listed in Paragraphs f.(2) or f.(3). of the definition of "mobile
                          equipment".
              (e) Paragraphs (c)(ii) and (c)(iii) above do not apply to "accidents" that occur away from premises
                    owned by or rented to an "insured" with respect to "pollutants" not in or upon an "auto" covered by the
                    "underlying insurance" if:
                    (i) The "pollutants" or any property in which the "pollutants" are contained are upset, overturned or
                          damaged as a result of the maintenance or use of the "auto"; and
                    (ii) The discharge, dispersal, seepage, migration, release or escape of the "pollutants" is caused
                          directly by such upset, overturn or damage.
       b. Workers' Compensation And Similar Laws
          Any obligation of the "insured" under a workers' compensation, disability benefits or unemployment
          compensation law or any similar law.
       c. Contractual Liability
          Liability assumed by the "insured" under any contract or agreement with respect to an "occurrence" taking
          place before the contract or agreement is executed.
       d. Personal And Advertising Injury
          "Personal and advertising injury".
          (1) EXCEPTION
              This exclusion does not apply to the extent that coverage for such "personal and advertising injury" is
              provided by "underlying insurance", but in no event shall any "personal and advertising injury" coverage
              provided under this Supplemental Policy apply to any claim or "suit" to which "underlying insurance" does

Form SU 00 00 10 18                                                                                            Page 2 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 214 of 255




              not apply. This EXCEPTION applies only to the extent that such coverage provided by the "underlying
              insurance" is maintained having limits as set forth in the Schedule Of Underlying Insurance.
              When this EXCEPTION applies, the insurance provided under this Supplemental Policy for “personal and
              advertising injury” will follow the same provisions, exclusions and limitations that are contained in the
              applicable "underlying insurance", unless otherwise directed by this insurance.
              This EXCEPTION does not apply to:
              (a) Aircraft (Unmanned Aircraft)
                   "Personal and advertising injury" arising out of the ownership, maintenance, use or entrustment to
                   others of any aircraft that is an "unmanned aircraft". Use includes operation and "loading or
                   unloading".
                   This exclusion applies even if the claims against any "insured" allege negligence or other wrongdoing
                   in the supervision, hiring, employment, training or monitoring of others by that "insured", if the
                   "personal and advertising injury" arises out of the ownership, maintenance, use or entrustment to
                   others of any aircraft that is an "unmanned aircraft".
                   However, this Paragraph (a) does not apply if the only allegation in the claim or "suit" involves an
                   intellectual property right which is limited to:
                   (i) Infringement, in your "advertisement", of:
                        (aa) Copyright;
                        (bb) Slogan; or
                        (cc) Title of any literary or artistic work; or
                   (ii) Copying, in your "advertisement", a person's or organization's "advertising idea" or style of
                        "advertisement"; or
              (b) Access Or Disclosure Of Confidential Or Personal Information
                   "Personal and advertising injury" arising out of any access to or disclosure of any person's or
                   organization's confidential or personal information, including patents, trade secrets, processing
                   methods, customer lists, financial information, credit card information, health information or any other
                   type of nonpublic information.
                   This exclusion applies even if damages are claimed for notification costs, credit monitoring expenses,
                   forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or
                   others arising out of any access to or disclosure of any person's or organization's confidential or
                   personal information.
       e. Underlying Insurance
          The amount of any injury or damage:
          (1) Covered by "underlying insurance" but for any defense which any underlying insurer may assert because
              of the "insured's" failure to comply with any condition of its coverage part, policy, or endorsement; or
          (2) For which damages would have been payable by "underlying insurance" but for the actual or alleged
              insolvency or financial impairment of an underlying insurer.
       f. Aircraft (Other Than Unmanned Aircraft)
          (1) "Bodily injury" or "property damage" arising out of the ownership, operation, maintenance, use,
              entrustment to others, or "loading or unloading" of any aircraft (other than "unmanned aircraft"):
              (a) Owned by any "insured"; or
              (b) Chartered or loaned to any "insured".
              This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
              employment, training or monitoring of others by an "insured", if the "bodily injury" or "property damage"
              arises out of the ownership, maintenance, use or entrustment to others of any aircraft(other than
              "unmanned aircraft") that is owned or operated by or rented or loaned to any "insured".
          (2) This exclusion does not apply to aircraft (other than "unmanned aircraft”) that is:

Form SU 00 00 10 18                                                                                          Page 3 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 215 of 255




                (a) Hired, chartered or loaned with a paid crew; but
                (b) Not owned by any "insured".
            (3) This exclusion does not apply to "bodily injury" to any of your "employees" arising out of and in the course
                of their employment by you.
       g.   Aircraft (Unmanned Aircraft)
            "Bodily injury" or "property damage" arising out of the ownership, maintenance, use or entrustment to others
            of any aircraft that is an "unmanned aircraft". Use includes operation and "loading or unloading".
            This exclusion applies even if the claims against any "insured" allege negligence or other wrongdoing in the
            supervision, hiring, employment, training or monitoring of others by that "insured", if the "bodily injury" or
            "property damage" arises out of the ownership, maintenance, use or entrustment to others of any aircraft that
            is an "unmanned aircraft".
       h.   Watercraft
            "Bodily injury" or "property damage" arising out of the ownership, operation, maintenance, use, entrustment to
            others, "loading or unloading" of any watercraft.
            This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
            employment, training or monitoring of others by an "insured", if the "bodily injury" or "property damage" arises
            out of the ownership, maintenance, use or entrustment to others, of any watercraft that is owned or operated
            by or rented or loaned to, any "insured".
            This exclusion does not apply to:
            (1) Watercraft you do not own that is:
                (a) Less than 51 feet long; and
                (b) Not being used to carry persons or property for a charge;
            (2) "Bodily injury" to any of your "employees" arising out of and in the course of their employment by you; or
            (3) Any watercraft while ashore on premises owned by, rented to or controlled by you.
       i.   War
            Any injury or damage, however caused, arising, directly or indirectly, out of:
            (1) War, including undeclared or civil war;
            (2) Warlike action by a military force, including action in hindering or defending against an actual or expected
                attack by any government, sovereign or other authority using military personnel or other agents; or
            (3) Insurrection, rebellion, revolution, usurped power, or action taken by governmental authority in hindering
                or defending against any of these.
       j.   Damage To Property
            "Property damage" to property you own.
       k.   Damage To Your Product
            "Property damage" to "your product" arising out of it or any part of it.
       l.   Damage To Your Work
            "Property damage" to "your work" arising out of it or any part of it and included in the "products-completed
            operations hazard".
            This exclusion does not apply if the damaged work or the work out of which the damage arises was
            performed on your behalf by a subcontractor.
       m.   Damage To Impaired Property Or Property Not Physically Injured
            "Property damage" to "impaired property" or property that has not been physically injured arising out of:
            (1) A defect, deficiency, inadequacy or dangerous condition in "your product" or "your work"; or
            (2) A delay or failure by you or anyone acting on your behalf to perform a contract or agreement in
                accordance with its terms.

Form SU 00 00 10 18                                                                                           Page 4 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 216 of 255




            This exclusion does not apply to the loss of use of other property arising out of sudden and accidental
            physical injury to "your product" or "your work" after it has been put to its intended use.
       n.   Recall Of Products, Work Or Impaired Property
            Damages claimed for any loss, cost or expense incurred by you or others for the loss of use, withdrawal,
            recall, inspection, repair, replacement, adjustment, removal or disposal of:
            (1) "Your product";
            (2) "Your work"; or
            (3) "Impaired property";
            if such product, work or property is withdrawn or recalled from the market or from use by any person or
            organization because of a known or suspected defect, deficiency, inadequacy or dangerous condition in it.
       o.   Expected Or Intended
            "Bodily injury" or "property damage" expected or intended from the standpoint of the "insured".
            This exclusion does not apply to "bodily injury" or "property damage" resulting from the use of reasonable
            force to protect persons or property.
       p.   Employer’s Liability
            “Bodily injury" to:
            (1) An "employee" of the “insured” arising out of and in the course of:
                 (a) Employment by the “insured”; or
                 (b) Performing duties related to the conduct
                 of the “insured's” business; or
            (2) The spouse, child, parent, brother or sister of that "employee" as a consequence of Paragraph (1) above.
            This exclusion applies whether the “insured” may be liable as an employer or in any other capacity, and to
            any obligation to share damages with or repay someone else who must pay damages because of the injury.
            EXCEPTIONS:
            This exclusion does not apply to liability assumed by the “insured” under an "insured contract".
            With respect to injury arising out of an “auto” covered under the applicable “underlying insurance,” this
            exclusion does not apply to "bodily injury" to domestic "employees" not entitled to workers' compensation
            benefits. For the purposes of this exclusion, a domestic "employee" is a person engaged in household or
            domestic work performed principally in connection with a residence premises.
            This exclusion does not apply to the extent that valid "underlying insurance" for the employer's liability risks
            described above exists or would have existed but for the exhaustion of underlying limits for "bodily injury".
            To the extent this exclusion does not apply, the insurance provided under this Supplemental Policy for the
            employer's liability risks described above will follow the same provisions, exclusions and limitations that are
            contained in the applicable "underlying insurance", unless otherwise directed by this insurance.
       q.   Property Damage To Employee’s Property
            With respect to coverage afforded any of your "employees", "property damage" to property owned or
            occupied by or rented or loaned to:
            (1) That "employee";
            (2) Any of your other "employees";
            (3) Any of your partners or members (if you are a partnership or joint venture); or
            (4) Any of your members (if you are a limited liability company).
       r.   First–Party Auto Or Mobile Equipment Coverages
            Any claim arising out of or relating to an “auto” or “mobile equipment” for:
            (1) Uninsured or underinsured motorists coverage;
            (2) Personal injury protection;

Form SU 00 00 10 18                                                                                           Page 5 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 217 of 255




            (3) Auto medical payments coverage;
            (4) First-party physical damage coverage; or
            (5) Any similar no-fault coverage by whatever name called;
            unless this Supplemental Policy is endorsed to provide such coverage.
       s.   Employment Practices Liability
            Any injury or damage to:
            (1) A person arising out of any:
                (a) Refusal to employ that person;
                (b) Termination of that person’s employment; or
                (c) Employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation,
                     reassignment, discipline, defamation, harassment, humiliation, discrimination, malicious prosecution
                     or false arrest directed at that person; or
            (2) The spouse, child, parent, brother or sister of that person, as a consequence of "bodily injury" or
                "personal and advertising injury" to that person at whom any of the employment-related practices
                described in Paragraphs (a), (b), or (c) above is directed.
            (3) This exclusion applies:
                (a) Whether the injury-causing event described in Paragraphs (1)(a), (1)(b), or (1)(c) above occurs
                     before employment, during employment or after employment of that person;
                (b) Whether the "insured" may be liable as an employer or in any other capacity; and
                (c) To any obligation to share damages with or repay someone else who must pay damages because of
                     the injury.
       t.   Employee Retirement Income Security Act
            Any liability arising out of intentional or unintentional violation of any provision of the Employee Retirement
            Income Security Act of 1974, Public Law 93-406 (commonly referred to as the Revision Act of 1974), or any
            amendments to them.
       u.   Asbestos
            Any injury, damages, loss, cost or expense, including but not limited to "bodily injury", "property damage" or
            "personal and advertising injury" arising out of, or relating to, in whole or in part, the "asbestos hazard" that:
            (1) May be awarded or incurred by reason of any claim or “suit” alleging actual or threatened injury or
                damage of any nature or kind to persons or property which would not have occurred in whole or in part
                but for the "asbestos hazard"; or
            (2) Arise out of any request, demand, order, or statutory or regulatory requirement that any "insured" or
                others test for, monitor, clean up, remove, encapsulate, contain, treat, detoxify or neutralize or in any way
                respond to or assess the effects of any "asbestos hazard"; or
            (3) Arise out of any claim or “suit” for damages because of testing for, monitoring, cleaning up, removing,
                encapsulating, containing, treating, detoxifying or neutralizing or in any way responding to or assessing
                the effects of an "asbestos hazard".
       v.   Racing And Stunting Activities
            "Bodily injury" or "property damage" arising out of the ownership, operation, maintenance, use, entrustment to
            others, or "loading or unloading" of an "auto" or "mobile equipment" while being used in any:
            (1) Prearranged or organized racing, speed or demolition contest;
            (2) Stunting activity; or
            (3) Preparation for any such contest or activity.
       w.   Access Or Disclosure Of Confidential Or Personal Information And Data-Related Liability
            (1) Damages because of “bodily injury” or “property damage” arising out of any access to or disclosure of any
                person’s or organization’s confidential or personal information, including patents, trade secrets,

Form SU 00 00 10 18                                                                                             Page 6 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 218 of 255




               processing methods, customer lists, financial information, credit card information, health information or
               any other type of nonpublic information; or
          (2) Damages arising out of the loss of, loss of use of, damage to, corruption of, inability to access, or inability
               to manipulate “electronic data”.
          This exclusion applies even if such damages are claimed for notification costs, credit monitoring expenses,
          forensic expenses, public relations expenses or any other loss, cost or expense incurred by you or others
          arising out of that which is described in Paragraph (1) or (2) above.
          However, unless Paragraph (1) above applies, this exclusion does not apply to “damages” because of "bodily
          injury".
       x. Limited Underlying Coverage
          Any injury, damage, loss, costs or expense, including but not limited to "bodily injury", "property damage" or
          "personal and advertising injury" for which:
          (1) "Underlying insurance" provides coverage; but that
          (2) Because of a provision within the "underlying insurance", such coverage is provided at a limit or limits of
               insurance that are less than the limit(s) for the "underlying insurance" shown on the Extension Schedule
               Of Underlying Insurance.
       y. Recording And Distribution Of Material Or Information In Violation Of Law
          "Bodily injury", "property damage", or "personal and advertising injury" arising directly or indirectly out of any
          action or omission that violates or is alleged to violate:
          (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to such law;
          (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law;
          (3) The Fair Credit Reporting Act (FCRA), and any amendment of or addition to such law, including the Fair
               and Accurate Credit Transaction Act (FACTA); or
          (4) Any federal, state, or local statute, ordinance or regulation, other than the TCPA, CAN-SPAM Act of 2003
               or FCRA and their amendments and additions, that addresses, prohibits or limits the printing,
               dissemination, disposal, collecting, recording, sending, transmitting, communicating or distribution of
               material or information.
       z. Nuclear Energy Liability Exclusion (Broad Form)
          (1) "Bodily injury" or "property damage":
               (a) With respect to which an "insured" under this Supplemental Policy is also an "insured" under a
                   Nuclear Energy Liability Policy issued by the Nuclear Energy Liability Insurance Association, Mutual
                   Atomic Energy Liability Underwriters, Nuclear Insurance Association of Canada or any of their
                   successors, or would be an "insured" under any such policy but for its termination upon exhaustion of
                   its limit of liability; or
               (b) Resulting from the "hazardous properties" of "nuclear material" and with respect to which:
                   (i) Any person or organization is required to maintain financial protection pursuant to the Atomic
                         Energy Act of 1954, or any law amendatory thereof, or
                   (ii) The "insured" is, or had this policy not been issued would be, entitled to indemnity from the
                         United States of America, or any agency thereof, under any agreement entered into by the United
                         States of America, or any agency thereof, with any person or organization.
          (2) "Bodily injury" or "property damage" resulting from the "hazardous properties" of "nuclear material" if:
               (a) The "nuclear material":
                   (i) Is at any "nuclear facility" owned by, or operated by or on behalf of, an "insured"; or
                   (ii) Has been discharged or dispersed therefrom;
               (b) The "nuclear material" is contained in "spent fuel" or "waste" at any time possessed, handled, used,
                   processed, stored, transported or disposed of by or on behalf of an "insured"; or


Form SU 00 00 10 18                                                                                            Page 7 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 219 of 255




                (c) The "bodily injury" or "property damage" arises out of the furnishing by an "insured" of services,
                    materials, parts or equipment in connection with the planning, construction, maintenance, operation
                    or use of any "nuclear facility", but if such facility is located within the United States of America, its
                    territories or possessions or Canada, this exclusion (c) applies only to "property damage" to such
                    "nuclear facility" and any property thereat.
            (3) As used in this exclusion:
                "Property damage" includes all forms of radioactive contamination of property.

B. INVESTIGATION, DEFENSE, SETTLEMENT
   1. With respect to "bodily injury", "property damage" or "personal and advertising injury" to which this insurance
      applies (whether or not the "self-insured retention" applies) and for which no coverage is provided under any
      "underlying insurance" or for which the underlying limits of any "underlying insurance" have been exhausted solely
      by payments of damages because of "occurrences" during the "policy period"; we:
      a. Will have the right and the duty to defend any "suit" against the "insured" seeking "damages" on account
           thereof, even if such "suit" is groundless, false or fraudulent; but our right and duty to defend end when we
           have used up the applicable limit of insurance in the payment of judgments or settlements under coverages
           afforded by this Supplemental Policy;
      b. May make such investigation and settlement of any claim or "suit" as we deem expedient;
      c. Will pay:
           (1) All expenses incurred by us;
           (2) All court costs taxed against the "insured" in any "suit" defended by us. However, such costs do not
               include attorneys’ fees, attorneys’ expenses, witness or expert fees, or any other expenses of a party
               taxed against the “insured”; and
           (3) All interest on the entire amount of any judgment therein which accrues after the entry of the judgment
               and before we have paid or tendered or deposited in court that part of the judgment which does not
               exceed the applicable limit of insurance;
           (4) All premiums on appeal bonds required in any such "suit", premiums on bonds to release attachments in
               any such "suit" for an amount not in excess of the applicable limit of insurance, and the cost of bail bonds
               required of the "insured" because of an “accident” or traffic law violation arising out of the operation of any
               vehicle to which this Supplemental Policy applies, but we will have no obligation to apply for, furnish,
               finance, arrange for, guarantee, or collateralize, these bonds, whether the collateralization is
               characterized as premium or not;
           (5) All reasonable expenses incurred by the "insured" at our request in assisting us in the investigation or
               defense of any claim or "suit", including actual loss of earnings not to exceed $500 per day per "insured";
           and the amounts incurred in Paragraph c. above, are not subject to the "self-insured retention" and are
           payable in addition to any applicable limit of insurance.
      We may pay any part or all of the “self insured retention” to pay a judgment or to effect settlement of a claim or
      “suit”, and upon notification of the action taken, the "insured" shall promptly reimburse us for such amounts paid.
   2. You agree to arrange for the investigation, defense or settlement of any claim or "suit" in any country where we
      may be prevented by law from carrying out this agreement. We will pay defense expenses incurred with our
      written consent in connection with any such claim or "suit" in addition to any applicable limit of insurance. We will
      also promptly reimburse you for our proper share, but subject to the applicable limit of insurance, of any
      settlement above the "self-insured retention" or “underlying insurance” made with our written consent.
   3. We will have the right to associate at our expense with the "insured" or any underlying insurer in the investigation,
      defense or settlement of any claim or "suit" which in our opinion may require payment hereunder. In no event,
      however, will we contribute to the cost or expenses incurred by any underlying insurer.

C. WHO IS AN INSURED
   1. If you are designated in the Supplemental Policy Declarations as:

Form SU 00 00 10 18                                                                                             Page 8 of 18
                                                  © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 220 of 255




        a. An individual, you and your spouse are "insureds", but only with respect to the conduct of a business, other
            than that described in b. through e. below, of which you are the sole owner.
        b. A partnership or joint venture, you are an "insured". Your members, your partners, and their spouses are also
            "insureds", but only with respect to the conduct of your business.
        c. A limited liability company, you are an "insured". Your members are also "insureds", but only with respect to
            the conduct of your business. Your managers are "insureds", but only with respect to their duties as your
            managers.
        d. An organization other than a partnership, joint venture or limited liability company, you are an "insured". Your
            "executive officers" and directors are "insureds", but only with respect to their duties as your officers or
            directors. Your stockholders are also "insureds", but only with respect to their liability as stockholders.
        e. A trust, you are an "insured". Your trustees are also "insureds", but only with respect to their duties as
            trustees.
   2.   Each of the following is also an "insured":
        a. Your "volunteer workers" only while performing duties related to the conduct of your business or your
            "employees" other than your "executive officers" (if you are an organization other than a partnership, joint
            venture or limited liability company) or your managers (if you are a limited liability company), but only for acts:
            (1) Within the scope of their employment by you or while performing duties related to the conduct of your
                 business; and
            (2) Only if such "volunteer workers" or "employees" are "insureds" in the "underlying insurance" with limits of
                 liability at least as high as set forth in the Extension Schedule Of Underlying Insurance, subject to all the
                 limitations upon coverage and all other policy terms and conditions of such "underlying insurance" and
                 this Supplemental Policy.
        b. Any person or organization having proper temporary custody of your property if you die, but only:
            (1) With respect to liability arising out of the maintenance or use of that property; and
            (2) Until your legal representative has been appointed.
        c. Your legal representative if you die, but only with respect to his or her duties as such. That representative will
            have all your rights and duties under this insurance.
   3.   With respect to any "auto", any person or entity that qualifies as an insured under the "underlying insurance" is an
        "insured" under this Supplemental Policy, subject to all the limitations of such "underlying insurance".
   4.   With respect to "mobile equipment", any person is an "insured" while driving such equipment along a public
        highway with your permission. Any other person or organization responsible for the conduct of such person is also
        an "insured", but only with respect to liability arising out of the operation of the equipment, and only if no other
        insurance of any kind is available to that person or organization for this liability. However, no person or
        organization is an "insured" with respect to:
        a. "Bodily injury" to a co-"employee" of the person driving the equipment; or
        b. "Property damage" to property owned by, rented to, in the charge of or occupied by you or the employer of
            any person who is an "insured" under this provision.
   5.   Any organization you newly acquire or form, other than a partnership, joint venture or limited liability company,
        and over which you maintain financial interest of more than 50% of the voting stock, will qualify as an "insured" if
        there is no other similar insurance available to that organization.
        However:
        a. Coverage under this provision is afforded only until the 180th day after you acquire or form the organization or
            the end of the "policy period", whichever is earlier;
        b. This insurance does not apply to "bodily injury" or "property damage" that occurred before you acquired or
            formed the organization; and
        c. This insurance does not apply to "personal and advertising injury" arising out of an offense committed before
            you acquired or formed the organization.


Form SU 00 00 10 18                                                                                              Page 9 of 18
                                                  © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 221 of 255




    6. Each person or organization, not included as an "insured" in Paragraphs 1., 2., 3., 4., or 5., who is an insured in
       the "underlying insurance" is an "insured" under this Supplemental Policy subject to all the terms, conditions and
       limitations of such "underlying insurance".
       With respect to any person or organization who is not an insured under "underlying insurance" but qualifies as an
       “insured” under this Supplemental Policy, coverage under this Supplemental Policy shall apply only to loss in
       excess of the amount of the "underlying insurance" or "self-insured retention" applicable to you.
       However, coverage afforded by reason of the provisions set forth above applies only to the extent:
       a. Of the scope of coverage provided by the applicable "underlying insurance" but in no event shall coverage be
            broader than the scope of coverage provided by this Supplemental Policy and any endorsements attached
            hereto; and
       b. That such coverage provided by the applicable "underlying insurance" is maintained having limits as set forth
            in the Extension Schedule Of Underlying Insurance.
    7. No person or organization is an "insured" with respect to the conduct of any current or past partnership, joint
       venture or limited liability company that is not shown as a Named Insured in the Supplemental Policy
       Declarations.

D. LIMITS OF INSURANCE
   1. The Limits of Insurance shown in the Supplemental Policy Declarations and the rules below fix the most we will
      pay regardless of the number of:
      a. "Insureds";
      b. Claims made or "suits" brought;
      c. Persons or organizations making claims or bringing "suits"; or
      d. Coverages under which "damages" are covered under this Supplemental Policy.
   2. The Limit of Insurance stated as the General Aggregate Limit is the most we will pay for the sum of "damages",
      other than "damages":
      a. Because of injury or damage included within the "products-completed operations hazard";
      b. Because of "bodily injury" by disease to your "employees" arising out of and in the course of their employment
           by you; and
      c. Because of "bodily injury" or "property damage" arising out of the ownership, operation, maintenance, use,
           entrustment to others, or "loading or unloading" of any "auto".
   3. The Limit of Insurance stated as the Products Completed Operations Aggregate Limit is the most we will pay for
      "damages" included within the "products-completed operations hazard".
   4. The Limit of Insurance stated as the Bodily Injury By Disease Aggregate Limit is the most we will pay for
      "damages" because of "bodily injury" by disease to your "employees" arising out of and in the course of their
      employment by you.
   5. Subject to Paragraphs 2., 3., or 4. above, whichever applies, the Each Occurrence Limit is the most we will pay
      for "damages" because of all "bodily injury", "property damage", and "personal and advertising injury" arising out
      of any one "occurrence".
   6. If coverage provided to an additional insured under this Supplemental Policy is required by a written contract,
      written agreement or permit, the most we will pay on behalf of the additional insured is the amount of insurance:
      a. Required by the written contract, written agreement or permit, less any amounts payable by any "underlying
           insurance"; or
      b. Available under the applicable Limits of Insurance shown in the Supplemental Policy Declarations, whichever
           is less.
      Such additional insured coverage provided by this Supplemental Policy will not be broader than coverage
      provided by the "underlying insurance".



Form SU 00 00 10 18                                                                                          Page 10 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 222 of 255




    7. Our obligations under this insurance, except for our obligations under the Cancellation and Nonrenewal
       Conditions, end when the applicable Limit of Insurance available is used up. If we pay any amounts for
       "damages" in excess of that Limit of Insurance, you agree to reimburse us for such amounts.
    8. The limits of this Supplemental Policy apply separately to each consecutive annual period and to any remaining
       period of less than 12 months, starting with the beginning of the "policy period" shown in the Supplemental Policy
       Declarations. However, if the "policy period" is extended after issuance for an additional period of less than 12
       months, the additional period will be deemed part of the last preceding period for the purpose of determining the
       Limits of Insurance.

E. CONDITIONS
   1. Premium
      All premiums for this Supplemental Policy shall be computed in accordance with the Premium Section of the
      Supplemental Policy Declarations. The premium stated as such in the Supplemental Policy Declarations is a
      deposit premium only which shall be credited to the amount of any earned premium. At the end of the "policy
      period", the earned premium may be recomputed for such period, and upon notice thereof to the Named Insured
      first shown in the Supplemental Policy Declarations, shall become due and payable by such Named Insured. If
      the total earned premium for the "policy period" is less than the premium previously paid and more than the
      minimum premium, we shall return to such Named Insured the unearned portion paid by such Named Insured.
      The Named Insured first shown in the Supplemental Policy Declarations shall maintain records of such
      information as is necessary for premium computation, and shall send copies of such records to us upon our
      request.
   2. Inspection And Audit
      We shall be permitted but not obligated to inspect your property and operations at any time. Neither our right to
      make inspections, nor the making thereof, nor any report thereon, shall constitute an undertaking on your behalf
      or for your benefit or that of others to determine or warrant that such property or operations are:
      a. Safe;
      b. Healthful; or
      c. In compliance with any law, rule or regulation.
      We may examine and audit your books and records at any time during the "policy period" and extensions thereof
      and within three years after the final termination of this Supplemental Policy, insofar as they relate to the subject
      matter of this Supplemental Policy.
   3. Duties In The Event Of Occurrence, Claim Or Suit
      a. You, or any other “insured” under this Supplemental Policy must see to it that we are notified as soon as
           practicable of an "occurrence" which may result in a claim under this Supplemental Policy.
           (1) This requirement applies only when such "occurrence" is known to any of the following:
               (a) You, or any other “insured” under this Supplemental Policy that is an individual;
               (b) Any partner, if you or any other “insured” under this Supplemental Policy is a partnership;
               (c) Any manager, if you or any other “insured” under this Supplemental Policy is a limited liability
                   company;
               (d) Any "executive officer" or insurance manager, if you or any other “insured” under this Supplemental
                   Policy is a corporation.
               (e) Any trustee, if you or any other “insured” under this Supplemental Policy is a trust; or
               (f) Any elected or appointed official, if you or any other “insured” under this Supplemental Policy is a
                   political subdivision or public entity.
               This duty applies separately to you and any other “insured” under this Supplemental Policy.
           (2) To the extent possible, notice should include:
               (a) How, when and where the "occurrence" took place;
               (b) The names and addresses of any injured persons and witnesses; and
Form SU 00 00 10 18                                                                                         Page 11 of 18
                                                    © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 223 of 255




                 (c) The nature and location of any injury or damage arising out of the "occurrence".
      b. If a claim is made or "suit" is brought against any "insured", you or any other “insured” under this
           Supplemental Policy must:
           (1) Immediately record the specifics of the claim or "suit" and the date received; and
           (2) Notify us in writing as soon as practicable if the claim or “suit” is likely to exceed the amount of the "self-
                 insured retention" or "underlying insurance", whichever applies.
      c. You or any other "insured" under this Supplemental Policy must:
           (1) Immediately send us copies of any demands, notices, summonses or legal papers received in connection
                 with the claim or "suit" involving or likely to involve a sum in excess of any "self-insured retention" or
                 "underlying insurance", whichever applies;
           (2) Authorize us to obtain records and other information;
           (3) Cooperate with us in the investigation or settlement of the claim or defense against the "suit"; and
           (4) Assist us, upon our request in the enforcement of any right against any person or organization that may
                 be liable to any "insured" because of injury or damage to which this Supplemental Policy or any
                 "underlying insurance" or "self-insured retention" may also apply.
      d. No "insured" will, except at that "insured's" own cost, make or agree to any settlement for a sum in excess of:
           (1) The total limits of "underlying insurance"; or
           (2) The "self-insured retention" if no "underlying insurance" applies,
           without our consent.
      e. No "insured" will, except at that "insured's" own cost, make a payment, assume any obligation, or incur any
           expenses, other than first aid, without our consent.
   4. Assistance And Cooperation Of The Insured
      The "insured" shall:
      a. Cooperate with us and comply with all the terms and conditions of this Supplemental Policy; and
      b. Cooperate with any of the underlying insurers as required by the terms and conditions of the "underlying
           insurance" and comply with all the terms and conditions thereof.
      The "insured" shall enforce any right of contribution or indemnity against any person or organization who may be
      liable to the "insured" because of "bodily injury", "property damage" or "personal and advertising injury" with
      respect to this Supplemental Policy or any "underlying insurance".
   5. Legal Action Against Us
      No person or organization has a right under this Supplemental Policy:
      a. To join us as a party or otherwise bring us into a "suit" asking for damages from an "insured"; or
      b. To sue us on this Supplemental Policy unless all of its terms and those of the "underlying insurance" have
           been fully complied with.
      A person or organization may sue us to recover on an agreed settlement or on a final judgment against an
      "insured"; but, we will not be liable for damages that are not payable under the terms of this Supplemental Policy
      or that are in excess of the applicable Limits of Insurance. An agreed settlement means a settlement and release
      of liability signed by us, the "insured" and the claimant or the claimant's legal representative.
   6. Appeals
      a. In the event the "insured", or any insurers providing coverage to which this Supplemental Policy is excess,
           elects to appeal a judgment in excess of such “underlying insurance”, any applicable self-insured retention,
           and any other valid and collectible insurance, we shall be liable, in addition to the applicable Limit of
           Insurance, to pay the premium on appeal bonds for that portion of the judgment in excess of the “underlying
           insurance”, self-insured retention, and any other valid and collectible insurance and within the applicable limit
           of insurance under this Supplemental Policy, but we will have no obligation to apply for, furnish, finance,
           arrange for, guarantee, or collateralize, those bonds, whether the collateralization is characterized as
           premium or not.
Form SU 00 00 10 18                                                                                           Page 12 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 224 of 255




          However, if we have paid, offered to pay, or deposited in court that part of the judgment that is within the
          applicable limit of this Supplemental Policy, then we will have no obligation to pay any premium on an appeal
          bond, and the “insured” or the “insured’s” underlying insurers or both will bear:
          (1) The full cost and duty of obtaining any appeal bond; and
          (2) The taxable costs, disbursements and additional interest incidental to such appeal.
          If the claim is settled for less than the judgment amount, we shall only be liable for that portion of the
          settlement that is in excess of any applicable “underlying insurance”, self-insured retention, and any other
          valid and collectible insurance and within the applicable limit of this Supplemental Policy.
      b. If the “insured”, or any insurers providing coverage to which this Supplemental Policy is excess, elect not to
          appeal a judgment in excess of such “underlying insurance”, applicable self-insured retention, and any other
          valid and collectible insurance, then we shall have the right to pursue such appeal. In that case, if the
          “insured” or the “insured’s” underlying insurers have paid, offered to pay, or deposited in court that part of the
          judgment that is within the applicable limit of such “underlying insurance”, self- insured retention, and any
          other valid and collectible insurance, then we shall be liable, in addition to the applicable limit of insurance,
          for:
          (1) All expenses incurred by us;
          (2) All court costs taxed against the "insured" in connection with such appeal. However, such costs do not
               include attorneys’ fees, attorneys’ expenses, witness or expert fees, or any other expenses of a party
               taxed against the “insured”;
          (3) All interest on the entire amount of the judgment which accrues after the “insured” or the “insured’s”
               underlying insurers have paid, offered to pay, or deposited in court that part of the judgment which is
               within the limits of the “underlying insurance” self-insured retention, and any other valid and collectible
               insurance; and
          (4) All premiums on appeal bonds for the amount of the judgment that is within the limits of any self-insured
               retention, “underlying insurance”, and this Supplemental Policy, but we will have no obligation to apply
               for, furnish, finance, arrange for, guarantee, or collateralize, those bonds, whether the collateralization is
               characterized as premium or not;
   7. Other Insurance
      This Supplemental Policy shall apply in excess of all "underlying insurance" whether or not valid and collectible. It
      shall also apply in excess of other valid and collectible insurance (except other insurance purchased specifically
      to apply in excess of this insurance) which also applies to any loss for which insurance is provided by this
      Supplemental Policy.
      These excess provisions apply, whether such other insurance is stated to be:
      a. Primary;
      b. Contributing;
      c. Excess; or
      d. Contingent;
      Provided that if such other insurance provides umbrella coverage in excess of "underlying insurance" or a self-
      insured retention, this Supplemental Policy shall contribute therewith with respect to "damages".
      However, in the event that there is such other umbrella coverage available to cover such excess loss on an
      excess basis, we will pay only our share of the amount of such excess loss payable under this Supplemental
      Policy.
   8. Transfer Of Rights Of Recovery Against Others To Us
      a. If the "insured" has rights to recover all or a part of any payment we have made under this Supplemental
          Policy, those rights are transferred to us. The "insured" must do nothing after a loss to impair them. At our
          request, the "insured" will bring "suit" or transfer those rights to us and help us enforce them.
      b. Recoveries shall be applied to reimburse:
          (1) First, any interest (including the Named Insured) that paid any amount in excess of our limit of liability;

Form SU 00 00 10 18                                                                                           Page 13 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 225 of 255




              (2) Second, us, along with any other insurers with whom we partipate in a loss on a quota share basis at the
                   same layer;
              (3) Third, such interests (including the Named Insured) of whom this insurance is excess.
              However, a different apportionment may be made to effect settlement of a claim by agreement signed by all
              interests.
         c. Reasonable expenses incurred in the exercise of rights of recovery shall be apportioned among all interests in
              the ratio of their respective losses for which recovery is sought.
   9.    Changes
         This Supplemental Policy contains all the agreements between you and us concerning the insurance afforded.
         Notice to any agent, or knowledge possessed by any agent or any other person shall not effect a waiver or a
         change in any part of this Supplemental Policy, or stop us from asserting any rights under the terms of this
         Supplemental Policy.
         The Named Insured first shown in the Supplemental Policy Declarations is authorized on behalf of all "insureds"
         to agree with us on changes in the terms of this Supplemental Policy.
         If the terms are changed, the changes will be shown in an endorsement issued by us and made a part of this
         Supplemental Policy.
   10.   Separation Of Insureds
         Except with respect to the Limits of Liability, and any rights or duties specifically assigned in this Supplemental
         Policy to the Named Insured first shown in the Supplemental Policy Declarations, this insurance applies:
         a. As if each Named Insured were the only Named Insured; and
         b. Separately to each "insured" against whom claim is made or "suit" is brought.
   11.   Maintenance Of Underlying Insurance
         Policies, endorsements, and coverage parts affording in total the coverage and limits stated in the Extension
         Schedule Of Underlying Insurance shall be maintained in full effect during the currency of this Supplemental
         Policy. Your failure to comply with the foregoing shall not invalidate this Supplemental Policy, but in the event of
         such failure, we shall be liable only to the extent that we would have been liable had you complied with this
         Paragraph 11.
         The Named Insured first shown in the Supplemental Policy Declarations shall give us written notice as soon as
         practicable of any of the following:
         a. Any change in the coverage or in the limits of any "underlying insurance", including but not limited to a change
              from occurrence coverage to claims made coverage;
         b. Termination of part or all of one or more of the policies, endorsements, or coverage parts of "underlying
              insurance";
         c. Reduction or exhaustion of an aggregate limit of liability of any "underlying insurance".
         The "self-insured retention" shall not apply should the "underlying insurance" be exhausted by the payment of
         claims or "suits" which are also covered by this Supplemental Policy.
   12.   Cancellation
         a. The Named Insured first shown in the Supplemental Policy Declarations may cancel this Supplemental Policy
              by mailing or delivering to us or to any of our authorized agents advance written notice of cancellation.
         b. We may cancel this Supplemental Policy by mailing or delivering to the Named Insured first shown in the
              Supplemental Policy Declarations at the address shown in the Supplemental Policy Declarations, written
              notice of cancellation at least:
              (1) 10 days before the effective date of cancellation if such Named Insured fails to pay the premium or any
                   installment when due; or
              (2) 30 days before the effective date of cancellation if we cancel for any other reason.



Form SU 00 00 10 18                                                                                            Page 14 of 18
                                                   © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 226 of 255




         c. If notice is mailed, proof of mailing will be sufficient proof of notice. Notice will state the effective date of
              cancellation. The "policy period" will end on that date. Delivery of such notice by the Named Insured first
              shown in the Supplemental Policy Declarations or by us will be equivalent to mailing.
         d. If the Named Insured first shown in the Supplemental Policy Declarations cancels, the refund may be less
              than pro rata, but we will retain any minimum premium stated as such in the Supplemental Policy
              Declarations. If we cancel, the refund will be pro rata. The cancellation will be effective even if we have not
              made or offered a refund.
   13.   Nonrenewal
         a. If we decide not to renew, we will mail or deliver to the Named Insured first shown in the Supplemental Policy
              Declarations, at the address shown in the Supplemental Policy Declarations, written notice of nonrenewal at
              least 30 days before the end of the "policy period".
         b. If notice is mailed, proof of mailing will be sufficient proof of notice.
         c. If we offer to renew but such Named Insured does not accept, this Supplemental Policy will not be renewed at
              the end of the current "policy period".
   14.   Workers' Compensation Agreement
         With respect to "bodily injury" to any officer or other "employee" arising out of and in the course of employment by
         you, you represent and agree that you have not abrogated and will not abrogate your defenses under any
         Workers' Compensation Law by rejection of such law or otherwise. If at any time during the "policy period" you
         abrogate such defenses, the insurance for "bodily injury" to such officer or other "employee" automatically
         terminates at the same time.
   15.   Bankruptcy Or Insolvency Of Insured
         In the event of the bankruptcy or insolvency of the "insured" or any entity comprising the "insured", we shall not be
         relieved of any of our obligations under this Supplemental Policy.
   16.   Representations Or Fraud
         By accepting this Supplemental Policy, you agree:
         a. The statements in the Supplemental Policy Declarations are accurate and complete;
         b. The statements in the Extension Schedule Of Underlying Insurance are accurate and complete;
         c. The statements in a. and b. are based upon representations you made to us;
         d. We have issued this Supplemental Policy in reliance upon your representations; and
         e. This Supplemental Policy is void in any case of fraud by you as it relates to this Supplemental Policy or any
              claim under this Supplemental Policy.

F. DEFINITIONS
   Except as otherwise provided in this Section or amended by endorsement, the words or phrases that appear
   in quotation marks within this Supplemental Policy shall follow the definitions of the applicable "underlying
   insurance".
   1. "Accident" includes continuous or repeated exposure to the same conditions resulting in "bodily injury" or
       "property damage".
   2. "Auto" means:
       a. A land motor vehicle, trailer or semitrailer designed for travel on public roads, including any attached
           machinery or equipment; or
       b. Any other land vehicle that is subject to a compulsory or financial responsibility law or other motor vehicle
           insurance or motor vehicle registration law where it is licensed or principally garaged.
       However, "auto" does not include "mobile equipment".
   3. "Covered pollution cost or expense":
       a. Means any cost or expense arising out of:
           (1) Any request, demand or order; or
Form SU 00 00 10 18                                                                                            Page 15 of 18
                                                   © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 227 of 255




             (2) Any claim or "suit" by or on behalf of a governmental authority demanding
             that the "insured" or others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any
             way respond to, or assess the effects of "pollutants".
        b. Does not include any cost or expense arising out of the actual, alleged or threatened discharge, dispersal,
             seepage, migration, release or escape of "pollutants":
             (1) That are, or that are contained in any property that is:
                 (a) Being transported or towed by, handled, or handled for movement into, onto or from, any "auto";
                 (b) Otherwise in the course of transit by or on behalf of the "insured"; or
                 (c) Being stored, disposed of, treated or processed in or upon any "auto"; or
             (2) Before the "pollutants" or any property in which the "pollutants" are contained are moved from the place
                 where they are accepted by the "insured" for movement into or onto any "auto"; or
             (3) After the "pollutants" or any property in which the "pollutants" are contained are moved from any "auto" to
                 the place where they are finally delivered, disposed of or abandoned by the "insured".
        c. Paragraph (1)(a) above does not apply to fuels, lubricants, fluids, exhaust gases or other similar "pollutants"
             that are needed for or result from the normal electrical, hydraulic or mechanical functioning of an "auto",
             covered by the "underlying insurance" or its parts, if:
             (1) The "pollutants" escape, seep, migrate, or are discharged or released directly from an "auto" part
                 designed by its manufacturer to hold, store, receive or dispose of such "pollutants"; and
             (2) The "bodily injury", "property damage" or "covered pollution cost or expense" does not arise out of the
                 operation of any equipment listed in Paragraphs f.(2) or f.(3) of the definition of "mobile equipment”.
        d. Paragraphs b.(1)(b) and b.(1)(c) above do not apply to "accidents" that occur away from premises owned by
             or rented to an "insured" with respect to "pollutants" not in or upon an "auto" covered by the "underlying
             insurance" if:
             (1) The "pollutants" or any property in which the "pollutants" are contained are upset, overturned or damaged
                 as a result of the maintenance or use of the "auto"; and
             (2) The discharge, dispersal, seepage, migration, release or escape of the "pollutants" is caused directly by
                 such upset, overturn or damage.
   4.   "Damages" means a monetary award, monetary settlement or monetary judgment. "Damages" include
        prejudgment interest awarded against the "insured" on that part of the judgment we pay.
        a. The following are not considered "damages" and are not covered by this Supplemental Policy:
             (1) Fines, penalties, sanctions or taxes;
             (2) Attorney’s fees and costs associated with any non-monetary relief awarded against the "insured"; or
             (3) Any monetary award, monetary settlement or monetary judgment for which insurance is prohibited by the
                 law(s) applicable to the construction of this Supplemental Policy.
   5.   "Hazardous properties" include radioactive, toxic or explosive properties.
   6.   "Insured" means any person or organization qualifying as an "insured" in the applicable Who Is An Insured
        provision of this Supplemental Policy, including any additional insured added by endorsement. The insurance
        afforded applies separately to each "insured" against whom claim is made or "suit" is brought, except with respect
        to the limit of our liability under Section D. LIMITS OF INSURANCE.
   7.   "Mobile equipment" means any of the following types of land vehicles, including any attached machinery or
        equipment:
        a. Bulldozers, farm machinery, forklifts and other vehicles designed for use principally off public roads;
        b. Vehicles maintained for use solely on or next to premises you own or rent;
        c. Vehicles that travel on crawler treads;
        d. Vehicles, whether self-propelled or not, on which are permanently mounted:
             (1) Power cranes, shovels, loaders, diggers or drills; or

Form SU 00 00 10 18                                                                                             Page 16 of 18
                                                  © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 228 of 255




             (2) Road construction or resurfacing equipment such as graders, scrapers or rollers;
         e. Vehicles not described in a., b., c., or d. above that are not self-propelled and are maintained primarily to
             provide mobility to permanently attached equipment of the following types:
             (1) Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                 exploration, lighting and well servicing equipment; or
             (2) Cherry pickers and similar devices used to raise or lower workers;
         f. Vehicles not described in a., b., c., or d. above maintained primarily for purposes other than the transportation
             of persons or cargo.
             However, self-propelled vehicles with the following types of permanently attached equipment are not "mobile
             equipment" but will be considered "autos":
             (1) Equipment, of at least 1,000 pounds gross vehicle weight, designed primarily for:
                 (a) Snow removal;
                 (b) Road maintenance, but not construction or resurfacing; or
                 (c) Street cleaning;
             (2) Cherry pickers and similar devices mounted on automobile or truck chassis and used to raise or lower
                 workers; and
             (3) Air compressors, pumps and generators, including spraying, welding, building cleaning, geophysical
                 exploration, lighting and well servicing equipment.
             However, “mobile equipment” does not include any land vehicle that is subject to a compulsory or financial
             responsibility law or other motor vehicle insurance or motor vehicle registration law where they are licensed or
             principally garaged. Land vehicles subject to a compulsory or financial responsibility law or other motor
             vehicle insurance law or motor vehicle registration law are considered “autos”.
   8.    "Nuclear facility" means:
         a. Any "nuclear reactor";
         b. Any equipment or device designed or used for:
             (1) Separating the isotopes of uranium or plutonium;
             (2) Processing or utilizing "spent fuel"; or
             (3) Handling, processing or packaging "waste";
         c. Any equipment or device used for the processing, fabricating or alloying of special nuclear material if at any
             time the total amount of such material in the custody of the "insured" at the premises where such equipment
             or device is located consists of or contains more than 25 grams of plutonium or uranium 233 or any
             combination thereof, or more than 250 grams of uranium 235; or
         d. Any structure, basin, excavation, premises or place prepared or used for the storage or disposal of "waste";
             and includes the site on which any of the foregoing is located, all operations conducted on such site and all
             premises used for such operations.
   9.    "Nuclear material" means source material, special nuclear material or by-product material.
         Source material, special nuclear material and by-product material have the meanings given to them in the Atomic
         Energy Act of 1954 or in any law amendatory thereof.
   10.   "Nuclear reactor" means any apparatus designed or used to sustain nuclear fission in a self-supporting chain
         reaction or to contain a critical mass of fissionable material.
   11.   "Occurrence" means:
         a. With respect to "bodily injury" or "property damage", an "accident", including continuous or repeated exposure
             to substantially the same general harmful conditions; and
         b. With respect to "personal and advertising injury", an offense described in the definition of “personal and
             advertising injury” in the "underlying insurance".


Form SU 00 00 10 18                                                                                            Page 17 of 18
                                                   © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 229 of 255




   12. "Policy period" as used in this Supplemental Policy means the period beginning with the effective date stated as
       such in the Supplemental Policy Declarations and ending with the earlier of:
       a. The date of cancellation of this Supplemental Policy; or
       b. The expiration date stated as such in the Supplemental Policy Declarations.
   13. “Pollution hazard” means an actual exposure or threat of exposure to the corrosive, toxic or other harmful
       properties of any solid, liquid, gaseous or thermal:
       a. Pollutants;
       b. Contaminants;
       c. Irritants; or
       d. Toxic substances;
       including smoke, vapors, soot, fumes, acids, alkalis, chemicals, or waste materials consisting of or containing any
       of the foregoing. Waste includes materials to be recycled, reconditioned, or reclaimed.
   14. "Self-insured retention" means the amount stated as such in the Supplemental Policy Declarations which is
       retained and payable by the "insured" with respect to each "occurrence".
   15. "Spent fuel" means any fuel element or fuel component, solid or liquid, which has been used or exposed to
       radiation in a "nuclear reactor".
   16. "Underlying insurance" means the insurance policies, coverage parts, and endorsements listed in the Extension
       Schedule Of Underlying Insurance, including any renewals or replacements thereof, which provide the underlying
       coverages and limits stated in the Schedule Of Underlying Insurance.
            The limits of "underlying insurance" include:
            (1) Any applicable deductible amount;
            (2) Any participation of any "insured"; and
            (3) Any applicable self-insured retention;
            Less the amount, if any, by which the aggregate limit of such insurance has been reduced by any payment
            relating to any act, error, omission, injury, damage or offense for which insurance is provided by this
            Supplemental Policy. The coverages and limits of such policies, coverage parts, and endorsements and any
            such deductible amount, participation or "self-insured retention" shall be deemed to be applicable regardless
            of:
            (1) Any defense which any underlying insurer may assert because of the "insured's" failure to comply with
                any condition of its policy, coverage part, or endorsement; or
            (2) The actual or alleged insolvency or financial impairment of any underlying insurer or any "insured".
            The risk of insolvency or financial impairment of any underlying insurer or any "insured" is borne by you and
            not by us.
   17. "Waste" means any waste material:
       a. Containing by-product material other than the tailings or wastes produced by the extraction or concentration
            of uranium or thorium from any ore processed primarily for its source material content; and
       b. Resulting from the operation by any person or organization of any "nuclear facility" included under the first two
            paragraphs of the definition of "nuclear facility".




Form SU 00 00 10 18                                                                                          Page 18 of 18
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 230 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




BLANKET ADDITIONAL INSURED BY CONTRACT – UMBRELLA
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

A. The following is added to Paragraph 2. of Section C. WHO IS AN INSURED:
      a. Any person or organization when you have agreed, because of a written contract or written agreement, or
            when required by a written permit issued by a state or governmental agency or subdivision or political
            subdivision, to provide insurance such as is afforded under this Supplemental Policy, but only with respect to
            your operations performed by you or on your behalf, "your work" or facilities owned or used by you.
            This provision does not apply:
            (1) Unless the written contract or written agreement has been executed, or the permit has been issued, prior
                to the "bodily injury," "property damage," or "personal and advertising injury";
            (2) Unless the limits of liability specified in such written contract, written agreement or permit are greater than
                the limits of liability provided by the "underlying insurance"; and
            (3) Beyond the period of time required by the written contract, written agreement or permit;
            However, no such person or organization is an “insured” under this provision if such person or organization
            qualifies as an “insured” by any other provision of this Supplemental Policy.
      b. With respect to the insurance afforded to the persons or organizations qualifying as an “insured” in Paragraph
            a. above, the following additional exclusion applies:
            (1) This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury"
                arising out of the rendering of or the failure to render any professional services, including:
                (a) The preparing, approving, or failure to prepare or approve, maps, shop drawings, opinions, reports,
                     surveys, field orders, change orders, designs or drawings and specifications; or
                (b) Supervisory, surveying, inspection, architectural or engineering activities.
                This exclusion applies even if the claims allege negligence or other wrongdoing in the supervision, hiring,
                employment, training or monitoring of others by an “insured”, if the “bodily injury”, “property damage”, or
                “personal and advertising injury” arises out of the rendering of or the failure to render any professional
                service.
      c. The insurance afforded to such “insured” will not be broader than that which you are required by the contract,
            agreement or permit to provide for such “insured”.
      d. The insurance afforded to such “insured” only applies to the extent permitted by law.




Form SU 00 02 10 18                                                                                               Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 231 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EMPLOYEE BENEFITS LIABILITY ENDORSEMENT - OCCURRENCE
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

                                                      SCHEDULE I

                Coverage                                                             Limits of Insurance

         Employee Benefits Liability            $   5,000,000               Each Claim Limit
                                                $   5,000,000               Employee Benefits Liability Aggregate Limit

_____________________________________________________________________________________________


                                                     SCHEDULE II
                                         "Controlling Underlying Insurance Policy"

Insurer: Hartford Underwriters Insurance Company
Policy No.: 13 SBA AE7GUH              Policy Period: 02/01/2020 - 02/01/2021


                Coverage                                                             Limits of Insurance

         Employee Benefits Liability $ 5,000,000           Each Claim Limit
                                     $ 5,000,000           Employee Benefits Liability Aggregate Limit
_____________________________________________________________________________________________

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

Solely with respect to the coverage provided by this endorsement, the Supplemental Policy is amended as follows:

This Supplemental policy is extended to apply to Employee Benefits Liability, subject to the following additional provisions:

A. Except as otherwise provided by this endorsement, the insurance afforded herein shall follow all the terms, definitions
   and exclusions of the "controlling underlying insurance policy" designated in Schedule II.

B. The following is added to Section A. COVERAGES:
   EMPLOYEE BENEFITS LIABILITY
   1. We will pay those sums that the “insured” must legally pay as "damages":
      a. Arising out of "employee benefits injury" to which this endorsement applies; and
      b. That are in excess of the Limits of Insurance in the "controlling underlying insurance policy".
   2. This insurance does not apply to "employee benefits injury" unless it occurs after the effective date of this
      endorsement and during the "policy period" of this Supplemental Policy.

C. The following is added to Section D. LIMITS OF INSURANCE:
   LIMITS OF INSURANCE


Form SU 00 04 10 18                                                                                         Page 1 of 2
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 232 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




   1. The Limits of Insurance shown in Schedule I and the rules below fix the most we will pay regardless of the
      number of:
      a. “Insureds”;
      b. "Claims" made or "suits" brought; or
      c. Persons or organizations making "claims" or bringing "suits."
   2. The Employee Benefits Liability Aggregate Limit is the most we will pay for all “damages” to which this
      endorsement applies.
   3. Subject to 2. above the Each Claim Limit is the most we will pay for all “damages” with respect to any one "claim".
      Two or more "claims" arising out of a single "employee benefits injury" or a series of related "employee benefits
      injuries" shall be considered one "claim". Any such "claim", whenever made and reported to us, shall be subject to
      the Each Claim Limit.
   4. Our obligations under this endorsement end when the applicable Limit of Insurance is used up. If we pay for any
      damages in excess of that Limit of Insurance, you agree to reimburse us for such amounts.
   5. The Limits of Insurance shown in Schedule I apply separately to each consecutive annual period and to any
      remaining period of less than 12 months, starting with the beginning of the "policy period" shown in Schedule II,
      unless the endorsement is extended after issuance for an additional period of less than 12 months. In that case
      the additional period will be deemed part of the last preceding period for the purpose of determining the applicable
      Limits of Insurance.

D. The following definition is added to Section F. DEFINITIONS:
      "Controlling underlying insurance policy" means the policy of underlying insurance designated in Schedule II
      providing coverage and limits for Employee Benefits Liability.




Form SU 00 04 10 18                                                                                         Page 2 of 2
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 233 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




AMENDMENT OF UMBRELLA CONDITIONS - PENNSYLVANIA
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

A. The following changes are made to Section E., CONDITIONS:
   1. Paragraph 12., Cancellation is replaced by the following:
      Cancellation
      a. The Named Insured first shown in the Declarations may cancel this Supplemental Policy by:
            (1) Mailing or delivering to us advance written notice of cancellation; or
            (2) Surrendering the Supplemental Policy to us or to any of our authorized agents.
      b. We may cancel this Supplemental Policy by mailing or delivering to the Named Insured first shown in the
            Declarations written notice of cancellation at least:
            (1) 30 days before the effective date of cancellation, if we cancel for any other reason and the Supplemental
                Policy has been in effect for less than 60 days and is not a renewal with us; or
            (2) 15 days before the effective date of cancellation, if we cancel and the Supplemental Policy has been in
                effect for more than 60 days, but only for one or more of the following reasons or as permitted under
                applicable Pennsylvania law:
                (a) You have made a material misrepresentation which affects the insurability of the risk; or
                (b) You have failed to pay a premium when due, whether the premium is payable directly to the company
                     or its agents or indirectly under a premium finance plan or extension of credit.
            (3) 60 days before the effective date of cancellation, if we cancel and the Supplemental Policy has been in
                effect for more than 60 days, but only for one or more of the following reasons or as permitted under
                applicable Pennsylvania law:
                (a) A condition, factor or loss experience material to insurability has changed substantially or a
                     substantial condition, factor or loss experience material to insurability has become known during the
                     "policy period;"
                (b) Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease
                     shall, at the time of cancellation, be certified to the Insurance Commissioner as directly affecting in-
                     force policies;
                (c) Material failure to comply with policy terms, conditions or contractual duties; or
                (d) Other reasons that the Insurance Commissioner may approve.
            This Supplemental Policy may also be cancelled from inception upon discovery that the Supplemental Policy
            was obtained through fraudulent statements, omissions or concealment of fact material to the acceptance of
            the risk or to the hazard assumed by us.
      c. We will mail or deliver our notice to the last mailing address known to us of the Named Insured first shown in
            the Declarations. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient
            proof of notice.
      d. Notice of cancellation by us will state the effective date of cancellation and the specific reasons for
            cancellation. The "policy period" will end on that date.
      e. If this Supplemental Policy is cancelled, we will send the Named Insured first shown in the Declarations any
            premium refund due. If we cancel, the refund will be pro-rata and the refund will be made not later than 10
            business days after effective date of the termination. If cancellation is by you, the refund will be made not later
            than 30 days after termination. The cancellation will be effective even if we have not made or offered a refund.

Form SU 01 37 10 18                                                                                                    Page 1 of 2
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 234 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




        f.If the Named Insured cancels, the return premium may be less than pro-rata, but not less than 90% of the
          pro-rata unearned premium. We shall in any event be entitled to retain any minimum retained premium stated
          in the Declarations.
       g. Premium adjustment may be made either at the time cancellation is effected or as soon as practicable after
          cancellation becomes effective, but payment or tender of unearned premium is not a condition of cancellation.
    2. Paragraph 13., Nonrenewal is deleted and is replaced by the following:
       Nonrenewal
       a. If we decide not to renew this Supplemental Policy, we will mail or deliver written notice of non-renewal stating
          the reason for nonrenewal to the Named Insured first shown in the Declarations at least 60 days before the
          end of the "policy period."
       b. If notice is mailed, we will mail it to the last mailing address known to us of the Named Insured first shown in
          the Declarations. Proof of mailing will be sufficient proof of notice.
       c. If we offer to renew but such Named Insured does not accept our offer during the current "policy period," this
          Supplemental Policy will not be renewed at the end of such "policy period."
    3. The following is added:
       Premium Increase
       a. If we elect to increase the premium on renewal of this Supplemental Policy, we will mail or deliver written
          notice of such increase at least 30 days before the expiration of this Supplemental Policy to the Named
          Insured first shown in the Declarations.
       b. If notice is mailed, it will be by registered or first class mail and we will mail it to the last mailing address
          known to us of the Named Insured first shown in the Declarations. Proof of mailing will be sufficient proof of
          notice.

B. Definition 4. "damages" of Section F., DEFINITIONS is deleted and replaced by the following:
   4. "Damages" awarded against the "insured" on that part of the judgment we pay.
       a. "Damages" do not include:
            (1) Fines;
            (2) Penalties; or
            (3) Damages for which insurance is prohibited by the law applicable to the construction of this Supplemental
                Policy.
       b. Subject to the foregoing, "damages" include damages for any of the following which result at any time from
            "bodily injury" to which this Supplemental Policy applies:
            (1) Death;
            (2) Mental anguish;
            (3) Shock;
            (4) Disability; or
            (5) Care and loss of services or consortium.




Form SU 01 37 10 18                                                                                           Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 235 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION - SILICA
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

A. The following is added to Paragraph A.2., Exclusions:
            Exclusion – Silica
            This Supplemental Policy does not apply to any injury, damage, loss, cost or expense, including but not
            limited to "bodily injury", "property damage" or "personal and advertising injury" arising out of, or relating to, in
            whole or in part, the "silica hazard".
B. The following definition is added to Section F. DEFINITIONS:
      "Silica hazard" means an exposure to, inhalation of or contact with, or threat of exposure to, inhalation of or
      contact with, the actual or alleged properties of silica or any silica containing materials and includes the mere
      presence of silica or any silica containing materials in any form.
      Silica includes all forms of the compound silicon dioxide, including but not limited to quartz.




Form SU 20 01 10 18                                                                                                 Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 236 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION – CARE, CUSTODY OR CONTROL OF PERSONAL
PROPERTY
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

The following is added to Paragraph A.2., Exclusions:
            Exclusion – Care, Custody or Control of Personal Property
            This Supplemental Policy does not apply to "property damage" to personal property:
            (1) Rented to;
            (2) Used by; or
            (3) In the care, custody or control;
            Of any "insured" or as to which any "insured" is for any purpose exercising physical control.




Form SU 20 09 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 237 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION – CARE, CUSTODY OR CONTROL OF REAL PROPERTY
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

The following is added to Paragraph A.2., Exclusions:
            Exclusion – Care, Custody or Control of Real Property
            This Supplemental Policy does not apply to "property damage" to real property:
            (1) Owned by;
            (2) Occupied by;
            (3) Rented to; or
            (4) In the care, custody or control;
            Of any "insured" or as to which any "insured" is for any purpose exercising physical control.




Form SU 20 10 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 238 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




EXCLUSION - PLAYGROUND FACILITY
This endorsement modifies insurance provided under the
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

A. The following is added to Paragraph A.2. Exclusions:
            Exclusion – Playground Facility
            This Supplemental Policy does not apply to:
            (1) "Bodily injury," "property damage," or "personal and advertising injury" arising out of the:
                (a) Ownership;
                (b) Maintenance;
                (c) Operation; or
                (d) Use;
                of a "playground facility."

B. The following definition is added to Section F., DEFINITIONS:
            "Playground facility" means an area designated for recreational activities specifically set aside for children.
            Such an area is usually equipped with recreational equipment including, but not limited to:
            a. Swings;
            b. Slides; and
            c. Merry-go-rounds.




Form SU 20 18 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 239 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FOLLOWING FORM ENDORSEMENT - AUTOMOBILE LIABILITY
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

A. The following is added to Paragraph A.2., Exclusions:
            Automobile Liability
            (1) This Supplemental Policy does not apply to liability arising out of the:
                (a) Ownership;
                (b) Operation;
                (c) Maintenance;
                (d) Use;
                (e) Entrustment to others; or
                (f) "Loading or unloading";
                Of any "auto" or "customer's auto".
                This exclusion applies even if the claims against any "insured" allege negligence or other wrongdoing in
                the supervision, hiring, employment, training or monitoring of others by that "insured", if the "occurrence"
                which caused the injury or "damage" involved the ownership, maintenance, use, entrustment to others, or
                "loading or unloading", of any "auto" or "customer's auto".
            (2) EXCEPTION
                However, this exclusion does not apply to the extent that the “underlying insurance” provides coverage for
                such “auto” or “customer’s auto” described in the Schedule of Underlying Insurance.
                Any coverage restored by this EXCEPTION applies:
                (a) Only to the extent of the coverage provided by the “underlying insurance” and in no event shall this
                    umbrella coverage apply to any claim or “suit” not covered by the “underlying insurance”.
                (b) Only to the extent that such coverage provided by the "underlying insurance" is maintained having
                    limits as set forth in the Extension Schedule of Underlying Insurance; and
                (c) Only to the extent that any claim or “suit” is otherwise covered by the terms and conditions of this
                    Supplemental Policy.

B. The following is added to Section F., DEFINITIONS:
      "Customer's auto" means a customer's land motor vehicle, trailer or semitrailer while left with you for service,
      maintenance, repair, storage, parking or safekeeping. "Customer's auto" does not include a customer's land motor
      vehicle, trailer or semitrailer owned by or rented or loaned to any "insured".




Form SU 30 08 10 18                                                                                            Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 240 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FOLLOWING FORM ENDORSEMENT –
FUNGI, BACTERIA AND VIRUSES
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

The following is added to Paragraph 2. Exclusions of Section A. COVERAGES:
            Fungi, Bacteria and Viruses
            (1) This policy does not apply to:
                 (a) Injury or damage arising out of or related to the presence of, suspected presence of, or exposure to:
                     (i) fungi, including but not limited to mold, mildew, and yeast;
                     (ii) bacteria;
                     (iii) viruses; or
                     (iv) dust, spores, odors, particulates or byproducts, including but not limited to mycotoxins and
                           endotoxins, resulting from any of the organisms listed in (i), (ii), or (iii) above;
                     from any source whatsoever.
            (2) Any loss, cost or expense arising out of the testing for, monitoring of, cleaning up of, removal of,
                 containment of, treatment of, detoxification of, neutralization of, remediation of, disposal of, or any other
                 response to or assessment of, the effects of any of the items in (i), (ii), (iii) or (iv) above, from any source
                 whatsoever.
            (3) EXCEPTION
                 However, this exclusion does not apply to the extent that the “underlying insurance” provides coverage for
                 such liability with minimum underlying limits as described in the Schedule of Underlying Insurance.
                 Any coverage restored by this EXCEPTION applies:
                 (a) Only to the extent of the coverage provided by the “underlying insurance” and in no event shall this
                     umbrella coverage apply to any claim or “suit” not covered by the “underlying insurance”.
                 (b) Only to the extent that such coverage provided by the "underlying insurance" is maintained having
                     limits as set forth in the Extension Schedule of Underlying Insurance; and
                 (c) Only to the extent that any claim or “suit” is otherwise covered by the terms and conditions of this
                     Supplemental Policy.




Form SU 30 19 10 18                                                                                                 Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 241 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




FOLLOWING FORM ENDORSEMENT - LIQUOR LIABILITY
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILITY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Supplemental Policy apply.

The following is added to Paragraph A.2., Exclusions:
            Liquor Liability
            (1) This Supplemental Policy does not apply to "bodily injury" or "property damage" for which any "insured"
                 may be held liable by reason of:
                 (a) Causing or contributing to the intoxication of any person;
                 (b) The furnishing of alcoholic beverages to a person under the legal drinking age or under the influence
                     of alcohol; or
                 (c) Providing or failing to provide transportation with respect to any person that may be under the
                     influence of alcohol; or
                 (d) Any statute, ordinance or regulation relating to the sale, gift, distribution or use of alcoholic
                     beverages.
                 This exclusion applies only if such "insured" is in the business of manufacturing, distributing, selling,
                 serving or furnishing alcoholic beverages.
            (2) EXCEPTION
                 However, this exclusion does not apply to the extent that the “underlying insurance” provides coverage for
                 such liability with minimum underlying limits as described in the Schedule of Underlying Insurance.
                 Any coverage restored by this EXCEPTION applies:
                 (a) Only to the extent of the coverage provided by the “underlying insurance” and in no event shall this
                     umbrella coverage apply to any claim or “suit” not covered by the “underlying insurance”.
                 (b) Only to the extent that such coverage provided by the "underlying insurance" is maintained having
                     limits as set forth in the Extension Schedule of Underlying Insurance; and
                 (c) Only to the extent that any claim or “suit” is otherwise covered by the terms and conditions of this
                     Supplemental Policy.




Form SU 30 25 10 18                                                                                           Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 242 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM –
UMBRELLA LIABILITY SUPPLEMENTAL POLICY
This endorsement modifies insurance provided under the following:
UMBRELLA LIABILTY SUPPLEMENTAL POLICY

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. The following changes are made to Section E., CONDITIONS:
   1. The following is added:
      Disclosure Of Federal Share Of Terrorism Losses
      The United States Department of the Treasury will reimburse insurers for a portion of such insured losses, as
      indicated in the table below that exceeds the applicable insurer deductible:

                                         Calendar Year        Federal Share of
                                                              Terrorism Losses
                                              2015                   85%
                                              2016                   84%
                                              2017                   83%
                                              2018                   82%
                                              2019                   81%
                                          2020 or later              80%
       However, if aggregate industry insured losses, attributable to "certified acts of terrorism" under the federal
       Terrorism Risk Insurance Act, as amended (TRIA), exceed $100 billion in a calendar year, the Treasury shall not
       make any payment for any portion of the amount of such losses that exceeds $100 billion. The United States
       government has not charged any premium for their participation in covering terrorism losses.
    2. The following is added:
       Cap On Insurer Liability for Terrorism Losses
       If aggregate industry insured losses attributable to "certified acts of terrorism" under TRIA exceed $100 billion in a
       calendar year, and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable for the
       payment of any portion of the amount of such losses that exceed $100 billion. In such case, your coverage for
       terrorism losses may be reduced on a pro-rata basis in accordance with procedures established by the Treasury,
       based on its estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible.
       In accordance with the Treasury's procedures, amounts paid for losses may be subject to further adjustments
       based on differences between actual losses and estimates.
    3. The following is added:
       Application Of Exclusions
       The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
       inclusion of terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
       under this Coverage Part or Policy, such as losses excluded by the Pollution Exclusion, Nuclear Hazard Exclusion
       and the War And Military Action Exclusion.

B. The following is added to Section F., DEFINITIONS:
      "Certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with the
      provisions of federal Terrorism Risk Insurance Act, to be an act of terrorism under TRIA. The criteria contained in
      TRIA for a "certified act of terrorism" include the following:
Form SU 70 02 10 18                                                                                           Page 1 of 2
                                                    © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 243 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




       a. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
          subject to TRIA; and
       b. The act results in damage within the United States, or outside the United States in the case of certain air
          carriers or vessels or the premises of an United States mission; and
       c. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
          by an individual or individuals acting as part of an effort to coerce the civilian population of the United States
          or to influence the policy or affect the conduct of the United States Government by coercion.




Form SU 70 02 10 18                                                                                            Page 2 of 2
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                 Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 244 of 255


                            Insurance Policy Billing Information
Thank you for selecting The Hartford for your business insurance needs.

Shortly, you will receive your first bill from us. You are receiving this Notice so you know what
to expect as a valued customer of The Hartford. Should you have any questions after
reviewing this information, please contact us at 866-467-8730, and we will be happy to assist
you.

o   Your total policy premium will appear on your policy’s Declarations Page. You will be billed based on the payment plan
    you selected.

o   You may pay the "minimum due" as it appears on your insurance bill or pay the policy balance in full.

o   An installment service fee is added to each installment. A late fee will also be applied if the "minimum due" is not
    received by the due date shown on your bill. Service and late payment fees do not apply in all states.

o   If you selected installment billing, any credit or additional premium due as the result of a change made to your policy,
    will be spread over the remaining billing installments. Additional premium due as a result of an audit will be billed in full
    on your next bill date following the completion of the audit.

o   If you elected Electronic Funds Transfer (EFT), policy changes may result in changes to the amount automatically
    withdrawn from your bank account. The invoice you receive following a policy change will include future withdrawal
    amounts. If you need to adjust or stop your next scheduled EFT withdrawal, please contact us at least 3 days prior to
    the scheduled withdrawal date at the telephone number shown below.

o   If you selected installment billing and pay the premiums for your first policy term on time, at renewal, your account may
    qualify for our "Equal Installment" feature. This means that the percentage due for each installment, including the initial
    renewal installment, will be the same throughout the policy term – helping you better manage cash flow. Equal
    installments will continue as long as you pay your premiums on time and no cancellation notices are issued for any
    policy on your account. If you no longer qualify for Equal Installments, future renewals will be billed based on the
    payment plan you selected, which includes a higher initial installment amount.

o   If your policy is eligible for renewal, your bill for the upcoming policy term will be sent to you approximately 30 days
    prior to your policy’s renewal date. If your insurance needs change, please contact us at least 60 days prior to your
    renewal date so we can properly address any adjustments needed.

o   One bill convenience -- you have the option of combining all eligible Hartford policies on one single bill allowing you
    to make one payment for all policies on your account as payments are due.

You’re In Control

In addition to selecting a bill plan option that best meets your budget, you have the flexibility to decide how your payments
are made …

o   Repetitive EFT: Sign up for Repetitive EFT payments and have payments automatically withdrawn from your bank
    account. This option saves you money by reducing the amount of the installment service fee.
o   Pay Online: Register at www.thehartford.com/servicecenter. Online Bill Pay is Quick, Easy and Secure!
o   Pay by Check: Send a check with your remittance stub in the envelope provided with your bill.
o   Pay by Phone: Call toll-free 1-866-467-8730.
Should you have any questions about your bill, please call Customer Service toll-free number:
       1-866-467-8730 - 7AM – 7PM CST. We look forward to being of service to you.




Form 100722 11th Rev. Printed in U.S.A.
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 245 of 255




COMMON POLICY CONDITIONS

DECLARATIONS AND COMMON POLICY CONDITIONS

I. DECLARATIONS

   Named Insured and Mailing Address
   Policy Period
   Description and Business Location
   Coverages and Limits of Insurance

II. COMMON POLICY CONDITIONS
   QUICK REFERENCE - SPECTRUM POLICY                                                  Beginning on Page

   A. Cancellation                                                                              1
   B. Changes                                                                                   2
   C. Concealment, Misrepresentation Or Fraud                                                   2
   D. Examination Of Your Books And Records                                                     2
   E. Inspections And Surveys                                                                   2
   F. Insurance Under Two Or More Coverages                                                     2
   G. Liberalization                                                                            2
   H. Premiums                                                                                  2
   I.   Transfer Of Your Rights And Duties Under This Policy                                    3
   J. Premium Audit                                                                             3
   K. Payment of Premiums                                                                       3




Form SC 00 00 10 18
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 246 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




COMMON POLICY CONDITIONS
All coverages of this Policy are subject to the following conditions:

A. CANCELLATION
   1. The first Named Insured shown in the Declarations may cancel this Policy by mailing or delivering to us advance
      written notice of cancellation.
   2. We may cancel this Policy by mailing or delivering to the first Named Insured written notice of cancellation at
      least:
      a. 5 days before the effective date of cancellation if any one of the following conditions exists at any building that
           is Covered Property in this Policy:
           (1) The building has been vacant or unoccupied 60 or more consecutive days. This does not apply to:
                (a) Seasonal unoccupancy; or
                (b) Buildings in the course of construction, renovation or addition.
                Buildings with 65% or more of the rental units or floor area vacant or unoccupied are considered
                unoccupied under this provision.
           (2) After damage by a Covered Cause of Loss, permanent repairs to the building:
                (a) Have not started; and
                (b) Have not been contracted for,
                within 30 days of initial payment of loss.
           (3) The building has:
                (a) An outstanding order to vacate;
                (b) An outstanding demolition order; or
                (c) Been declared unsafe by governmental authority.
           (4) Fixed and salvageable items have been or are being removed from the building and are not being
                replaced. This does not apply to such removal that is necessary or incidental to any renovation or
                remodeling.
           (5) Failure to:
                (a) Furnish necessary heat, water, sewer service or electricity for 30 consecutive days or more, except
                    during a period of seasonal unoccupancy; or
                (b) Pay property taxes that are owed and have been outstanding for more than one year following the
                    date due. This provision will not apply where you are in a bona fide dispute with the taxing authority
                    regarding payment of such taxes.
      b. 10 days before the effective date of cancellation if we cancel for nonpayment of premium.
      c. 30 days before the effective date of cancellation if we cancel for any other reason.
   3. We will mail or deliver our notice to the first Named Insured's last mailing address known to us.
   4. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   5. If this Policy is canceled, we will send the first Named Insured any premium refund due. Such refund will be pro
      rata. If the first Named Insured cancels, the refund may be less than pro rata. The cancellation will be effective
      even if we have not made or offered a refund.
   6. If notice is mailed, proof of mailing will be sufficient proof of notice.




Form SC 00 00 10 18                                                                                            Page 1 of 3
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 247 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




B. CHANGES
   This Policy contains all the agreements between you and us concerning the insurance afforded. The first Named
   Insured shown in the Declarations is authorized to make changes in the terms of this Policy with our consent. This
   Policy's terms can be amended or waived only by endorsement issued by us and made a part of this Policy.

C. CONCEALMENT, MISREPRESENTATION OR FRAUD
   This Policy is void in any case of fraud by you as it relates to this Policy at any time. It is also void if you or any other
   insured, at any time, intentionally conceal or misrepresent a material fact concerning:
   1. This Policy;
   2. The Covered Property;
   3. Your interest in the Covered Property; or
   4. A claim under this Policy.

D. EXAMINATION OF YOUR BOOKS AND RECORDS
   We may examine and audit your books and records as they relate to the Policy at any time during the policy period
   and up to three years afterward.

E. INSPECTIONS AND SURVEYS
   1. We have the right but are not obligated to:
      a. Make inspections and surveys at any time;
      b. Give you reports on the conditions we find; and
      c. Recommend changes.
   2. Any inspections, surveys, reports or recommendations will relate only to insurability and the premiums to be
      charged. We do not make safety inspections. We do not undertake to perform the duty of any person or
      organization to provide for the health or safety of any person. We do not represent or warrant that conditions:
      a. Are safe or healthful; or
      b. Comply with laws, regulations, codes or standards.
   3. This condition applies not only to us, but also to any rating, advisory, rate service or similar organization which
      makes insurance inspections, surveys, reports or recommendations on our behalf.

F. INSURANCE UNDER TWO OR MORE COVERAGES
   If two or more of this Policy's coverages apply to the same loss or damage, we will not pay more than the actual
   amount of the loss or damage.

G. LIBERALIZATION
   If we adopt any revision that would broaden the coverage under this Policy without additional premium within 45 days
   prior to, or at any time during, the policy period, the broadened coverage will immediately apply to this Policy.

H. PREMIUMS
   1. The first Named Insured shown in the Declarations:
      a. Is responsible for the payment of all premiums; and
      b. Will be the payee for any return premiums we pay.
   2. The premium shown in the Declarations was computed based on rates in effect at the time the Policy was issued.
      If applicable, on each renewal, continuation or anniversary of the effective date of this Policy, we will compute the
      premium in accordance with our rates and rules then in effect.
   3. With our consent, you may continue this Policy in force by paying a continuation premium for each successive
      policy period. The premium must be:
Form SC 00 00 10 18                                                                                             Page 2 of 3
                                                 © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 248 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




        a. Paid to us prior to the anniversary date; and
        b. Determined in accordance with Paragraph 2. above.
        Our forms then in effect will apply. If you do not pay the continuation premium, this Policy will expire on the first
        anniversary date that we have not received the premium.
     4. Changes in exposures or changes in your business operation, acquisition or use of locations that are not shown in
        the Declarations may occur during the policy period. If so, we may require an additional premium. That premium
        will be determined in accordance with our rates and rules then in effect.

I.   TRANSFER OF YOUR RIGHTS AND DUTIES UNDER THIS POLICY
     1. Your rights and duties under this Policy may not be transferred without our written consent except in the case of
        death of an individual Named Insured.
     2. If you die, your rights and duties will be transferred to your legal representative but only while acting within the
        scope of duties as your legal representative. Until your legal representative is appointed, anyone having proper
        temporary custody of your property will have your rights and duties but only with respect to that property.

J. PREMIUM AUDIT
   1. We will compute all premiums for this Policy in accordance with our rules and rates.
   2. The premium amount shown in the Declarations is a deposit premium only. At the close of each policy period, we
      may do an audit to compute the earned premium for that period. Any additional premium found to be due as a
      result of the audit are due and payable on notice to the first Named Insured. If the deposit premium paid for the
      policy term is greater than the earned premium, we will return the excess to the first Named Insured.
   3. The first Named Insured must maintain all records related to the coverage provided by this Policy and necessary
      to finalize the premium audit, and send us copies of the same upon our request.

K. PAYMENT OF PREMIUMS
   If your initial premium payment is by check draft, electronic funds transfer, credit card, debit card, or any other form of
   remittance, coverage under the Policy is conditioned on payment to us by the financial institution. If the financial
   institution does not honor such remittance upon presentment, this policy may, at our option, be deemed void from its
   inception.

Our President and Secretary have signed this Policy. Where required by law, the Declarations page has also been
countersigned by our duly authorized representative.




Form SC 00 00 10 18                                                                                              Page 3 of 3
                                                  © 2018, The Hartford
                  (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 249 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




PENNSYLVANIA CHANGES – COMMON POLICY CONDITIONS
This endorsement modifies insurance provided under the following:
COMMON POLICY CONDITIONS

Except as otherwise stated in this endorsement, the terms and conditions of the Policy apply.

A. Section A., CANCELLATION is deleted and replaced by the following:
   CANCELLATION
   1. Cancellation by the First Named Insured
      The first Named Insured shown in the Declarations may cancel this Policy by writing or giving notice of
      cancellation.
   2. Cancellation Of Policies In Effect For Less Than 60 Days
      We may cancel this Policy by mailing or delivering to the first Named Insured written notice of cancellation at least
      30 days before the effective date of cancellation.
   3. Cancellation Of Policies In Effect For 60 Days Or More
      If this Policy has been in effect for 60 days or more or if this Policy is a renewal of a Policy we issued, we may
      cancel this Policy only for one or more of the following reasons:
      a. You have made a material misrepresentation which affects the insurability of the risk. Notice of cancellation
           will be mailed or delivered at least 15 days before the effective date of cancellation.
      b. You have failed to pay a premium when due, whether the premium is payable directly to us or our agents or
           indirectly under a premium finance plan or extension of credit. Notice of cancellation will be mailed at least 15
           days before the effective date of cancellation.
      c. A condition, factor, or loss experience material to insurability has changed substantially or a substantial
           condition, factor or loss experience material to insurability has become known during the policy period. Notice
           of cancellation will be mailed or delivered at least 60 days before the effective date of cancellation.
      d. Loss of reinsurance or a substantial decrease in reinsurance has occurred, which loss or decrease, at the
           time of cancellation, shall be certified to the Insurance Commissioner as directly affecting inforce policies.
           Notice of cancellation will be mailed or delivered at least 60 days before the effective date of cancellation.
      e. Material failure to comply with policy terms, conditions or contractual duties. Notice of cancellation will be
           mailed or delivered at least 60 days before the effective date of cancellation.
      f. Other reasons that the Insurance Commissioner may approve. Notice of cancellation will be mailed or
           delivered at least 60 days before the date of cancellation.
      This Policy may also be cancelled from inception upon discovery that the Policy was obtained through fraudulent
      statements, omissions or concealment of facts material to the acceptance of the risk or to the hazard assumed by
      us.
   4. We will mail or deliver our notice to the first Named Insured's last mailing address known to us. Notice of
      cancellation will state the specific reasons for cancellation
   5. Notice of cancellation will state the effective date of cancellation. The policy period will end on that date.
   6. If this Policy is canceled, we will send the first Named Insured any premium refund due. If we cancel, the refund
      will be pro rata and will be returned within 10 business days after the effective date of cancellation. If the first
      Named Insured cancels, the refund may be less than pro rata and will be returned within 30 days after the
      effective date cancellation. The cancellation will be effective even if we have not made or offered a refund.
   7. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of notice.




Form SC 01 37 10 18                                                                                             Page 1 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 250 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




B. The following are changes are made:
   1. The following provision is added and supersedes any provision to the contrary:
   NONRENEWAL
   If we decide not to renew this Policy, we will mail or deliver written notice of nonrenewal, stating the specific reasons
   for nonrenewal, to the first Named Insured at least 60 days before the expiration date of the Policy.
   2. The following provision is added and supersedes any provision to the contrary:
   INCREASE OF PREMIUM
   If we increase your renewal premium, we will mail or deliver to the first Named Insured written notice of our intent to
   increase the premium at least 30 days before the effective date of premium increase.
   Any notice of nonrenewal or renewal premium increase will be mailed or delivered to the first Named Insured's last
   known address. If notice is mailed, it will be by registered or first class mail. Proof of mailing will be sufficient proof of
   notice.

C. Section I., TRANSFER OF YOUR RIGHTS AND DUTIES UNDER THIS POLICY, is deleted and replaced by the
   following:
   TRANSFER OF YOUR RIGHTS AND DUTIES UNDER THIS POLICY
   Your rights and duties under this Policy may not be transferred without our written consent except in the case of death
   of an individual Named Insured.
   If you die, your rights and duties will be transferred to your legal representative but only
   while acting within the scope of duties as your legal representative. Until your legal representative is appointed,
   anyone having proper temporary custody of your property will have your rights and duties but only with respect to that
   property. If you die, this Policy will remain in effect as provided in 1. or 2. below, whichever is later:
   1. For 180 days after your death regardless of the policy period shown in the Declarations, unless the insured
        property is sold prior to that date; or
   2. Until the end of the policy period shown in the Declarations, unless the insured property is sold prior to that date.
   Coverage during the period of time after your death is subject to all provisions of this Policy including payment of any
   premium due for the policy period shown in the Declarations and any extension of that period.




Form SC 01 37 10 18                                                                                                 Page 2 of 2
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
              Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 251 of 255




PRODUCER COMPENSATION NOTICE
You can review and obtain information on The Hartford’s producer compensation practices at www.TheHartford.com or at
1-800-592-5717.




Form SC 50 31 10 18                                                                                          Page 1 of 1
                                                © 2018, The Hartford
                (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 252 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT
THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT.

POLICY NUMBER: 13 SBA AE7GUH

                                                      SCHEDULE


 Terrorism Premium:
 $446




A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk Insurance Act, as amended (TRIA), we are required to provide you with
   a notice disclosing the portion of your premium, if any, attributable to coverage for "certified acts of terrorism" under
   TRIA. The portion of your premium attributable to such coverage is shown in the Schedule of this endorsement.

B. The following definition is added with respect to the provisions of this endorsement:
   1. A "certified act of terrorism" means an act that is certified by the Secretary of the Treasury, in accordance with the
      provisions of TRIA, to be an act of terrorism under TRIA. The criteria contained in TRIA for a "certified act of
      terrorism" include the following:
      a. The act results in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance
            subject to TRIA; and
      b. The act results in damage within the United States, or outside the United States in the case of certain air
            carriers or vessels or the premises of an United States mission; and
      c. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed
            by an individual or individuals as part of an effort to coerce the civilian population of the United States or to
            influence the policy or affect the conduct of the United States Government by coercion

C. Disclosure Of Federal Share Of Terrorism Losses
   The United States Department of the Treasury will reimburse insurers for a portion of insured losses, as indicated in
   the table below, attributable to "certified acts of terrorism" under TRIA that exceeds the applicable insurer deductible:
         Calendar Year              Federal Share of
                                    Terrorism Losses
               2015                       85%
               2016                       84%
               2017                       83%
               2018                       82%
               2019                       81%
          2020 or later                   80%

Form SC 70 00 10 18                                                                                         Page 1 of 2
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 253 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




    However, if aggregate industry insured losses under TRIA exceed $100 billion in a calendar year, the Treasury shall
    not make any payment for any portion of the amount of such losses that exceeds $100 billion. The United States
    government has not charged any premium for their participation in covering terrorism losses.

D. Cap On Insurer Liability for Terrorism Losses
   If aggregate industry insured losses attributable to "certified acts of terrorism" under TRIA exceed $100 billion in a
   calendar year and we have met, or will meet, our insurer deductible under TRIA, we shall not be liable for the payment
   of any portion of the amount of such losses that exceed $100 billion. In such case, your coverage for terrorism losses
   may be reduced on a pro-rata basis in accordance with procedures established by the Treasury, based on its
   estimates of aggregate industry losses and our estimate that we will exceed our insurer deductible. In accordance
   with the Treasury's procedures, amounts paid for losses may be subject to further adjustments based on differences
   between actual losses and estimates.

E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion, the inapplicability or omission of a terrorism exclusion, or the
   inclusion of terrorism coverage, do not serve to create coverage for any loss which would otherwise be excluded
   under this Coverage Form, Coverage Part or Policy.

F. All other terms and conditions remain the same.




Form SC 70 00 10 18                                                                                         Page 2 of 2
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
                Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 254 of 255




U.S. DEPARTMENT OF THE TREASURY, OFFICE OF FOREIGN
ASSETS CONTROL ("OFAC") ADVISORY NOTICE TO
POLICYHOLDERS
No coverage is provided by this Policyholder Notice nor can it be construed to replace any provisions of your policy. You
should read your policy and review your Declarations page for complete information on the coverages you are provided.

This Notice provides information concerning possible impact on your insurance coverage due to directives issued by the
United States. Please read this Notice carefully.

The Office of Foreign Assets Control ("OFAC") of the U.S. Department of the Treasury administers and enforces
economic and trade sanctions based on U.S. foreign policy and national security goals against targeted foreign countries
and regimes, terrorists, international narcotics traffickers, those engaged in activities related to the proliferation of
weapons of mass destruction, and other threats to the national security, foreign policy or economy of the United States.
OFAC acts under Presidential national emergency powers, as well as authority granted by specific legislation, to impose
controls on transactions and freeze assets under U.S. jurisdiction. OFAC publishes a list of individuals and companies
owned or controlled by, or acting for or on behalf of, targeted countries. It also lists individuals, groups, and entities, such
as terrorists and narcotics traffickers designated under programs that are not country-specific. Collectively, such
individuals and companies are called "Specially Designated Nationals and Blocked Persons" or "SDNs". Their assets are
blocked and U.S. persons are generally prohibited from dealing with them. This list can be located on OFAC’s web site at
– http//www.treas.gov/ofac.

In accordance with OFAC regulations, if it is determined that you or any other insured, or any person or entity claiming the
benefits of this insurance has violated U.S. sanctions law or is an SDN, as identified by OFAC, the policy is a blocked
contract and all dealings with it must involve OFAC. When an insurance policy is considered to be such a blocked or
frozen contract, no payments nor premium refunds may be made without authorization from OFAC.




Form SC 90 15 10 18                                                                                                Page 1 of 1
                                                 © 2018, The Hartford
                 (May include copyrighted material of Insurance Services Office, Inc., with its permission)
               Case 2:20-cv-02034-TJS Document 1-1 Filed 04/27/20 Page 255 of 255

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




TRADE OR ECONOMIC SANCTIONS ENDORSEMENT
POLICY NUMBER: 13 SBA AE7GUH

NAMED INSURED: Lansdale 329 Prop, LLC & 329 Mainlans, LLC

COMPANY NAME: Hartford Underwriters Insurance Company

EFFECTIVE DATE: 02/01/2020                                  EXPIRATION DATE: 02/01/2021

This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations prohibit us from
providing insurance, including, but not limited to, the payment of claims.


All other terms and conditions remain unchanged.




Form SC 90 16 10 18                                                                                         Page 1 of 1
Process Date: 01/31/2020                       © 2018, The Hartford                  Policy Expiration Date: 02/01/2021
               (May include copyrighted material of Insurance Services Office, Inc., with its permission)
